Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 1 of 201




                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_001
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 2 of 201




                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_002
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 3 of 201




                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_003
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 4 of 201




                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_004
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 5 of 201




                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_005
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 6 of 201




                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_006
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 7 of 201




                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_007
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 8 of 201




                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_008
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 9 of 201




                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_009
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 10 of 201




                           GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_010
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 11 of 201




                           GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_011
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 12 of 201




                           GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_012
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 13 of 201




                                           L/LEf                        BRAZILIAN EMBASSY
                                                                             WASHINGTON;   D.C.
                                   10!9 AUG 20 A St 43
                                 DEPARTMENT OF ;${AT&

    No. 61



                          The Embassy of the Federative Republic of Brazil presents its
    compliments to the Department of State and has the honor to present the request from the
    Brazilian Ministry of Justice and Public Safety for the extradition of the Brazilian national
    LUCAS CARVALHO ROLLO, whose last known address is                                      West Palm
    Beach, Florida and telephone                  .

    2.                             Mr ROLLO is wanted in an investigation into the rape of a minor,
    conduct described in Article II, item 2, of the Brazil-United States Extradition Treaty of January,
    31 , 1961, and its Additional Protocol of June 18, 1962.

    3 ..                  Therefore, the Embassy of Brazil hereby forwards a copy of supporting
    documents, translated into English and duly certified by the American Embassy in Brasilia, and
    requests the good offices of the Department of State towards making the necessary arrangements
    for the apprehension and extradition to Brazil of LUCAS CARVALHO ROLLO.

                          The Brazilian Embassy avails itself of this opportunity to renew to the
    Department of State the assurances of its highest consideration.




                                                                    Washington D.C., August 08, 2019




                                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_013
 Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 14 of 201
                                                        U.S. Department of State

                                    CERTIFICATE TO BE ATTACHED TO DOCUMENTARY
                                        EVIDENCE ACCOMPANYING REQUISITIONS IN
                                            THE UNITED STATES FOR EXTRADITION
                                                   AMERICAN FOREIGN SERVICE


                                                                           Brasilia, DF, Brazil (07/25/2019)
                                                                                       Place and Date (mm-dd-yyyy)

                                 David D. Potter                                     A/Minister Counselor of Consular Affairs
          1, - - - - - - - - - - - - - - - - - -
                                   Name                                                              Title
 of the United States of America at                           Brasilia, DF, Brazil

  hereby certify that the annexed papers, being               supporting documents



 proposed to be used upon an application for the extradition from the United States of America
  Lufas Carvalho Rollo


 charged with the crime of          rape of a minor



 alleged to have been committed in                                         The Federal Republic of Brazil                       ]
 are properly and legally authenticated so as to entitle them to be received in evidence for similar purposes by

 the tribunals of        The United States of America

 as required by Title 18, United States Code, Section 3190.

          In witness whereof I hereunto sign my name and cause my seal of office to be affixed

          this      ·' 25th                day of                                 July 2019
                 --'----------                        -----------------------
                                                                                Month and Year




                                                      SignaturEl




                                                                           David D. Potter, A/MCCA
                                                                                                                           -
                                                                   Type Name and Title of Certifying Officer
                                                                         of the United States of America.




DS-0036
03-2015
                                            GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_014
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 15 of 201
 . it)Jt:..':,'I - Processo: 0017372-86.2016.8 .07.0015 - Ref. mov. 17 .1 - Assinado digitalmente por Leila Cury:310981
fa/06/201~: OUTRAS DECISOES. Arq : Decisao




                                                            PODER JUDICIARlO DO DISTRlTO FEDERAL
                                                            CIRCUNSCRI<;AO JUDICIARIA DE BRASILIA
                                             VARA DE EXECU<;OES PENAIS DO DISTRlTO FEDERAL (VEP) - SEEU
                      FORUM PROFESSOR JULIO FABBRINI MlRABETE, SRTVS - QD. 701 -LOTE 8R,. -BLOCO N, 2° ANDAR, SALA
                                        205 - BRASILIA /OF - CEP: 70.340-000 - Fone: 613103151 I - E-mail: vep@tjdft.jus.br


                                                     Autos n°. 0017372-86.2016.8.07.0015

               Processo:         0017372-86.2016.8.07.0015
      Classe Processual:         Execm;ao da Pena
      Assunta Principal:         Pena Privativa de Liberdade
       Data da Infrac;ao:        Data da infrac;ao nao informada
          Polo Ativo(s):         • Tribunal de Justic;a do Distrito Federal e dos Territ6rios
        Polo Passivo(s):         • LUCAS CARVALHO ROLLO

               Para fins de instruc;ao da Extradic;ao do sentenciado LUCAS CARVALHO ROLLO, segue
      FORMULA.RIO PARA PEDIDO DE EXTRADI<;AO devidamente preenchido.

                     Oficie a Secretaria de Cooperac;ao Internacional, do Ministerio Publico Federal,
      remetendo copias da carta de guia, da denuncia, da Portaria de instaurac;ao do Inquerito Policial,
      da Sentenc;a Absolutoria, do Acordao Condenatorio, do mandado de prisao e transito em julgado
      do processo de execuc;ao, da Conta de Liquidac;ao, bem como da presente decisao com o
      FORMULA.RIO PARA PEDIDO DE EXTRADI<;AO devidamente preenchido e do texto dos
      artigos 33, 71, 217-A e Titulo VIII (DA EXTIN<;AO DA PUNIBILIDADE, Arts. 107/120), todos do
      Codigo Penal, solicitando a cooperac;ao para a traduc;ao, para o Ingles, e posterior remessa a este
      Juizo, para fins de instruc;ao da Extradic;ao do sentenciado LUCAS CARVALHO ROLLO.

                   Encaminhe-se copia desta decisao com o FORMULA.RIO PARA PEDIDO DE
      EXTRADI<;AO devidamente preenchido a Coordenac;ao de Extradic;ao e Transferencia de Pessoas
      Condenadas do Ministerio da Justic;a, informando que este Juizo aguarda a traduc;ao para o Ingles
      pela Secretaria de Cooperac;ao Internacional, do Ministerio Publico Federal, para posterior
      encaminh,mento.

                    Ap6s a chegada da traduc;ao, remetam todos os documentos informados, acompanhados
      da respectiva tradu~ao, a Coordena~ao de Extradi~ao e Transferencia de Pessoas Condenadas do
      Ministerio da Justi~a.



                             FORMULA.RIO PARA PEDIDO DE EXTRADI<;AO



                          Tramita~ao em Sigilo?

                    Sim. Este Juizo entende que ha necessidade de tramitac;ao sigilosa do pedido de extradic;ao,
     em virtude da natureza do delito cometido, bem coma da necessidade de resguardar os
     direitos fundamentais do sentenciado, tendo em vista que ja houve exposic;ao publica do presente caso,
     inclusive na imprensa.                                                                  /;:;-\0
                                                                                                                            /,<, ..~
                                                                                                                                               1:i;->
                                                                                                                                                   "('/
                                                                                                                           /,,v
                                                                                                                          t~C:>
                                                                                                                                                                   &
                                                                                                                                                                      ~>-.
                                                                                                                           ::s:                                        ..•::,
                                                                                                                          $                                             .<;.,.•
                                                                                                                          ~                                           ,_,, Jr

                         1) Destinatario:         GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_015                                     t*
                                                                                                                          G •,;,,..
                                                                                                                           ~     '1~
                                                                                                                                                 · , ,,rs. ~--
                                                                                                                                                   _,l'f> ?•:'
                                                                                                                                                                    i~rJ<
                                                                                                                                                                       i:i
                                                                                                                            :z>0, . 'Oo~ nc,•1·",;,0-< ,<::'!'/
                                                                                                                                  ?'~ .
                         Govemo dos Estados Unidos da America                                                                             V   f\t, .._..)y

                                                                                                                                    E~) _/(J!id\ca~';,/
                                                                                                                                                             . ,,.~\~;,- '/
          Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 16 of 201
    PROJUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 17.1 -Assinado digitalmente por Leila Cury:310981
    06/06/2019: OUTRAS DECISQES. Arq: Decisao




                                             2) Autoridade Central Remetente:-
                                                                                                                                          0
                                                                                                                                          1:l

                              Departamento de Recupera9ao de Ativos e Coopera9ao Juridica Internacional/ Secretaria                       '6
                                                                                                                                           ;j


                Nacional de Justi9a/Ministerio daJusti9a do Brasil.                                    ·                                  ·e-
                                                                                                                                          0..
                                                                                                                                           0
                                                                                                                                          1:l
                                                                                                                                           0
                                                                                                                                          >11l
                                                                                                                                           0,    <l'.
                                                                                                                                          2
                                                                                                                                           0
                                                                                                                                                 >-
                                                                                                                                                 w
                                                                                                                                           gJ    (9
                                             3) Autoridade Judiciaria Requerente?                                                          ~     u..
                                                                                                                                          <00)
                                                                                                                                          ON
                                                                                                                                          O(l_
                                             VARA DE EXECU<;OES PENAIS DO DISTRITO FEDERAL (VEP/DF)                                       £::!-s:r-
                                                                                                                                          0)     I
                                                                                                                                          ~      >-
                                                                                                                                          : : (9
                                                                                                                                          ~
                             ENDERE<;O: FORUM PROFESSOR JULIO FABBRINI MIRABETE, SRTVS - QD. 701                                                 0)


                - LOTE 8 - BLOCO N, 2° ANDAR, SALA 205 - BRASILIA /DF - CEP: 70.340-000 .
                                                                                                                                          0
                                                                                                                                           c
                                                                                                                                          ·- Cl.
                                                                                                                                                 a
                                                                                                                                          3_~
                                                                                                                                          ~--,
                                                                                                                                          00..
                                             Fone: 6131031511                                                                             ~
                                                                                                                                          ~·     0
                                                                                                                                                  L:
                                                                                                                                                 1:l
                                                                                                                                                 l1l
                                                                                                                                          -      .S!
                                             E-mail: vep@tjdft.jus.br                                                                     "!~
                                                                                                                                          N      C:
                                                                                                                                          0      Q)
                                                                                                                                           C: ~
                                                                                                                                          Cl.        '
                                                                                                                                          ~      :i
                                                                                                                                           Q)    Q)

                                                                                                                                           E~
                                             4) Descri.;ao do pedido:                                                                     J2 .0
                                                                                                                                           § en
                                                                                                                                           0     .2,
                                             Solicito a extradi9ifo de LUCAS CARVALHO ROLLO ao Brasil para:                               2·~
                                                                                                                                          C:    •
                                                                                                                                           Q)     ;j

                                                                                                                                          § 3l
                                                                                                                                          l1l en
                              Cumprir pena de 9 (nove) anos e 4 (quatro) meses de reclusao em regime fechado a que foi                    gl=g_
                condenado pelo cometimento do crime capitulado no art. 217-A, caput, do C6digo Penal, por duas vezes,                     1:l:::;
                                                                                                                                          0 .<::
                                                                                                                                          ,:, E
                na forma do art. 71 do C6digo Penal (Crime continuado).                                                                    ~      Q)

                                                                                                                                          -~
                                                                                                                                           l1l Q)
                                                                                                                                                 ~
                                             Segue anexa Canta de Liquida~ao corn: o calculo da peria restante:                            0 1:l
                                                                                                                                          co>11l
                                                                                                                                           Q)

                                                                                                                                          E °'
                                                                                                                                           a~
                                                                                                                                           0      l1l
                                                                                                                                          O>
                                             5) Dados de identifica.;ao civil e de qualifica.;ao:

                                             Nome: LUCAS CARVALHO ROLLO

                                             Alcunha: nao informada
                    -·::-..                                                                             .
                   0 D ~. ,,,,,              Nacionalidade: Brasileira, coin infotrria"oesq·uep· ossui cidadania americana e passaporte
     .-'\.I';;,,~\      ,, ..,~~~\                                                   y
    .:~                         0;,..\
  :f                            . ~\         Data de nascimento:

 \~';j:;:,~,-J;,~!,/
   '0                            "'      ¾
                                             Filia~Jlo: Tomas Owen Rolo e Angelina Carvalho Rollo
                                                                                                                                          ---
     ''•t:.::;'Jurit1ie'>:1\""\;,/
                   ..
           """•~-~ ,.;;;,.,,'
                                             Natural de Florian6polis/SC                                                                    -
"' AUn~NllCA<;A.0                            Carteira de Identidade:          - 6rgao Expedidor: SSP/DF
,.,;onfere com          o oriq••t'.tf
                                             CPF:
                                                                                                                                            --
                                             Endere9os Residenciais:
                                                                Pires/DP.                ·
                                                                GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_016
                                                                                                            ·
                                                                                                                                          -
                                                                                                                                          --
Case    9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 17 of 201
  ,iJUDI - Processo: 0017372-86.2016.8.07.0015- Ref. mov. 17.1 aAssinado digitalmente por Leila Cury:310981
wo6/2019: OUTRAS DECISQES. Arq: Decisao




                      6) Indica~ao do paradeiro do foragido:                                                                w
                                                                                                                            0
                                                                                                                            erc..
                                          West Palm Beach, Florida/USA, telefone +                                       ~
                                                                                                                             0
                                                                                                                         "O

             . . Esclare9,o que a informa9ao referente ao domicilio do sentenciado nos ·Estados Unidos da                '6
                                                                                                                          :::,

      America chegou aos presentes autos de maneira informal, trazid_a pela mae da vitimado crimepelo qua! o             "e'
                                                                                                                         c..
      apenado foi condenado, nao havendo neste processo qualquer comprovac;ao oficial do referido endere90.             "O
                                                                                                                            0

                                                                                                                            0
                                                                                                                        '"'
                                                                                                                        2~
                                                                                                                         ow
                                                                                     f                                      81
                                                                                                                            ~
                                                                                                                                    CJ
                                                                                                                                    LL

                     7) Referenda:                                                                                      <.O "'
                                                                                                                        ON
                                                                                                                        oc..
                                                                                                                        ~'<t
                                                                                                                        a, I
                   Execu9ao Penal 0017372-86.2016.8.07.0015 - Numero antigo 2016.01.1.097557-6                          ~           >-
                                                                                                                        :           CJ
      (Origem - A9ao Pep.al 2014.07.1.009404-2 - 0009157~19.2014;8.07.0007 - Inquerito Policial n°                      ~"'
      107/2014-38a Delegacia de Policia de Vicente Pires/OF).
                                                                                                                        0
                                                                                                                            c
                                                                                                                        -- c..
                                                                                                                                    0
                                                                                                                        -3_~
                                                                                                                        ~           -,
                                                                                                                        oc..
                                                                                                                        ~            i...:
                                                                                                                        -            0
                                                                                                                        ~~
                     8) Resumo dos fatos atribuidos a LUCAS CARVALHOROLLO e estagio atual do                            g           .!2
                                                                                                                        ~           :E
                                                                                                                        NC
      processo:                                                                                                         0
                                                                                                                         c~
                                                                                                                                     Q)


                                                                                                                        c.. '
                                                                                                                        2           :l
                     De acordo com a Denuncia o reu LUCAS CARVALHO ROLLO:                                                Q)         Q)

                                                                                                                        E~
                                                                                                                        .2
                                                                                                                         C
                                                                                                                                    .a.
                             "I. De data indeterminada, ate o dia 02 de fevereiro de 2014, por volta das                 8 -~
                             17h45min, no SHVP,                                                  Pires/DF, o             ai _gi_
                                                                                                                        c~
                             denunciado LUCAS CARVALHO ROLLO, de forma livre e consciente, por                          Q)

                                                                                                                        .s 3lC/l
                                                                                                                                    :::,


                             diversas vezes, praticou atos libidinosos com a crian<;a                                   (ll



                                           (nascida aos            , jls. 13), menor de 14 (catorze) anos de            ~R
                                                                                                                        "O :::::
                                                                                                                         0 .c
                            'idade a epoca dos Jatos.                                                                   -o E
                                                                                                                        ~           Q)
                                                                                                                        -~          ~
                            11. Conforme incluso autos _de in_querito, no dia. 02 de fevereiro de 2014, o               (ll
                                                                                                                        0
                                                                                                                                    Q)
                                                                                                                                    "O

                            denunciado chamou a vitima no quarto dele e molestou-a sexualmente, mediante a              co
                                                                                                                        E i
                                                                                                                        Q) '"'

                            pratica de atos libidinosos consistentes em retirar suas roupas, tocar o corpo dela,        B :g
                                                                                                                        o ro
                            inclusive nas partes intimas, esfregar-se nela, ficar em cima dela e encostar seu           O>
                            penis nas partes intimas da vitif11-a, .dentre outros. , .

                            Entrevistada, a vitima-crianc;a narrou os ·abusps srx11ais sofridos (/ls. 30/38),
                            mencionando ainda que tais Jatos ja haviam ocorrido anteriormente, em varias
                            outras oportunidades.

                             Conforme Laudo, de Consta/a<;o,o cje Material Biol6gico (!ls.;;5 7/65),. -''nas amostras
                            ·de iecido recortadas da calcinha, do short e da camiseta Joi constatada a presenc;a
                             de sangue humano e de semen 11• E, consoantelaudo deExame de DNA (/ls. 67/71),
                             restou demonstrada a presenc;a de material biol6gico do denunciado na calcinha,
                             no short e no lenr;:ol.

                            Ill. Com suas condutas, o denunciado esta incur.so.,.no art. .2 l 7~A, c.aput, do C6digo
                            Penal (por diversas vezes). ... "

                    Durante a instru9ao processual, o Juizo sentenciante relatou:

                            "Recebida a denuncia a A. 83. 0 reu compareceu espontaneamente em Juizo e
                            apresentou resposta a acu,sac;ao, por meio de advogado constituido (/ls. 131/135).
                            Na oportunidade, tece comentarios sobre o merito, requer a absolvir;:ao e arrolct
                            testemunhas.
                                      GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_017

                            No dia 16 de abril de 2014 Joi cumprido, mandado de priso,o preventiva expedido
  Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 18 of 201
PROJUDI - Processo: 0017372-86.2016.8 .07.0015 - Ref. mov. 17.1 -Assinado digitalmente por Leila Cury:310981
06/06/2019: OUTRAS DECISOES. Arq: Decisao




                                   em desfavor do acusado por fon;a da' decisiio · de fl. 88. Concedida liminat em             UJ
                                  Habeas Corpus e, no merito, Joi denegada a ordem (/ls. 99/100 e 169/175). 0 reu               ~
                                                                                                                                Cl.
                                  Joi novamente recolhido aprisao em 06 dejunho de 2014 (/ls. t76/177).                        ~
                                                                                                                                0
                                                                                                                               u
                                  Instruido o fezto com o Exarize de Corpo de Delito rea/izado na vitima (II. 16), Auto        'o
                                                                                                                                ::,
                                  de Apresentm;ao e Apreensao (fl. 31), Exame de Constatm;ii.o de MaterialBiol6gico            ·e-
                                                                                                                               a..
                                  (/ls. 61/69); Laudo de Exame de DNA (/ls. 70/73~A), Aditamento do Laudo de                   u
                                                                                                                                0

                                  Exame de Corpo de Delito (/ls: 2821283), Resposta a Quesito ~ Laudo deExanie                   0
                                                                                                                               1(11
                                                                                                                               °"<(
                                  de DNA ([Is. 316/317), Informa<;aoPericial (fls. 319/32;).                                   ~ >-
                                                                                                                                0 UJ
                                                                                                                                gs('.)
                                                                                                                                ~      lL
                                  Ainda em Jase instrut6ria, foram ouvidos os genitores da vitima, Luis Augusto Alves          (0"'
                                                                                                                               ON
                                                                                                                               0 Cl.
                                  Nepomuceno e Raquel Pereira da· Costa (/ls. 271/274), as testentunhas Marcia                 ~'SI"
                                                                                                                               o, I
                                  Martins Morais Costa (fl. 275), Aline·Fernandes Cardoso e Mauricio Moura de
                                  Souza (/ls. 299/300) e · os informantes Josineide Carvalho dos Anjos, Nayara de              :: >-
                                                                                                                               ~


                                                                                                                               ~~
                                                                                                                                       ('.)


                                  Carvalho Ferreira, Jorge' Alberto Carvalho de Souza e Suellen.                               'l::O
                                                                                                                               ·- Cl.
                                                                                                                               j-~
                                                                                                                               ~       -,
                                  Na fase do artigo 402, do C6digo de Processo Penal, a Defesa requereu a                      0       Cl.
                                                                                                                               ~
                                  realizac;ao de exame Ultrasson na vitima, hem como a remessa dos . altos ao             I   '!:',I   .gL:
                                                                                                                                       ' (11
                                  IPDNAIIC para resposta aos quesitosformulados nos itens 6.2 e 6.3 do laudo de                ,_J     -~

                                                                                                                              ~ ~
                                  jls. 244/247, a/em de requerer esclarecimento acerca do material recolhido da               "
                                                                                                                              0 '       C:
                                                                                                                                        Q)

                                  calcinha, short e len<;ol apreendidos (fl. 298). 0 Minisilerio Publico nada requereu.        C:      !!
                                                                                                                              Cl.        '
                                                                                                                              ~        :3
                                                                                                                               Q)       Q)
                                                                                                                               E a>
                                  Alega<;oes finais do Ministerio Publico as jls. 344/348, postulando pela condena<;ifo        ~f
                                                                                                                              .£2
                                  nos termos da denuncia.                                                                      a -~
                                                                                                                               (.)
                                                                                                                                       _Q
                                                                                                                                        Cl)

                                                                                                                                 "      Q)
                                                                                                                              ~-~
                                  A Defesa, tambem em razoes derradeiras, suscita defesa indireta processual de                Q)      ::,


                                  cerceamento de dejesa. No merito, em extenso e bem fitndamentado arrazoado,                 ..s
                                                                                                                               (11
                                                                                                                                        3l
                                                                                                                                       1/)


                                  requer a absolvi<;o.o. ". ·                                                                 ~i
                                                                                                                              "0~
                                                                                                                              0 .<:
                                                                                                                              u E
                    Por senten9a proferida em 03 de . fevereiro de 2015 , o denunciado foi absolvido da                        :g       Q)

                                                                                                                              -~ fA
       imputa9ao que !he foi feita, fundamentandn e decidindo da seguinte fonna:                                               (11     Q)
                                                                                                                               Q"O
                                                                                                                              co
                                                                                                                              a, ,m
                      "Inicialmente, cumpre:registrar que o feito transcorreu sem qualquer eiva de nulidacle, com              Eu.
                                                                                                                               ::, -@
      estrita obser,Vancia aos prindpios do contradit6rio. e amp la defesa e ado9ao do rito adequado a especie,                0
                                                                                                                               0
                                                                                                                              O>
                                                                                                                                       :.=
                                                                                                                                       (11



      qual seja; o previsto nos artigos 396,e .seguintes, do. C6digo de Processo :Penal, Ademais, a d~fesa indireta
      processual,,susoitada.nao merece acolhida. Olvida-:Se a :Oefesa que o julga9or e o destinat;irio da prova, a
      quern cabe valora-la e .conferir.a credibilidade que entender, devida. Assim, nao se visJwnbrando sua real
      necessidade; mormente porque o fato que se pretende pro:var com o ·exame de ultrassom pod,e ser
      esclarecido pela prova oral; naO se cogita em cerceamento de defesa, raz.ao por que rejeito <!- defesa
      processual e adentro ao exame do meri.to. . ,

                     1 - DA MATERIALIDADE A pe9a vestibular imputa ao reu LUCAS CARVALHO
      ROLLO ,o crime tipificado no artigo . 217-f:\., cap ta,. do C6digo Penal, em razao de, supostamente e por
      diversas vezes, ter praticado ~tos libidinosos .cQm a crian9a                                  , menor de
      14 (catorze) anos de ·idade a ,epoca dos fatos. Pois bem. Tudo principiou com o Registro de Ocorrencia
      Policial IP 1.424/201+0, levado a ~feito pelo poli~ial militar Jorge Alberto Carvalho de Sousa, acostado
      as fl. 12/14. Na -op.ortunidade, ficou . consignado que ".;.SEGUNDO O PAI DA VITIMA
      ENCONTRAVA-SE NA CASA DE SUA 77A COM SUA FIJ.,HA E SEU PRIMO LUCAS, E QUE SUA
      FILHA FOI PARA O.ANDAR DE CIMA, ONDE _PICAM 0. SQ_UARTOS. ,E                     .  PERMANECEU POR
                                                                                              '         .




      ALGUNS ,MINUTOS ESTRANHANDO -• SUA DEMORA. RESOLVED PROCURAI? PELA
      FILHA:CHAMANDO-A EM -VOZ ,ALTA                              DESCEU DIZENDO QUE IA -TOMAi? UM
      BANHO. OUESTIONANDO A ATITUDE DA MENINA. FALOlJ . QUE NAO ERA HORA DE
      TOMAR .BANHO E . PBRGUNTOU O POROUE. A ·MENJNA RESPONDEU QUE ESTAVA
      SAN GRANDO. PERGUNTOU PORQJJE ELA ESTARIA SAN GRANDO, A MENINA RESPONDED
      QUE O LUCAS ESTAVA EM CIMA                D_ELA. MOMENTO
                                          GOVERNMENT                  EM QUE PICOU FORA DE 81. SUBIU E
                                                        EXHIBIT 1_20-MJ-8171-BER_018
      PEGOU O SUSPEITO TOMANDO BANHO, PEDIUQU:E ELE ABRISSE A PORTA, LUCAS ABRIU
      PUXOU ELE l'ARA BAIXO E CONFIRMOU COM SUA FILHA SE LUCAS TINHA MEXIDO COM                                           --
                                                                                                                      ,iJJO D,4 ✓,
Case
   I
       9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page/2;.0'                            19\ of .,201
                                                                                                                        fr, . . ('0),_
 / oJUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 17.1 - Assinado digitalmente por Leila Cury:310981    1.:s.                               C)
  /06/2019: OUTRAS DECISOES. Arq : Oecisao                                                                        : i;, ~~-'-•' ..!~il A
                                                                                                                                                 ~       )7 '



                                                                                                                 ~Cb   --=?•~
                                                                                                                   ·<-'_, c-7,-:1
                                                                                                                     <r, l>n-,
                                                                                                                                   .,   \t      ~
                                                                                                                                            ..&~ ·s::
                                                                                                                              ',7e R"·•ue.o;,•,d
                                                                                                                                    ,C ¥
                                                                                                                                                  "<IP
                                                                                                                                                .,,,.
                                                                                                                                                         b


                                                                                                                          >-qa Jurfdica \'ii'-·
        ELA E              _CO"ijFIRMOU QUE SIM. PERGUNTOU.A LUCAS O QUE ELE FEi ' 1 ~                                             w
        MENINA, MAS LUCAS NEGAVA O TEMPO TODO · DIZENDO QUE NAO FEe                                                 ~ TICA(;A ~
        REVOLTADO E IRADO, LIGOU PARA SUA 77A PEDINDO AJUDA SE. NAO IRIA P                                          E - mo orig: ~
        CABECA E MATAR LUCAS, MOMENTO EM QUE CHEGOU SEU PRIMO JORGE ALBERTO                                                        .g
        CARVALHO DE , SOUSA. ·POLICIAL MILITAR E OS CONDUZIRAM ATE A 38" DP PARA                                                   'c
        REGISTRO DE OCORRENCIA, APRESENTANilO AS ROUPAS. INTIMAS DA MENINA.                                                                              !·
        APARENTEMENTE SUJAS DE SANGUE. NESTA DELEGACIA A MENOR                                                        FOI         .g
        ENTREVISTADA. DEVIDO A SUA IDADE 06 . ANOS. NAO SOUBE EXPLICAR BEM O QUE                                                  ,g
        ACONTECEU MAS EXPLICOU QUE LUCAS PA_SSOU UM PRODUTO                            <'
                                                                                                  NAS   SUAS     PARTES           ~)'.:
                                                                                                                                    0 w
        INTIMAS E QUE DEITOU EM CIMA DELA. PEDINDO-A QUE ~VANTASSE O BUMBUM                                                         ~ t2
       DIZENDO CHIE ELA ESTAVA SANGRANDO ... A MENOR 1701 ENCAMINHADA AO IML, NO                                                  ~-gi
       EXAME DE CORPO DE DELITO. CONJUN(:A.O CARNAL, LAUDON" 04281/144ML/PCDF, DEU                                                ~                             1
        :NEGATIVO,.NAO ENCONTRANDOSINAIS DE bANCRAMENTO OU ATO LIBIDINOSO. UMA
                                                                                                                                      0                  S
       EQUIPE FOI ATE A RESIDENCIA DA VITIMA E EM BUSCA DE VESTiGIOS NO QUARTO DO                                                 ~~
       SUSPEITO. NADA FOi ENCONIRADO;MAS NO QUARTO AO LADO, ONDE SEGUNDO                                                          .:: ~
       INFORMA(:A.O DA VITIMA ESTEVE COM LUCAS FOI ENCONTRADO UM LEN<;OL COM                                                      ~~
                                                                                                                                 ~--,
       MANCHAS DE SANGUE. PARA P057E121012 EXAMES PERICIAIS ENTREVISTADO LUCAS                                                   g CL
       NEGA AS AFIRMA(:OES FEITAS PELA CRIAN<;A ISABEL. AS ROUPAS DA CRIAN<;A E O                                                ~~
       LEN(:OL FORAM APREENDIDOS PARA PERICIA, PARAVERIFE(:ARSE TRATA-SE OU NAO                                                  ~~
       DE SANGUE HUMANO." II Assim, quando a suposta noticia do crime foi levada a conhedimento da                               ~ a5
                                                                                                                                   c:E1
       autoridade policial, a menor Isabel Luisa da Costa Nepomuceno foi submetida a Exame de Corpo de                           c.. ,
                                                                                                                                 ~ :i
       Delito, resultando no Laudo '1 nO 04281/14 juntado a fl. 16. Na ocasiao, os senhores experts ja puderain                    a, a,
                                                                                                                                  E a,
                                  11
       descrever, no item 4, que ••• ausencia de vestigios de violencia fisica; genitalia i externa co;,? as seguintes           -E ~
       caracteristicas ou altera96es: ausencia de lesoes em valva, perinea e dnl 1.(:: ril7US com Binas normal:                   8 -~
       ausencia de sinais de sangramento, presenc;a se .vecre9ao 'clara sobre a valva e anus. 1-limem integro.".                 2· -~
       Mais adiante, concluiram: 11 Aguardar. Rimem integro e onus sem sinais de penetra96es." Ainda em fase                      ~ g
       inquisit6ria, o genitor da vitima, Luis Augusto Alves Nepomuceno foi ouvido e trouxe versao mais                         ro ~
       detalhada do sucedido naquele, dia, como se ve de fls . 21/23 . Ele contou que '' ...no dia 02.02.2014
                                                                                                                                 g,=;_
                                                                                                                                 -o::::
                                                                                                                                  0~
       (domingo) estava passando o dia na residencia de sua tia, de nome MARIA CECILIA DE                                        -o E
                             .
       CARVALHO .. :aconipanhado de sua filna                     : QUE, no local ,tambem reside um primo' do
                                                                                                                                  ~ ~
                                                                                                                                 -~                             *
       declarante de nome LUCAS CARVALHO ROLLO ... ; QUE por volta das) 161415min. sua filha fin para                             ~ i
       o andar de cima da residencia,, onde se encontrava LUCAS, enquanto o declarante ficou no andar de                         ~ ,g
                                                                                                                                  E o-
       baixo assistindo a um:a partida de futebol pel ,la lele visao: QUE, ap6s uns dez a quinze minutos o                        13 g
      declarante,.procurou             ,ehamando'-a pelo rtotrte, porem ela· nao respon,deu: QUE, insistindo o 1                8~
      declaran:t~j gritou o nome de               em tom de v6z mais alto e somente assfrn ela desceu a escada,
      vestida com as mesmas roupas que ja usava antes de subir'para o outto andar da casa; QUE, logo que
      desceu ISABEL foi"log dizendo quequeria tomar -bahho; MOMelno ·em que - o declaranie. falou que nao .
      era hora dela tomar banho: OUE,                re.Tondeu:q_ue queria tomar banho porque estava sangrando;
      QUE, o declarante questionou porque efa estava SUllgitMCIO e ao mesmo tempo o declarante ainda
      perguntou se o LUCAS havia mexido com ela; QUE. ISABEL respondeu: "ME:XEU PAPAl! 'O LUCAS
      ESTAVA EM CIMA DE MIM! PASSOU UM PRODUTO NA MINHA BUNDINHA ENA MINHA
      PERERECA E PEDIU PARA EU LEVANTAR A BUNDINHA PARA ELE!": OUE, o declarante
      verificou as ' ,estes de            e constatou (pie ela apresentava bastarite sangram ento nas roupas, na
      altura dos• 6rgaos • genitais; QUE; o declarante ficouMl 1110 netvosb e subiu as escadas imediatamente
      para encontrar LUCAS: QUE, naque'le momerito LUCAS ja eslava tomando banho; QUE, o ·declarante
      perglintou se ele havia Mexido com               - e respondeu que ·nao; QUE. o declarante o puxou para o
      andar de baixo e o colocou de frente para             , perguntando a ela se realmente ele havia . feito aquilo
      que ela falou; QUE,,              confirrriou a h:ist6ria na ,frente de LUCAS, repetindo que ele estava em
      cima dela ... : QUE sua tia chegou alguris mimitos depois acompanhada de outros membros da familia e
      iodos questionaram a LUCAS o que tinha frito, porem ·sempre negava; OLIE,' o declarante iesolveutrazer
      LUCAS ate esta Delegacia para registro da ocorrencia; trazendo tambem sua filha                            para ser
      01 Wida e submetida a exames periciais ... ; QUE, naquela DP                  foi entrevistada por uma Policial
      feminina, tendo confirmado tudo que ja havia falado para o declarante ... ; QUE, deseja ainda acrescentar
      que              chegou a coinentar com o declarante que -LUCAS ja havia mexido com ela em· .oufras
      oportunidades, po rem ele sempreGOVERNMENT       EXHIBIT
                                         'pedia para ela        1_20-MJ-8171-BER_019
                                                          nao con  tar nada a ningueni..;11 • Declara9oes ratificadas em:
      Juizo como se denota de fls. 271/272. A genitora da'menor, RAQUEL PEREIRA DA COSTA, a despeito
      de nao se encontrar no local no dia do acontecido, tambeni foi ouvida pela'autoridade policial e disse que
           /.,,,-........
        v,Q.\0 DA ?,-...,
  :-,;:£Case    9:20-mj-08171-BER Document
        Gu <::,Proc~~'~9:~017372-86.2016.8.07.0015-           3-1 Entered on FLSD Docket 04/29/2020 Page 20 of 201
                                                    Ref. mov. 17.1 -Assinado digitalmente por Leila Cury:310981
 :~ /06
 ~
     0
                    ,   . .
                        : OUTRAS'.ctECISOES. Arq: Decisao
                                        _,,,. \
                                                    ~
    ·i
  C'•~.                                     ..,.· _ ;!
  i?. ·~                                        j
   ~,.,. ~;}0.-1. .               .·        ./
      i;.?:,.,. ,r&f{:,;1.,,,,1    ..   /
    -...:.:r~:.!,!.!,:~~~rtina estava errt companhia do pai LUIS AUGUSTO, vez que a declarante estava internada com             w
                                                                                                                                0
  .AUTEff\ ~~e ·depressao; QU~- s6 ficou sabend? do falo na data de ontem: 9yE. esclarece que antes ·do                         ~
                                                                                                                                a..
Confers ; ~                    ;t costumava frequentar a casa da tla MARIA CECILIA,. OUE, Ja estranhou o fato dela ficar        i=:
                                                                                                                                 0
   ·            IMM         mpo no quarto com LUCAS: QUE, sempre que ISABEL voltava da casa de MARIA CECILIA a                  'O

                declarante percebia vermelhidao e incha90 no 6rgao genital de sua filha e sempre perguntava a ela se            '5
                                                                                                                                    ::J

                alguem havia mexido" com ela, mas a crian9a nunca contou nada; QUE, certa vez                      apresentou   ·e
                                                                                                                                a..
                corrimento na vagina e a declarante estranhou aquele fato,. mas coma                     nao relatou nenhum      0
                                                                                                                                'O

                acontecimento estranho, acabou deixando-pra la:11 ,' QUE;-certa vez               falou qu"e ficava brincando    0
                                                                                                                                ,ro
                com LUC4S de "travesseiro) -... ", fl 25.' De sua parte, a menor Isabel Luisa da Costa Nepomuceno foi           J~
                                                                                                                                ow
                submetida a entrevista especial na: Se9ao de Atehdimento Tecnico da Delega~ia de Prote9ao a Crian9a c            :£ (!)
                                                                                                                                    u.
                                                                                                                                    ~


                ao Adolescente. Ela confirmou a versao apresentada pelo pai naquele dia, acrescentando que o sangue             ,,:i"'
                                                                                                                                ON
                                                                                                                                oa..
                encontrado em seu.corpo e vestes era do "pinto do Lucas", conforme fls. 34/42. Pois bem. Dais                   £::!si-
                                                                                                                                c,,       I
                questionamerttos se colocam ate o momenta. 0 ptimeiro guarda pertinencia com a origem do sangue                 ~         >-
                                                                                                                                :         (!)
                encontrado nas vestes da menor, ja que, submetida a exame preliminar ainda no dia do acontecido, os,            ~"'
                                                                                                                                 c 0
                                                                                                                                0

                senhores peritos de antemao concluiram pela ausencia de lesoes na vulva, perinea e anus da crian9a,             ·- a..
                ausencia de sinais de sangrarriento, integridade do himen e anus, alem da ausencia de sinais de                 ~- -,
                                                                                                                                ~
                                                                                                                                   ~
                penetra9ries, conforme fl. 12. Ja, o segundo, que e crucial ao deslinde da controversia, pois a denuncia        gN (L     ~

                nao imputa ao reu a pratica de ·conjun9ao carnal, Mas de atos· libidinosos em geral, diz respeito a             if',:.'8
                                                                                                                                ' .. j
                credibilidade das declaracaes da suposta vitima, pois, segundo.a menina, 11 0 Lucas passou um produto eiu       "c:~ ~
                                                                                                                                N
                mim ... Era um produto branco que ele passou na minha perereca e no meu bumbum.;. 11 ( fl. 37), lembrando       0
                                                                                                                                          C:
                                                                                                                                          a,
                                                                                                                                 C: ~
                ainda que, segundo o pai, a menina disse que .11 ...0 LUCAS ESLAVA EM C:IMA DE MIM! PASSOU                      a.. '
                                                                                                                                :i: '3
                UM PRODUTO NA MINHA BUNDINHA E NA . MINHA PERERECA E PEDIU PARA EU                                               Q)       Q)


                LEV ANTAI? A BUNDINHA PARA ELE!" (fl. 21 ). Evidenciado o cerne da controversia, nesse momenta                   §~
                                                                                                                                s..a
                                                                                                                                C:  •
                e de todo oportuno reportar ao Exame de Constata9ao de Material Biol6gico (fls. 61/64) realizado na             8 .[
                calcinha e short da crian9a, em uma camiseta utilizada pelo acusado c em .um len9ol localizado em um            2·~
                                                                                                                                C: •
                dos comodos da residencia (Amo deApresenta9ao e Apreensao n" 119/2014). Diante da importancia das                Q)       ::J


                considera9oes tra9adas pelos senhores peritos, vale transcrever na integra o subitens que tratam dos
                                                                                                                                .sro "'8l
                Exames de Laborat6rio realizados no material, as Considerai;:oes TecnicoPericiais e;-por fim, a conclusao,
                                                                                                                                g>R
                                                                                                                                'O :::::
                                                                                                                                 0 .c
                nos termos a seguir: III - EXAMES (.•.)b) De Laborat6rio b.l) Pesquisa de sangue humatio As amostras            -o E
                                                                                                                                 ~        Q)
                coletadas da calcinha, do short, da camiseta e do len9ol foram submetidas a extra9ao adequada e cm              -~  ~
                seguida ao Teste de Imunocromalogratia para Hemoglobina Hurna na obtendo-se .o resultado positivo                ro a,
                                                                                                                                 0  'O
                para as quatro amostras. 1).2) Pesquisa de espermatozoides As amostras recortadas da calcinha, short e da       co
                                                                                                                                 a, ,ro
                                                                                                                                 E al'°
                camiseta foram utilizadas para o preparo de (J3 laminas de cada amostra, as quais foram submetidas a            B~
                                                                                                                                o ro
               pesquisa de espematoz6ides, obtendo-se resultado negativo para espermatozoides. b.3) PSA Em seguida,             O>
               procedeu-se ao teste ·de Imunoeromatografia isara presern;m de PSA (antigeno prostatico especifico),
                obtendo-se resultado positivo para as tres amostras. IV .~ CONSIDERAC:::C>ES TECNICO-PERICIAIS 0
               Antigeno Prostatico Especifico (PSA) e urna glicoproteina (34.000 daltons) presente ho plasma ~eminal, e
                sintetizada pela glandula pr.ostatica e expressa em altos niveis no cpitelio da pr6stata hurnana. A presen9a
               de PSA no. esperma em concentra9oes milhoes de ,vezes maiores que .no soro de homens' a caracterizou
               coma um marcador valioso,•jatestado e validado pela comunidade forense, para.a identifica9ao de fluido
                                                                                                                                --
               seminal em evidencias .criminais deixadas ·par.· individuos vasectomisados, azoospermicos ou
               oligozoospermicos. V, ~ CONCLUSA.O Assim, em face do expos to e analisado, concluem os Peritos que
               nas amostras de tecido recortadas .da calcinha,,do short e da camiseta.foi constatada a presen9a de sangue
               humano e de semen, porem nao ,foi constatada a pr,esen9a ·de espe:rmatoz6ides• e q tio na amostra de
               tecido recortada do len9ol foi constatada a presen9a sangue humano conforme mencionado no item( ... )" •
               Passo seguinte; foi realizado Exame de DNA para confronto do material biol6gico extraido da secre9ao
               perigenital, de recortes de tecido da calcinha e short de_Isabel; da camisetl do acusado e do len9ol, com
               aS am:ostras, biol6gicas coletadas de ambos, resultando na elabora~ao ,do Latido de Exame de DNA ·
              juntado as fls. 70/73-A. Agora tambem se faz mister' l transcrever parte das.informa9oes periciais, eis que
               essenciais a · forma9ao ,clo convencimento deste Magistrado. Vejamos: V. RESULT ADOS Apos
               amplifica9ao das amostras para os marcadores autossiimicos, observou-se que: ~·Na amostra de secre9ao
               perigenital foi identificado um perfil genetico (mico, proveniente de uma pessoa do sexo feminino
               identico ao perfil identificado na amostra biol6gica coletada de Isabel-Luisa da:Costa Nepoinaceno. (.•.) •
               Nas amostras obtidas cio short e do len90/ foi observada ma mistura de material genetico de pelo menos
               duas pessoas, _sendo uma ,do sexoGOVERNMENT
                                                      masculino cEXHIBIT
                                                                    uma do   sexo feminino. 0 perfil observado em maior
                                                                         1_20-MJ-8171-BER_020
               quantidade nesta mistura e proveniente de, uma pessoa do sexo masculino e e identico ao perfil
               identificado na amostra biol6gica coletada de Lucas Carvalho RUJM. Q. perfil observado em menor
                                                                                                               /_,({JDU
                                                                                                               0
                                                                                                                                    u~ ✓-~    (./('\~.
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page ~                                  21 of-~;r~?~~~~~
                                                                                                                          201 t)~\~.
    JUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 17.1-Assinado digitalmente por Leila Cury:310981 :ii ,,11'...:,,.,,:-u,;. ..() ,.
 '/06/2019: OUTRAS DECISOES. Arq: Decisao                                                                      D
                                                                                                               ro
                                                                                                                   lN·=            •)';,;t., >"
                                                                                                                    *.kv~~t..:..o." ,..;. ~.;. ~
                                                                                                                                   ~       ~,"•    ;.:. : ~.;~      ~
                                                                                                                              C>    ~    ~-f'.' :"..11.~·•.• ·J' "'
                                                                                                                              ~    ~:,    ~-~~1)~                ~I      C'-
                                                                                                                               ',c, ~?-1.t✓               _,.,or:::, •     •
                                                                                                                                   c>~ -o<le Re-1,'f,1s< <,?>
                                                                                                                                       ~ib Juridica \~'-?-
       quantid.ade. nestamist.·ura e identico q.O p:erfiJ i.dent. i?cado ~a a.mo. stra biol6gi~a coletada de. I_sabel ~ . "-IC A w
       Costa NepOIMICello, • Naamostra obt1da da calcmh~ fo1 obse~ada uma m1~tura d~ maten~l                          )A~'ti,ti) ~; ,
       pelo menos duas pessoas. 0 perfil observado em ma10r quantldade ne.stll m1stura e provemente de. uma                       or - ~ tlt!
       pessoa do sexo feminino e identico .ao perfil identificado nll amostra b.iol6gica coletada de Isabel Luisa da                     .g
       Costa Neponiuceno. · 0 perfil .observado em menor quantidade nesta mistura e , identico "ao perfil                                'g
       identificado na amostra biol6gica coletada de Lucas Carvalho Rollo. Ap6s amplia9ao da amostnfpara os                                                              f·
       marcadores do cromossomo Y, observou~se que nas amostras de secre9ao perigenital, da calcinha, do .                               .g
       short, da camiseta c .do ,len9ol, foi identificado um haplptipo do cromossomo Y .(mica que e identico ,ao                         ,g
       haplotipo identificado na amostra biol6gica coletada de Lucas Carvalho ~ollo. A probabilidade de .se                              -@~
       selecionar a.o acaso na popula9ao masculina uma pessoa nao.. relacionada apresentarn;lo o mesmo haphitipo                          ~ f:2
      e de aproximadamente 1 em 14.928 (um .em quatorze mil novecentosc .vinte e oito). VI CONCLUSA.O                                   g gJ
       Considerando o objetivo pericial proposto, as signatarias conchiem que: • 0. perfiLgenetico observado na                          ~                                     i
      amostra catletada de Lucas Carvalho Rollo e identic.o ao perfil gen~tico de origem mas.culina .observado                                b                          3
      na rani iseta, amostra•relacionada ao Inquerito Policialnll 107/14 -,- 38" DP. A prob<1.bilidade de se                            ~ ai
      relacionar ao acaso na popula9a0 masculina uma pessoa n[l0relacionada apresentando o mesmo perfil ,1                             "cB
                                                                                                                                        ·- o..
      de aproximadamente l cm 38.000.0QO.0Q0.000.000.000.000.000 (uma em trinta e oito septilhoes). ~ 0                 '               ..5_><<(
                                                                                                                                              -,                         ~



      Perfil genetico observado na amostra coletada de Lutas Carvalho .·. Rollo e identico cm 1 cl o.s os                               O
                                                                                                                                              o..
                                                                                                                                        ~ i...:
      marcadores ao perfil obtido em maior quantidade nas amostras obtidas do short e do le119ol e <1.0 perfil                          ~ .g
                                                                                                                                       o ro
      obtido em menor quantidade na tmostra obtida da .calcinha,.amostras .relacionadas ao lnquerito Policial ·a'                       ~ !§
      107/24- 38a DP. , o haplalipo do cromossomo Y observado na amostra coletada                .
                                                                                                        de Lucas    Carvalho           ;,'I aj
                                                                                                                                         c~
      Rolf' e identico em todos os marcadores analisados, ao perfil genetico de origem, masculina observado                            o.. ,
                                                                                                                                       2 ':;
      nas amostras de secre9ao PC cigen ital (telacnada ao Laudo de Exame· de :Corpo de DeJ.ito - Atos                                                                   Q)    Q)
                                                                                                                                         E                                     Q)
      Libidinosos e Conjun9ao Carnal n" 4.281/14), na calcinba, no simil, na camiseta e no len9ol, amostras                            .E ~
      relacionadas ao Inquerito Policial n" 107/14 - 38" DP. A probabilidade de se selecionar ao acaso na                               8    .~
      popula9ao masculina uma pessoa nao relacionada apresentando • o .mesmo perfil.e de. aproximadamente, 1                           2 -~
      em 14.928 (uma em quatorze mil novecentos e vinte c oito. A obten9ao .de perfis coincidentes nos ma                               a5 ::i
                                                                                                                                        E                                      Q)

      veadores' do cromossomo Y indica mesma origem oti mesma linhagem patribinea entre os individuos que                              ro 3l
      produziram as amostras. (--)" Do que restou expendido ate entao,: exsurge questao crucial que nap passou                         ~t
                                                                                                                                       -o::::
      despercebida pela Defesa c aminuciosa.analise da prova tecnica realizada por este Magistrado. Em.um                              .g ~
      primeiro momen,to, os. senhores peritos apontam que na amostra de secre9ao perigenital foi identificado
                                                                                                                                        ~
                                                                                                                                       -~                                      *
                                                                                                                                                                               Q)



      um perfil ,genetico (mica proveniente de .uma .pessoa do sexci 'femininoidentico ao perfil identificado na                        ~ ~
      amostra .biol6gica coletada de             (fl 72}. Em seguida, ressaltam que ap6s amplifica9ao da amostr1;1.                    &; ,g
                                                                                                                                        E <>
      para os marcadores do cromossomo Y, observou-se que nas amostras de secre9ao perigenital, da calcinha,                            :::i {g
                                                                                                                                             :::
      do short;. da' camiseta c do len901, foi identificado um hapl6tico do cromossomo Y (mico.que e identico ao
                                                                                                                                                                         (.)

                                                                                                                                      8~
      haphitipo 1dentificado na amostra.biol6gica coletada,de o acusadoLucas (fl. 73). A contradi9ao e latente•..·
      Diante ·disso, indaga-se: na atnosfra: de secre9ao perigenital da supos.ta vitima· foi ou nao :encontrado
     material biol6gico do reu·Lucas ·Cll.fValho:RollD?Ate que sepoderia· cogitar·que o contrassenso se.mostra
     de somenos importancia, pois tambem ·foi '. encontrado materialc biol6gico do reli no .ishort e na calcinha da
     vitima. Todavia, e de todo oportuno lembrar que o ·. acervo 'probat6rio revela que no dia dos fatos, e ate
     mesmo antes disso, 'o reu e a supdsta viti111a coabitavam, pois.o genitor da crian9.a afirmou em Juizo. que
     "... estava passando uns dias na casa de sua Tia·MariiaCecilia IC,;;0111· a vitima~ em razao de sua esposa ,
     esta internada ... ; que Lucas e filho adotivo de outratia,Maria.Angelina: que Lucas reside na casa da lia
     Maria Cecilia: que quando ocorreu os fatosjA estava hospedado na casa da tia Maria Cecilia 15 dias
     aproximadamente ... " (fL 271). Diante disso, flagrante :a•possibilidade da existeneia de •contato· fisico
     anterior entre a vitima ·e o acusado •que podejustificar a·presen9a de material biol6gico do reu ri.as vestes
     da menina .. Aliado a isso, ins ta lembrar que; a exce9ao da secre9ao perigenital, o material examinado foi
     apreendido no dia seguinte ao acontecido, ou seja; aos 03.02;1'4 (Auto de Apresenta9ao e Apreensao de fl.
     31 ), porr agente, de policia que, certamente, nao se cerca <le cuidados tecnicos pr6prios de uma equipe de
     profissionais peritos. Por isso, tambem nao se descarta uma possivel-influencia de intetferentes como, por
     exemplo,, o cantata de umas pe9as .com as outras, o quepode justificar a presen9a 'de material biol6gico
     do reu nas vestimentas da menot. Por isso, repise-se, ·de- crucial importancia superar a co'ntradi9ao
     apontada alhures. Em reposta ao quesito formulado pela Defesa fl. 247, as senhores peritos apresentaram ·
     informa96es nos seguintes termos (fls. 316/317): RESPOSTA AO QUESITO .REFERENTE AO ITEM
     6.2 Quesito unico: 0 quesito indaga se o material identificado nas amostras de secre9ao perigenital
     referente ao Inquerito Policial tfGOVERNMENT
                                           107/14 - 38"     EXHIBIT  1_20-MJ-8171-BER_021
                                                              DP teria    apenas um unico materiaLgenetico, Resposta:
     Nao. Na analise dos marcadores autossomicos da amostra da regiao perigenital foi detectado apenas um
     perfil de origem feminina, identico ·ao perfil identificado na ainostra biol62:ica coletada ,de T<::::ihel T.ni<::::i <i::i
        Case        ~~o:::--..D"'
                  9:20-mj-08171-BER                                               Document 3-1 Entered on FLSD Docket 04/29/2020 Page 22 of 201
                  A ..;l'-"'•
   /4"  . .,
      -t$.\~
  /}r'Ro,   . ..\
                         ~-            ce~               \ 001737!-86.2016.8.07.~015 - Ref. mov. 17.1 -Assinado digitalmente par Leila Cury:310981
 f'.'~ 06/                              TRAS, . ECISOES. Arq: DecIsao
 /.          0              ,   •        tl

 'vii~/~fi . . ~t,,.
      ,;•.;.f.'i   i?,pl,           . ,:p   <:':.: · l
        \;1;·%,., ,~rfer<ecl.i~;· ,).~.1.c!!1~l
                                            1
             ··,-!:!.?Juri ic.a\'-'-•~: '                .                    .               ·      .. ..   .   . .   .   .   .   ;.      .         . ._   .   .   . .
              a Nepomuceno. kessalte-se que quando ex1ste uma quantidade mmto ma10r de DNA femmmo
 AUTSN ttri</Vtliii,M ro do DNA majoritario igual ou superior a 50: 1) a presen9a de DNA inasculino abaixo de um
~nfere    mffi,r~irufuo nao produz ·ampliac;ao para marcadores autossomicos; impedindo a detec9ao do perfil
         genetico masculino presente em menor quantidade. Por outro lado, quando da ana:lise do·cromossomoV,
         como apenas o contribuinte do sex'? rhasculino p9ssui este cromossomo, mesmo na presen9a de uma
         quantidade desproporcionahnente maior de DNA feminino este pode ser evidenciado, fato que explica os
         achados da amostra coletada _da regiao perigenitaL Ocoite que, a informa9ao tecnica em realce nao foi
         capaz de espancar a duvida semeada na forma9ao 'do convencimento deste julgador. Agora, os sen.hares
        peritos a'firmam que o. material identificado nas ainostrns de secre9ao perigenital nao tern um unico
        material genetico e justificam que quando exisie'. unia quantidade muito n\aior de DNA feminino, a
        prese119a de DNA masculino abaixo· de                                                     ~m
                                                                   ·timite niinimo nao 'produz amplia9ao para marcadores
        autossomicos, impedindo _      a detec9ao do perfil genetico masculino presente em rhenor quantidade.
        Contudo, e por outro ladci, afirmani que quando da anillise do croinossorho Y, como apenas o contribuinte
        do sexo masculino possui · este cromossomo, hiesmo . na presen9a de· uma quantidade
        desproporcionalmente maior de DNA feminino este pode ser evidenciado, fato que explica os achados da
        amostra coletada da regiao perigei:i-ital. Ora, se quandci existe uma quantidade muito maior de DNA
        feminino, a presen9a de DNA masculino abaixo de uni limite minimo nao produz amplia9ao para
        marcadores autossomicos, impedindo a detec9ao do perfil 'genetico masculino presente em menor
        quantidade, como pode ao inesino tempo, concluir pela presen9a do perfil genetico do acusado na
        secre9ao perigenital? A meu ver, a contradi9ao nao foi suplantada'. • Prosseguindo na analise da prova
        tecnica, insta leinbrnr que, inicialMente, os experts concluiram pela presen9a de sangue humano e de
        semen nas amostras de tecido recortadas da calcinha e do short da vitima, coino tambem da camiseta do
        acusado (fl.' 63). Em seguida, e, de igual modo, 'eni resposta ao quesito formulado pela Defesa,
        apresentaram informa9oes no seguinte sentido (fls. 319/322): "C•.) 1. Resposta ao quesito referente ao
        item 6.3 constante no Parecer Tecnico Pericial (fls. 244-247) e anexos (lis 248 ..262) Quesito imico: 0
        quesito indaga sobre a identifica9ao de semen somente pela presen9a de PSA e a ausencia de descri9ao
        dos outros componentes desse fluidp (espermatoz6ides, aminoacioos, 'prostaglandina.s, fosfatas@ acida,
       zinco, e,nzimas proteoliticas, c gal actose). Resposta: Coin exce9ao da fosfatase acida c·espermatoz6ides,
       a Se9ao de Perfcias e An,alises Laboratoriais' nao dispoe de riletodologia ·para identifica9ao dos outros
                                                                                          e
       componentes do semen. Entretanto, nec_essario esclarecer os seguintes pontos: As amostras forenses
       normalmente se encontram em condi9oes adversas antes da coleta; sujeitas a intemperies e a9ao de
       microrgapismos, diferente de uma amostra coletada e lim laborat6rio de analises clin'icas. Isso significa
       que as amostras anali~adas em um laborat6ri0 forense geralmente · apresentari:l quantidade reduzida,
       contamina96es e muitas vezes perderam·paite de sua composi9ao por degtada9ao ambiental ou biol6gica.
       Desse 'modo, a caracteriza9ao de fluidos biofogicos, ein ainbito forense, busca identificar componentes
       l'.micos de cada fluido, _afim de evitar analises' que possam gerar resultados inconclusivos. Ou seja, a
       identifica9ao de galactose, enzimas ptole_oliticas e zinco, ·n ao permitiria conclusao alguma, pois uma
       mancha ein uma veste corttendo essas substancias poderia possuii diversas origens· diferentes, dentre as
       quais, outros fluidos cotp6reos, resfos de aHmertfos,' etc: A ciencia forense, no caso de identifica9ao de ·.
       semen, utitiza a constata9ao.de espermatbzoides para identifica9ao desse fluido. Inclusive porque sua       a
       identificavio orierifa O USO de tecnica especificas 'para extra¢ao de DNA. 'Porem ha ca.sos onde O semen
       pode nao conter espermatoz6ides, por exemplo; ein iridividuos vasectomizados. Uma solu9ao para esses
       casos e. a utiliza9ao de outros marcadores de ~emen. A comunidade forense, geralmente, utiliza um entre
       dois: a fostalase acida prostatica (F AP) e· o antigeno ·especifico da pr6stata (PSA). A FAP foi bastante
       utilizada na investiga9ao e caracteriza9ao do liquido seininal. Porem, foi cbnsiderado um marcador de
       sensibilidade e especificidade limitado, entrando em'desuso ap6s a descoberta do PASA (Candido et (IP.).
       0 PSA, por outro lado, pode ser identificado com6·uso de eri.saios iinunocromatograficos, testes bastante
       especificos e sensiveis ca:pazes de detectar concentra9oes de ate 4 ng/inL. Esses testes silo utilizados por
       diversos laborat6rios forenses (khaldi et                                                   al.
                                                                    20042, Hochmeister et al. 19993; Simich al. 1994).
       Entretanto, .essa glieoproteina (PSA)" nao ocorre exclusivamente no · seniert, estudos demonstram a
       presen9a de PSA em: niveis detectaveis pelo teste iinunocromatografico em soro de rriulheres com cancer
       de mama (8,153 ng/MI), ctu urirta de mulheres ingerindo testosterona (12,00 ng/MI) e com sindrome de
       ovario policistico (10,29 ng/mL), em leite matemo (350 ng/mL) (Sawaya: & Rolim'), e em urina de
       homens ap6s a ejacula9~0 (260 ng/Ml) (Gartside et al. 20036). Ressalte-se que a concentra9ao media do
                                                  GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_022
       PSA no seinen vaha eritre 0,4 x 106             ng/inl, e f,29 x 106 ng/mL, cerca de um milhao de vezes mais
       concentrado do que obsetvado 'nos outros fluidos {Sawaya & Ro~iins). Contudo, uni estudo demonstrou
                                  ,,. _ ·-• - -nc•• .,_ -·-----1..-- A- ,..J~~,:i~~ ~ ~"'"""" ~,.,._,,11,, JO/,, {f1,:,rt<::irll' Pt ::il ?.0016).
                                                                                                                               fr,1..\0 W\ J/':-.,
                                                                                                                      ".,,
CaseUDI9:20-mj-08171-BER              Document
        - Processo: 0017372-86.2016.8.07.0015         3-117.1 Entered
                                              - Ref. mov.                 on FLSD
                                                              -Assinado digitalmente por Docket      04/29/2020 Page-~23
                                                                                         Leila Cury:31O981                 of ' 201 1-'i51\
                                                                                                                                        -';, \
                                                                                                                        .?f -                                 j_,,\_
   06/2019 : OUTRAS DECISOES. Arq : Decisao                                                                             "S                                      "}7
                                                                                                                        ~'                                 ~1 .
                                                                                                                             i -                 ,,;. ';if.i
                                                                                                                        g~,~</,?&>?t,      _ ·- ../T , '7.i
                                                                                                                                           ·,ji, ,:> _~•
                                                                                                                                               _,.,ffl ,f,·
                                                                                                                                                              11
                                                                                                                                                                  ( I


                                                                                                                             ~ 0 r.fe Fl.eos.f~\    . . ~\'-'''" -1
                                                                                                                              ..:fao Juridi(:a,~, .-'/
         Consid~rando os ~studos acima citadps, a extrac;ao _d e manchas leite materno c urina de homens apos~                           w
         ejaculac;ao -resultariam em uma con-centrac;ao de 3;50 ng/mL e 2,60_ ng/mL de' PSA respecti - iE l lCACA ~
         abaixo do limite. de. detec9ao do teste imunocromatografico.' Enquanto que uma extra9ao de                   R · _ I mo orig i~
         semen resultaria   ~:m   uma concentrac;ao variando entre 0,4 x 1Q4ng/rnL: -Outra referencia bibliografica                     .g
         (Paulino. . et. _AI -20097 ,), quantifica conce11tra96es de _PSA de · ~te ' I,3ng/rnL; por:ern utiliza outra:                  'g
         rnetodologia. Esses valores nao seriam detectados pelo metodo utilizado par este Laborat6rici, .tnesmo '                       ·e-
         desconsiderando a taxa de recuperac;ao de amostra de _i %. _Cons1derando o acirila expos to; percebe-se que                    ~
         a identificac;ao de PSA como mar_cador de sen:ien e u_ma femi,mehta _robusta e amplatnente utilizada pela                      ,g
         comunidade forense. Entretanto, sua identi:ficac;ao isolada nao permite afirmat de forma inequivoca a                          ~~
        presenc;;a _de. semen, visto _que, apesar de os tr,i.balhos da c~m4nidade cie~tifica atualrnente confirm~rem a -                 ~~
        robustez do metodo ,empregado, no futuro _podem ser descobertas _condic;oes cliriicas que elevern a                             g gi
        concentrac;:ao de PSA em ovtros fluidos corp6re~s a niveis comparave1s ao do semetL' Cabe ressaltar que                         ~ ~
        antes da quesitac;ao este.Laborat6rio ja apresentava conclµs_ao d_istinta da presente no Laudo de Pericia                           ~                         §
        Criminal 3617/2014 ~ IC, decoi-rente <las considerac;oes 'acima real1zadas. Desse modo retifica-se' a                          ..- ~
        conclusao do Laudo de Perisia Crimina_l 3617/201~ IC para: "Assim, em fate do ·exposto e analisado,                                 ~                         ~=
        concluem os Peritos qtie nas · amostras de tecido recortadas _da calcinha, do short e da carniseta foi                         ~~
        constatada a presenc;a de sang_ue humano e_de PSA, sugestivo de presenc;a de semen, porein nao foi                             8                                    ?
        constatada a presenc;a de esperrnatoz6ides; ... " ( destaques propositais)' Percebe-se, portan'.to, que, nesse                 ~ .g
        segundo rnomento, os senhores'iperitos apresentam infoflTlai;oes mais detalhadas acerca do exarne                              ~~
        realizado para a constatac;;ao da presenc;a de semen nas vestes. Esclarecem que, com excec;;ao <la fosfatase                   ~ g
        acida e espermatozaides, nao dispoern de rnetodofogia para identificac;ao dos outios componentes do                            /f.. ~
                                                                                                       -                              ~ :i
        semen; que a PSA nao •~ encontrada exclusivarnente no semen,' mas fambem ein soro de thulheres corn                                                           (I)   (I)


        cancer de mama, em,mina: de mulheres ingerindo testosterona e com sindrorne de ovario pobcistico, em                            §~
        leite mate.mo e em 1,1ripa de homens ap6s a ejaculac;ao, serido, ernniveis II1aiores no semen, Reconhecern                    §~
        que, o·PSA e uma Ferramenta robusta e amplam~nte 'utilizada pela coJnun:idade foiense como _m arca~or                         ; :~
       da presenc;a de semen, mas, por outro lado, sua identifica9ao isolad~ nffo permite afinmfr de forma                             ~ :i
                                                                   a
       inequivoca sua presenc;a. Por derradeiro, retificarn conclusao, ressaltando que nas arnostras de tecido                        ~ ~
       recortadas da calcinha, do sliort e da camiseta foi constatada a presenc;a de ~angue humano e de PSA,                                ~                         i
       sugestivo de prescnc;;a de semen, lembrando que nao foi constatada a presen¢a de espermatozoides. Nesse                        .g ~
                                                                    -                                                                  ~ ru
       sentir, ao contrario do sucedido na primeira oportunidade, agora os peritos nao apresentarn resultado                          -iii 2
       conclusivo; mas apen_as sugestiyo da presenc;a de semen. E sabido que O d~creto condenatorio deve se                            ~~
       ampc\-far em 'provas robustas acercc1; da materialidaµe e :autoria do crime. Vale dizer, para qU:e haja                        ~ ,g
       condenac;ao e necess~rio que se' proceda a reconsfituic;'ao histodca dos fafos, de mo Ide a se perceber O que                   ~                                    I
       se passou na verdade e se apratica do atq ilicito pode ser atribuida ao dei:ninciado. Ou seja, e necessario                    c3 ~
       restabelec'er, tanto qµan,to possivel, a ~erdade dos (atos, pa~a,a s:0luc;;aoj~sta do litig~O, e se,n do este o fim           _
       a que sy desti.na o .processo,. e •atr~ves _da instnu;ao _que'S~.blls.c~· a mais pe·rfeita po~siv·e1 represefltayao           -
       dessa verdade. l)e igual rnodo~ 1:1ao se 0J,y1da,que ;'? pro,c e,sso p,ena\ ponte,m poraneo contempla tres' niodelos
       de avaliac;;ao ou valornc;;ao. da ,prova, a_ saber:_o ,sisten1.a,. legal,,_ o. da intima convicc;ao e _ o da persuasao
       racionaL Por esse ultimo, adotado em nos.so .ordenanientd juridic,o, •io juiz jQnna ra sua convicc;;ao pela ·
       livre _apreciac;;ao .da -prova produzida em contradit6r10 ;.judicial, .naq poqendo jiindamentar sua d~cisao -
       exclusivarnente nos elernentos inthrrnativos . coihidos na invest1ga~ao, ressalvadas as provas cautelares,
      nao repetivcis e antecipadas.", mas deye fazS-lo 4e forma motivada. Ea iprincipio do livre convencimento
      motivado expresso no ,artigo .155, do CPP. 0 que distinguc o sistema da persuasao racional ea liberdade
      do magistrado na valorac;;ao dos elemento~ probat6rios q~e, em_b.o ra exista, e contida pela obrigatorie_dade ·
                                                                                                                a
      de justificac;ao c,i as escolhas adotadas, . di_ante fl.a prqv~ ,iegiti~amente obtida, com explicitac;ao do
      caminho percorrido ate a conclusao. _Alias, l!Se e certo que__ o juiz flea adstrito as _provas constantes dos
      autos, nao e Menos certo que nao fica subordinado, a ;nenhum .criterio apriqristico no apurar, atraves 'delas,
      a verdade material, O juiz criminal e, assim restituido a .sua pr(>pria consciencia" (Exposic;ao de Motivos
      do C6digo de Processo Penal, item VII).' Disso resulta que,a convicc;;ao do Magistrado nao esta atrelada..a
      nenhum meio de prova, especifico ou isol~do. Por isso, muito embo:a a prnva pericial seja o meio de
      suprir a carencia de conhecimentos tecnicos de que se res~ente o mag1strado para apura¢ao dos fatos , "O
                                                                                                          II,
      juiz nao ficara adstrito ao laudo, podendo c;tceiteblo ou rejeita-lo, no todo ou em pa:le. a teor do disposta
      no artigo 182; do CPP. Nesse diapasao, a despeito dos exames levados a efe1to pelos experts, 'nao
      concebo a possibilidade de amparar um decreto condenat6rio em conclusao sugestiva1 mormente porque
      os pr6prios peritos destacam queGOVERNMENT
                                             a identificac;ao isolada
                                                           EXHIBIT     de PSA nao pei:inite afim:ar de ~orina inequivoca
                                                                   1_20-MJ-8171-BER_023
      a presenc;a de semen. Ainda se poderia pensar qu~ a prova ?ral P!oduz1da em Jmzo_sena sufibiente para
      confirmar a materialidade do crime. Aqui -tambem nao y1slumbro robustez sufic_1ente para lastr~ar o
            Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 24 of 201
           PROJUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 17.1 - Assinado digitalmente por Leila Cury:310981
           .06/06/2019: OUTRAS DECISOES. Arq: Decisao




                    decreto condenat6rio. 0 reu Lucas Carvalho Rollo.nega veementemente a materialidade do crime. Alias,
                    ouvido em duas oportunidades, apresenta versoes semelhantes, .como se ve de fls. 50/52 e 306/307. De
                    sua paJie, a vitima                                               foi ouvida em Juizo por meio de entrevista
                    realizada por ..video conferencia e, de certa forma; ratificou as declara96es apresentadas em fase
                                                                                               a
                    inquisit6ria. A midia com a grava9ao da oitiva foi acostada fl. 296. Bern e verdade que nao se pode
                    exigir reprodw;;ao ipis litteris da versao inicial, , pois se trata de crian9a de tenra idade, portanto, imatura
                    psiquicamente. Mas, em sintese, ela tomou a dizer que o.denunciado tirou suas vestes, •passou um creme
                    em sua genitalia e subiu em cima dela. Nao ,se olvida do valor probat6rio da palavra da vitima, mormente
                    em crimes desta natureza que, em sua maioria, sao praticados as escondipas. Por outro lado, no caso
                    vertente; outras ·circunstancias tambem merecem ser valoradas, pois, no rheu entender, podem mitigar
                    sobremaneira a fon;;a probante das narrativas.tra9adas pela menor. Insta lembrar que, quando se trata de
                    crian9a, ha expectativa de uma fala .fantasiosa, podendo ate mesmo ser sugestionada por um adulto, ou
                    influenciada. pelo contexto em que vive, pois lhe falta maturidade para compreender o significado e as
                    conseqiiencias da sua atitude, alem de seu relato estar sujeito a divergencias que podem advir da tentativa
                    de proteger o agressor e sua familia, ja que nesse tipo delito, na maioria dos casos o agressor e membro da
                   familia ou alguem muito pr6ximo afetivamente. Diante disso, a prova oral judicializada tambem revelou
                   que o abuso sexual e tema que rodeia e aterroriza a familia da vitima. E nao e para menos, pois o genitor
                 : da menor, Luis Augusto Alves Nepomuceno, disse que "... sua esposa jhi abusada sexualmeme aos 16
                   anos e ate hoje sofre por causa disso, sendo que o responsavel nunca ft5i preso; que essa situa9ao era de -
                   eunhe6nnento da familia: que tsabel dormia no mesmo quarto em que o depoente e sua esposall ein um
                   colchao no chao: que embora a casa tivesse dois quartos Isabel tinha medo do escuro, razao pela qual
                   donnia em seu quarto: que nunca comentaram com Isabel pelo abuso sexual sofrido por sua mae ...". Isso
                   talvez possa justificar a forma ;como o pai questionou a menina quando percebeu o sangramento, pois,
                   disse que " ... olhou para o shorte de          e viu que eslavo ensopado de sangue; que neste mo mento
                   perguntou a Isabel o que havia acontecido, se foi Lucas que fiz alguMa coisa com ela: que esclarece que
                   perguntou se havia sido porque somente ele estinia no andar de cima; que perguntoti o que Lucas havia
                   felto e Isabel disse que ele estava em cima dela ... ''; fls. 272/273. E tambem pode esclarecer o porque da
                   genitora, Raquel Pereira da Costa sempre questionar a menina sabre eventual abuso sofrido por ela
                   quando voltava da casa da tia e, mesmo diante dii desconfian9a, pois, segundo ela " por duas vezes Isabel
                   ao vohar da casa da r?c, Maria Cecilia reclamou de dor na genitalia ... " (fl. 273); ainda assim, permitia
                   ,que a menina continuasse a freqiientar a casa. ; ·Como se ·nao bastasse, a menor foi submetida a
                   atendimento de emergencia no Hospital Regional do Gtiara, no dia 03:022014, conformC guia acostada
                   as tls. 290/291. Na oportunidade, a pediatra consignoU que a "... crian9a fiti avaliada por psic6loga que
                  refere que a'mesrna disse daramente', que holive penetra9ao ..;11 • Ocorre que, em aditamento ao Laudo de
                  Exame de Corpo de Delito 11'0 04281/14, os senliores peritos destacaram·que "Nao ha indicios objetivos de
                  conjun9ao carnal ou ato libidinoso diverso da conju:i19ao carnal.", ti' .. 282. 1 Por fim, e para fragilizar
                  ainda mais a·nartativa [atica apresentada pela infante, familiates·seus chegaram a·informar em Juizo que
                  se trata de 'crianc,;a habituada a mentir (fls. 302v e 305). ·Nesse sentir; e por tudo que restou expendido,
                  latente a fragilidade do acervo probat6rio quanto a'pr6pria materialidade do crime, valehdo lembrar que a
                  duvida deve militar em prol do acusado. 2 - DISPOSITIVO Ante o exposto; julgo IMPROCEDENTE a
                  pretensao punitiva Estatal para ABSOLVER o acusado LUCAS CARVALHO ROLLO, ja qualificado nos
                  autos, da imputa9ao que lhe foi feita, com fundamerito no artigo 386, inciso II, do CPP. ·Por conseguinte,
                  nao mais subsistem os fundamentos que ensejaram o decreto da prisao cautelar, razao por que revogo a
                  decisao de fls. 88/89 e determino a expedic;:ao de AI.YARA DE SO_LTURA em favor do denunciado, se
                  por outro motivo nao estiver preso. Sein custas.· Publique-se. ·Registre-se. Intimem-se. Oportunamente,
                  arquivem-se. Taguatinga-DF, 03 de fevereiro'de 2015. t.y> WAG O ANTONIO DE SOUZA Juiz de
                  Direito


   .                       Contudo, o Ministerio Publico recorreu da senten9a absohit6da, tendo sido provido, por
           :1,.~ ~i1ade, o recurso ministerial p~r~ condenar'o acusado LUCAS CARV~LHO ROLL? _como incurso

(j<Yi
I
           ::,\
             .
                  en~s: o art. 217-A, caput, do Cod1go Penal, por duas vezes, na forma no art. 71 do Cod1go Penal.
                                      '.()
                                            !J ·;;, No Ac6rdao Condenat6rio o Desembargador relator ressaltou que restava, ao colegiado,
\ '2 ~\ '                       i ~~,Y   ..           ova coligida aos autos para embasar o decreto condenat6rio.
\ a, 13;>,,;.                         J.''' :,-· ,·                        GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_024
 '\':~·b}.,.. -~(l;; R.~fC.t,i;,;~-s~·>_.,;; :-..: _/              •
      "<;;;:co ,Jur•d;ca \i·:,; ;,/                     Nesta este1ra, come9ou relatando:
       ........... . . . . ~~
    ft.I         --
           J~.,~-•-- -          ,..
Case   9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 25 of 201
  ,~UDI - Processo: 0017372-86.2016.8.07.0015- Ref. mov. 17.1 -Assinado digitalmente por Leila Cury:310981
 J6/2019: OUTRAS DECISQES. Arq: Decisao




                                                                            "Em juizo, o acusado negou a pratica delitiva (fl. 275 e verso), 'narrando a                                                                                                                                                                                                                     UJ
                                                                                                                                                                                                                                                                                                                                                                           0
                                                                            dinamica dosfatos da seguinte maneira: (.) o inter'rogando alega que os Jatos ali                                                                                                                                                                                                             ii:'(l...
                                                                           descritos nao sao verdadeiros; que o interrogando alega que estava em um                                                                                                                                                                                                                        ~
                                                                           churrasco com sua familia; que L. havia chegado do servic;o com sua menina e Joi                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                                                                                                                                          ""CJ

                                                                           para o churrasco; que L. ficou um tempo do churrasco bebendo e depois p'erguntou                                                                                                                                                                                                               'ti
                                                                                                                                                                                                                                                                                                                                                                           ::,
                                                                           se o interrogando queria uma carona para.onde morava; ·que morava com M.C.;-                                                                                                                                                                                                                   ·e
                                                                                                                                                                                                                                                                                                                                                                          (l..
                                                                           que antes de chegar na casa, ja em, Vicente Pires, L jJerguntou ao interrogando se                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                                                                                                                                          ""CJ
                                                                           queria tomar •uma bebida quente; que pararam em um boteco e consumiram uma                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                                                                                                                                          ,ro
                                                                           bebida quente; que I. .estava com eles; que no boteco L. comprou duas caixas de                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                                                                                                                                                             °' >-<{
                                                                                                                                                                                                                                                                                                                                                                             0         UJ
                                                                           cerveja; que ao chegaram na casa de M.C., Lsentoij~se no sofa para ver futebdl;                                                                                                                                                                                                                 gi
                                                                                                                                                                                                                                                                                                                                                                             '- LL
                                                                                                                                                                                                                                                                                                                                                                                       (!)

                                                                         . que o interrogando disse a L. que iria sair par,a andar de skate com seus amigos;                                                                                                                                                                                                              ,ri
                                                                                                                                                                                                                                                                                                                                                                          ON
                                                                                                                                                                                                                                                                                                                                                                                       cr,
                                                                                                                                                                                                                                                                                                                                                                          O(l..
                                                                           que ap6s quarenta e cinco minutos retornou a Jim de ir tomar banho;- que quando
                                                                           retornou I. estava brincando como cachorro; que o interrogando so viu I. no andar
                                                                                                                                                                                                                                                                                                                                                                          ~l>-
                                                                                                                                                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                                                                                                                                                          : (!)
                                                                           de baixo; que o interrogando nao viu I. no andar de cima; que antes de tomar                                                                                                                                                                                                                   ~~
                                                                           banho entrou somente em seu quarto parapegar uma torc;a [sic}de roupa; que                                                                                                                                                                                                                     'l:: 0
                                                                                                                                                                                                                                                                                                                                                                          · - (l..
                                                                           enquanto isso I. permanecia no andar debaixo; que pegou a roupa e entrou no                                                                                                                                                                                                                    ~~-,
                                                                                                                                                                                                                                                                                                                                                                          ~

                                                                           banheiro para tomar banho; que depois de 15 minutos ouviu L. chamando o seu                                                                                                                                                                                                                   O(l..
                                                                                                                                                                                                                                                                                                                                                                          ~ ~
                                                                           nome; que L. /;Jateu na porta do banheiro; que o interrogando colocou uma toalha                                                                                                                                                                                                              -              0
                                                                                                                                                                                                                                                                                                                                                                         ')I~


•                                                                          em volta do corpo e abriu a porta; que L. estava com o calcinha de L na mao cheia
                                                                           desangue; que L. perguntou se o interrogando havia mexido com ela ou deitado
                                                                           em cima dela; que o interrogando disse a .L. que jamais /aria isso com ele ja que
                                                                                                                                                                                                                                                                                                                                                                         g
                                                                                                                                                                                                                                                                                                                                                                         ~~
                                                                                                                                                                                                                                                                                                                                                                         N
                                                                                                                                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                                                                                                                                          C:
                                                                                                                                                                                                                                                                                                                                                                            .52



                                                                                                                                                                                                                                                                                                                                                                         (l..
                                                                                                                                                                                                                                                                                                                                                                                        C:
                                                                                                                                                                                                                                                                                                                                                                                        OJ
                                                                                                                                                                                                                                                                                                                                                                                      :E!
                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                           ero,m o,migos e que costumavam beberjuntos; que neste momenta enquanto estava                                                                                                                                                                                                                 2            :l
                                                                                                                                                                                                                                                                                                                                                                         OJ             OJ
                                                                          no banheiro L. nao agrediu o interrogando; que L. .• disse do interrogando ,que                                                                                                                                                                                                                E              OJ
                                                                                                                                                                                                                                                                                                                                                                          L..         ~
                                                                                                                                                                                                                                                                                                                                                                         42 .a
                                                                          descesse com ele; quel. permaneceu no andar de baixo; qUe desceram a escada e                                                                                                                                                                                                                  § ui
                                                                          foram ate o banheiro do andar de baixo e la estava I. nua; que L havia acabado de                                                                                                                                                                                                               (J          -~

                                                                                                                                                                                                                                                                                                                                                                         2-~
                                                                          tomar banho e la estava seca; que L. voltou a perguntar para I. se interrogando                                                                                                                                                                                                                C:
                                                                                                                                                                                                                                                                                                                                                                          OJ
                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                       ::,
                                                                          havia deitado em cima dela. ou mexido com ela;, que I. olhou para o seu pai e                                                                                                                                                                                                                  .sro *        I/)

                                                                          depois olhou para o interrogando e balanc;ou com a cabec;a dizendo                                                                                                                                                                                                                             ~R
                                                                                                                                                                                                                                                                                                                                                                         ""CJ~
                                                                          ajirmativamerzte; que o interrogando implwou a .L. dizendo quejamais /aria isso                                                                                                                                                                                                                 0           .r:::.
                                                                                                                                                                                                                                                                                                                                                                         "E
                                                                          com um amigo; que tanzbem disse para I. que jamais /aria isso e perguntou se ela                                                                                                                                                                                                                ~ OJ
                                                                                                                                                                                                                                                                                                                                                                         ·enI/) 2I/)
                                                                          entendia o que, estava falando; que neste. momenta L. comec;ou a agredir o                                                                                                                                                                                                                      ro           OJ
                                                                                                                                                                                                                                                                                                                                                                          0           ""CJ
                                                                          interrogando; que o interrogand,o Joi agrf!dido pela nzao direita de L, enquanto que                                                                                                                                                                                                           co
                                                                                                                                                                                                                                                                                                                                                                         OJ ,ro
                                                                          na mao esquerda efe segurava o shorts..e a calcinha de I. com. sangue; que o                                                                                                                                                                                                                   E g-
                                                                          interrogando nao agrediu L, apelJ{lS se de/eJJ.deu dizendo q11e nao havia feito nada;                                                                                                                                                                                                          B ~
                                         :,                                                                                                                                                                                                                                                                                                                              o ro
                                                                                                                                                                                                                                                                                                                                                                         O>
                                                                          que quando Joi ate o banheiro e •· viu I.. naQ viu nenhum •sangue no• banheiro e nem
                                                                          entre as pernar de I.; que nifo s.abe dizerporq1:te havia sangue na calcinha .e no
                                                                          shorts de I.; que L. em. seguida pegou o celµlar f! disse que iria chamar. a familia;
                                                                          que o in{errogando subiu e trocoyde roapa; que o in(errogando subiu para o seu
                                                                         pr6prio quarto; que p inten:CJgando§e r.ecorda que o !ado esquerdo do seu rosto
                                                                          estava inchado e que chegou a sangrar na nuca e aJras da ore/ha; que d primeiro a
                                                                          chegar em seu quarto Joi J ,- que .f.. disse ao interrogando que ele estava sendo
                                                                          acusa¢o de· estuprar I. e por isso teria que ·leva-lo ate a delegacia; que nao foi
                                                                          submetido a nenhum exame; que ,nos Estado Unidos o interrogando nao sabia o
                                                                          que queria fazer .4a vida; que pensou que por saber falar ingles conseguiria um
                                                                          emprego melhor no Brasil; que nq Brasil chegou, a trabalhar no curso de ingles no
                                                                          Wizard, por um mes. a titulo de experiencia; que nao deu certo e nao foi
                                                                          contratado; .que O interrogando queria dar aula para Turma avanc;ada, mas nao
                                                                         tinha vaga; que costumava brincar com as crianc;as mais novas, com J de dez
                                                                         anos, H. com dez ano,s, e_com outra menina de aproximadamentt? cinco anos; que
                                                                         nao. costumava brincar com I.; que ano [sic] gostava dela porque costumava
                                                                         arranjar encrenca CQm aS OUtrascrianc;as (..). II



    Por fim, o Desembargador, ressaltou:
                                                                                                                GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_025

    "A meu sentir, o laudo pericial, nos termos em que lavrado, refon;a o conjunto probat6rio no sentido da
    ,.,,,,+ ...... ._·...,,   A .... ,... ........... ,...1,,-1,,.. .- ..... - - · ...-·...J ....   ,...·,..,   ,... ........   --~   ......... + ..... ·--   .......... ____...   ,....,... ..J,... ... _,.,.,..·,.,. _,_.,......, ..... ,.., ,...,.._..,.,... .... ...J .........   ,..,. ..... ·..1 ...... _.. ...... • .................. 1.. .... ,.., ..... ,..,
                Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 26 of 201
             PROJUDI - Processo: 0017372-86.2016.8.07.0015- Ref. mov. 17.1 -Assinado digitalmente por Leila Cury:310981
             06/06/2019: OUTRAS DECISOES. Arq : Decisao




                             sofridos pela vitima criam;a.
,.
,,·1
                             As respostas aos quesitos (fls. 316/317 e 319/322) nao contrariam os laudos anteriores, somente indicam a
                             falibilidade da tecnica usada, que, a prop6sito e muito baixa. Em um dos exames, a chance de se encontrar            0
                                                                                                                                                 "O

                             o mesmo perfil na populac;ao masculina e de uma em trinta e oito septilhoes, em outro exame e de uma                ii
                                                                                                                                                 :,
                             em catorze mil, aproximadamente, com o destaque de que a observa9ao de perfis coincidentes nos                      -~
                                                                                                                                                a..
                             marcadores do cromossomo Y indica mesma origem ou mesma linhagem patrilinea entre· os individuos                    0
                                                                                                                                                "O
                             que ptoduzem as amostras (fls. 73/73-A). Contudo; e improvavel que a amostra colhida nos materiais                  0
                                                                                                                                                •<11

                             (shots, cakinha, camiseta e lenc;ol) seja de outra pessoa de mesma linhageJ.n patrilinea, como o pai ou            J~
                                                                                                                                                ow
                             outro parente, pois o acusado e adotado e, com isso, nao possui genetica senilelhante aos outros membros               gi Cl
                                                                                                                                                    ~  u.
                             da familia que frequentavam a casa.                                                                                c.i
                                                                                                                                                ON
                                                                                                                                                        cri
                                                                                                                                                0       a..
                                                                                                                                                ~:f
                             Demais disso, os laudos, ainda que com uma margem pequena de desconfianc;a, aliados as demais provas               ~       >-
                                                                                                                                                :       Cl
                             dos autos, sao suficientes para confirmar a versao apresentada pela vitima.                                        ~       cr,
                                                                                                                                                ~a
                                                                                                                                                ·- a..
                             Cumpre consignar que o crime de estupro de vulneravel nao exige a presenc;a de violencia ou grave                  -3_~
                                                                                                                                                ~       -,
                            .amea9a contra vitima, e a ofensa a dignidade sexual e o quanto basta. Nao ha, pois, se faiar em                    0       a..
                                                                                                                                                ~
                            "absolvic;ao.                                                                                                      -,~ .gi..:
                                                                                                                                               -~ -; ~

                                                                                                                                                ~ ;§
                            Com efeito, a palavra da vitima ha que se conferir especial credibilidade; maxime se em harmonia com os             NC
                                                                                                                                                0       Q)
                                                                                                                                                 C:!:!
                            demais elementos de prova constantes dos autos.                                                                     a.. '
                                                                                                                                                2       :l
                                                                                                                                                Q)      Q)
                                                                                                                                                E       a,
                                   Descrever a narrativa dos fatos de forma clara, objetiva e completa, identificando                           '-~
                                                                                                                                               .£ .n
                    elementos essenciais, em que conste o lugar, a data ea maneira (circunstancias de tempo, lugar e modo                      6   ui
                                                                                                                                               0 -~
                    dos fatos criminosos) pela qual a infrac;ao foi cometida, apresentando o nexo de causalidade entre a                       2-~
                                                                                                                                               C  .
                    investigac;ao em curso com o foragido. Caso o pedido seja encaminhado aos Estados Unidos da America                         Q)      :,

                                                                                                                                               E 3l
                    ou a outros paises de common law, sera necessario elaborar um relat6rio detalhado contendo o hist6rico                      (11     (/)


                    do cometimento do crime, suas circunstancias, data em que foi cometido, autores ou provaveis autores,                      £>R
                                                                                                                                               "O :t::<
                                                                                                                                                0 .c
                    descric;ao das diligencias efetuadas desde o· inicio das investigac;oes, hem como toda a tramitac;ao                       -o E
                                                                                                                                                ~       Q)
                    processual, constando as declarac;oes e depoimentos tomados, as provas periciais elaboradas e, ao final,                   -~       ~
                 - -'=ma conclusao do magistrado que presidiu o processo, apontando os elementos de fato e de direito que o                     (11
                                                                                                                                                0
                                                                                                                                                        Q)
                                                                                                                                                        "O
           1,.~\0 D}'ey '" a supor que contra a:pessoa procurada existem indicios suficientes de autoria.                                      "E o
                                                                                                                                                Q) •<11

         "-.".,V '      '-')'.                                                                                                                  E fit
       ,'?         ~4..    1:,                                                                                                                  i3 ~
  !f                       :1}~~        ;;,\                                                                                                    0 (11
                                                                                                                                               O>
 ~           "1:1,.,,,•.   ·1-j .,,           i

   i~\;f}\':t\" -f?/                              9) Tipos penais:
              Yv1•~~·"       . ., • , ,., ,
                 .... ,,..,,,,v~.


               -----
         ~


         .f._0;J1Jrid\O~_.,,                      C6digo Penal Brasileiro - Decreto-Lei n. 2.848/1940
       AUTENTICA<;AO                                                             , (Incluidopela -Lei n° 12.015, de2009)
:Onfere rom                   O    oric:/n'3f     Estupro de vulneravel ,

                                                  Art. 217-A. Ter conjunc;ao carnal ou praticar outro ato libidinoso com menor de 14
                            (catorze) anos:                (Incluido pela Lein° 12.015, de 2009)

                                                  Pena - reclusao, de 8 (oito) a 15 (quinze) anos.           (Incluido pela Lein° 12.015, de
                            2009)

                                                  Crime continuado

                                           Art. 71 - Quando o agente, mediante mais de uma ac;ao ou omissao, pr~tica dois ou mais
                           crimes da mesma especie e, pelas condic;oes de tempo,, lugar, m~neira de execuc;ao e outnis seµielhantes,
                           devem os subseqµentes ser pavidos como contipuac;ao do primeiro, aplfoa-se-~he a. pena de um s6 dos
                           crimes, se identicas, OU a mais grave,           se
                                                                        divei-sas, aumentada, em qualquer caso, de um sex.to a dois
                           terc;os. (Redac;ao dada pela Lein° 7.209, de 11.7.1984)                                              ·
                                                                     GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_026
                                         lnformo que o tipo penal se amolda ao rol taxativo do Tratado de Extradic;ao firmado
                           entre O Brasil e OS F,stados TTniclos ,fa A meri('ll_ 8Sj,1in1ulo Pm 1 l "" i11nPiro rlP 1 Q61 p nromnlmufn
Case   9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 27 of 201
   .JUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 17.1 -Assinado digitalmente por Leila Cury:310981
  06/2019: OUTRAS DECISOES . Arq: Decisao




      Decreto n° 55.750, de 11 de fevereiro de 1965.                                                                           w
                                                                                                                            0
                                                                                                AUTENTIC~AO                 ii
                                                                                                                            a.
                                                                                              Confere rom o oripi•-r•rJ,    ~
                                                                                                                            0
                                                                                                                           "C

                                                                                                                           'o
                                                                                                                            ::,
                                                                                                                           ·e-
                                                                                                                           a.
                     Decl;:_i.ro · que, de acordo .com a legisla9ao brasileira, a pena relati~i'C ao processo n°           "C
                                                                                                                               0

                                                                                                                            0
     0017372-86.2016.8,07.0015 :- Numero antigo 2016;01.1.097557-6 nao esta prescrita; nos termos do Art.                  •Ill

     109, inciso III, do.C6digo Penal, combinado com os Arts ..115 e 119 do C6digo Penal, _c om a aplica9ao da.            ~~
                                                                                                                           0 UJ
     Sumula 497 do .Superior Tribunal de Justi9a, conforme transcrevo a seguir: f                                           ~
                                                                                                                            '-
                                                                                                                                   (!)
                                                                                                                                   IL
                                                                                                                           <.D     0)
                                                                                                                           ON
                                                                                                                           0       a.
                      C6digo Penal Brasileiro - Decreto-Lei n. 2.848/1940                                                  ~ :t
                                                                                                                           ~ >-
                                                                                                                           ;: (!)
                    Art. 109. A prescri9ao, antes de transitar .em julgado a. senten9a final , salvo o disposto no §       ~       0)



     1o do art. 110 deste C6digo, regula-se pelo maxima da pena privativa de liberdade cominada ao crime,
                                                                                                                           0
                                                                                                                              ac
                                                                                                                           ·- a.
     verificando-se                                                                                                        j_~
                                                                                                                           ~       -,
                                                                                                                           0       a.
                                                                                                                           ~       L:
                      I - em vinte anos, se o maximo da pena 6 superior a doze;                                            -
                                                                                                                           ~~
                                                                                                                                   0

                                                                                                                           g -~
                                                                                                                           ~       ;s
                                                                                                                           N       C:
                      II - em de.zesseis anos, se o maxima da pena 6 superior a oito anos e nao excede.a doze~             0
                                                                                                                            C:
                                                                                                                                   Q)
                                                                                                                                   !!
                                                                                                                           a. •
                                                                                                                           2 :l
                                                                    e
                      III - em doze anos, se o maximo da pena superior a quatro anos e nao excede a oito:                  Q)

                                                                                                                           E~
                                                                                                                                   Q)



                                                                                                                           .E .c
                   IV - em oito anos, se o maxima da pena 6 superior a dois anos. e niio excede a quatro; V -               § en
                                                                                                                            (.} -~

     em quatro anos, se o maxima da pena 6-igual a um ano ou, sendo superior, nao excede a dais;                           2-~
                                                                                                                           C: •
                                                                                                                           Q)      ::,



                      VI - em dois anos, 'Se o maxima da pena 6 inferior a um ano.                                         .s *
                                                                                                                           Ill     Ill
                                                                                                                           g>R
                                                                                                                           "C :t::
                                                                                                                           0 .c
                     .VI·- em 3 (tres) anos, se o maxima da pena e·inferior a 1 (um) ano. (Reda9ao dad.a pela Lei          -c E
                                                                                                                           ~       Q)

     n° 12.234, de 2010)..                                                                                                 -~ ~
                                                                                                                           Ill Q)
                                                                                                                           0 "C

                    Art. 110 - A prescri9ao depois de transitar em julgado a: sentenr;a condenat6ria regula-se
                                                            0
                                                                                                                           co
                                                                                                                            Ull
                                                                                                                           Q)
                                                                                                                           E ~
     pela pena aplicada e verifica-se nos prazos fixados no artigo anterior, os quais se aumentam de um ter90,             B~
                                                                                                                           0 Ill
     se o cond~hado 6 reincidente.                                                                                         O>




                     Redu~ao dos prazos de prescri~lfo . , ..

                 Art. 115 - Sao reduzidos de metade os ptazos.· de prescr'i~ao quando o criminoso era,
     ao tempo do crime, menor de 21 (vinte e um) anos, ou, na data da senten~a, maior de 70 (setenta)
     anos.



                  Art. 119 - No caso de concurso de crimes, a extin~ao da punibilidade incidira sobre a
     pena de cada um, isoladamente.



                   Sumula 497 do ·s uperior Tribunal de Justi~a: 0 Quando se tratar de crime continuado,
     a prescri~ao regula;..se pela pena imposta na senten.;a, nao se computando o acrescimo decorrente
     da continua~ao."              ·                                                                ·
                                            GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_027
I         Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 28 of 201
       PROJUDI - Processo: 0017372-86.2016.8.07 .0015 - Ref. mov. 17 .1 - Assinado digitalmente por Leila Cury:31098-1
       06/06/2019: OUTRAS DECISOES. Arq: Decisao




                                 11) Competencia:

                                 C6digo Penal Brasileiro - pecreto-Lein. 2.848/1940

                             Art. 5° - Aplica-se a lei brasileira, sem prejuizo de conven96es, tratados e regras de direito
 ,.
....           intemacional, ao crime cometido no territ6tio naciopal.



                                 12) Garantias:

                                 Assumo as seguintes gatantias a serem apresentadas pelo Estado brasileiro ao Estado
               requerido:

                                 I ~ nao submeter o extraditando a prisao ou processo por fato anterior ao pedido de
               extradic;ao;

                                 TT - computar o tempo da prisao que, no Estado requerido, foi imposta por forc;a da
               extradic;ao;

                             III - comutar a pena corporal, perpetua ou de morte em pena privativa de liberdade,
              respeitado o limite maximo de cumprimento de 30 (trinta) anos;

                                 IV - nao entregar o extraditando, sem consentimento do Estado requerido, a outro Estado
              que o reclame;

                                 V - nao considerar qualquer motivo politico para agravar a pena; e

                           VI - nao submeter o extraditando -a tortura ou a outros tratamentos ou penas crueis,
              desumanos ou degradantes.



                                 13) Anexos:

                                 A. Mandado de Prisao;

                                 B. Portaria de instaura9ao do IP, Sentem;:a Absolut6ria e Ac6rdaos;

                                 C. Fotos, impressoes datilosc6picas ou outros dados de identificac;ao, se for o caso;

                                 D. Versao no idioma oficial do pais requerido de toda a docmnenta~ao, inclusive deste
              formulario.




                                                           BRASILIA, 03 de junho de 2019.




            AUTENTICA<;AO                                                 Leila Cury
        i:!onfAre r-om o oriciri_,,;                      GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_028
                                                                       Juiza de Direito
    Case   9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 29 of 201
      JUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 -Assinado digitalmente por Luiz Fernando Leite da Silva:319047
     ; 2/2019: DIGITALIZA<;AO DO PROCESSO. Arq: Guia de Execw;:ao/Recolhimento




        ..,                                                Peder Judiciarlo da l
                                                                                                                                                                                      w

       .-~          .· .1TJDFT
                     ......::-:-.-
                                                           TRIBUNAL DE JUSTIC
                                                                                               Comprovante do Protocolo de Distribuir;ao. Serv. de Distribuir;ao
                                                                                           t,J 0 Proto~oto· 0017372-86 2016.807 .0015                 1c:29:4o 141091201&
                                                                                                                                                                                      0
                                                                                                                                                                                      ii
                                                                                                                                                                                      a.
        I                                                                                                                                                                             ~
                                                           Forum Des. Antonio  N° Proc: 0017372-86.2016.8.07.0015     Crn,pe:t r.t•aExclt:;1.·e 15/09/201617:39:51                     0
                                                                                                                                                                                      -0
                                                           Segunda Vara Crimir Ju lzo        : VAAA OE EXECI.JvOES PENAIS DO OF
                                                                                                                                                                                      'o
                                                           AREA ESPECIAL·N: 2; Classe •         : Execu~i.otla Pena .                                                                  :,

                                                           3103-0560, CEP: 721 Ass unto         , Pena Pr1vativa de ·uberdade
                                                                                                                                                                                      ·e
                                                                                                                                                                                      a.
                                                           Horario de Funciona· Exequente : ~;,1N·l~TER10 PUBC1co DO DISTRITDFEbERAL E oos                                             0
                                                                                                                                                                                      -0
                                                                                       Execuledo : LUCAS CARVALHO ROLLO                                                                0
                                                                                                                                                                                      ·i <{
                                                                                                                                                                                      :, co
                                                                                            lffl l~l~!}ll li~!mJll~il!iHl.li1l~liMlilll)
                                                                                               1           1

                                                                                                                                   I
                                                                                                                                       ~fl~l ~l Wml                                   oo
                                                                                                                                                                                      gi $
                                                                                                                                                                                      ~>
                                                                               CARTA DE GUIA DEFINITIVA
                                                                                                                                                                                      cow
                                                                                                                                                                                      0 Cl'.
                                                                                                                                                                                      ?;lo
                                                                                            1~mm111111u11n111HlllllliDllilU~lllillilWllllll llllllilllllllllllDIHIIUl~HllMIIU!mlffi   ~~
                                                                                                                                                                                      '<t   co

                                                                 0 Dr. EDUARDO DA ROCHA LEE,
                                                                                                                                                                                      ;: C
                                                                                                                                                                                      0  >-
                                                                                                                                                                                      CC')
                                                                                                                                                                                      ·a; X
                                                                                                       I
                                         Juiz de Direito Substituto da2~ Vara Criminal de Taguatinga, Distrito Federal.
                                                                                                                          ..                  .                                       ..J
                                                                                                                                                                                      ~...,
                                                                                                                                                                                      0
                                                                                                                                                                                            >
                                                                                                                                                                                         • lO
                                                                                                                                                                                            a...
                                     I
                           FAZ SABER ao Exmo. Juiz de Direito da VEP/VEPEMA/VEPERA que por este juizo
                                                                                                                                                                                      0
                                                                                                                                                                                      N
                                                                                                                                                                                      ~     .g
                                                                                                                                                                                               ~




(                   tramitou a a~ao penal contra LUCAS CARVALHO ROLLO, o qual foi condenado nas san~oes                                                                               0        C\l


                    adia~te especificadas, e estando o apenado SOLfO, passo-o a disposi!;ao de Vossa Excelencia, a -
                                                                                                                                                                                      ~~
                                                                                                                                                                                      NC
                                                                                                                                                                                      0        0)
                                                                                                                                                                                       C    :!:!
                    fim de que fata executar a condenatao consoante os dados a seguir:                                                                                                a. '
                                     I                                                                                                                         .                      2 :,
                                                                                                                                                                                      0)    0)
                                                                                                                                                                                      E gi
                   Da Qualifica~o do Sentenciado                                                                                                                                      ~C    Is
                                                                                                                                                                                      s .a
                                                                                                                                                                                                 .
                   Registro INI: Nao cadast,rado
                   Nome: LUCAS CARVALHO ROLLO __..                                                                                                                                       i
                                                                                                                                                                                       0)• •
                                                                                                                                                                                      c~
                                                                                                                                                                                      0)     :,
                   Filial5o: THDMAS OWEN ROLLO ,--                                                                                                                                    ..sC\l fil
                                                                                                                                                                                            1/)
                             ANGELINA CARVALHO ROLLO __.-                                                                                                                             glt
                                                                                                                                                                                      -0 ::.:
                   Outros nomes: nao consta           -- .           j                                                                                                                o.&:
                                                                                                                                                                                      -o E
                   Data de Nascimento:                  Estado Civil, 501:.TEIRO        Genero: Masculine                                                                             ~     0)

                                                                                                                                                                                      -~    ~
                   Pais.de Origem: BRASIL            Naturalidade; ~lorian6polis/SC                                                                                                   C\l 0)
                                                                                                                                                                                      0 -0
                   Profissao: ESTUDANTE          Escolaridade: Ensi~o Media Complete                                                                                                  1:
                                                                                                                                                                                      0)
                                                                                                                                                                                           0
                                                                                                                                                                                          >C\l
                   Registro Geral: 3455371       6rgao expedidor: ~SP/DF        Data emissao: nao consta                                                                               E ~
                                                                                                                                                                                       ~~
                                                                                                                                                                                       0       C\l
                   E11d~re~o: QUADRA 04 CONJ UNTO K CASA 07                                                                                                                           O>
                   B'airro: SETOR SUL
                   Localidade: GAMA/DF           CEP: NAO CONST/\
                   Telefone:
                               I

                   Do Processo Penal                              I
                                                                                               J
                   Processo n2: 2014.07.1.009404:-2             -                                  I
                   Traslado dos autos n!!: NAO      Jufzo de ori~em;

                   Pro~edimentos lnvestigatorios                                   ,
                   Tip? de procedimento criminal: !NQUERITO roUCIAL Numero: 107 /2014
                                                                                            (i' . ·. ·                             _.--
                   Data da lavratura: 27/02/2014
                   Procedencia: TRIGESIMA OITAVA DELEGACIA DE POUCIA - 38DPDF ___,
                   Origem: PORTARIA ~ g Oc. Policial: 1424/2014- 21~ DPDF • Data do fatct02/02/2014 ----

                             I                                            •.
                   Suspensao do Processo (Art. 366, do CPP}
                   Data do decreto de suspensao: NAO

                   Cit~~ao
                   Data da cita~ao vallda: 10/06/2014{FLS. 164)
                                                              GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_029
                   1~m11~111~H!IIIIIIIIIIIIWlllll!lll~ll~m1~111n~111~~                                                      Remetido em_} _ j_ _
                       I
I            Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 30 of 201
           PROJUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 ° Assinado digitalmente por Luiz Fernando Leite da Silva:319047
           01/02/2019: DIGITALIZAc;::Ao DO PROCESSO. Arq: Guia de Execui;:ao/Recolhimento




                                                                                                                                                        n~I
                              9               TJDFT
                                                                                     Peder Judiciario da Uniao
                                                                                     TRIBUNAL DE JUSTl<;A DO DISTRITO FEDERAL E 005 TERRtT6RIOS
                                                                                                                                                Folha
                                                                                                                                                         '--~--'

                                                                                     Forum Des. Antonio Mello Martins                                                                         0
                                                                                                                                                                                             -0
                                                                                     Segunda Vara Criminal de Taguatinga  ·                ..
                                                                                     AREA ESPECIAL N. 23 SETOR C NORTE, NORTE, Tetefone: 31038106/31038107, Fax:                             'o
                                                                                                                                                                                              ::,
                                                                                     3103-0560, CEP: 72115901; :rAGUATINGA-DF 02vcrim!na1.taguatinga@tjdft.jus.br,                           ·e-
                                                                                                                                                                                             a.
.....,,1                                                                             Horario de Funclonamento: 12h00 as 19h00                                                                 0
                                                                                                                                                                                             -0
                                                                                                                                                                                              0
                                          I                                                                                                                                                  ,ro
                                                                                                                                                                                              (.}, <I'.
                               Oat~ da cita-;ao valida por edital:                                                                                                                           .2 CD
                                                                                                                                                                                              O(J
                                                                                                                                             f                                                :ii~
                                                                                                                                                                                              ~>
                               Suspensao Condlclonal do Processo (Art. 89, §32, da Lei nt 9.099/9S)                                                                                          '°UJer:
                                                                                                                                                                                             0
                                                                                                                                                                                             ~o
                               Data da suspensao: NAO     Prazo:                                                                                                                             ~~
                                                                                                                                                                                             -st co
                               Data da revoga~ao:                                                                                                                                            ,.: -st
                                                                                                                                                                                             ~o
                                                                                                                                                                                             0>-
                                                                                                                                                                                              C     (")
                                                                                                                                                                                             "ii>X
                               Denuncia ou Queixa                      ../'                                                                                                                  ...I>
                               Data do recebimento da denuncia: 14/04/2014(FLS. 83)                                                                                                          ~..,
                                                                                                                                                                                               • I{)

                                                                                                                                                                                             0      a.
                                                                                                                                                                                             ~      t.:
                               Da~a do recebimento do aditamento:                                                                                                                            0-,    0


                                      I                                                                           .                                                                               i~
                                                                                                                                                                                             i..,J~

                              Senten~a                                                                                                      /                                                NC
                                                                                                                                                                                             0      (l)
                                                                                                                                                                                             C :2
                              Tip~ da Senten-;a: ABSOLUTORIA(FLS. 380/389)                                              Data da Senten~a: 03/02/2015                                         a. '
                                                                                                                                                                                             ~~
                              Dat1a da publica-;ao: .03/02/2015



                                                                                                                                                  --
                                                                                                                                                                                              (l)   (l)

                                      I
                                                                                                                                                                                              E     (l)

                                                                                                                                                                                              0~
                                                                                                                                                                                             .... .0
                                                                                                                                                                                             § (/)
                              Ac6rdao                                                                                                                                                        u .2,
                              Tipo de ac6rdao: CONDENATORIO{FLS. 465/475) Data do acordao: 03/06/2015                                                                                        2C -~'
                                                                                                                                                                                             (l):,

                              Data da publica-;ao: 03/06/2015                                                                                                                                ..sro "'fil
                              Reincidente: NAO                                                                                                                                               B!t
                                                                                                                                                                                             -0 ::::
                                                                                                                                                                                              0 .c
                                                                                                                                                                                             -o E
                                                                                                                                                                                              ~
                              Recursos
                              Reciurso: APELAi;Ao CRIMINAL:     Dedsao: DEU~SE PROVIMENTO(FLS. 4 6 ~                                                                                         -~ *
                                                                                                                                                                                              ro
                                                                                                                                                                                             0"
                                                                                                                                                                                                    (l)



                                                                                                                                                                                                    CD

                              Data do ac6rdao: 03/06/2015 _...- Data da publica~~o: 03/06/2015                                                                                               co
                                                                                                                                                                                              ,ro
                                                                                                                                                                                              (l)
                                                                                                                                                                                             E (.},
                              Reciurso: EMBARGOS DECLARAT6RIOS         Decisao: NEGOU-SE PROVIMENTO(FLS; 490/493)                                                                            :,~
                                                                                                                                                                                              U:.=
                                                                                                                                                                                             o ro
                              D~ta do ac6rdao: 25/06/2015 - - Data da publica~ao: 29/06/2015 - -            ·                                                                                O>
                              Recurso: RECURSO ESPECIAL _oecisao: INDEFERIU·SE O PROCESSAMENTO{FLS... 511)
                              Data do ac6rdao: 27/08/2015       Data da publica~ao: 02/09/2015
                              Recurse: AGRAVO DE INSTRUMENTO         Oecisao: NEGOU-SE PROVIMENTO(FLS. 535/537)
                              Data do ac6rdao: 01/08/2016 -i:fatadip~_blica~o: 04/08/2016      --

                                                                                                               <·
                                      I

                              Tra'nsito em julgado                     ·
                              rdnsito emjulgado para a acusa~ao: 21/07/2015(fLS. 506) - - -
                              Trtsito eni julgado definitivo: 19/0S/2016(Fl5. 5401-

                              Da~ Penas lmpostas       /       /.           /              _...,,
                              lncidencia Penal: art. 217-A, caput, do C6digo Penal, por duas vezes;
                                                                                                                                                                 cla   r.M.:f ~ l   do C f

                              Pena Privativa de Liberdade
                                                 .,,,,                 .,,,, .       .
                                                                                 Natureza: RECLUSAO
                                                                                                    ..,,                                      -          Regime: FECHADO
                                                                                                                                                                               /
                              Pena: 09(NOVE} ANOS E 04(QUATRO) MESES
                              Hediondo: SIM
                              Pena Pecuniaria: NAO
                              Dias-Multa:     Razao: 1/30

                              Su~penslio Condicional da Pena
                              Pra'zo da Suspensao: NAO
                                                                                           GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_030
                              lllli~IIII 111111111n11m111111Dllllllrull lti! Ill! 11111m 111111111111                                    Remetido em_____}_____}_ _
Case 9:20-mj-08171-BER                Document 3-1 Entered on FLSD Docket 04/29/2020 Page 31 of 201
      _ Processo: 0017372-86.2016.8 .07.0015 - Ref. mov. 1.1 -Assinado digitalmente por Luiz Fernando Leite da Silva :319047
      01
      019: OIGITALIZA(;AO DO PROCESSO. Arq : Guia de Execu9ao/Recolhimento




                 Q TJDFT                                             Poder Judiciario da Uniao
                                                                     TRIBUNAL DEJUSTI''A .,. DO    . ..,_
                                                                                                DISTRITO  FEDERAL EDOS
                                                                                                                          .
                                                                                                                       TERRITORIOS
                                                                                                                                   Falha n9 [
                                                                                                                                            '----   -....,

                                                                     F6rum Des. Antonio Mello Martins
                                                                     Segunda Vara Criminal de Taguatinga ,                . .
                                                                     AREA ESPECIAL N.. 23 SETOR C NORTE, NORTE, Telefone: 31038106/31038107, Fax:
                                    .                                3103-0560, CEP: 72115901, TAGUATINGA-DF 02vcrimina1.taguatinga@tjdft.jus.br,
                         I                                           Horario de Funcionamento: 12h00   as 19h00,

                 Substitui~o da Pena
                 Natureza: NAO

                 Medlda de 5eguran~
                 Nat~reza: NAO                                    Prazo minimo:

                 Das Custas e da Fian~a



 .,              Custas: NAO
                 Fiar\~a:
                     1
                 Ban co:
                                  Valor (R$):
                            Data do recolhimento:
                             Agencia:
                                                  Data do Calculb: .

                                          Conta nQ:
                                                        Valor (R$):



                 Dos Recolhimentos        .        ----::-:   .      _      ,
                 Evento em: 16/04/2014(FLS. 89/91)       Motivo: PRISAO PREVENTJVA(FLS. 88)
                 Evehto em: 06/06/2014(FLS. 168 E 176/178) -it'lotivo: REVOGAC:AO DE LIMINAR NOS AUTOS
                 DO lPROCESSO DE HABEAS CORPUS(FLS. 168/1_75)

                 DasSaidas
                 Eve'nto em: 16/04/2014(FLS. 542/545)
                    I                                      .
                 Motivo: LIMINAR CONCEDIDA EM HABEAS CORPUS(FLS. 99/100)
                    I
                 Evento em: 03/02/2015(FLS. 400) - -
                 Motivo: REVOGAC:AO DE PRISAO EM SENTEN-<;A ABSOLUT6RIA


                 ~btrva~oes

                Taguatinga~DF; 31 de agostode ~016 ·as 15h03'
                                                                                                    . ,jf
                                                                                                 . rr~
                                                                                                 . 0$
                                                                                                   ~-~



                                                                                                                                     AUTENTICA~AO
                                                                                                                                  Ccnfere r-om o origin •'!.f,




                                                                      GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_031

                11m11 ITTII Hm 110 I Tl lti!mil llllltillllHII 1111111111~111111m111(                                      Remetidoem__J~-
                                                                                                                                         - __
   Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 32 of 201
PROJUDI - Processo: 0017372-86.2016.8.07 .0015 - Ref. mov. 1.1 - Assinado digitalmente por Luiz Fernando Leite da Silva:31904 7
01/02/2019: DIGITALIZA<;:AO DO PROCESSO. Arq: Guia de Execui;:ao/Recolhimento




      -·,
      •                                                                                                                                                                                         .g
                                                                                                                                                                                                '5
                                                                                                                                                                                                 :::,



                                                          MtNISTf:RIO          P(rnuco DA l]NTAO                                                                                                10
                                                                                                                                                                                                TI
                                         MINISTERIO     Ptm1:1co I)() D1snrro             FEDERAL E T~:RRITORIOS                                                                                0
                                                                                                                                                                                                l(t!
                                                                                                                                                                                                 o<i:
                                                                                                                                                                                                .2 al
                        I                                                                                                                                                                        oa
                       ~XCELENTiSSIMO(A) SENHOR(A) JUIZ(A) DE DIREITO DA 2a                                                                                                                      fils
                                                                                                                                                                                                 '- >
                        I                                                                                  I                                                                                    cow
                      ·VARA          CRIMINAL               DA               CIRCUNSCRI-;AO               JUDICIARIA                                      DE                                    00:::
                                                                                                                                                                                                ~o
                                                                                                                                                                                                ~~
                       TAGUATINGA/DF                                                                                                                                                            'Sf' 00
                                                                                                                                                                                                ~ 'Sf'

                                                                                                                                                          f.',
                                                                                                                                                                                                ~a
                                                                                                                                                                                                0>-
                                                                                                                                       r,.1              ,,.,.•                                  c (')
                                                                                                                       ,   ~             ~:              ~~:~.-
                                                                                                                                                                              _.,.              ·cv
                                                                                                                                                                                                _j>  X
                                                                                                                                                                                                   • LO
                                                                                                                           fl"i ,,~: '                                                          ~--,
                                                                                                                                                                                                0        0..
                              .                             ' .                                                                                                                                 ~        L:
                       ref. autos n° . .2014.07 .1.009404-2                                                                                                                                     ~-.g
                                                                                                                                                                                                   }, ~
                                                                                                                                                                                                E,_\J !f:
                       (I P n°. 107 / 2014 - 3ga DP)                                                                       r' ~
                                                                                                                           ,,..,   I
                                                                                                                                       , r-.
                                                                                                                                                    ~:u~
                                                                                                                                                    I~
                                                                                                                                                                 i                              NCQ)
                                                                                                                                                                                                0
                                                                                                                                                                                                 c:E!
                                                                                                                                                                                                0..       '
                                                                                                                                                                                                ~        :i
                                                                                                                                                                                                    Q)   Q)
                                                                                                                                                                                                    E    a,
                                                                                                                                                   ; ,    .....I                                 0~
                                                                                                                                                   'li...1:                    •.•              ..... .c
                                                                                                                                                   ....,...,·;1                  ,.t-               g    en
                                                                                                                                                                                                    (.}.~

                                                                                                                            r::.~ ·:                                                             $-~
                                                                                                                         , • r··     .,,_.                                                       C  .

                                                            0       MINISTERIO                 PUBLICO          DO    DISTRlTO ,:,,                                                             ~
                                                                                                                                                                                                    Q)

                                                                                                                                                                                                    ffi
                                                                                                                                                                                                         :::,


                                                                                                                                                                                                ct!(/)


                        FEDERAL E TERRITORIOS, com base mis provas dos autos em
                                                                                                                                                                                                ~R
                                                                                                                                                                                                 TI:::::
                                                                                                                                                                                                    0    .r.
                                                                                                                                                                                                 TI      E
                                                                                                                                                                                                    ~
                        ~pfgrafe, vem, a presenc;a de Vossa Excelencia, promover                                                                                                                 -~      ~
                                                                                                                                                                                                          Q)


                                                                                                                                                                                                    ct! Q)
                                                                                                                                                                                                    0 TI
                                                                                                                                                                                                 co
                                                                                                                                                                                                 a, ,ro
                                                                             Ac;Ao-Pew                                                                                                              E    °'
                                                                                                                                                                                                 B~
                                                                                                                                                                                                 0 cii
                                                                                                                                               .                     .                           O>
                                                               mediante                  ·den(mcia,       ·cQntra                          LUCAS
                                                               CARVALHO ROLLO, brasjleiro, solteiro,_ natural
                                                               de _Florian6polis/SC, nascido aos                                                                         ,
                                                                        ·'
                                                               filho de Thomas Owen                   Rollo e de Angelina
                                                               Carvalho            Rollo,     profissao   de     desempregado,
                                                               portador da CIRG n°                             -SSP/DF: e do CPF
                                                               n°                              , enderec;o na
                                                                    .          .
                                                                                                                                   /OF, tel.
                                                           .                                (demais dados as fls. 46), pel_os
                                                               _fatos que passa a expor:


                                                                                                                                                                                           .,

                                               das 17h45min,
                                             GOVERNMENT
                                                                 no SHVP,
                                                        EXHIBIT 1_20-MJ-8171-BER_032
                                                                                    I.
                                                               De data indeterrriinada, ate o di.a 02 de fevereiro __...1
                                                                                                                                                                             ~·/ ·;
                                                                                                                                                                                        II(;
                            de 2014, por volta                                                                                                                                ·.J'·
                                                                                                                                                                             .,If
      Case
        uol 9:20-mj-08171-BER              Document
            _Processo: 0017372-86.2016.8.07.0015.-         3-1 Entered on FLSD Docket 04/29/2020 Page 33 of 201
                                                   Ref. mov. 1.1 c Assinado digitalmente par Luiz Fernando Leite da Silva:319047
           p!2019: DIGITALIZA<;;AO DO PROCESSO. Arq : Guia de Execuc;;ao/Recolhimento




                                                MINJSTF.RIO PuBLICO OA UNIAO                                                                                   w
                                                                                                                                                               0
                                                M1N1STERIO PiJBLlCO DO D1srnrro FisDERAL E Tr.RRI'f6Rms
                                                                                                                                              - 2-
                                                                                                                                                               oc
                                                                                                                                                               0..
                                                                                                                                                               ~
                                                                                                                                                                0
                                                                                                                                                               :0
                                                      Vicente Pires/DF, o denun<::iadci LUCAS CARVALHO ROLLO, de                                               ~
                                                                                                                                                               .::,

                                                forma livre e consciente, por diversas vezes, praticou atos libidinosos                                        ·e-
                                                                                                                                                               0..
                                                                                                                                                                0
                                                                                                                                                               :0
                                                com      a   crianc;a                                                              (nascida   aos              ·o
                                                                                                                                                               ,ro
                                                                                                                                                                   u,   <t:
                                                                , fls. 13), menor de 14 (cat~rze) anos de idade                     a epoca   dos
                                                                                                                                                                ::, Cll
                                                                                                                                                               oa
                                                                                                                              \:   .                            ~s
                                                                                                                                                                ~>
                                                f~tos.                                                                                                         cri w
                                                                                                                                                               0 Cl'.
                                                                                                                                                               ~Cl
                                                                                                                                                               ~~
                                                                                                                                                               <:I" co

                                                                                                     II.                                                       ~d>-
                                                                                                                                                               0
                                                                                                                                                                CC')

                                                                                  Conforme incluso autos de inquerito, no dia 02                               'ai X
                                                                                                                                                               ...J
                                                                                                                                                                    - lO
                                                                                                                                                                        >
                                                                                                                                                               ~        -,
                                                de fevereiro de 2014, o denunciado chamou a v1tima no quarto dele e                                            8        0..
                                                                                                                                                               Ni...:

                                                molestou-a               sexualmente,
                                                                                    .
                                                                                              mediante
                                                                                                             .a pratica . de., atos libidinosos                -
                                                                                                                                                               ~~
                                                                                                                                                               g~
                                                                                                                                                               C"!~
                                                                                                                                                                   0



                                                                                                                                                               NC
                                                consistentes em retirar suas roupas,                       tocar o corpo dela, inclusive nas                   0
                                                                                                                                                                C
                                                                                                                                                                         Cl)
                                                                                                                                                                        32
                                                                                                                                                               0..        '
                                                partes fntimas, esfregar-se nela, ficar em cima dela e encostar .seu penis                                     ~        :3

                                                                                                                                                                  -
                                                                                                                                                               'Cl)      Cl)

                                                                                                                                                                E  :Jl
                                                                                                                                                                ~
                                                mis partes fntimas da vftima, dentre outros.                                                                   J2 ..a
                                                                                                                                                                g        Cl)
                                                                                                                                                                (.) .:!.,
                                                                                                                                                                Cl)-    .!!i.,
                                                                                                                                                               'E        ~
                                                                                                                                                                Cl)      :,

                                                                                  EntreVistad~, a v!tima-crlaric;a narrou os abusos                            ~ gi
                                                                                                                                                               ro (/)
                                                s~xuais sofridos (fls . .·30/38), mencionando ainda que' ta .is fates ja haviam                                Q)t
                                                                                                                                                               :0 :::::
                                                                                        ',    .          ,'   .   .   .
                                                                                                                                                                0 .c
                                                                                                                                                               :o E
                                                ocorrido anteriormente, em varias outras oportunidades ..                                                      -~        (]}

                                                                                                                                                               -~       ~
                                                                                                                                                                ro       <ll
                                                                                                                                                                0       :0
                                                                                                                                                               co
                                                                                                                                                               <ll ,ro
                                                                                  Conforme Laude:· de Constatac;ao de Material                                 :E ~
                                                .                    ~                                                                                          ~
                                                                                                                                                                o ro
                                                                                                                                                                        ;g
                                                .Bio16gico (fls. 57 /65), "nas amostras de tecido recortadas da calcinha, do                                   Cl       >
                                                's hort e da ca'il,iseta foi tonsfatada a·' ptesen~ de sangue humane e de
                                                s~men;,'. E, c<:rnsoan'te Laude de ·Ex'ame de ' UNA (fls. 67/71), restou
                                                demonstrada·         a present:;a            de   nfatehal biol6glco do denunciado            na
                                                calcinha, no short e no i~nc;ol.


                                                                                                    III.
                                                                                  Com suas condutas, o denunciado esta incurso '
                                                no art. 217.:..A, caput, do Codfo o Penal (por diversas vezes ) , Diante
                                                do exposto,      0   Minist~rio Public~ requer seja recebida a presente denuncia
      -~.._                                     e, uma vez autuada esta·, seja ordenada a cita<;;ao do acusado para
 /4v                              v)~\                                                                                ·   ,
/jJ                                1
                                        --~;\   respo~der     a acusai;ao, por :scrito, no prazo de                   10 dlas, e acompanhar os            /!
 I ·~             J --} dem~1s termos da a~ao penal, procedendo-se de acordo com o rito                                                                  /;
i:~fcteReec.\'>lt:~:l; previsto no CPP, ate a final condenai;ao, . com fixai;ao de valor m71nim
      .,,'",a ,.,.,,.fritr•ri ,,\ · .:··-
             v~
                                                                                             .
                                                                           GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_033
                                                                                                                                                 -11;
AUTENTICACJi~                                                                                                                                        I
'
           Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 34 of 201
    - - PROJUDI - Pmcesso, 0017372-86.2016,8.07 .0015 - Ref. moS. 1 1 - Assleado dlglfai=ote poc L,I, Femaodo Leite da Slt,a,319047
        01/02/2019: DIGITALIZA<;AO DO PROCESSO. Arq: Guia de Execugao/Recolhimento




                                M1N1ST£iuo   Punuco DA UN1A°.o
                                MrN!STi-:nm PtiRJ,iCO oo D1S"l'RJTO Ft:llF.RAI, ~; Tt:RRIT(JRIOS
                                                                                                                                      -3 -
                                I


                                 para reparac;:ao dos danos caus~dos pela infrac;:ao, o que se esdarecera
                                 ,                  .     '   .
                                 quando da realizac;:ao da audiencia de instruc;:ao, nos· termos do art. 387,
                                 1nc. IV, do CPP, sem· prejufzo da(s)- pr6pria(s) vit1ma(s) demanda-lo, corn
                                 a oitiva das testemunhas abaixo arroladas.




                                 I
                                ROL:
                                L                                       vft, 6 anos;
                                  Jorge Alberto_ Carvalho de Sousa-, genitor vft, fls.
                                 _ll




                                . Raquel Pereira_ da Costa, genitora vit, fls. 21;
                                l Marcia Martins M. Costa,. agente, fls. 04/07.
                                 1




                                 I

                                .,
                              ,·;'




                                                                  GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_034
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 35 of 201
         , _ Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 - Assinado digitalmente por Luiz Fernando Leite da Silva:319047
       0
   ,,;2019: DIGITALIZA<;:AO DO PROCESSO. Arq : Guia de Execuc;ao/Recolhimento




                                                                                                                                       w

   ..                                                                                                                                  0
                                                                                                                                       ti:
                                                                                                                                       Cl.
                                                                                                                                       ~
                              GDF- POLICIA CIVIL DO DISTRITO FEDERAL                                                                    0
                                                                                                                                       "Cl

                         ,..DEPART AMENTO DE POLIClA ClRCUNSCRICIONAL                                                                  'o
                                                                                                                                        ::,
                               38n DELEGACfA POLICIAL -VICENTE P.IRES                                                                  ·e-
                                                                                                                                       (l_
                                                                                                                                        0
                                                                                                                                       "Cl
                                                                                                                                        0
                                                                                                                                       ,ro
                                                                                                                                        <> <(
                                                                                                                                       ::, OJ
                                                                                                                                       oo
                                                        PORTARIA                                                                       ~~
                                                                                                                                       '°W
                                                                                                                                       on:'.
                                                                                                                                       ~o
                                                                                                                                       ~~
                                                                                                                                       'SI"   co
                                                                                                                                       ;: d
                                                                                                                                       0      >-
                                                        A Delegada de Policia, Chefe da 38a Delegacia                                   c: (")
                                                                                                                                       ·a:;x
                                                        Policial de Vicente Pires/Of, no uso das atribui~oes                           ...J>• L!)
                                                                                                                                       ~      -,
                                                                                                                                       oa..
                                                        que !he confere o. artigo 144, § •4°, da Constituic;~o                         0
                                                                                                                                       N
                                                                                                                                               ..
                                                                                                                                               ~

                                                                                                                                       ~ .g
                                                        Federal, o artigo 4° e seguintes. do CPI\ t~ndo em                             o ro
                                                                                                                                       0      .~
                                                                                                                                       ~~
                                                        vista do que consta da ocorrencia 1424/'14-2 l~ DP,                            N
                                                                                                                                       0
                                                                                                                                               c:
                                                                                                                                               Q)
                                                                                                                                              :E!
                                                        Complementado\ielo relat6rio 082/14-J'SaDP,                                     C:
                                                                                                                                       a.. '
                                                                                                                                       ~ :i
                                                                                                                                        Q)     Q)

                                                                                                                                       E~
                                                                                                                                       .E
                                                                                                                                        C:
                                                                                                                                           .0'
                                                                                                                                       8 .2.
                                                                                                                                        Cl)   .Qi.
                                                        RESOLVE,                                                                       C q_
                                                                                                                                       Q)      ::,

                                                                                                                                       .§ ~
                                                                                                                                        ro (/)
                                                                                                                                   . u
                                                                                                                                       :Q)t   :;::!
                                                                                                                                       0      .r:
                                                                                                                                   i
                                                                                                                                   '
                                                                                                                                       ~C: ~
                      ,                     instaurar inquerito policial, visando rnelhor apurar os                                    ·w B(/)
                                                                                                                                       (/)
                                                                                                                                       ro      a,
                    fatos ehegado ao nosso conhecimento de que a vulneravel                                                        •Co
                                                                                                                                       0      "Cl

                                                                                                                                     a, ,ro
                                                     , com 6 anos de idade, teria sido abusado                                     :Eal'
                  ;i,sexualmente por seu prirno LUCAS CARVALHO ROLLO, de 20 anos, CPF                                                  B~
                                                                                                                                       o ro
                                                                                                                                       O>
                 " 11°                 , demais dados qualificativos nos autos, ao praticar atos
                    libidinosos diversos da conjunc;ao carnal.

                                                          Posto isto, determin~, preliminarmente as seguintes
                    providencias:



                                                       I. autuamento da presen te portaria com as pe\as
                                                              instruendas, desde ja homologadas;




                                              GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_035
     Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 36 of 201
PROJUDI _ Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 - Assinado digitalment~'por Luiz Fe~nando Leite da Silva:319047
01/02/2019: DIGITALIZA<;AO DO PROCESSO. Arq: Guia de Execu~ao/Recolhimento                   '




                               GDF- POLJCIA CIVIL DO D'ISTRITO FEDERAL
                             DEPARTAMENTO DE POLICIA CIRCUNSCRICIONAL
                                38'' DELEGACIA POLICIAL-VICENTE PIRES

                                                                                                                     ..,
                                                        II. Oitiva em cart6rio de RAQUEL PEREIRA DA
                                                        COSTA e LUCAS CARVALHO flOLLO, para que
                                                        esc lare9arri as circunst~1ncias em que se deu o fa.to em
                                                        apura9ao;

                                                        Ill. juntada do relatorio da entrevista com a rnenor,
                                                        rcalizada pela DPCA;

                                                        IV. juntada dos laudos de pesquisa de espermatozoide,
                                                        constatac;:ao de sangue humano, bem coma o laudo de
                                                        confrbnto de DNA.                          ·



                                                         Ap6s, tornem-se os autos conclusos.


                                                        Vicente Pires/DF, 27           de fevereiro de 2014 ..


                                                                                                     "'"'\
                                                                                                                 \
                                                          TANIA.MARIA p~ OLIV_EIRA DI~OARES
                                                                     l)el'-~ada_fle--1!oUcia
                                                         .- .        "€-hefu,d'a 3ga _DP _




         ,. AUTENTICM;AO
         -.;onfere rom o orio;,-v*




                                                     GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_036
Case01 9:20-mj-08171-BER               Document 3-1 Entered on FLSD Docket 04/29/2020 Page 37 of 201
       - Processo: 0017372-86.2016.8.07.0015 _ Ref. mov. 1.1 -Assinado digitalmente par Luiz Fernando Leite da Silva:319047
   1201 9: DIGITALIZAvAO DO PROCESSO . Arq : Guia de Execur,:ao/Recolhimento



                                                          Poder Ju diciario da Unrao
                                                          Tribunal de Justi~a do Distrito Federal e Territ6rros
                                                          Segunda Vara Criminal de Taguatlnga



                      Processo                                  : 2014;07.1.009404:..2
                     ·c1asse                                    : ·xnquerito Policia·1 ·.
                     ·Assunto _                                 : Estupro de ,VuJneravel
                      N° do Inquerito                           : 1072014
                                                                : NAO HA
                                                                : LUCAS CARVALJ-1O ROLLO


                                                                                         'DECISAO


                               A pe<;a ·acusat6ria preenche os requisitos do art. 41 do CPP e, por nao
                    verificar nenhuma das hip6teses previstas no. art. 395 do mesmo diploma legal,
                  · ~ecebo a dem'.mcia em desfavor de LUCAS CARVALHO ROLLO.

                             , Junte-s~ . aos autos .a fol ha de _antecedentes · pe1iais do acusado,
                    reautuando-se o feito corilo Ac;ao Penal, constando o nome do reu e o tipo penal
                    pefo qual foi denunciado, juntando-se a denuncia ao inkio dos autos.

                             Conforme disp6e os artigos 394 e ·seguintes do CPP., o procedimento
                    processual aplicavel sera o ordinario.

                                Cite-se o denunciado para responder acusa<;ao, por _escrito e por meio                    a
                    de advogado, no prazo de 10 (dez) dias, a teor do disposto no art. 396 do C6digo
                    de Processo Penal. Intime-se, ainda, para declinar: ao oficial de justic;a, no ato da
                  · citac;ao, o nome de seu advogado, para que seja intimado a apresentar a resposta.

                             Sem preju{zo, cientifique-se o reu de que, caso nao· possua advogado,
                    nem condi<;5es de constituir um, tera o privilegio de ter sua defesa patrocinada pelo
                    NPJ/UCB, para onde os autos deverao ser encaminhados _se assim man ife~tar o
                                                                                                                                                    a
                                                              .
                  ·'denunciado, ou se transcorrido "in albis" o prazo legal para a resposta acusa<;ao.
                                                                                                           .
                   l   - .    Observe-se o disposto no art. 352 do CPP, bem coma o ttem 3.3.1.1 do
                     lano de Gestaodas·vai-as Criminais de Exetw:;ao·Penal do CNJ.
                                          -..                       .     '      '         .,   -:
                                                                                                     e.
                                        Expec;am-se:as requisi<;oes                                  e comuriica~oes processuais 'pertinentes.
                                        Atenda-se a cota ministerial (fl. 79).

                                       Intimem-se.

                                         Taguatinga - DF, segunda-feira, 14 de abril de.2014 as 17h44.



                                                                        c-~DESOUZA
                                                                            Juiz de Direito



                   Rcgistrado
                   Ultimo and ~mcnto: 14/04/20 14 · Df.iClSAO PROFERJDA- 311796
                                            GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_037
                   Tncluido na Paut11: _ / _ / _ _                                                        1/1

                  lll~!~l!llllffl!IMll~llmlllllllblUIWIIIIIIO!Ullillll!IYIIUlliilllllllil~llllll mru11111111111m111ffi1ti~llllllllliillll!llllrnl       .r:   -
           Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 38 of 201
PROJUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 _Assinad    · -     '         -
01/02/2019: DIGITALIZACAO DO PROCESSO A . G.. d                 -      o d191talmente por Luiz Fernando Leite da Silva:319047
                                          · rq. uia e Execugao/Recolhimento



                                                      P6der Judiciano da Uniao
                                     TJDFT            Tribunal de Ju,li~a do Distrito Federal e Territorios
                                                      Segunda V.ira Crimmal de Taguatinga

   i
   :,       .
                                                           : 2014.07.1,~011263-0
                              Processo
                                                           : Pedido de Prisao Preventiva
                              Cl.,tsse
                                                           : Prisao Preventiva               ,
                              Assunto                      : MPDFT MINISTERIO PUBLICO DO DI~TRITO 'FEDERAL E
                              Requerente
                                                           TERRITORIOS -



                                                                                                          ,---~-=~=-=]
                                                           : LUCAS CARVALHO ROLLO
                              lndiciado
                                                                                                                                I
   I
   ,.I
                             -[__. _____ ---~ _____ 0ECI5A9 __
                                             Ref. Processo 2014.07 .1.009404-2
                                             IP 107/2014 - 33a DP

                                                                      I
                                         Cuida-se de requerim~nto de prisao preventiva formulado pelo Ministerio
                               Publico em desfavor de LUCAS CARVALHO ROLLO, com o 'fim de gararitir _a ordem
                               publica, assegurar a ap\icai;:ao da ·lei penal e par conveniencia da instrui;:ao criminal.
                              ·pugnou ainda pelo deferimenfo de busca e apreensao - do- passaporte, ,do
                              computador e-de outros objetos do represe_ntado.                                         · ·

                                              Breve relato. DECIDO.

                               .              Com·o .cedi<;o,      ~ pri5ao preventiva serii detretada qu,indO i,a(' for cabivel i,
                               imposi~ao de dutra medida cautelar (artigo 282, § 6°, CPP)                     e,
                                                                                                    ainda, quando
                               presentes os pressupostos e quaisquer dos fundarnentos do artigo' 312 do CPP,
                                conjugado com uma das .cbndic;5es de admissibilidade estabelecida's pe.!9 ,artlgo 3-13
                               do mesmo diploma legal,                    0



                                                                                   a
                                         Pois bern. No · que toca, existen_cia do crime e de indfcio~ de autoria,
                                                                      a
                                pressupostos necessarios segregac;ao'cautelar, tern-se que o contido no Laudo de
                                                                              e·
                                Exame de DNA de fls. 70/74 mais '·que suficiente para a sua configura<,;ao .

                                               . De igual modo, esta ·preenchida a condi<_;ao _de ~drnissibilidade da cust6dia
                                   cai.Jtelar, posto que o crime imputado_ ao reu comina abstratamente pena privativa
                                                                 a
                                   de liberdade superior exigida pelo inciso I, do artigo 313, do G:PP.

                                             Quanto ao fundarnento para· a,prisao cautelar, este se consubstancia tanto
                                   na garantia ·da ordem publica quanto:na efetiva aplicai;:ao da_ lei penal. De fato,

 -i
   I
                                                                                                      a
                                   extrai-se dos autos,que ·o reu teria properisao pratica reiterada da conduta ilicita,
___ I                              alem .de _acesso f?icllitado· a potenciais• vftimas, devendo o Estado agir de rnodo a
                                   aumentar a confianc;a da popula<,;ao nos mecanismos oficiais de repressao as
                                   diversas formas de de\lnquencia .
                                            . Acrescente-se a isso a forma .audaciosa com que agiu o·:acusado, que se
                                    v,fleu da confianc;a e da proximidade coni a famflia da vitima para .faci\itar a pratica

       f        'Cl DA             do cr.ime.
    -.<...<:;,,.W       u'i-i ; ,
                     'Ju..,~                    _Alem                      ,
                                                           dis.so, o reu possui                .
                                                                                cidadariia americana _e passaporte, . o que

~.%,.               ,.   ,if,,~; .~   emonstra a vul:ner ab1lidade da aplica,;t,~/ :• lei penal, pois pode o re.u s..,refugiar


   ~~/                                                           GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_038
                                    lllffllllilWIIIIIIIIIIIMl!IWRll!llllllfflUIIDIIUliftlllmlUlllllllfflllllf!MlmlllllllNIII-
                                                                                                                         • j v _-
                                                                                                                                    p µP_
       CaseuDI9:20-mj-08171-BER               Document
               _ Processo.. 0017372-86.2016.8.07.0015
                                           •    ..
                                                              3-1
                                                      _ Ref. mov.      Entered
                                                                  1.1 -_Assina,do
                                                                        _
                                                                                     on FLSD
                                                                                  digitalmente
                                                                                   .
                                                                                                    Docket
                                                                                               por Luiz        04/29/2020
                                                                                                        Fernando                   Page 39 of 201
                                                                                                                 Leite da Silva:319047
                   tJ    . DIGITALlzArAo
                   212019.          Y    DO PROCESSO. Arq: Guia de Execugao/Reco_lh1mento




                                                                TJDFT                                                                                                                                                                        w

                                                                                                                                                                                                                     ~ --·r.
                                                                                                           Peder Judiciario da Uniao
                                                                                                                                                                                                                              folha N9    0
                                                                                                         \ Tribunal de Justii;:a do Distrito Federal e Territ6rios                                                                        ii:
                                                                                                           Segunda Var;; Criminal de Taguatinga                                                                                           0..
                                                         /                                                                                                                                                                                ~
                                                                                                                                                                                                                                             0
                                                                                  Processo N~ 2014.07.1.011263-0                                                                                                                          -a
                                                                                                                                                                                                                                          '6
                                                                                                                                                                                                                                           ::,
                                             em outro pais a qua_lquer tempo ..                                                                                                                                                           ·e
                                                                                                                                                                                                                                          0..
                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                          -a
                                                       Destarte, a segregac_;:ao· · caute!ar do requerido se_ mostra indispensavel                                                                                                           0

                                            para· assegu rar a tra nquilidade social e- evitar que ele retorn~ • pra tica delitiva,,                                                                             a                        ·~ <(
                                                                                                                                                                                                                                         oa
                                                                                                                                                                                                                                             ::, Ill

                                                                                                                                                                                                                                           gJ s
                                                                                                      . !                                                                                                                                  ~>
       ,r    ·I·                                   :Por fim, registro que a segregac_;:ao provisoria se imp6e, no caso concreto,                                                                                                         0
                                                                                                                                                                                                                                          ,ri w
                                                                                                                                                                                                                                                  0::
                                          sabre outras:· m~didas cautelares diversas da prisao (art.. 319 do CPP), 'terido em                                                                                                            ~o
       i                                  vista que nenhuma def as. se reve/a . .suficiente para garantir a ordem publica e                                                                                                              ~~

       1r! I.
            Jl;J    -                                                                                                                                                                                                                    'SI'    co
                                          assegurar a ~plicac_;:ao da lei penal.                                    ·                                                                                                                    ;: d
                                                                                   i.                                                                                                                                                    0
                                                                                                                                                                                                                                             CC')
                                                                                                                                                                                                                                                 >-
                                                                                                                                                                                                                                         .ID X
                                                  !:Jo que ·atine ao pedido de busca e apreensao, .hao. houve, nesse                                                                                                                     _J      >
                                                                                                                                                                                                                                               -ID
       .J. '                           particular, alterac_;:ao Fatica suficiente para o seu deferjmento, pois a apreensao do
                                                                                                                                                                                                                                         ~

                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                 -,
                                                                                                                                                                                                                                                 0..
                                                                                                                                                                                                                                                  ..




 •
                                                                                                                                                                                                                                         N        ~

                                       computador, como ja ditb na Decisao de fl. 40 dos autos do IP, em nada contribuira •                                                                                                              -
                                                                                                                                                                                                                                         ~~
                                                                                                                                                                                                                                                  0

                                       para a elucldac,;:ao do crim~· .em apurac;:ao. Tambem nao 'ha que ·se fa!ar em                                                                                                                    g_,,,
                                                                                                                                                                                                                                         C"!~
                                       apre~nsao de outros objetos, pots a Pol{ci_a CiYi!;.quando da visita ao loca(dos fatos,                                                                                                           NC


                                        ja
                                                                                                                                                                                                                                         0        (I)
                                                                                                                                                                                                                                          c:E!
                                      . apreendeu OS objetos que entendeu     .    necessarjos
                                                                                            ..._
                                                                                                 ~·elucidac_;:ao·dos 'ratos. . ·                                                                                                         0..
                                                                                                                                                                                                                                         :'2::3
                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                          (I)     (I)


                                          .      ANTE O EXPOSTO, DECRETO a PRIS.AO PREVENTIVA. de LUCAS                                                                                                                                   E .lli
                                                                                                                                                                                                                                         .E
                                                                                                                                                                                                                                          C
                                                                                                                                                                                                                                                 .c    .
                                       CARVALHO ~OLL01 · brasileiro, _natural de Florianopolis-SC, nascido· .gos                                                                                                                         8 .[
                                                   , filho de Thomas Owen ·Rollo e de Angelina Carvalho Rollo, titular. do RG                                                                                                            ai.i
                                                                                                                                                                                                                                         c~
                                       3.455.371-SSP/DF, CPF                      consta.ndo coma endere<;os• a·           ·                                                                                                              (I)::,


                                                              ,Setor Sul do Gama-OF ou
                                                                                                                                                                                                                                         .s
                                                                                                                                                                                                                                          ctl
                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                  (/)

                                      ·Pires-DF, o que fac_;:o com fundarne'nto nos artigos 282, § 66, 312   313/ todos do                                                                                                               g>t
                                                                                                                                                                                                                                         -a :::::
                                     ·CPP:              .     .•             .             .                                                                                                                                              0      .c
                                                                                                                                                                                                                                         -a E
                                                                                                                                                                                                                                          ~       (I)
                                                                                                                                                                                                                                         "cii    2(/)
                                                                      Confiro                        a presente decisao forc_;:a de mandado de prisao.                                                                                   (/)
                                                                                                                                                                                                                                         ctl
                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                  (I)
                                                                                                                                                                                                                                                 -a
                                                                                                                                                                                                                                         c
                                                                                                                                                                                                                                         (I)
                                                                                                                                                                                                                                                  o
                                                                                                                                                                                                                                                 l(tl

                                                                      Ci~ntifique-se o. MinisterioPublf~o.,                                                                                                                              E ~
                                                                        r
                                                                            ·j
                                                                               .                  ;  .                                                                                                                                   B~
                                                                                                                                                                                                                                         0 ct1
                                                                             ''                                                                                                                                                          O>
                                                                                                                                                   '                                    ,
                                                                    · Taguatinga -. Df, segunda-feira, 14 de abril de 2014 as 17h46.



                                                                                                                                                          --:;:,~_·
                                                                                                             .A~ff~E           ·                                                     Ju'iz de Direito.
                                                                                                                                                                                                         SOUZA




                                                                      ,·



   ' '

Jijl•
                                                                                                                                                                                                                       ., .
                                l~egi 8 tr;rd o .
                                                         GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_039
Ii
'!_.
                                Ultimo,,mcbmenro: J 4/IH/2014 . DECI.SAO PR< >FERI DA - 313196
                                Tnch1ido na Pauta: _ / _ / _ _                                                                                                                              2/2
                                lllltlm 1IIJ IDr mu 111I1111 !11 lll~J llrPI •lml • ln   lnlltt   t,r, ,1~ .. ,, ... ~   llfo • Rm . . . . , . . . . . . . . . . . . . . . · · · -
  Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 40 of 201
PROJUDI - Processo: 0017372-86.2016.8.07.0015 - Ref m6v 1 1 -A ·        · · ·· .           -              ·
01/02/2019: DIGITALIZACAO DO PROCESSO A . G _-         . .    _ss1nado d_191talmente por Luiz Fernando Leite da Silva:319047
                                          . rq. uIa de Execugao/Recolh1mento




                                     POLI CIA Cl VIL .00-DlSTRITO 'Fli:DERAL
                                   RELAT<JRIO DII ENTREGA DE EXPET)IENTE
      .                           TRIGESIMA OJTAVA DELEGACIA DE POLICIA
                                                                                                                                                                                                   0
                                                                                                                                                                                                  "Cl

                                                                                                                                                                                                  'B
                                                                                                                                                                                                   ::,
                                                                                                                                                                                                  ·e-
                                                                                                                                                                                         0        0..
                                                                                                                                                                                                   0
                                                                                                         Viccotc Pi!'cs - D17, 1(, de ahril de 2014.                                              "Cl

          OF!CIO N" 669/2014 - 38" DI'                                                                                                                                                   \~        0
                                                                                                                                                                                                  ,ro
                                                                                                                                                                                                   0       <(
                                                                                                                                                                                                  ..:! co
          Protncolo N" 126687/2014 - 21a DP                                                                                                                                                        oa
                                                                                                                                                                                                   gJ      s
                                                                                                                                                                                                   ~->
          Ref..: MANDADO DI~ PHISA() N" 18438/2014 - 38" DP                                                                                                                                       CD L1J
                                                                                                                                                                                                  8 Cl'.'.
          Rd.. :  PRdo:sso
                         N" 201401101126Jo12014 - 2vcTAG                                                                                                                                          NO
                                                                                                                                                                                                  ~~
                                                                                                                                                                                                  ::~a
                                                                                                                                                                                                   ~
                                                                                                                                                                                                  0
                                                                                                                                                                                                   c       >-
                                                                                                                                                                                                           C")
                                                Scnhor ,luiz, .                                                                                                                                   ·a5x
                                                                                                                                                                                                  .J
                                                                                                                                                                                                       -
                                                                                                                                                                                                           >
                                                                                                                                                                                                           LC)
                                                                                                                                                                                                  ~--,
                             .                   Cumprimcntnn~lo-o(a), dirij u-mc _a Vossa Excclcncia para comunicar a                                                                            0 0..
                                                                                                                                                                                                  ~ ~
           prisao cla(s) pcssmi(s) abaixu qualificada(s) em raziio tlo c·umprimcnto ~n MandMln tic Prisiio cm                                                                                     -- "Cl
                                                                                                                                                                                                      0
                                                                                                                                                                                                           ro
           cpigrnfe cxpc£!ido pclo(a) SECUNDA ·y ARA CRIMINAL DE 'fAGUATINGA, nos autos do                                                                                                                 (.)

                                                                                                                                                                                                  ~~
          . Processo n'' 20 !40710112630/2014 - SECUNDA VAB.A CRIMINAL llE TAGUATlNGA, a(s)                                                                                                       NC
                                                                                                                                                                                                  0        Q)

           qual(is) sc cncontni(m) recolhicla(s) no -estabclccimcnto prisional inforinado t•m campo p1:6prio, a                                                                                    C
                                                                                                                                                                                                  0..
                                                                                                                                                                                                           :E
                                                                                                                                                                                                  ~        :,'
                                                                                                                                                                                                  Q)       Q)
           disposii;ao da J u~tii;a.
                                                                                                                                                                                                   E~
                                                                                                                                                                                                  .E ..a
                                                                                                                                                                                                  g (/)
                                                                                                                                                                                                   0       .=;
                                                                                                                                                                                    ,.
             Nome: LUCAS CARVALMO ROLLO                                                                                                                                                           2·-~
                                                                                                                                                                                                  C          .
             Filiai;ilo: THOMAS OWEN.R0LLOc ANGELINA CARVALHO ROLLO                                                                                                                               Q)       ::,

                                                                                                                                                                                                  ..s      gi
             l)}itaNascirnei1to:              '                                                                                                                                                   ~~
                                                                                                                                                                                                   0..
                                                                                                                                                                                                  .Q>
             lhta cl a _Prisao: 16/04/2014                                                                                                                                                        "Cl :I"
                                                                                                                                                                                                   0 .<::
             Local ck rccolhimei1to: DIVISAO DE, CONTROL£ E CUSTODIA                                                         .10-P.RE-S-f S                                                   . ,:, E
                                                                                                                                                                                                  ~

                                                                                                                                                                                                  -~ *
                                                                                                                                                                                              •            Q)



                                                                                                                        ,·                                                                        ro
                                                                                                                                                                                                  0
                                                                                                                                                                                                           ID
                                                                                                                                                                                                           "Cl
                                                                                                                                                                                                  co
                                                                                                                                                                                                  ID ,ro
                                                                                                                                                                                                  E o
                                                                                                                                                                                                  ~~
                                                                                                                                                                                                  0        <ii
                                                                                                                                                                                                  O>
                                                                                                                                                                          f;1
                                                                                                                                                                         f•,,.
                                                                                                                                                                   •;::••




                                                                                                                                                  "-~     ,,,      '    : '     .
                                                                                                                                                                        t',,_'•

                                                                                                                                                  -:';   :':..          1:,,;1
                                                                                                                                                                   ,:
                                                                                                                                                              I    ,:.,1    I


     AUTENTICA<;A()                                                                                                                                                 ,.....,
   Confore rom o orioin'~                                                                                                                         ....   ,,        I.,.,,,,'
                                                                                                                                                                   ....... ·1




                                                                                                                                                                  ,...,,.,
                                                                                                                                                                  '··-, ,,


             ASua E:xcclcucia
                   I    .
                              o(a)
                               .
                                   Sc11bnr(a)
                                      ,  '
             \VAGNO ANTONIO OE SOUZA
             SEGUNf)A VARA CRIMINAL DE TAGUATINGA
             c;dad,lAGUATINGA-DC ..



                                                      .
                                       "1<Ut\ IM-1\ Cl GOVERNMENT
                                                                   -
                                                       1/\Ci\KJ\ 92- Vl(ENTE   EXHIBIT         1_20-MJ-8171-BER_040
                                                                                      rlRl:S-DI-"   • YIC-ENTI, f'IR ES/DI;. CEf': n.1 I 0-Xlld
                                                    Fon~s: 1:HG-tHJO-F/\X 31~1-~H!(l(i - 1:-1iw11: dp.1~_~aa({i~1)cdrg11,•.hr
                                                                 B,n,~i!;,1 - P;1triL)l~;~\iu Cuh111,1I d,L ML11l1:rn1d~ak
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 41 of 201
          ,JJUDI -Processo: 00113 72 8,,, 20                           A ·nado dlgitalmenle por Luiz Fernando Leite da Silva:319047
                                   · · "· 16.8.07.0015. Ref. mov. 1.1 - ssi
        /02/2019: DIGITALIZA<;Ao DO PROCESSO. Arq: Guia de Execui;:iiolRecolhimenlo




                                                                           F',:,det .Ju,:ii,::i.~no ,fa Urri:'io
                                                     TiihmFil !11, .fosri~;,1 il<x ffisniHi F,Hle1:il f' du::; Te.11iri,1ir,s                                   w
          •                                                                                                                                                  0
                                                                                                                                                             ii'.
                                                                                                                                                             Q.

                                                                                                                                                             ~
                                                                                                                                                              0
                                                                                                                                                             "'O

                                                                                                                                                           '6
                                                                                                                                                            ::,
                                                                                                                                                          ·e-
                                                                                                                                                          Q.
                            Especie                                                                                                                       "O
                                                                                                                                                             0

                            lmpetrante                                                                                                                     0
                                                                                                                                                          •re
                                                                                                                                                           0          <(
                            Paciente                                                                                                                      .2
                                                                                                                                                           O'.l
                                                                                                                                                          oa
                            Reiator                                                                                                                       gJ s
                                                                                                                                                          ~>
    l-                                                                                                                                                    co· w
                                                                                                                                                         00'.'.
    i                                                       \
                                                                                                                                                       ~o
                                                                                                                                                       ~~
                                                                                                                                                       'SI"          co
                                                                                 OECISA.O                                                              ~ st
                                                                                                                                                       ~a
                                                                                                                                                      0
                                                                                                                                                       c: (")
                                                                                                                                                                 >-
                                                                                                                                                      ·a;x
                                          A advogada Claudiana Porto de Sousa Rocha imoetra habeas corpus                                             ...J       >
                                                                                                                                                     ~...,- I!)




•
                                                                                                                                                     0           Q.
                          ~m favor de LCR contra ato dq Jufzo da Segunda Vara Criminal de Taguatinga que lhe                                         ~           L:
                         -decretou prisao preventiva no dia 1.4/04/2014, a!egando que o paciente foi preso em                                        --
                                                                                                                                                     ~i0
l
                          flagrante no dia 02/02/2014 acusado de praticar estupro de vulneravel, mas, sem                                            g -~
                                                                                                                                                     ~~
                                                                                                                                                     N           c:
                          denotar periculosidade, foi liberado pela. "a,L-;1tor1dade policial"_. Diz que el.e sempre                              0
                                                                                                                                                     C: ~
                                                                                                                                                                 Q)


                         compareceu        a
                                         delegacia quando convocado,                         e
                                                                             pririlario, tern residencia fixa, nao se                            Q.
                                                                                                                                                 ~           :i
                                                                                                                                                                 '

                         recusou em fornecer material para exame de DNA, mas, contudo, acabou presb no dia                                           Q)         Q)

                                                                                                                                                 §~
                          16/04/2014. Sustenta ,que nao ha os requisites nem fundamento !ega/ 1 qra a                                            S..Q
                                                                e
                         segregac;ao cautelar, que sempre uma medida excepcional. Nao estandci a decisao                                         6
                                                                                                                                                 u -~
                                                                                                                                                 • ai
                                                                                                                                                             CJ)


                         motivada em fatos concretos, afrontando o pr:incipio da inocencia presumida. Par isso,                                 ~ 'cj:
                                                                                                                                                 Q)          ::,
                         requer a expedi9ao de :3alvo conduto para comparecer aos, atos do processo e o                                         .scc         fil
                         re!axamento da prisao.                                                                                                            CJ)

                                                                                                                                                :QlR
                                                                                                                                                "O :::::
                                                                                                                                                 0 .c
                                          Embora a.firrne a )mpetrante que o pacie1ite fora preso em fiagrante,
                         juntou apenas uma copia de ocorrencia policial, onde consta que ele compareceu                                     a   "~ Q)
                                                                                                                                                -~
                                                                                                                                                   E
                                                                                                                                                          ~
                         Delegacia no dia 02/02/2014, junto com a suposta vftima, sua prima, com seis anos de                                   re        a,
                                                                                                                                                0 "O
                         idade, e o pa_i dela. Lavrada a ocorrencia policiaf, todcs foram liberados, n"i:~o havendo                             co
                                                                                                                                                Q)     ll"'IJ
                        fJagrante algum, nem tampouco a "libera9ao" do suposto autor do fato pela "autoridade                                   E o
                                                                                                                                                5~
                       •policial". -Posteriormente, no dia 21/03/201'4:: retornou                            a
                                                                                         me?ma' De!egacia para                                  8~
                        qualifica9ao e interrogat6rio. A inicia! . nao foi lnstrufda com c6pia da decisao
                        impugnada, nem da que recebeu.a, denuncia. O,feito corre em segredo de justic;a, ·mas
                        em consulta ao Sistema informati;zado se obtEiV0 a transcrigao da decisao que recebeu
                       ct dern'.incia, datada de 14/04/2014. sendo                       na
                                                                            mesma ocasiao decretada a prisao
                       JJ'.reventiva como garantia da cirdem publica e efetiva .aplicagao da lei penal. A decisao
                       d'estaca que o paciente seria propenso                      a
                                                                      pratica reiterada da conduta ilicita, tendo
                       a'cesso facilitado a potenciais vftimas e se valeu da coniianga e da proximidade com os
                       familiares ,da vitima para cometer o crime, tendo tambem cidadania e passaporte.
                       a'mericano, denotahdo vulnerabl!idade.
                        /                                                                             e
                                          iO paciente conta vinte anos de· idade, primario, tern residencia fixa e
                       n,ao foi preso em flagrante pelo tato, que teria ocorrido em feve~e iro deste anos de
                       2014. Desde entao sempre atendeu ao cham 0 do da autoridade policial, o que permite
                      inferir que ate o memento atua! nao prejudicou a instrugao e nem demonstrou lnteresse
                      em atrapalhar o andamento processual. 0 fato de possuir cidadarna americana G
                      passaporte expedido pelos Estados Unid6s' na.6 cons1itui 6bice          sua liberagao para        a
                      responder a a9ao penal em liberdade, considerando que ofereceu esse documento
                                                                    a
                      co:11 a inici3;1, para submete-!o guarda· da Justil;a, denotando que nao t,"11 inten9ao de
                      de1xar o Pa,s.          ·                   ·                           , \ 1\
                                                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_041

                                                                                   !/2                           ,,,::,:::',,. ,.
                                                                                                                                    \)-\:
   Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 42 of 201
PROJUDI _ Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 -Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZAc;:;Ao DO PROCESSO. Arq: Guia de Execuc;:ao/Recolhimento




                                                                            F',:,t:ie.r Judi,:1ar10 i:la Un1.fo •
                                                 T1ih11n.-1I de .Jw:ri~,1 dn DistiiTo Fo\lf:1,-il t: ,h1$ Tt'.11it,11i11 :,

                                         Assim, num jufzo sumario de--cognic;ao, entendo eslarem presentes os
                        pressupostos do fumus bonis Juris ·et periculum in mora devido ao fato de o paciente
                        hao ter sido preso em flagrante e riao ter havido, desde a instaur~<;ao do inquerito
                        policial, nenhum fato novo que pudesse justificar a segregai;;ifo cautelar, que ,sempre                e
                        uma medida excepcional , s6 admitipa em casos restritos . Assim, concedo a liminar
                        para que seja lrnediato !iberado, salvo se par outro motivo, nao estiver- preso, devendo
                        assirn permanecer ate o ju.lgamento final do writ, quandd a materia s~ra reapreciada
                        pelo colegiad9. Dou -a esta decis_ao forc;a · de rnandado para todos os efeitos legais.
                        Reco!ham-se provisoriamente · os · passaportes, que dcverao ser oportunarnente
                                                                                               a
                        rernetidos, com offcio do Jufzo processante, Po!icia Federal, onde ficarao recolhidos
                        ate nova deliberac;ao judicial.                                          ,
                                             Distribua-se oportunamente.


                                             Brasilia, 1~
                                                        l;
                                                           de abr}iJeT20.14
                                                               ·,   L -..., .
                                                        '   \'.         ";;\-- --.;----'
                                                  .         I'- tJ'-··           ~ .
                                             GEORGE          lIDPES L~ITE
                                                            \i
                                                            Relator

                                                      (jeorge Lopes Leite                                                          '
                                                                                                                                   '.•
                                                            ,;,,c;~r-•>-i,,,qador




                                                  GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_042
                                                                                       2i2
     Case
- PROJUDI     9:20-mj-08171-BER
          • Processo:                         Document
                      0017372-86.2016.8.07 .0015               3-1
                                                 • Ref. mov. 1.1       Entered
                                                                 - Assinado         on FLSD
                                                                            digitalmente           DocketLeite
                                                                                         por Luiz Fernando 04/29/2020
                                                                                                               da Silva:319047                                          Page 43 of 201
  b1/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Gula de Execucao/Recolhimento


                                                                                                                                                                                    Folha N9
                                                   Peder Judiclarlo da Uniao
                                                   Tribunal de Just!~ do Distrito r:ederal e Terlit6rios                                                                                       v;·.        w
                                                   Segunda Vara Criminal de Taguatinga
                                                                                                                                                                                                           ~a.
        ...
                           ;Processo
                          ,Classe
                                                       ; 2014.07 .1.009404-2
                                                       : A~o Penal - Procediment~ Ordinario
                                                                                                                                                                                                   \        ~
                                                                                                                                                                                                            .g
                                                                                                                                                                                                            'g
                                                                                                                                                                                                            o'
                            Assunto .                  : Estupro de Vulneravel                                                                                                                              ti.
                                                                                                                                                                                                                0
                           N°' do Inquerito            -: 1072014                                                                                                                                               -c
                                                                                                                                                                                                           ' o
                            Autor                       : MINISTERIO PUBLICO                                                                                                                                    '8, c(
                                                                                                                                                                                                                ::, IXI
                                    1
                            R6u                         : LUCAS CARVALHO ROLLO                                                                                                                                  ~o
                                                                                                                                                                                                                1!!~ 1
                                                                                                                                                                                                                a>w
                                                                                                  ---- ---- -·-·--                                                   ---,                                       0 0:::


                                                                        ·oEs~~~Ho                                                                                       i:      l                               ~c
                                                                                                                                                                                                                ~~



                          F
                                        0                                                                                                                                                                       ..,. co




                          rn_al.
                                            A den~ncia fol receblda na forma do art. 396 do Ccidigo de                                                            PrL                                           ::: c§
                                                                                                                                                                                                                0
                                                                                                                                                                                                                 C (')
                                                                                                                                                                                                                "i X
                                                                                                                                                                                                                ..J


                                                                                                                                                                                                                0
                                                                                                                                                                                                                 - It)
                                                                                                                                                                                                                ~-,
                                                                                                                                                                                                                oa.
                                                                                                                                                                                                                N~
                                                                                                                                                                                                                          >-
                                                                                                                                                                                                                          >
                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                c-10
                                     Embora nao se tenha tido exito na diligencia de ·t1s. 159/160, o certo                                                                    e                                0~
                          que o reu tomou ciencia da imputac;ao, tanto que constitui advogado. Nes~ sentido                                                                                                     ~~
                                                                                                                                                                                                                N C
                          e o entendimento da Suprema Corte, externado no HC 96465/MG, Rel. Min. Dias·                                                                                                     I ~~
                                                                                                                                                                                                             a. '
                          Toffoli. Sendo asslm, reputo o reu citado.                                                                                                                                            :E :i
                                                                                                                                                                                                                    a,    Q)

                                                                                                                                                                                                                 E .f&
                                     Resposta         a
                                                  acusac;ao _as fls. 131/151. Pugnou ~eta absolvic;ao sumaria e                                                                                                  J2 ..c
                                                                                                                                                                                                                 C ui

                          P,ela revogac;ao da prisa? p~eventiva. Arrm.ilou testemunhas.                                                                                                                             8.;.,
                                                                                                                                                                                                                 .!-~
                                                                                                                                                                                                                  C   .
                           I

                           i·                                   a
                                      Nao ha motivos . ~nsejar sua absolvic;ao sumaria, a teor do art. 397 do
                                                                                                                                                                                                                  a, :,
                                                                                                                                                                                                                 .5 i
                          @go de Processo Penal. Ademais, mat~ria de merito sera oportunamente                                                                                                                   §R (U


                                                                                                                                                                                                              -c ::::
                                                                                                                                                                                                                          "'



                          a'nalisada.                                                                                                                                                                       ' o.c
                                                                                                                                                                                                              -c E
                                                                                                                                                                                                                    :!     a,
                                   · Nada a prover quanto ao pedido de revogac;ao da preventiva. Uma porque                                                                                                      -~ ~
                                                                                                                                                                                                                    (U    a, '
                           tat pleito deve ser regularmente distribuido, conforme dispoem os arts. 139 e                                                                                                            0     -c
                                                                                                                                                                                                                 ca,       o
                           seguintes do PGC. 0utra porque a d. causidica lngressou               na Superior                           com           HC                                                     I


                                                                                                                                                                                                                    E
                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                    ::,
                                                                                                                                                                                                                          ,ca
                                                                                                                                                                                                                           u-
                         • Instancia pa_ra tal fim, tendo sido concedida liminarmente a ordem, e ~ver_tuai '                                                                                                        O;.:
                                                                                                                                                                                                                    o ro
                                                                                                                                                                                                                 O>
                           reanalise deste juizo acarretarta supressao de instancia, ate porque, nao M •nos
                           autos a decisao final do writ.                                             · :./.
                                                                                                                                                                         ,,
                                            Defiro a oitiva das testemunhas arroladas pela Defesa.
                                                                                                                                                                                               I     l .
                                                                                                                                                                                               ;      I
                                            D~signe-se data para audiencia de instru~o e julgamento.




                                             Taguatinga - DF, ten;a-feira, 10 de junho de ?014 as 13h27.


                                                                                                                                                                                              i    1.-
                                                                            ~~                                                                              . AUTENTICA<;AO.i
                                                                                                                                                           Confers rom o orip;_ •
                                                                                                                                                                                                   ·~u
                                                                WAGNef"~t>Nro DE SOUZA
                                                                  ...    . Juiz de Direito.~
                                                                                           -!,,~",1 ·                                                                         -,,-.~
                                                                                                          .
                                                                                                              .
                                                                                                                      :!i'..'•
                                                                                                                                 ..
                                                                                                                                      •
                                                                                                                                      .:..~•
                                                                                                                                               CN1,':."-t)O A PU?...:¼Cl•,C,\'J
                                                                                                                                                                      l ,
                                                                                                                                                                                :• ~I
                                                                                                                                                                                   ·:'f~
                                                                                                                                                                                         'i•i,,tiff.,.
                          Rcgi$I01do                                                                                      , · •. ·          l I ,,.../' i1 j f                      1   ~ia~ )I
                          l)Inrno Andamcn10: I0/0<,/2014 - DESJl;\CH<) l'R( >FlllUDC )              ···                        --~ •:,r,~...M..J_U~•..1-'L.'1.                          ~ ·- ·, ·
                          Induido na Jlaut:1: _J__/__                       1/1                                   '                   ... ------- ·'                                            :r

                         1011111111mim11n11u1in1m1nmu11u11m11n11H11111J111111111J1111n11111m                                                            ~·                                      ~l
                                                                                                                                                                J4~e,,O                            '<."
                                                        GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_043
           Case 9:20-mj-08171-BER
     :~~~~~~~-
                                      ·
                                         1
                                          ~:;=~C
                       1 372 6 2016 8 7 Document 3-1 Entered on FLSD Docket 04/29/2020 Page 44 of 201
                                                               ~      -8 ·  · ·0 ,00 5 - Re~. mov. 1.1 - Assinado digitalmente por Luiz Fernando Leite da Silva:319047
                                                               ,...0 DO PROCESSO. Arq: Gura de Execuoao/Recolhimento

                                                         •,     I


                . . - ,.:-
                  .~~J..~-:,.,                                                                    Podcr Judicia:io d;i U111.,o
                       ~-{ -:.•:~!~~
                       .-J•:•,....r . ..                               Tribunal de Justi!;a do Distrito Fecieral e dos Territ6nos
                      .
                      .,.·~. .            ~~

                  "'~\O D,4.i.                                SECRETARIA DA PRIMEIRA TURMA CRIMINAL
           ,;-                                        ,uo'                                                              .
      ~                 .                             ~~                                 81oco A, 3° Andm, Ala A, Sa.las 305 e 307
                                                               MunicipRI, Lote 1, F6rum de Bresilia,
           ~          • ,...;,Pit               ~ J>. one 3103 •7196/3103-719~, la'C 3103-0772, CEP 70094-900, Orc1sllia-DF                                                                                                           '6
                                                                                                                                                                                                                                       ::,
           ~
      •
            , ~~~i•
          "& ~ ~~~ll>-~-"' ~
            • -1!'~          ·r. .i
                              •
                                      'u••••!\f o )

           : . ~c'eR;,o.\~\~':?~,:;~ ✓•·
                                                                                                          .                                     .. . .                                                                                o'
                                                                                                                                                                                                                                      a:
                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                      'O
                                                                                . MANDADO DE PRlSAO N° 8/2014                                                                                                                         0
                                                                                                                                                                                                                                      '5- <C
           ;~                                                                                                                                                                                                                         .2 co
                                                                                                                                                                                                                                      go
 "                ENTICACA.o                                                                                                                                                                                                      e~
. •. ,;ora Are t'Om O                             Orio"'i r                                                                                                                                                                       m· w
                                                                                                                                                                                                                                  g ct:
                                                                                                                                                                                                                                  a1~
                                                                                                                                                                                                                                  ..- ,._
            ;                                     - •.                  A (?esemQargadora SANDRA DE SANTIS, Presidente ·da                                                                                                        "':~
                                                                                                                                                                                                                                  ~o
                       Primeira Turma Criminal                                      qo Tribunal de Justi~a do Distrito Federal e Territ6rios                                                                                      0>- c: M
                                                                                                                                                                                                                                  ·a; X
            t                                                                                                                                                                                MANDA
                                                                                                                                                                                                                                  ..J
                                                                                                                                                                                                                                  ~

                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                         '°D.>
                                                                                                                                                                                                                                       . .,
                                                                                                                                                                                                                                  ~...:
            fI         ao Senhor DELEGADO-CHEFE DA OELEGACIA DE CAPTURA POLICIAL                                                                                                                                                     0
                                                                                                                                                                                                                                             'O
                                                                                                                                                                                                                                             ro
                                                                                                                                                                                                                                             CJ
      :~·l__-~NTERESTADUAL - DCPI, qu~ visto este por eie as:sinado e subscrito _pelo Diretor                                                                                                                                      ""
                                                                                                                                                                                                                                  N~
            •             •                                                                                                                                                                  I                                    0          Q)
                                                                                                                                                                                                                                  C:         3:!
         . .de_ Secretatia da Primeira. :rurr:na Criminal, em seu cumprimento, __PREN DA E
      · •,                                                                                                                                                                                                                        D.          •
                                                                                                                                                                                                                                  ~:;
                                                                                                                                                                                                                                  II)        Q)
       · · RECOLHA ao careers, deve11do os denunciados permanecerem custodiados                                                                                                                                                   e~
                                                                                                                                                                                                                                  J2 .c•
                                                                                                                                                                                                                                  C:
            I em celas separadas nio podendo comunicar-se entre sr, a sua orderri e                                                                                                                                               8 .[
       •I                                                                                                                          l

          ·1           consequente disposi9ao- do jufzo da. 2 Vara Criminal de Taguatinga/DF, o reu                   8                                                                                                           s-i
                                                                                                                                                                                                                                  C:
                                                                                                                                                                                                                                  Q)         :,
                                                                                                                                                                                                                                                 •

          • l
            1
                                                                                    0                                                                                                                                             §~
                       LUCAS                                  ci4RVALHO              ROLLO,                brasiletro,                          nascido          aos   15/10/1993,                                  em            .!9~
                                                                                                                                                                                                                                  :2>~
                                                                                                                                                                                                                                  'O ::::
                       Flqrian6po!iltsc, filho ·qe·ANGEUNA ~ARVALHO ~OL~O e· de THOMAS OWEN                                                                                                                                       .g         .c

                                                                            .                                                                                     .                                                               Ill
                                                                                                                                                                                                                                  C: Q)
                                                                                                                                                                                                                                             E
                       ROLLO, portador da RG_ n° _3 .455.371-SSP/DF, em virtu9e de decisao proferida                                                                                                                              'ill~
                                                                                                                                                                                                                                   IV a,
                                                                                                                                                                                                                                   0 'O
                       pela Egregia 1u Turma Criminal, que em su.a 1aa Sessao Ordinaria~ realizada em                                                                                                                             co
                                                                                                                                                                                                                                  Q) 1(11
                                                                                                                                                                                                                                  E          o
                                                                                                                                                                                                                                  ::, .gi
                      22 pe maio.~e 2014, a? julgar o Habeas Corpus n. 2014.00.2.008304-6, de~idiu,                                                        0
                                                                                                                                                                                                                                  g          ~
                                                                                                                                                                                                                                  c~
     ., :             por maiori~, denegar _.a ardem nos seguintes termos: . "( .•. ) Ante o exposto,

      ~ :-
            .             ~enega~e
                          I
                                   a ·ordem, revogando~se
                                                •  .      •
                                                           a liminar
                                                                • •  •
                                                                       concedida
                                                                             •   •
                                                                                   as fls. 50151, a fim de
          ~resta'belecer                                            a prisao       preventiva de Lucas _
                                                                                                       Carvalho Rollo, como garantia                                                                               'da
                      ordem                           publica. Expe~a~se o n;iandado ~~ ·pri~ao". Ref. Proc: 2014.07.1.009404-
                      2 originario do IP ·107/2014_, da ·2a Vara Criminal ·d~ T~guatinga/DF. Dado e
                      passado nesta cidade de ·B.rasilia, capital da Rzeubli( -aos vinte e dois dias do
                       mes d·e                         malo do ano de-dois mil e q~ator.ze.
                                                                                                  I
                                                                                                                                        Eu. _·,1~~
                                                                                                                                                •
                                                                                                                                                               p/ Jo~~ ~Ives Costa Filho,
                                                                                                                                                                                '

                       Diretor da Secretaria da·Primeira Turma C,imin.a'.I, a subscrevo.                                                                                                                       .
                                                .t.                                     •   •                       • .. -              ; '/                                                     --~     '
                                          .                                                      .,         .,..-            -..        V            ...                               ~                -..!--,,.
                                                                                                . \l /,--                      \ ·             .-✓     )               I
                                                                                                                                                                       . i;'f.4:~_7:_~~~}1.._·~.
                                                                                   . ~~ A                 ,                            i (     ,P .'                     , •>!•J;.,,-
                                                                                                                                                                                 , ,. ,:.".. ··,-~~ .
                                                                            '           ✓-Y.A ,i........-'L/..&..i,f:-;;-                                               !f'/ t;'f.~;\'S;.-. \ \~
                                                                                '- Bes m6°argadol'a SANDRA qE SANTIS                                                   ,.1/          .:,t,-fj1f,Z1t \'~\
                    .          ~ .!j_,':..~                                        Preside~te.ja Primeir~_I!J.tma Criminal                                             \~ \         {1f./.'iJ.-~-5~] }11
                 ....,;~•"' ":1•:"L./ f t' UJ-1 :;
            r,:_,)..;._,                                                                                 ---..- --                                                     \"' '                                             I~!' l
                -=·
                  ·" I        • ~r,
                                   -!/
                               ,~or•-
                                      -     •
                              -::--;:.~t,V:..
                                              -::.,.....!-
                                                     ,__.
                                               :i. ......
                                                           ·- -         •                                                                                                ~;. \.'>
                                                                                                                                                                         \.
                                                                                                                                                                              (.!
                                                                                                                                                                               'ill/
                                                                                                                                                                                       ~~l:,: ··i
                                                                                                                                                                                       ...
                                                                                                                                                                                             ~.rr., ~
                                                                                                                                                                                        --..,._,..,..
                                                                                                                                                                                                                     •
                                                                                                                                                                                                                          o/
                                                                                                                                                                                                             _oAA_tr,."'-,.·
                  ;               ·           ,;;ui'l\•~,1.                                                                                                                   -¥.!;_,'lJ,w.,,.cl\.lV!'~
            ,,!                                                                                                                                                                         • ..,._,       ,a~




          -·'I: ._,.,__....,....:_. . .                       I                                       GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_044
                                                                                                                                                                                             ------ -----
   Case
PROJUDI    9:20-mj-08171-BER
        - Processo:                       Document
                    0017372-86.2016.8.07.0015              3-1
                                              - Ref. mov. 1.1       Entered
                                                              - Assinado        on FLSD
                                                                         digi~lmente          DocketLeite
                                                                                     por Luiz Fernando 04/29/2020
                                                                                                          da Silva:319047 Page                                        45 of 201
01/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Guia de Execur;ao/Recolhimento




    I..· .                                                                                                                                                                 ../.}
                                                                                                                                                                          >.':,.

    I.
                                                  ✓
                                                                                                                                                                                         w

                                                                                                                                                                          ~
                                                                                '                                                                                                        0
                                                  Poder Judiciario    Uni5odJ           .
                                                                                                                                                                                         c2
                                                                                                                                                                                         a..
                                                                                                                                                                                         -,
                                                  TRIBUNAL.DE JlJSTl<;A 1:)0 .OfSTRIT9 FEDERAL E DOS., EHR1T6R10S
                                                  GDRCO      .
                                                                    I
                                                                    I
                                                                                                                                                                            I1-J.   . l-
                                                                                                                                                                                         o


                                                                                                                                                                               ~
                                                                                                                                                                                        "C
                                                  Gabinete do Dcsembarga dor Roma<> C. Olive1ra                                                                                         :a:,
                                                                  ..            I                          '                                                                         ·e-
                                                                                                                                                                                     a.
                                                        TJDF~ / SEJU / SERE~T                                                                794 _169
                                                                                                                                                                                      0
                                                                                                                                                                                     "C
                                                                                                                                                                                      0
                                                        DATA: 02~~?{20;1f                                 REGISTRO. N°.:                                                             'B, <(
                                                                                                                                                                                         :, al
                                                        RUBRICA:~, ..t:,.;{....                                                                                                      oo
                                                                                                                                                                                         ~~
                                                        l~l ltfil~ffiiM~m1.11m11111m1mnmm11mm11~nKRlffllKilRl lftll l Ntf.WllO                                                       ~~
                                                                                                                                                                                     ~o
                                                                                                                                                                                     ~~
                                                                                i
                                                                                                                                                                                     !~
                                                                                                                                                                                     ..-o
                                                                               I                                                                                                     0
                                                                                                                                                                                        c: (")
                                                                                                                                                                                               >-
                                                !                                                                                                                                    'ciiX
                                                                                                                                                                                     ..J>
                     ,                          i
                    Orgao: PRIMEIRA TURMA CRjlMINAL
                                                   .          .                                                                                                                      ... -,a..
                                                                                                                                                                                     0
                                                                                                                                                                                       • IO


                                                                                                                                                                                     ~          i.:
                    Classe: HBC - HABEAS CORf=iUS                                                                                                                                    ~         .g111
- 1.·             · Processo: 2014 00 2 008304-6            ·                                                                                                                        0
                                                                                                                                                                                     o.g
                                                                                                                                                                                     C'!:w
     J              lmpe,rante: C½UDIANA POR,IT"O DE SO_USA ROCHA                                                                                                                   N
                                                                                                                                                                                    0
                                                                                                                                                                                                C:
                                                                                                                                                                                                (I)
                                                                                                                                                                                     C:        :E
                    Pacie11te: LUCAS CARVALHO ROLLO              .                                                                                                                  a.. '
                                                                                                                                                                                    :i: :j
                   ·Relator: DESEMBARGADOR fpQMAO C. OLIVEIRA                                                                                                                        (I)        (I)
                             • [         •
                                                              •
                                                                            I
                                                                            I                                                                                                        § ill
                                                                                                                                                                                    .E  }l•
                                                                            I                                                                                                        C:
                                                                                                                                                                                     8 .[
                                                                                                                                                                                       - ai
                                                                                                                                                                                    ~ ·q:
                                                                                                                                              Segredo de J.usti~a                    (I) :,

                     ... .                             EMENTA .                                                                                                                     .5 3l
                                                                           l
                                                       HABEAS coRPus. PROCESSUAL PENAL                         : PR ts_Ao.
                                                                                                                                                                                    I~=
                                                                                                                                                                                    ·- a.
                                                                                                                                                                                    "C
                                                                                                                                                                                     0         .c
                                                        PREVENTIVA COMO GARANTIA DA ORDEM PUBLICA E                                                                                 -c E
                                                                                                                                                                                    2!         (I)
                                                        PARA ASSEGURAR A 'APLICAQAO DA LEI PENA( -                                                                                  "j       !
      I                       ,                         ESTUPR0       . DE VULNERAVEL - PRESENCA DE MATERIAL--                                                                       111 (I)
                                                              ,/ .      '   ~       ~                                                              ~                                 0 "C
                                                                                                                                                                                    -    0
                                   I'.                  GENETlC;O -DO ACUSADO NAS AMOSTRAS OBTIDAS.                                                                                 i        'B,
                                                                                                                                                                                    E          111
                                                      . NECl;:SSIDADE DA SEGREGAQ.A.O PARA EVITAR A ·                                                                               :, "C
                                                                                                                                                                                    g=
                                                       .REITERAQAO  1
                                                                             DA CONDUTA.
                                                                                 •
                                                                                             · ORDEM • · DENEGADA.
                                                                                                                 •
                                                                                                                                                                                    0~
      ·I                                              : MAIORIAJ. ·         · , . ·       ·.    .    . ·. ·. ·.        .
                                                        A decretagao da prisao preventiva de individuo acusado de
      -l.                                               praticar e~tupro -de vulnerave!, val'endo-se da corifianga e

      l                        .I .
                                                        proximida~a .com. a famflia da vitima, . nao config1.,1ra
                                                        constra11gjmento jlegaL eis qu~. · em. hip6teses que. tais, a ·
                                                        regra      e
                                                                   segrega9ijo coirio garantia da ordem public'a, ·para·
                                                        evit~r. que; o acusado venha a .cometer crimes sexuais contra
       I                                                outras criangas, porquanto os vulneraveis merecem maior
                                                        protegao dio Estado. ·      ,      ·      ·     ·     · ·
       I                                                Ordem de:~ega~a. revogando-se a liminar e determinando-se
                                                        a expedlgr d~. mand.ado de prisilo. M,iioria.
       I
       I                                                                            ACORD.AO

       l
           I·   Alrrf:N-:;- I
             •:Onfere 'ICACAo
                     "omofrigin.a,
                                                         Acordam
                                                                           II .
                                                                                    os   Desemb?rgadon~§' da
                                                                                              . !           / /. /t
                                                                                                                                                       Primeira   Turma
                                                                                              ; / , .....;·( /' /
                                                                                                     ,' I ,'
                                                                                                                     ....        .   I; .•    I
                                                                                                                                               /
                                                                           l                                                          C        i
                                     I. .    .,                        .   ,.
                                                                           I

                                                                                          •
                                                                                                    0V
                                                                                                          1 /
                                                                                                         tf,,/1/11 ./,, ff•
                                                                                                                I,
                                                                                                    "y '/J ,_ l:l
                                                                                                    I' !~
                                                                                                                                    I-~
                                                                                                                  f: ,,•(:'! , ,..., '
                                                                                                                                             ':•
                                                                                              .. _..,.. \..I  .' .,,~ "...... •.I
                                                               i EXHIBIT 1_20-MJ-8171-BER_045
                                                       GOVERNMENT
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 46 of 201
PROJUDI - Processo: 00173n-86.2016.8.07.0015- Ref. mov. 1~1 -Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Guia de Execucao/Recolhimento




                                                                                                                                                    w
                                                                                                                                                    ~
                                                                                                                                                    0..
                         ,                     Pode, Judlc1~ri0 da nlllio                                                                           ;:!
                       :,/ TJDf T              TRIBUNAL DE JUSTr oo 01srRrro FEDERAL Eoos TERRIT6RIos
                                               GDRCO ·• .
                                                                                                                           HBC 20 14 002 001304.5   "C
                                                                                                                                                    'c
                                                                                                                                                     ::,
                                                                                                                                                        0




                                                                                                                                                    "e'
                                                                    '
                                               G;binetl! do OC!Sembargador Romlo c. Oliveira
                                                                                                 .                                                  0..
                                                                                                                                                    0
                                                                                                                                                    "C
                                                                                                                                                    0
                                                                                                                                                    'B-<
                       Criinin~I do T~ibunal de Justii do Distrilo Feder~! e Terril6rios ROMiio C.                                                  .2 a)
                                                                                                                                                    oo
                       OLIVEIRA -· Relator! GILBER1O P~.REIRA DE OLIVEl~A e GEORGE LOPES                                                            e~
                                                                                                                                                    cow
                                                                                                                                                    0 a::
                       LEITE - Vogais, 'sob a presid~.ncia da Desembargadora SANDRA DE SANTIS,'                                                     ~a
                                                     I .                                                                                            ~t
                       em ADMITIR E DENEGAR A ORDEM, POR MAIORIA, de acordo com a ata do                                                            ~~
                                                                    I .                      .          .          .                                ~o
                                                                                                                                                    0>-
                       julgamento e notas taquigraficas.                                 .                        ·.                     •          C (")
                                                                                                                                                    'iii ><
                                                                                                                                                    ..J>
                                                                    ~?F), 22 de maio de 2014.
                                                                        1 .ftmi·.                                      .
                                                                                                                                                       - LO
                                                                                                                                                              -,
                         \                          . Brasilia                                                                                      ~

                                                                                                                                                    0         0..
                                                                                                                                                    ~         L:
                                                                                                                                                              0

                                                                                                                                                              ~
                                           · -- .                   J                                                                               C'!~
                                                                                                                                                    C'I C
                                                                                                                                                    0         Cl)
                                                                                                                                                    c:5!
                                                   Desemba ~ij'M~b°'~~~VEIRA                                                                        0..
                                                                                                                                                    ~
                                                                                                                                                               '
                                                                                                                                                              :I
                                                               Relater , \                                                                          Cl)

                                                                                                                                                    E 5l
                                                                                                                                                              Cl)



                                                                          .'                                                                        .eC :a,
                                                                                                                                                    8
                                                                                                                                                     - ai
                                                                                                                                                              .a
                                                                                                                                                    ~ -q:
                                                                                                     . ....
                                                                                                                                                        Cl)    ::,
                                                                                                                                                        Ea,
                                                                               •'                                                                   Jg        11

                                                                                                              . ·-·- ..
                                                                                                                                                    :2> "B.
                                                                                                                                                    "C
                                                                                                                                                    0
                                                                                                                                                              =
                                                                                                                                                              .c
                                                                                                                              _.,            I      -c E
                                                                                                                                                        ~     Cl)

                                                                                                              I
                                                                                                                       .                            -~ !
                                                                                                                                                    a,        Cl)
                                                                                                                                                    0         "C
                                                                                                                                                    co
                                                                                                                                                    a,E~
                                                                                                                                                              Ill
                                                                                                                                                    ~:2
                                                                                                                                                    om
                                                                                                                                                    O>

                   •   -



                                                                f
                                                                 I
                                                              ...,
          AUTENTICACAO
       ,~rifP.re rom o orir,in ,JI



                                                                                                 •
                                                               ·~                   ..                                                    2
                                                                I
                                                  GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_046
 Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 47 of 201
PROJUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 - Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Guia de ExecU<;Ao/Recolhimento




      •   I


                        0      lJDFT          Poder Judlc:~rlo tla Unl3o
                                              Tribunal de Justl~ do Oistrito Federal~ Terrltdrlos •
                                              Secunda Vara Crj,,,lnal de Taguatlnga
                                                                                                                                                       FolhaNII




                              .                                                                                                                               ~   .
                                                                                                                                                            "'
                        Processo         : 2014.07. .i..009404-2                                                                                             . I.
                        Clasc;e          : Ac;ao Penal - Procedimento OrJinario
                        Assunto          : E_stupro de Vu!ne.rtavet
                        NO do Inquerit.o : 1072014
                        Autor            : MINISTERIO PUBLICO
                        Reu              : lUt"-AS CARVALHO 'ROL.. O

                                                   .   -   -- . ·--· . .
                                                               €ERTJDAO
                                                                             -- --- --- -             -
                                                                                                                '
                                                                                                           . -· - ... - -   ...   ...
                                                                                                                                        - . -·---.

                                                                                                                                        .... .   -.I
     .                                                  te                                   "


-
                                Certifico e dou   que, nesta· data, juntei o offcio n° 20.351/ 2014 -13
                      TCrim as fls. 1,;s/J75, e o prontuario do acusado, o qual consigna que este toi
                      preso no dia 06/06/2014.


                                      Taguatlnga - OF, ter~a-feira, 10 de junho de 201-4                  as 18h32.


                                                             D1ana Nckeira de Que1roz
                                                               Olretorc: de Secretaria




                                                   .




                     Rcgistrado
                     Ultimo ancbmcmo: 10/0../2014 • CE tr• IDAO EMITIL>:.
                     InclU:-'o oa Pauta: _       / _ ,·_ _                1/ 1
                     lll'.IJllllrllUctDEClntlIHllDl!illtltDIIU:tlllllllml.lClllClllCCIIJlllllmll
                                                GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_047
     Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 48 of 201
PROJUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 - Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Guia de ExecucaotRecolhim.ento




                                                 Poder Judiciario da Uniao
                                                 Tribunalde Justiqa do Distrito Federal e dos Territ6rios                        ~
                                                 23 Varn Criminal de Taguating11                                                 ~
                           I
                   Processo:                      20) 4.07 .1.009404-2
                   Feito:                         A~ao Penal
                   Autor:                         Ministerio Publico
                   Rcu: ;                         LUCAS CARVALHO ROLLO
                            I




                                                            SENTENCA


                                                                                                                                         "!~
       \                                                                                                                                 NC
                                                                                                                                         o CD
                                                                                                                                                :J2
                                             0 Ministerio Publico ofereceu dcnuncia cm desfavor de                                       C
                                                                                                                                         a.. '
                                                                                                                                         :i:"'3
                   LUCAS CARVALHO ROLLO, ja qualificado nos autos, atribuindo-Jhe a                                                      ~... .!!!
                                                                                                                                               I

       I           pratica '. do crime previsto no artigo 217-A, caput, do C6digo Penal (por
                    .       I
                                                                                                                                         sC .c•
                                                                                                                                         8• .~
                                                                                                                                         ~-~
                                                                                                                                             CD


                   d1versas    vezcs) , nos scgurntes
                                                •
                                                      termos:                                                                             Cl)

                                                                                                                                         .s I
                                                                                                                                                 ::I

                                                                                                                                         Ill     (I)
                                                                                                                                         ~:::::
                                                                                                                                         .2> 0..
                                                                                                                                         "t:l :i::
                                                                                       I.                                                0      .r:.
                                                                                                                                         -o E
                                                                                                                                         ~      Cl)

                                                                      De data indeterminada. ate o dia 02 de fevereiro                   -~ I
                                                                           '                   .                                     .   Ill CD
                                                                                                                                         0 "t:l
                                                  de 201-1. por volta das I 7h45min, no SHVP. Rua 06, Chacara                            C:  0

                                                                      ..                                .                                CD
                                                                                                                                         E
                                                                                                                                                'fl.
                                                                                                                                                Ill
                                                                                                                                         ::I "t:l
                                                   279, Casa Jl.               Vicente      J>;re.,;/DF. o denunciado LUCAS              g~
                                                                                                                                         O>
                                                   CARVALHO ROLLO. de jorma livre e conscientc, por diversas
                                                   vezcs. praticou atos libidb10sos crJm a crian~a
                                                                                (nascida ans                        jls. 13), menos de
                                .I
                                                   14 (catorze) anos de idade a epocu do.rjaf()S.
                                 r. •
                                                                       ...............//;

                                                                 Confi,rme inclww autos de inquerito. no dill 02 de
                                                                  .    . .                      '
                                                   fevereiro de 2014, o demmciado chamou a vitima no quarto dele
                                                   e mo/estou-a sexua/mente, · mediante a pratica de atos libidinosos
                                     I



               I
                                                   consistentes em retirar suas roupas, tncar " corpo dela. ;nclus;ve
   " A         ENTICACAO             ;
   •..orifP.   rom o origin')4 :                   nas partes intimas. esfregar-se ne/a. fica em cima dela e encostar
                                     1•
                                                   .,·~u penis na:, partes intimas da virima. de]!tre 9utros.

                                     ·I
                                         I
                     lncluido na Paula : _ I__}_ _                              J/20
                                         l
                    111mn1m11111nUIIUJIIHDJna11n11111~1111HIIIJH~IIHMIIIIDlflllllffJIDIDlllllillllnllllllllllllllllll
                                                       GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_048
     Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 49 of 201
                                                                  . do d' italmente por Luiz Fernando Leite da Silva:319047
PROJUDI. Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 - Assina   19
01 /02/2019: DIGITALIZACAO DO PROCESSO. Arq: Guia de Execuc,ao/Recolhimento




                                                                                                                                                   w
                                                                                                                                        Folha N°
                                             Peder Judiciario da Uniao                       ·                                                     ~ll..
                                             Tribunal de Justii;a do Oistrito Fsderal e dos Territ6rios
                                                                                                                                                   i=!
                                             'l!' Yilrn Criminal de Tnguatinga                                                                      0
                                                                                                                                                   'C
                                                                                                                                                   i5
                                                                                                                                                    ::,
                                                                     Entrel'istada. a i:itima-c:rianra narrou os ah11.vo.'i·                        ...
                                                                                                                                                   o'
                                                                                                                                                   ll..
                                                                                                                                                    0
                                                                                                                                                   'C
                                               sexuais scdi-idos (/Is. 30/38). mencimuindo ainda que tai.\·.fatosja                                 0
                                                                                                                                                    ~<(
                                                                                                                                                     ::, al
                                                haviam ocorrido unteriormente. em 11cirias outras oporlunidades..
                                                                                                                                                   l~
                                                                                                                                                    <Dw
                                                                     Conforme Laudo de Consfafar.;iio de Material                                   0          a::
                                                                                                                                                    ~o
                                                Bio/ogic:IJ (fls. 57/65). '"nas amostras de tecido recortadas d"                                    ~~
                                                                                                                                                    ~ CX)



                                                calcinhu. Jo short e ,la camisefCI .foi const(.l{Clda a presenc;a de                                :: ~>- '
              AUTENTICN;AO                                                                                                                           0
                                                                                                                                                      CM
            Confere rom o origin:96                                                                                                                  "ii><
                                                scmg11e humane> e de semen··. E.. consounfe Laudo de E:wme de
                                                                                                                                                     ... >-,
                                                                                                                                                     ..J
                                                                                                                                                       • Ill
                                                                                                                                                     Oil..
                                                DNA (!Is. 67111). re.\'lou demonstrada a presenr.;a de material                                      ~ .;
                                                                                                                                                     c\l .g
                                                biol6gico do denunciado na calc:inha. no short e no lenfol. ··                                        8 .g
                                                                                                                                                      C'!:.::
                                                                                                                                                      NC
                                                                                                                                                   ' oc:         :g
                                                                                                                                                      ll..        I
                                                                                                                                                      ~          "3
                                       Recebida         a    denuncia             a     fl           8J.           0       reu   cornp~re~eu
                                                                                                                                                      .g~
                                                                                                                                                         \I)
                                                                                                                                                         E
                                                                                                                                                                 Q)

                                                                                                                                                                 2l
                                                                                                                                                       C .
                                                                              "
                     espontaneamente em Juizo c apresentou rcsposta                                    a acusa~ao, por meio de                         s.i
                                                                                                                                                           cu .i
                                                                          .                                .                                             'E   9-
                     advogado constituido (fls. 131/135). Na oportunidade, tece comentarios                                                               \1) :,
                                                                                                                                                          E      a,
                                                                                                                                                         "iii    5l
                     sobrc o merito, requer a absolvi~ao e arrola tcstemunhas.                                                                      ' ~i
                                                                                                                                                    ' 'O ~
                                                                                                                                                       0 .c
                                                                                                                                                         -c E
                                                                                                                                                           ~      \I)

                                       No dia 16 de abril de 2014 foi cumprido. mandado de prisao                                                        -~ !
                                                                                                                                                           (ti    \I)
                                                                                                                                                           0     'C
                     prevenLiva expedido em.desfavor do acusado por for~ da decisao de tl. 88.                                                           co\I) l(\J
                                                                                                                                                           Eal°
                                                                                                                                                           ::, 'O
                                                                                                                                                           0:.::
                     Concedida liminar cm Habeas Corpus e, no merito, foi denegada a ordem                                                                 0
                                                                                                                                                           O>
                                                                                                                                                                  (IJ




                     (fls. 99/1.0Q e 169/175). 0 reu ~oi nov~rn~nte recolhi~o                                          a prisao em 06 de
                     junho de 2014 (fls. 176/177).

                                       Instrufdo ·o feito com o Exa~e                   de Co~po de·Deli to realizado na
                     vi'tima (fl. 16), Auto de Aprescntac;ao e Apreensao (fl. 31 ), Examc de
                     ConstaLac;ao de Material Biol6gico (fls. 61/69); Laudo de Exame de DNA
                     (tls. 70n3-A), Aditamento do Laudo de ·Exame de Corpo de Delito (fls.
                                                             .        .           .                            '       .
                     282/283), Resposta a Quesito - Laudo de Exame de DNA (fls. 316/317),
                                         •                       •        •       -.t        '   •



                     lnformac;ao Pericial (fls. 319/322).

                                       Ainda ·e m fasc instrul6ria, · foram ouvidos os genitores da
                     vftima, Luis Augusto Alves Nepomuceno e Raquel Pereira da Costa (fls.
                     271/274), as testemunhas Marcia Martins Morais Costa (fl. 275), Aline




                                                    GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_049
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 50 of 201




                                          Poder Judiciario da Uniao                               •                      Folha NO
                                          'J'ribunal de Justii;;a do Distrito Federal e dos Territ6rios
                                          2a Vara Criminal <lc T1-1gua1inga                                                ,,,7·
                                                                                                                           7,

                                                                                                                               r--
            Fernandes Cardoso c Mauricio Moura de Sou~a (f1s. 299/300) e os
            informantcs Josineide Carvalho dos Anjos, Naya~a de Carvalho Ferreira,
            Jorge1Alberto Carvalho de Souza e Suellen

                                     Na fase do artigo 402, do C6digo de Processo Penal, a Defesa
            requcrcu a reaJ_iza<;ao de exarne Ultrasson na vflima, bem como a rcmessa
            dos atltos ao IPDNA/IC para rcsposta aos quesjtos formulados nos itens 6.2
            e 6.3   cfo _laudo de fls. 244/247, alem de requerer esclarecimento accrca do
            maleriµl recolhido da calcinha, short e lcnc;ol apreendidos (fl. 298). 0
            Minist~rio Publico nada requereu.

                                     Alegac;oes f~nais do Ministcrio Publico as tls. 344/348,


    II
                     I
            poslulando pela condenac;ao nos termos <la denuncia.

                                     A Defes~, tambcm em razoes dcrradeiras, suscita dcfesa
            indireta. proccssual de cercearnento de defesa. No merito, em cxlenso e bem
                         I

            fundall'}entado arrazoado, requer a absolvic;uo.

                                     Eo relat6rio. DECIDO.·.
                                     "Inicialmenle, cumpre registrar qoe o feito transcorreu sem
            qualqu~r ·ejva de nulid,tde, com es_trita obscrvancia aos principio~ do                                              '
            contradit6rio e ampla defesa _e ado~ao ~o rito adequ~d~                                        a e$pecie,   qual



     I      seja, o ~revisto nos artigos· 396 e seguintes, do C6digo de Processo Penal.
            Ademais, a defesa indireta ·processual suscitada nao merecc acolh1da.
                   .
                             .            .
                                            .
            OJvida-se a Defesa quc o julgador e' o destinatiirio
                                                    . .        ·,
                                                                 da prova, .a
                                                                           .
                                                                              quern cabe
            valora-l~ e conferir a credibi,lidade. que enlender, dcvida. A.c;sim, nao sc
                             I

            vislumbrando sua real · necessidad~ mormentc porgue o fato que sc
                             I
            prelende provar com o exame. de 'uJtrassom po~e ser csclarecido peJa prov~
                             :

            oral, na? :3e cogita em cerceat?enlo de defesa, razao po_r que rcjeito a
                                 I

            defesa processual e adentro ao exame do merito.


             l ndufdo na ;Pauta: __/_/_

            llllillllll/tmUUIIUllflllNIWllfJllfMIIIIIIINIIIIIIIEHHIJIHllllllffJIPlli11HUIUIIJIUIIBIIIIIIIIIl
                           I




I                                               GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_050
                   Caserocesso:
                        9:20-mj-08171-BER               Document
                                01>17372-86.2016.8.07.0015- Ref. mov. 1.13-1     Entered
                                                                          • Assinado         on por
                                                                                     digitalmente FLSD    Docket
                                                                                                    Luiz Fernando    04/29/2020
                                                                                                                  Leite da Silva:319047 Page 51 of 201
                 =--- ..-.;..:g                     ALIZA<;:AO DO PROCESSO. Arq: Guia de Execuyao/Recolhimento
                                            IS'/'
                     -1''•~·.:..,             /,.,,
   ~               IN~j -~~3j,;;                 "'- •
   -...;          ,;l!j-_f'~•
                           -":,_~ l .,.._           "P
  ~              t~,-..       ,,~ J           .,,
           o     ~)~~~~, ~f."                l
     %, ~U_•l_.o_.;
   Q~ ~
                     '/ """ m
                :'.\, ~ !:;'                                                                                                                                    Falha N°
                                                                                                                                                                           UJ
                                                                                                                                                                           0
                                                                                      Poder Judic1ario da Uniao
                 ~ )f l'                                                                                                                                                   ii
    1b"%>,,,,
   ~<9~ roO'eReC\,,,,,v ,<,"
               at'ao Juridita ,~~ ·
                                                         .• . •
                                                         · ·,;_,
                                                                     TJDFT            Tribunal de Justiga do Distrito Federal e dos Territ6rios
                                                                                      2" Varn Crirni11,ll de Taguating~
                                                                                                                                                                           0..
                                                                                                                                                                           -,
                                                                                                                                                                           l-
                                                           ..... .                                                                                                         o
                                                                                                                                                                           -0

  AUTENTICN;AO                                                                                                                                                             ii
                                                                                                                                                                           :,
Confere rom o origin ·                                                      1 - DA MATERIALIDADE                                                                           ·e
                                                                                                                                                                           0..
                                                                                                                                                                            0
                                                                                                                                                                           -0

                                                                            A pec;a vestibular imputa ao                    rcu     LUCAS CARVALHO
                                                                                                                                                                            0
                                                                                                                                                                           ·~-=t:
"' .
                                                                                                                                                                            :, Ill
                                                                                                                                                                           oa
                                                         ROLLO o crime tipificado no artigo 217-A, capu!, do C{idigo Penal, cm                                              gi          s:
                                                         razao de, supostamente e por clivcrsas vezes, tcr praticado atos libidinosos                                      iii
                                                                                                                                                                            ~
                                                                                                                                                                            'SI'
                                                                                                                                                                                        i::
                                                                                                                                                                                        CX)

                                                         com a crian~a Isabel Luisa da Costa Nepomuceno, rncnor de 14 (catorze)                                             ;: d
                                                                                                                                                                            0
                                                                                                                                                                               c >-
                                                                                                                                                                                 (")
                                                         anos de idade          a epoca dos fatos.                                                                          ·a; X
                                                                                                                                                                            ..J
                                                                                                                                                                                  • ti)
                                                                                                                                                                                        >
                                                                                                                                                                            ~           -,
                                                                                                                                                                            0           0..
                                                                                                                                                                            0            ..
                                                                            Pois bem. Tudo principiou com o Rcgistro de Ocorrencia                                          ~
                                                                                                                                                                            N
                                                                                                                                                                                         0
                                                                                                                                                                                        -0


                                                          Policial n° 1.424/20] 4-0, kvado a efeito pelo policial mi Ii tar Jorge Alberto
                                                                                                                                                                            8 -~
                                                                                                                                                                            "!~
                                                                                                                                                                               NC
                                                                                                                                                                             0           Q)
                                                                                                                                                                                c:!2
                                                          Carvalho de Sousa, acostado                       as     fl. 12/14. Na oportunidadc, ficou                         0..
                                                                                                                                                                               ~
                                                                                                                                                                                a,
                                                                                                                                                                                        :j
                                                                                                                                                                                          '
                                                                                                                                                                                         Q)


                                                          consignado que " ...SEGUNDO 0 PAI D~l viTJMA ENC0NTRAVA-SE NA CASA DE SUA                                              §       1l
                                                                                                                                                                               .E..C
                                                                                                                                                                                 6u .2,
                                                                                                                                                                                     Cl)
                                                          TIA COM SUA f'/UiA E SEU PRIMO LUCAS. E QUE SUA F!I,HA FOJ !'ARA O ANDAR DE
                                                                                                                                                                                $~
                                                                                                                                                                                C .
                                                                                                                                                                                 a, :,
                                                          CIMA . ONDE FICAM OS QUARTOS , E l'ERMANECEU POR ALGUNS M!NU70S.
                                                                                                                                                                                ..sro    *
                                                          ESTRANHANDO SUA DEMO!?A . RES0LVEU PROCURAI? PELA fiJLHA, CHAMANDO-A                                                  ~l"'
                                                                                                                                                                                "O ::::
                                                                                                                                                                                 0       .c
                                                          EM -VOZ         A lTA       JS.ABEL     DESCEU.    OIZENl)O       QUE     IA   T0MAR     UM        BAN HO             -o E
                                                                                                                                                                                 ~        Q)

                                                          QUEST!Ol\1ANDO A AT!TUD!.~ DA MliNI.NA. FALOU QUE NAO 1.;RA HORA DE '/OMAR                                            ·en  2
                                                                                                                                                                                 .,, V,
                                                                                                                                                                                  ro         a,
                                                                                                                                                                                 0       "O
                                                          BANHO       E    l'ERGUNTOU            O   PORQlJf;.    ii    MEN/NA     l?F-SPON/JEU   QUE EST4 VA                   co
                                                                                                                                                                                a, ,ro
                                                                                                                                                                                 El;l'
                                                         SA.NGRANDO.            PERGUNT0U P0RQUE                 HLA     fSTARIA    Si!NGRANDO.     A        MENINA              :, -0
                                                                                                                                                                                 U:.=
                                                                                                                                                                                 o ro
                                                                                                                                                                                 O>
                                                          RESPONDEU (JUE O LUCAS ES'/AVA Efv/ CIMA DELA M0MENT0 EM QUJ,; FJCOU
                                                          FORA DE Sf. SUBIU E PEG0U O SUSPEIT0 TOMAND0 BANHO. I'EDIU QUE ELI-~
                                                          ABRISSI:; A PORTA. tUCAS ABR!U. l'UX0U ELE /'ARA BAIX0 E C0NFJR,vI0UC0M ,<.;lJA
                                                          FIUJA SF; LUCAS TINHA MEXJDO . COM ELA F; !SABEL C0NF!RM0U QUE SJM.
                                                          f'ERGUNTOU A LUCAS O QUE £LE FE7. COM A MENINA , MA'->' J,UCAS NEGAVA 0
                                                          TEMPO TODO WZENDO QUE NAO FEZ NADA. RF;VOLTADO £ /JUDO. LIGOU PARA

                                                         SUA 7'/A PEDJNDO AJUDA SE NAO ll?IA PERDER A CABE(,.'A F.. MATAR /.UCAS.
                                                         M0MENT0 EM QUE CHEGOU SEU PRIMO .JORGE AWERT0 CARVALHO DE SOUSA.
                                                          P0LICIAL M!/.!'JAR E OS CONDUZIIUM ATE A 38" /JP PAIU                                   REGJS'/lW UE
                                                         OCORRENCIA. Ai'RESEN7AND0 AS ROUJ'AS iNTJMAS DA M!:NINA. APAl?ENTElv/EN'f'E
                                                         SU.IAS DE SANGUE NESTA DEU:GAC/1/ A MF.NOR !SABEL FOi F:NTREV!STADA.
                                                         OFVJDO A SUA !DADE 06 ANOS. NAO SOUHE EXPUCAR BEMO QUE ACONTECEU,
                                                         /vfAS EXN!COU QUE LUCAS PASSOU UM Pl?0DUT0 NAS SUAS l'ARTES fNTJMAS E
                                                          QUE DEIT0U EM CIMA DEJA PED!ND0-A QUE LEVANTASSE 0 IJUMBUM. DJZEN!J0
                                                          QUE E/,A E.STAVA SANGRANDO .. A MENOR FOi I~NCAM!NHADA AO /Ml. NO F.XAME

                                                           Incluklo na Paula:     /      /                       4/20                                   ,:

                                                         !lilOOHIIID!mi l!ffllllllllllllMIUIWdlUIUIII ffliiRIIHIIHIIMI MIHlllllllll!lDl!illl~
                                                                                             GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_051
   <(''J   Llrt .,, ~ ' ~
        Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 52 of 201
~~.i,,~i'/!t~~-
~110~              ~,.~ ~ , -
                                           17372-86.2016.8.07.0015 - Ref. mov. 1.1 - Assinado digitaim~n_te por Luiz Femarido Leite da Silva:319047
                                          j c;A.O DO PROCESSO. Arq: Gula de Execul,Ao/Recolhimento                                                                                  .
         ~.;,1::.'.•'L'/ •·• ~ I
g ·,.~ ~ ~:i.:.:..~:, -~., . ~;i .,.t·.     I

  <:!    %c· R .,:,.;,-..f~~ -
         ~- e ec-~ ~
        ,-ao :,urio\ca,~
                                            I
                                                                                               Poder Judiciario da Uniao
           TICAC~\- TJDFT                   I                                                  Tribunal de Justi~a do Distrito Federal e dos Territ6rios
                                                                                                                                                                                                                Falha NO~       w
        rerom o ori~¥ I ..                                                                      3
                                                                                               2 Vara Criminal de Taguatingn .                                                                              I     ~~I
                                                                                                                                                                                                                 v,:        ~a..
                                                                                                                                                                                                                     i•
                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                0
                                                                                                                                                                                                                            'C
                                  DE C~.JRPO DE DEL/TO. CQN.JUN(,:AO ~"'ARNAL, LA UDO N° 0428//U-JMl.,/P<.,"'J)F, DEUP                                                                                                      '6
                                                I                                                                                                                                                                            :,
                                 NEGA!]VO, NAO ENCONTRANDO S!NAIS ()F, SANGRAMENTO OU ATO L!B/DINOSO.                                                                                                                       "e'
                                                                                                                                                                                                                            a..
                                                                                                                                                                                                                                0
                                 UMA EQ.U!PE
                                     I
                                             FOJ ATE A RES!DENC!A DA ViTIM.4 E EM BUSCA DE VESdG!OS NO                                                                                                                      'C
                                                                                                                                                                                                                             0
                                                                                                                                                                                                                            'Bo<(
                                 QUARTO DO SUSPF.JTO. NADA FOi ENCONTRADO.MAS NO QUARTO AO LADO, ONDE                                                                                                                       .2      al
                                                I
                                 SEGUNDO ./NFORMA(;AO DA ViTJMA ESTEVE COM LUCAS FOi ENCONTRADO UM
                                                                                                                                 •
                                                                                                                                                                                                                                i_~
                                 LEN(:qL COM MANCHAS DE SANGUE. !'ARA POSTERIOR EXAMES PERICIAIS                                                                                                                            8~
                                                                                                                                                                                                                            ~a
                                 ENTRE·V/SJ'Al)O LUCAS NEGA AS AFJRMACOES F'E/1'AS PELA CR!ANCA !SABEL. · AS
                                                                                                                                                                                                                            ~it
                                                                                                                                                                                                                            '<t co
                                                    I
                                 ROUPif,S DA CR1AN9A E O LEN(;OL FORAM APREENDJDOS PARA f'J:.."RICJA, PARA
                                                                                                                                                                                            •                               :: a>-
                                                                                                                                                                                                                            0
                                                                                                                                                                                                                            c (")
                                                                                                                                                                                                                            'iii X
                                                    .
                                 VEJUFJCARSE TRATA-SE OU NAO DE SANGUF. l-!UMANO."                                                                                                                                          ..J
                                                                                                                                                                                                                            ~

                                                                                                                                                                                                                            0
                                                                                                                                                                                                                            0
                                                                                                                                                                                                                              • IO
                                                                                                                                                                                                                                    >
                                                                                                                                                                                                                                    -,
                                                                                                                                                                                                                                    a....
                                                                                                                                                                                                                            N       l;
                                                                                 Assim, _quando a suposta notfcia do crime foi levada a                                                                                             .0




                                conhccimento
                                      I
                                             da autoridade policial, a menor
                                                                                      foi submetida a Exame de Corpe> de Delilo, rcsultando no
                                 Laudo·:n° 04281/14 juntado                                                      a fl.           16. Na ocasiao,                        OS   senhores experts                   ja
                                pudera~ descrever, no item 4, quc " ... ausencia                                                                                de ve.,tigio.~ de violencia fisicu.

                                genitolia:e..v:lerna com as seguinte., ca,·ucJeristicas                                                           011   ulteru~ocs: ,.msencia de lesoes em ,,u[va.
                                 per{neo                e ,inu.f;                 anus com tonus normal: ausencia de sinuis de sangramenlo. presenr;u se
                                                        I
                                 .recreriio•clara ~ob,-e a vulva e anus. Himem integro.".                                                                      Mais adiante, conc]uiram:
                                                        I
                                 "Aguarddr. Himem intogro e iim1s ,fem sinais de penetrm;oes."
                                                         I                             ~                 •                   •              "       •


                                                            I                    Ainda cm fase inquisit6ria, o genitor da vftima, Luis Augusto
                                 Alv~ Nepomuceno foi ouvido e trouxe versao mais deta]hada· do sucedido
                                 naquele:dia,                                    como               se   ve de fls.      21/23. Elc contou_'que                              "·:·no dia 02.0f.2014
                                                             I                                       •       '                    .                     . •         .                                       •
                                 (domingo} e.ftava paimhdo o dia nc, residencia de sua Na, de name MARIA CECllJA
                                 DE CARVALHO
                                       ,    ... acompcmhodo de sua filha                                                                                      : QUE. no Jc,cal ltlmbem reside
                                 um primo' do decJarante de nome LUCAS CARVALHO ROL,LO... ; QUE, por volta dt7s
                                                                 I                                                                    ,                         '                       •
                                  I 6h..f5min: sua Ji/he, .foi para o andc,r de cima da resjdencia, onde se enccintrava
                                                                 I                •                                  1   ~            •


                                  J.UCA.S. <mquanlo o declarante .ficou no undar de baixo as.\·istindo a uma partida de
                                                                 I           •    .
                                                                                                             '
                                                                                                                 .
                                                                                                                                                                                                                 .
                                 .futebol pe/a televisflo: QUE, apos uns dez a quinze minuros o declc1ranfe procurou
                                                        . · ~hama'ndi>-a
                                                            ,            pelo nome. 110rem eia nao respondeu: QUE, insistindo ~)
                                  dcclarante grilou
                                                                     I
                                                                                           O   nome de /SABEL em i'om de voz mais
                                                                                                                                                    •
                                                                                                                                                                         alio   e somenle assim ela
                                                                                                                                                                                •                   •
                                  desceu a esi:adu. vestida com c1s mesmC1s roupos que ja usava C1ntes de subir pare, o
                                                                     I                                       •
                                  outro andar da casa: QUE. logo q11e desceu                                                                                  Joi log dizcmdo que queria tomur



                                                                                                                                                                                            '/'·}
                                                         . I
                                   lncluido na Paula: _ /_j_ _                                                                            5/211
                                                                         I

                                  IIIIIHH11mlUIIIMIHIIMilfllffllllllilftll'1WIIIH11RlfJIIIIIIIIMl9111111f.lllmlllllHBllllll!IIH ·                                                               •       I
                                                                         I ,
                                                                         I
                                                                                                         GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_052                                                ,
    ~~~~J~6 1~- , 9:20-mj-08171-BER
         Case                                      Document
                                                      _ Ref. mov. 1.13-1     Entered      on por
                                                                                              FLSD     Docket     04/29/2020
                                                                                                                    da Silva:319047 Page 53 of 201

·~~.f;~~,-
~
 ~ o~ ~ ": o(
   ~'ii ... ,, s
                 y
                    sso: 0017372-a6 .201 5_a_o7 .0015                 _ Assinado digltalmente
                                  LIZAc;:AO DO PROCESSO. Arq: Guia de Execu~o/Recol~imento
                                                                                                 Luiz F~mando Leite




~'~~~£1
    ~"" 7,110deRecu',lt\" rt,~~
                                                                                                                                                                         Falha N"
       ;.;,.r.;b Jurfdita\\\~                                  Peder Judiciario da Uniao                ·
                                                               Tribunal de Justi9<3 do Distrito Federal e dos Territories
AUTENTICN;AO . ..
onfere rom o origintf : ·:
                                     -:i~ :_TJDFT              2'' Vara Criminal de 'f.s_guating~                   ·


                                    bunho. monumto em que o dec:/arante .fi.,/011 que niio era horu tie/a tonwr hunho/ QUE.
                                                resp,,~dc11 que </uer;a tom"r h"'iho p<Jrque eituvu .rnngrnndo. QUE. o ·
                                    dcc lnranle t/llC,1;/ionou porque ela                                    sangrnndo e ao                        tempo       declarc,nle
                                        0

                                                                                         ('.\'((IV(I                                      me.mW            O

                                    aind;- 11erguntou se o LUCAS huvia mcxid<~ com ela: QUE. /SA BEL responde11:
                                     "MEXEU PAPAI! 0 tUCAS ESTA /IA EM CIMA DE MIM! PASSOU UM PRODUTO
                                     NA MINHA      BUNDJNI-JA           ENA MINNA />£RERECA E PEDIU PARA EU LEVA_NTAR
                                     A !1UNDINl1A PA~A EUif'': QUE. " dc:cl"rame ver~ficou as vest~s de /SABEL e
                                     constalou que ela apresentava h£tslante .rnngramento nas roupas. nc~ cillztra dos _6 rgiios
                                   · genitais: QUE. o declarante _ficou n111iln 11<:rvoso e J·uh;u us escadas imec/iutamente


         •                           pc,rn enconlmr .LUCAS: QUE. · naquele momento LUCAS Ji.i estavi.t tnmando hanho:
                                     QUE. o declara/11e pergunrou se efe hltviu nwxido com ISABEL e respondett que niio:
                                     QUE. ,~ det;lorante o puxou para o '1ndar de baixo e o colofou de frente para                                                            ..
                                     pergrmtando. a ela
                                                      .
                                                        se realmente ele havia .feilo uq11ilo que elti fafou;
                                                                                                           .
                                                                                                              QUE.
                                     con.firmm, a hist,fria nafrente de LUCAS. rep~tindo que ele estava em cima def,, .. .:
                                     QUE. suu litt chegou a/guns minulo,'i depo;,'i m:ompanhada de outros membros du
                                    .fomilia e todos questionaram" LUCAS o que li11ha.feito, por~111 l'emwe· negavo: QUE.
                                     o dec/aranle l'eso/veu trazer LUCAS ate esta Delegacia para registro da ocorrencict.
                                                                                                .             .
                                     lraz,mdo tambem sua .ft/ha                            pura 'ser ouvidc, e subm~tida a e:wmes pericia f.~·... :
                                     QUE. naquela DP                               foi entrevistadci por                            11111<1   l'olicial .femini,;a, tendo
                                     c:on_firmado tut(o que Jci havia fa/ado para . <) declarante ... : QUE, deseja ainda
                                     ,,crescc~tw que                     chegau a comentar                             C()_m    o declarunfe que LUCAS jc? huv.iu .

         e                           mexido com efo em outras oportunidades. por~m e/e sempre 1,edh1 para e/a niio contur
                                     nada
                                                     '         \           \         .      •            1



                                            a ninguem ... ". Declara~es ratificadas em Juizo como se denota de fls.
                                                                                                                   -   •                                         •   •




                                                                               1                    1'                      '   I                  •t




                                     271/272.

                                                         A genitora da menor, RAQUEL' PEREIRA DA COSTA, a
                                     despeito de nao se encontrar no local no dia do acontecido, tambem foi
                                     O';!Vida pela autori~ade policia1 e disse q':le " ... a menina estava em compcmhia
                                     do pai /.UIS AUGUSTO.               t't!Z     que    c,    dec:larcm{e es·1uve1 inlernctda com problemas de
                                     depressiio: QUE scjficnz, subendo .dofi1to_ nCI dma de ontem; QUE. esclcirec:~ que anfes
                                     do Jato.              costumava freqiienfar                             ct   casu da tier MARJA C f!C{LJA : QUE.                        Ja
                                     estranhou a Jato dela .ficc,r muito l~mpo no quarto com L_CJC"'/j.S: QUE. sempre que
                                                voltal'a da cc,sa de MAR.IA CECjLJA                                        ~ declarante percebfo vermelhidiio e
                                     lncluido na Paula:    /       /                                     6/20                                                            ,

                                    IIIIMIIIIIIIIIIIIIIIIIUIIIIIIIIIIHllllllllllim1111111111111m11111110uuilm~
                                                                       GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_053
        ~~\V VriJ(/_
     -<.;                        o',>-
      ~ Case             9:20-mj-08171-BER
               11:.-;•-~ ·t,i           ✓-            Document
                                                      ~               3-1 Entered on FLSD Docket 04/29/2020                                      Page 54 of 201
 ...._ OJ~ ,:,~~ ~ 17372-86.2016.8.07.0015- Ref. mov. 1.1 -Assinado digitalmente por Luiz Fernando Leite da Silva:319047
 -i'1 ~21:'fi:.l?.!~                AP AO DO PROCESSO. Arq: Gula de Execucao/Recolhimento        ·

  Q ,~
      -0     ... ,-
       ~ ,.;;:.:(,'',  ;.,           .., ,.,
                             ·,, , , ., .,..

          '<......~-.. , -~°' 1-·
   ~    --~,'~9d-:,
            , r:-.v• . ~,.,.:~ "',...:),.   I
       ,~        o 1\o,M       ,if /
        'P¾ Juridita\~• ·
                 -                          I                             Poder Judiciario da Uniao                                            Folha N<>
  A E'NTICM;~v.. ..                             •JDFT                     Tribunal de Justii;:a do D1strito Federal e dos Territ6rios
                                                                                                                                                                  w
Con re rom o ori9i!t•:~ f ..
                                                I
                                                                          2• Vara Criminal de Tagualinga
                                                                                                                                              ~
                                                                                                                                              l'
                                                                                                                                                                  ~
                                                                                                                                                                  a.
                                                                                                                                                                  ~
                                                                                                                                                                      0
                                                                                                                                                                  "C
                                   inc:haQo no orgiio genital de su" filha e sempre µergunlava a ela se alguem htJvia - -                                         '6
                                                                                                                                                                   :,
                                         ' " com ela, mas a crianfa nµnca conlm1 nada; QUE, cerla vcz                                                             .e'
                                    "mexido                                                                                                                       a.
                                                .                                                               ,                                                 "C
                                                                                                                                                                      0

                                   opresentm, corrimento na vagina e a dec:laranre estranhou aquele Jato, mus comu                                                ~<(
                                                                                                                                                                      0

                                                                                                  •                                                               .2 a:i
                                                        niio re/atou nenhum acontecimenlo esfranho. acabou deixando "pra lei '':
                                                                                                                                                                  cow
                                                                                                                                                                      i~
                                    QUE, t.:erta vez                                falou que.ficavn brinc:ando com LUCAS de ''travesseiro "... ",                oil'.
                                                                                                                                                                  ~o
                                   fl. 25. 1                                                                                                                      ~~
                                                                                                                                                                  "<t C0
                                                                                                                                                                  :: >-c5
                                                                                                                                                                  0
                                                                                                                                                                   CC")
                                                                    De sua parte, a mcnor                                                     foi                 'iiiX
                                                                                                                                                                  ....0 ..,a.>
                                                                                                                                                                  ..J
                                                                                                                                                                       - ll)

                                   subme~ida                        a cntrcvista          especial na Se<;ao de Atendimento Tecnico da                            0
                                                                                                                                                                  NO
                                                                                                                                                                          ..

                                                                                                                                                                   "C
                                   Delegacia de Protec;ao                                a Crian~a c ao Adolescente. Ela confirmou a vcrsao                         fJ
                                                                                                                                                                      . i;:::
                                                                                                                                                                        :.:,
                                                                                                                                                                  NC
                                                                                                                                                                  0       Cl)
                                    aprescl)tada pelo pai naqucte dia, acrescentando que o sangue encontrado                                                      c~
                                                                                                                                                                  a. •
                                                                                                                                                                  :E :5
            I                       em seu'. corpo e vestes. era do "pinto do Lucas", conforme fls. 34/42.                                                         Cl)

                                                                                                                                                                   e~
                                                                                                                                                                  J2 ..c
                                                                                                                                                                          Cl)




            II
                                                                                                                                                                   C        •

                                                                     Pois hem. Dois questionamentos se colocam ate o momenta.                                      8 .2.
                                                    I                                                                                                             ~- -~
                                                                                                                                                                   C        .
                                                                                                                                                                   Cl)    :,
                                    0 primeim guarda pcrtinencia com a origem do sangue encontrado nas                                                            .E 3l
                                                                                                                                                                  .lll.!!!
                                                                                                                                                                  :2>  -a.
             i                      vestcs ~a menor, ja que, submetida a exame preliminar , ainda no dia do                                                       "C :::
                                                                                                                                                                   0
                                                                                                                                                                  -c
                                                                                                                                                                          .c
                                                                                                                                                                          E
                                                                                                                                                                   2!     Cl)
                                    acontecjdo, os ·senhores peritos de anlemao conclufram pela ausencia de                                                       -~ I
                                                                                                                                                                  ftl     Cl)
                                                        I                                                                                                         0 "C
                                    lcsoes na vulva, perfneo e anus qa _crian~a, ausencia de sinais de                                                            'E 0

                                                        I                                                                                                         ~1}
                                                                                                                                                                  ~:g
                                    sangramento, integridade do hfmen e anus, alem da ausencia de sinais de                                                       0 ai
                                                        I                                                                                                         O>
                                    penetra~oes, conforme fl. 12.                                Ja,   o segundo, que   e crucial   ao desUnde da
                                    controv6rsia, pois a denuncia na.9 iniputa ao reu_a pratica de conjun~ao
                                    carnal, mas de alos libidinosos em geral, diz respeito· a credibilidadc das
                                     declara9oes da suposta vit'ima, pois~ segundo a . menina, "O Luca.\· passou um
                                     produto        e,h '»iim... Era um produLo bran~o que ale passou na minha perereca e no meu
                                                            I                                                       •     •
                                     humbum.. J'I (fl. 37),
                                                         .
                                                            lembrando
                                                                  • •
                                                                      ainda que, segundo o pai, a menina disse que
                                     " ... O LUCAS
                                                I
                                                   ESTAVA
                                                   .
                                                          EM CIMA DI£ MIMI PASSOU
                                                                                •
                                                                                  UM PRODUl'O
                                                                                            •
                                                                                              NA MIN/fA

                                     BUNDINH(' R NA MJNHA PERERECA E PEDJU PARA EU LEVANTAR A
                                     /3UNDINH~ PARA ELE!" (fl. 21).

                                                                     Ev_i~enciado           O   c~mc da C()ntrovcri;ia, ne~s~ momento        e de
                                                                I                    -
                                     todo opor:tuno foportar ao Ex:ame de Constatac;ao de Material Biol6gico
                                                                I        • ,.   '

                                       lnclufdo na P~uta: _              /_     /_ _                    7/20

                                     HllllHGralllHIIHlffll~IIBlllffllOIIIIIIUIRIIIIIU~IHIIIIIUll1RUIIIIUUIIIIIIIUIIIIIIUllnlllllllll . .
                                                                                     GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_054
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 55 of 201
PROJUDI -Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 - Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZA<;:AO DO PROCESSO. Arq: Guia de Execuc;:ao/Recolhimento




                                                                                                                                          UJ
                                                                                                                               Folha N°   0
                                              Poder Judieiario da Uniao                          _. _                                     ii:'.
                                                                                                                                          ll.
                                              Tribunal de Justit;a do Distrito Federal e dos Terntor10s                                   -,
                            TJDFT             2" Vara Criminal de Taguatinga
                                                                                                                                          l-
                                                                                                                                           o
                                                                                                                                          -0

                                                                                                                                          'ti
                                                                                                                                           ::,
                                                                                                                                          "a
                    (fls. 61/64) realizado na calcinha e short da criani;;a, em uma camiscta                                              it
                                                                                                                                           0
                                                                                                                                          -0

                     utilizada pelo acusado c em um lcm;;ol localizado em um dos c6modos da                                                0
                                                                                                                                          'l:l. <(
                                                                                                                                           ::, Ill
                                                                                                                                          oo
                     rcsic.lencia (Auto de Aprescntac_;ao e Apreensao n° ·1 l 9/2014).                                                      gi
                                                                                                                                             '":> ,
                                                                                                                                                      s:
                                                                                                                                          '°0 a::w I
                                       Diante da importancia das considera<;6es tra~adas pclos                                            ~o
                                                                                                                                          -~ >- l'-
                                                                                                                                           s:!" co
                                                                                                                                           ..: <:t
                     senbores peritos, vale transcrcvcr na fntcgra o subitens que tratam dos                                                ~a>-
                                                                                                                                            0
                                                                                                                                              CC".)
                                                                                                                                            ·a:;x
                     Exames de Laborat6rio realizados no material, as Considera~6es Tecnico-                                                ...J      >
                                                                                                                                                  - tl)
                                                                                                                                            ~         -,
                                                                                                                                            Oil.
                     Pcriciais c, por fim, a conclusao, nos tcrmos a seguir:                                                                0
                                                                                                                                            ~
                                                                                                                                                       ..
                                                                                                                                                       0
                                                                                                                                              -g


•
                                                                                                                                            ~
                                                                                                                                            8 -~
                                                   "( ... )                                                                                 ~~
                                                                                                                                            NC
                                                                                                                                            0          QJ
                                                                                                                                                c~
                                                   III- EXAMES                                                                              ll.         '
                                                                                                                                            :::'? :i
                                                   ( ... )                                                                                      QJ     QJ

                                                                                                                                                E 1l
                                                   h) De Laborat6rio                                                                        .E .c
                                                                                                                                             § en
                                                                                                                                                u -~
                                                   b.l) Pcsquisa de sanguc humano                                                            JB·~
                                                                                                                                             C  .
                                                                                                                                                QJ     ::,
                                                  /\s amoslras coletadas da calcinha, clo short, da camisela c do lcnt;ol                   .sro       ~
                                          foram SLlbrnctidas a extrn<;;iio adcqu,1cla e cm seguida ao Testc de                                         "'

                                          lmunocronmlografia para Hcmoglobina Humc1na ohtcndo-sc o n:sultado
                                                                                                                                              ~t
                                                                                                                                              -0 ::::
                                                                                                                                                0      LC
                                          positivn para a~ quatru amostrns.                                                                   -o E
                                                                                                                                                ~
                                                                                                                                                ·~ *
                                                                                                                                                       QJ

                                                   h.2) Pesquisll de es 1)crmatozi1idcs                                                         ro     a,
                                                                                                                                                0      -0
                                                    /\s amoslra., rccol"laclas d.i ca lei nha, ~horl c da camiscta foram                        cQJ     o
                                                                                                                                                       t(ll

                                          utili7.ada.s para o pn:paro de 03 lf1minas de cada amostra, a~ quais foram                            E <>
                                         .-.ubrnctidas ;; pcs4uisa clc cspcmalnzoides, oblcndn-sc resultado ncgativo
                                                                                                                                                G~
                                                                                                                                                o ro
                                                                                                                                                O>
                                         pnrn espermatnzoidcs.
                                                   b.3) PSA




•                                                 Em segL1ida, procctleL1-se ao lc~lc de lmunocromatografia pc1ra
                                         prcsen<;a de PSA (ant1gcno prostatico cspccifico), obtendo--;c rc.~ult.uln
                                         pO!$itivo p<1ra as trc.<i amostras.
                                         IV - CONSIDERA<;:OES TECNICO-PERICIAIS
                                                  0 Anligeno Prostc11ico Espccirico (PSA) c uma glicoprolcina (34.000
                                         claltons) prcsente no plasma seminal, e sintcli:t.atfa pc!a glamlu!a prosrntica e
                                         exprcssa cm allos nivcis no cpitcli(l Lia prfotala ht11n.ina.
                                                  A prcsens;a de PSA no. cspcrma cm conccnlra</lcs milhik.s de vczes
                                         maiorcs quc no soro de homens a caractcrizou como um rmircauor valioso, j,1
                                         tcst;ido e valiclatlo pcla comuniLlade forense, para a iclcnlifit.:a<;i"m de rtuido
                                         seminal cm eviclencias criminai~ deixadas por indivfduos v;isectomisados,

             -
    AUTENTICACAO
                                         azuospermicus ou o!ignzoospermicos,
                                                  V - CONCLllSAO
  •':onfere rom o orig·n~
                                                  Assim, cm face do cxpo5to c analisudn, conclucn1 us Perilos qoc !!!!!!
                                         amostl'as de tcciclo rccortadas d:1 calcinhn, dn short e <la camiscta foi
                                         constatada a presen\'.a de sangue hnmano c de semen, porem nao foi
                                         con11tatad:.i a presc111;a de cspcnnatoz6icles; e CJ uc na amustra de tccidc1

                     lm:luido na Paula:_/_/_ _                         'g/2(}




                                                  GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_055
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 56 of 201
PROJUDI -_Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 - Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019. DIGITALIZACAO DO PROCESSO. Arq: Guia de Execu~olRecolhimento




                          .                      Poder Judiciario da Uniao                              .                  Folha ND
                          1TJDFT
                          , I..
                                                 Tribunal de Justi~ do Distrito Feder~I e dos Territ6rio~
                                                 2 V,1ra Criminal de Tagualinga
                                                  3                                                                       ~
                                                                                                                                                   w
                                                                                                                                                   ~a.
                                                                                                                          ~
                          I

                                       . ~ortada do Ienco! foi constatatla a prcscnca sanguc humano, confonnc
                                                                                                                          I •
                                                                                                                                \.,...   -
                                                                                                                                         # •
                                                                                                                                                   ~
                                                                                                                                                    0
                                                                                                                                                   '0

                                                                                                                                                '6
                                                                                                                                                 :,
                                         mcncionado no ilem ITJ-h.                                                                             "e'
                                                                                                                                               a.
                                                      ( ... )"                                                                                 .g
                                                                                                                                                   0

                                       Passo seguinte, foi reaJizado Exame de DNA para confronto                                               'f:,l'.. ,c(
                                                                                                                                                        ID


                  do material
                              I
                              biol6gico extrafdo
                                                                   .
                                                                       da   secre<;ao perigenital, de recortes de                              i~
                      I                     .                                                 .
                                                                                                                                               '°W
                                                                                                                                               0
                                                                                                                                               ?3
                                                                                                                                                         0::
                                                                                                                                                         0
                  tccido·I da
                            ,
                              calcinha e short de Isabel, da camiseta · do acusado e do len~ol,                                                ~~
                                                                                                                                               "":~
                  com a~ amos_tras biol6gicas coletadas de ambos, resultando na elabora~ao                                                     ~o
                                                                                                                                               0>- c (')
                                                                                                                                               -~ X
                  do Laudo de Exame de DNA junlado
                              ,I   .
                                                                         as fts. 70/73-A. Agora tambem se faz                                  ... -,a.>
                                                                                                                                               ..J
                                                                                                                                                    • IO
                                                                                                                                               0

                  mister ; trallscrever parte das                 informac;6es periciais, eis que essenciais a                                 ?3         i.!
                                                                                                                                                         .g
                  forma~ao do convendmento deste Magistrado. Vejamos:                                                                                    ~
                                                                                                                                               N~a,
                                                                                                                                               0
                                                                                                                                               C         :!:!
                                                                                                                                               Q.         I
                                                      "(,;,)                                                                                   ::i: :I
                                                                                                                                               a, a,

                                        V.            RESULT ADOS
                                                                                                                                                ...E ~a,
                                                                                                                                               ,E        ,Q
                                                                                                                                               C              •


                                       . Apos amplifica~ii.o das amostras para os marcadorc~ autossomicos,
                                                                                                                                                81  • ai
                                        ohscrvou-sc que:                                                                                       ~ -~
                                                                                                                                               a, :,
                                                                                                                                               E a,
                                                                                                                                               Jg~
                                        •     Na Hmostra de sccrc~lio perigcnital foi identificado um perm gcnclico                            :2> "B.
                                        unico, provcnienlt de uma pessoa do se,co femininn identico ao perfil                                  '0
                                                                                                                                               o.s=
                                                                                                                                                         =
                                        idcnlificado na amostra hiol6gica coletada de Isobel L11isa 1111 Cos/11                                u E
                                                                                                                                               ~ a,
                                        Ne1111muce1111.                                                                                        -~ ~a,
                                                                                                                                               tU

                                        ( ...)                                                                                                 OU
                                                                                                                                               C         _g
                                        •       Nas amostn1s oblidas do sl111rt c do len~1,I foi obscrvada ma mistura de
                                                                                                                                               ~ ~
                                                                                                                                               5 ;g
                                                                                                                                               0 tU
                                        malcrial genetico de pclo menus duas pcssoas, scndo uma do sexo masculino                              O>
                                        c uma do scxo feminino. 0 perm observado cm maior quantidade nl--sla
                                        mistura c provenicntc de uma pcssoa do !,CXO masculino e c identico ao
                                        pcrf,il idcntificado na amostra hiol6gica colctada uc Luct1s Carvall,o Rull,,.
                                        0 perfil observado cm menor quantiuadc nesta misturd e idcntico ao perfil
                                        ii;lenti.ficad.o na .amostrd bjol6gica coletada de

                                        •     Na amoslra obtid11. da calciuhn foi nhscrvada uma mi~tura de material
                                        gcnetico de pelo menus duas pes~oa~. 0 pcrfil obscrvado cm maior
                                        quantidade ncsla mistura t provcnicnle de uma pCSSO"d do ~,co feminino e c
                                        idcntico ao perfVidenq(icado oa ainostra ~iol6gica col:_tada ~c
                                                                   0 pcrfil ohservado em mcnor quaotidadc ncsta
                                        mislura ~. idcn1ico ao per;lil . .iden!ifi~do na . amostra biol6gica colctatla de
                                        Lucus Carw11/u1 R111lo.
                                         Ap(Js · ampli11c,;ao · da· amostrn ' para os marcadorcs do cromossomu Y,
                                         obscrvou-sc quc nas amoslra~ de secrc~ao pcrigcnital, da ca1cinha, do
                                         J/u1rt, <la camiscta c do lcni;ol, foi identific.ado urn 'hapl{>lipo do cromossomo
                                         Y unicn q11c ~ identico ao hapl6tip() idcntificauo na mnostm hio16gica
                                         colctada de Lucas Carv,1/1111 Rollo. A probabilidadc de sc·sclccionar ao acaso
                                         na popuh!~o-masculina-uma pessoa nao rclaciona(la apr~scntando o mcsmo

                   lncluido na P.auta: _/_/_ _                              9(].0 .

                   IIIIIIDllllllllll)IMRIIIHIUlllllllmlHIIIDmmm1.1111rr11111MllllllllftDllllllrtllltllHlllllltl
                                                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_056
     Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 57 of 201
PROJUDI - Processo: 0017372-86.2016.8.07 .0015 - Ref. mov. 1.1 - Assin,ado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZA(;AO DO PROCESSO. Arq: Guia de Execu~o/Recolhimento


          I       I             I

                                                                                                                                  Folha N°
                                                  Peder Judlciario da Uniao                   ·    . .

                      -~t~ TJDFT                  Tribunal de Justi~a do Distrito Federal e dos Temt6nos
                                                  'J:' Vara Criminal de Taguatinga
                                                                         1t"r~l•J
                                                                                                           ·
                                                                                                                              .___ __.I·

                                             haplolipo e· de aproximaJ.1tn\Cnlc 1 cm 14.928 (um · cm quatou:e mil
                                             novecc11tos c vintc c oito).
                                             VI                 CONCLUSAO
                                             Consitlerando o objctivn pcricial proposto, as signatarias conclucm quc:
                                             •     O pcrfil .gcnetico obscrvadu n.i amo..'\tra colclac.la de L11c11.~· C,1rvt1ll111
                                             R11lla i idcutico uo perfil gcnelic<i de nrigcrn masculina obscrvado na
                                             camiscta, amostra rclaciona<la ao lnqucrito Polidal n° 107/\4-:- 38-L DP. A
                                             probahilidadc de se n.:ladcmar ao acaso rrn popula\iAO masculina uma pcssou
                                             nao rclacionadu aprcscnlaodo o mesmll perfil c de aproximadamcntc J cm
                                             38.000.000.000.000.000.()00.000.(l(X) (uma c·m lrinla c oito scptilhocs).
                                             •     O perfil genctico ohscrvado na amostr.i cutciada de J.11cns C11rvttllm




-
                                             Rnlfo e identico, cm tti<los os man;at!orcs 110 pcrliJ obtido ~m maim
                                             quanlidac.le nas amostrns ohtidas do .~·l1ort c do len~ol c 1;0 perfil ohlido cm
                                             mennr quanlidadc na amos!ra ohtida da calciuha, amoslrm-, rclacionadas ao
                                             lnquerito Policial n° 107/14 -3W DP.
                                             •    o hapl6tipo do cromossomo Y obscrvado n:1 amostrd coletada de LIie((.\"
                                             Ctmlflllw Ru/111 c idcntico, cm todos os marcadorcs analisados, ao 11crfil
                                             genctico de origem rmtsculina ohservi1do· nas amostm'i de scc1·c\:iiD
                                             perigenital (rcladonada ao Lnu~lo de Exame de .Corpo de Dclito - Atos
                                             Libidinosos e Conjuuc;iio Carnal n° 4.281/14), na calcinha, no .vlmrt, na
                                             camiseta c no len~ul, amostrm, rclacionada~ au lnqucrito Pulicial n° Hl7/l4 -
                                             3W DP. A prohahilidiidc de se scledo'!nr ao acaso na popula~fto masculina
                                             uma pcssoa nao rclacionuda 11prcsc111ando · o mesmo perfil ~ de
                                             aproximadamcnLc J em 14.928 (uma cm quatorze mil novc_cc1110s c vinlc c
              MITENTICA<;AO                  oito. A nhtcm;,1o de pcrfis coincidcnlcs nos marcadorcs·do cromossomo Y
           Confere rom o originJJr.          indica mcsma origcm ou mcsma linhagcm pinrilfnea cnrrc os individuos quc
                                             produzir.im as amoslras.
                                             (... )"



                                         Do que rcstou expendido ate entao, ·exsurge questao crucial
                      que nao passou despercebida pela Defcsa                         C   a minuciosa·· analise da prova
                      lecI1ica realizada por este Magistrado. Em um pri~eiro momcnto, os
                      senhores peritos apontam que na . amostra
                                         .                 .    ' de secre<.taO perigenital foi
                                                                   '                                               \




                      identificado um perfil genetico ·unico proveniente de uma .pessoa do
                      sexo feminino identico ao perfil identificado na· amosh·a . biologica
                      coletada _de                     (fl: 72). E!n seguida, re_ssallam que ap6s amplifica<;ao
                      da amostra para os marcadores do croninssomo Y, observou-se que nas
                                         ,              f   •                              •      '




                      amostras de scc~e<.tao perigeriital, da caJcinha~ do short, da tamiscta c do
                      len~ol, foi identificado um hapl6tico do cmmossomo Y (mico que                                                e
                      lnduitl1l na Paula:
                                             -/ -/ -                        10/20

                      WllnllWrllliUllftllMIHIILIIIIJEIIIIIIIIUUllllllllDIWllllillUMIIIIIIIUIWMIWillDl,Wiftllll
                                                       GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_057
            • ...~V Llli ~ -. ···~..
  '   .,V                    l,,, \'
 ·~ ~Case           '"'~:_~9:20-mj-08171-BER
                              I,)>...-::                    Document        3-1 Entered                     .
                                                                                            . . on FLSD Docket          . 04/29/2020 Page 58 of 201
~:<PR ., ,., .('.f,Bl,.        ....~ 0017372-86.2016.8.07 .0015 - Ref. mov. 1.1 - Assinado d1g1talmente por Luiz Fernando Leite da Silva:319047
                                                                      .              .

   .Q,1/~}~~•~ : rL (;AO DO PROCESSO. Arq: Gula de Execuc;i!io/Recolhimento
   i ..,'J.j~.,,,;.~.... ~ Ji,
 C> ';.';Li,~. . . ~.:.:·,,,, "-'b
 a            "-::r--~•:>~    .~ !.:.'
 ~-
  <~
      ~
                         ~~
            'O.teRe~11\f.~~~"(;
       ~    0
              Jurid\ta'"~
                                                                                  Poder Judiciario da Uniao                                       Folha N°
                                                                                 Tribural de Justi<;a do Distrito Federal e dos Territ6rlos                      w
                                                                                 'J:, Vim, Criminal de Taguating:i
                                                                                                                                                 ~               ~
                                                                                                                                                                 a.
                                                                                                                                                                 ~
                                                                                                                                                         ~        0
                                                                                                                                                                 "0
                                       identipa ao hapl6tipo idcntificado na amostra bio16gica co1etada de o                                                     '6
                                                                                                                                                                 -~
                                       acusado Lucas (0. 73). A conlradi~i:io                               e latcnl'c. Diante disso, indaga-sc: na           "0
                                                                                                                                                                 a.
                                                                                                                                                                 0
                                                                                                                                                               0
                                       amostra de sccre~ao perigenita1 da suposla vitima foi ou nao encontrado                                                   'B,
                                                                                                                                                                  c(
                                                                                                                                                              _;i ID

                                       mated.al biol6gico do reu Lucas Carvalho Rollo?
                                                                                                                                                             cow
                                                                                                                                                                 i~
                                                                                                                                                              0a:
                                                                                                                                                             ~o
                                                                           Ate que se poderia cogitar quc o contra'isenso se mostra de                       ~~
                                                                                                                                                             st
                                                                                                                                                             : : a>-
                                                                                                                                                                       CX)


                                       somenps importancia, pois tambem foi encontrado material biol6gico do                                                 0
                                                                                                                                                                 c: M
                                                                                                                                                             ·a;x
                                       reu no ,short c na calcinha da vitima. Todavia,                                  e de todo oportuno lembrar           ..J>
                                                                                                                                                             ~ . "'
                                                                                                                                                                 -,
                                                                                                                                                             0         a.
                                                                                                                                                             ~          L:
                                       que o ?cervo probat6rio revela que no dia dos fates, e ale mesmo antes                                                           0
                                                                                                                                                                       "0
                                                                                                                                                               B
                                       disso,    b reu                      e a suposta• vitima coabilavarn, pois o gcnitor da criani;a                       !E
                                                                                                                                                             NCQ)
                                                                                                                                                             0
                                                 r                                                                                                            C:       :!:!
                                       afirmou em Juizo· que ~'....estuva                            passando zms dias na ca.ta de ~-ua Tia Maria            a. '
                                                                                                                                                             :::E :i
                                                                                                                                                               Q) Q)
                                                  I                                                                                                           E a,
                                       CeclUa, ·com
                                               I
                                                    a vitima. em raz{i.o
                                                                    • .
                                                                         de' .~ua esposa estc, inlernada... _: qz,e Luca.\·                    e.filho       ~~
                                                                                                                                                             ~~
                                       ado!ivo de oulra /ia Maria Angelina: que Lucas reside na casa da tia Maria Cecilia:                                   8 .l
                                                  I                                                                                                          ~-~
                                                                                                                                                             C:  •
                                       que quando ocorreu os.fa{osja esta_va hmipedado na c:asa da tia Maria Cecilia 15 dias                                 Q)
                                                                                                                                                             E
                                                                                                                                                                       :,
                                                                                                                                                                       a,
                                                 • I                                                                                                         -a; 51
                                       aprn:cimadamente.. .' ,.                   (fl. 271 ). Diante disso, flagrante a possibilidade da                     ~=g_
                                                      I                                                                                                      "0
                                                                                                                                                             0 .s:::;
                                                                                                                                                                      =
                                                                                                                                                             -o E
                                       existensia de contato fisico anterior entre a vftima e o acusado que pode                                             ig
                                                                                                                                                             ·~*
                                                                                                                                                                       Q)


                                                                                                                                                             Ill a,
                                       justificar a presenc;a de material biol6gico do reu na~ vestes da menina.                                             0 "0
                                                                                                                                                             co
                                                                                                                                                             ~~
                                             '    .'.                      Aliado a isso, insta. lembra,r quc,               a   exce~o da secre~o
                                                                                                                                                             :, "0
                                                                                                                                                             g~
                                                                                                                                                             O>
                                                          I
                                       perigenital, o material examinado· foi apreendido no dia seguinle ao
                                                          I

                                       aconteci~o, ou ~e_ia,. aos 03.02.14 (Auto de Apresenta<;ao e Apreensao de fl.
                                       31), por 1 agenlc de polfcia que, certamente, nao se cerca de cuidados
                                                              '
                                       tccnicos pr6prios de uma equipe de profissionais peritos. Por isso, tambem
                                       nao se . ~escarta uma possfvel influencia de interferentes como, por
                                       exemplo,'. o contato de umas pe~as com as outras, o que pode justificar a
                                                                  1
                                       presenc;a de materia] piol6gico do reu nas vestitllentas da menor.
                                                                  I

                                                              ,,           Por    isso, repise-se,         de crucial · importancia su.perar a
                                                                  '
                                       contradi~~o apontada a]hures. Em reposta ao· quesito formulado pela
                                       Dcfcsa             a~              fl. 247, · o's senhores peritos apresentaram informac;oes nos
                                       seguintes termo:-. (Os. 316/317):


                                                                                                                                          11'
                                                                      I
                                        lnclu(do na P11uta: __}_I _ _                                    11/2()

                                       illllll&IIIIIIIIJIHIIIJIJllrnllllllflDllllll~IRPIDllllllllllflllilRBIIIIIIIIIIHIHlllllll
                                                                      I
                                                                                       GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_058
                                                                                                                                          ,,
     Case 9:20-mj-08171-BER Document
                                  U 3-1
                                          . Entered
                                                . .
PROJUOI - Processo: 001737~-86.2016.8.07.0015- Ref. mov.
                                                        ·on
                                                         t FLSD       Docket
                                                               l ·z Fernando
                                     -Assinado d~gitalmen e por u1        ,
                                                                             Leite04/29/2020
                                                                                   da Sitva:319047 Page 59 of 201
                                                                                   .        -
             : OIGITALIZA<;:AO DO PROCESSO. Arq: Guia de Execu~o/Recolh1mento
0110212019

                 I            I           I.
                                                                                                                                              w
                                                                                                                             Folha NO        10
                                                     Peder Judici~rio da Uniao                          . .                                  ~
                                                     Tribunal de Justi<ta do Distrito Federal e dos Ternt6nos               I           I-   0..

                             :;.. .. TJDFT
                            .....
                             ~.r,. .                                                                                                          ~
                            :;i. •~
                                      -              2• Vara Criminal lie Tal?,~J~~~'!i .                                                     0
                                                                                                                                              "C

                                                                                                                                              'i5
                                                                                                                                              ·~
                                                       "( )...                                                                                0..
                                                                                                                                              0
                                                                                                                                              "C
                                                        RKSPOSTA AO QUESITO REFERENTE AO ITRM 6.2                                              0
                                                                                                                                              '8, c(
                                                        Quesito unico:                                                                        .2~

                                                        o quesito      indagu sc       o material    idenlificado nas amostras de              i~
                                                                                                                                              cow
                                                                                                                                              0 a::
                                                        secre~no perigcnital refercnte ao Iriqucri(o Polidal n° 107/14· -                     ~o
                                                        383 DP teria apcna~ um unico material genetico.                                        ~~
                                                                                                                                               ~         co
                                                        Rcsposta:                                                                              :: ~>-
                                                                                                                                               0
                                                                                                                                                  c: (")
                                                                                                                                               ·a; X
                                                        Nao.                                                                                   _I>
                                                                                                                                               ..-- ....,
                                                                                                                                                    It)


                                                          ...
                                                        ( )                                                                                    8~
                                                                                                                                               N ._
                                                                                                                                               ~.g
                                                         Na analise do~ marcadores autossomicos da amostra da rcgiao


 •
                                                                                                                                                0~
                                                         perigcnital foi deteclado apenas um pen-a' de origem feminina,                         ~!j;
                                                                                                                                                N          c:
                                                                                                                                                o          CD
                                                         idcntico ao perfil identificado na amostra biol6gica coletada de                           C:    ::!:!
                                                                                                                                                  0..       '
                                                                                                . R'essal tc-sc que quando                        ~
                                                                                                                                                    CD Ql
                                                                                                                                                          :l
                                                         existe uma quiintidade muito maior de DNA feminino (pmpon;iio                              e~
                                                                                                                                                   £D
                                                         do DNA majorilario_igual ou superior a 50:1) a prcsenc;a de DNA .                         C: •

                                                         masculino abaixo de um liinite mfoimo nflo 1uoduz· nmpliac;ao                             8 -~
                                                                                                                                                     -     (D
                                                                                                                                                   ~ -~
                                                         para marcadore.<1 autossomicos, impedi>1do a dttc~ao do perfil                       ' CD :,
                                                                                                                                                    Ea,
                                                         genctico masculino presente cm mcnor quantidade. Por outro                                 j~
                                                         lado, quando da am1tisc do cromossomo V, como npenas o                                     :21 ci.
                                                                                                                                                    "C :::
                                                       . contribuinte do sexo masculino possui este cromossomo, mesrno                              0,::.
                                                                                                                                                    jE
                                                         nn prcsem;a de umu quantidade desproporciomtlmentc maior de                                 c: CD
                                                                                                                                                    'gj .l!!
                                                         DNA feminino este pode ser evidcnciado, -fato que cxplica <JS                              <II      ill
                                                                                                                                                    o-c
                lj:._..                                  achados d<1 amoslrn coletada da regiao perigenital._                                       'Eo
                                                                                                                                                    CD !<II
                     ·-·~
                                                         ( .. .)"                                                                                    ~g°'
                                                                                                                                                     E
                                                                                                                                                     0        <II
                                                                                                                                                    O>
                                               Oco1 re que, a informa~o tecnica em realcc nao foi capaz de
                            espancar a duvida semeada na format;;.--ao do convencimento' deste juJgador.
                            Agora, os ·senhorcs peritos afir:mam q-ue o. inateriaJ idenlificado nas
                            amostras de secre<;ao perigenital · nao tern um unico material genctico e
                            justificam que quando existe - uma ·· quantidade muito maior de' DNA
                            feminino, a presen~a de DNA masculino abaixo de um limite mfnimo nao
                            produz amplia<;ao para .marcadores autossomicos, impedindo a detec~ao do
                            perfil gcnctico mascuJino presente ·em mcnor qtiantidade. Contudci, e por
                            outr:o lado, afirmam que quando da analise do cromossomo Y, como apenas
                            o contribuinte do sexo n~asculino possui estc cromossomo, mesmo na
                            presen~a de uma quantidadc desproporciopalmente ma1or de DNA


                             lnclufllo na P11uta: _ /_ /_ _                       12/20

                            lffliUllllffilftllllNIUl!IIIIIIIIIIIIIIIIIIIIIBIIIHllllNIIIIIIHIIIIIIIIIWIBIIVIMlllffllll
                                                            GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_059
   Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 60 of 201
PROJUDI ·_Processo: 00 17372-86.2016.8.07.0015 - Ref. mov. 1.1 -Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019. DIGITALIZACAO DO PROCESSO. Arq: Guia de Execucao.'Recolhimento




                                                             Poder Judiciario da Uniao                                            Folha NO
                  ·-•=1:.·_
                  ~~~ I
                            TJDFT
                          ...                                Tribunal de Justi~a do Distrito Federal e dos Territ6rios
                                                                                                                               -~
                                                                                                                                               w
                   ~~ .                                      23 Varn Criminal de T aguntinga
                                                                                                                                 ~            ~
                                                                                                                                              a..
                            '                                                                                                         _v-'    j:2
                                                                                                                                                 0
                                                                                                                                              'O
                  femitjino este pode ser ~videnciado) fato que cxplica os achados da amostral-                                               'o
                                                                                                                                               ::,
                            1
                                                                                                                                              'e'
                  colel~da da· regiao perigenital.                                                                                            a..
                                                                                                                                               0
                                                                                                                                              'O
                                                                                                                                                 0

                                                         Ora, se quando existe uma quantida<;fe muito maior de DNA                            'B. <(
                                                                                                                                              .::! ID
                                                                                                                                               oo
                                '
                  femin~no, a presenc;a de DNA masculino abaixo de um limite minima nao                                                      ;~
                                                                                                                                             cow
                                                                                                                                             0       0::
                                                                                                                                             ~o
                  produz amplia~ao para marcadores autossomicos, 1rnpedindo a dete~o do                                                      ~t
                                                                                                                                             ..,. 00

                  perfil genetico masculino presente em menor quantidade, como pode ao                                                       :: a
                                                                                                                                             'l::~
    I                               I


                  mesmq tempo, concluir peJa presen~a do perfil genelico do acusado na
                                                                                                                                             'ijjX
                                                                                                                                             ...J>



    I
                                                                                                                                              - ll)
                                                                                                                                             ~-,
                                    I                                                                                                        0       a..
                                                                                                                                             ~ t.:
                  secre~o perige_nital'l A meu ver, a contradic;ao nao foi ~uplantada.                                                                0


                                                                                                                                               . :.:,
                                                                                                                                                     1
                                                         Prosseguindo na analise        da prova tecnica, insta lembrar que,                 NC
                                                                                                                                             0
                                                                                                                                              C
                                                                                                                                                  Cl>
                                                                                                                                                     :l:!
                                                                                                                                             Q..       I
                                                                                                                                             ::E :I
                  inicialrhente, os experts conclufram pela presenc;a de sangue humauo e de                                                  Cl> Cl>
                                        I                                                                                                    §~
                  semen ~as amostras de tecido recortadas da calcinha e do short da vftima,                                                  s.a
                                                                                                                                             C  ,

                                                                                                                                             81
                  como tambem da camiseta do acusado (fl. 63). Em seguida, e, de igual                                                       ~-~
                                                                                                                                             C  •
                                                                                                                                             Cl>::,
                                                                                                                                             Ea>
                  modo,                     em           resposta ao quesito formulado pela Defesa, apresentaram                             :el
                                                                                                                                             :2> 1i
                                                                                                                                             'O :t::
                                            I
                                                                                                                                             0       .J:
                  informa~es no seguinte sentido (fJs. 319/322):                                                                             ,:, E
                                                                                                                                             ~       Cl>
                                                                                                                                             'jg     .s
                                                                "(...)
                                                                 t. Rcspo~ta ao quesito rcfcrcnte ao item 6.3 con$tante no
                                                                 Parcccr Tccnico Pericial (fls. 244-247) e aoexos (fls 248-262)
                                                                                                                                             ~,
                                                                                                                                             ('II
                                                                                                                                             0 'O
                                                                                                                                             co
                                                                                                                                             5
                                                                                                                                             0
                                                                                                                                             O>
                                                                                                                                               ;g
                                                                                                                                                     :8


                                                                                                                                                     ('II



                                                               . Quesito unico: · ·
                                                                0 quesilo indaga sobre a identifica~ao de ~cmen somentc pela
                                                                presem;a de PSA e a auscncia de descric;ao dos outros
                                                                COJnponentcs desse fluido (espcrmatoz6ides, aminoikidos,
                                                                prostaglandinas; fusfatase acida, zinco, cnzimas proteolrticas, c
                                                                ~al actos·e).     ·       ·
                                                                 Resposta:
                                                                          Com exce~o da fosfat.ase acida c cspermatoz6ides, a
                                                                 ~iio de Pericias e Analises 'Laboratoriais nao disp6c de
                                                                 mctodologia para frlentifica~ao dos outros componentes do
                                                                 semen.

                                                                 ...      Entretanto, e neccssario csclarecer os seguintes pontos:


          I                                                            l\s amostras forenscs irnrri1almcnte se encontram em
                                                                 condii;ocs adversas antes da coleta, sujeitas a intemperies e
                                                                 ac;ao de microrgan~-smns, difercnte de uma amo~tra coletada e
                                                                 um laborat6rio de aniilises clinicas. ·Isso significa que as




                                                                                                                    r,
                                            .                    amostras analisaclas em um laboratorio forensc geralmente
                   Jncluldo na Paut11: _ /_ /_ _ I
                                                                                      13/20   .                          ')t ,;//1'
                                                                                                                         ~

                  IUIIIIIIR• li~IIAIIJllllllilllllillm!IWIBIUUIIIOllllffllllJIIIIIUlllllfflll
                                                                       GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_060
                                                     '
     Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 61 of 201
PROJUDI. Processo: 0017372-86.2016.8.07.0015 • Ref. mov. 1.1 • Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZA<;:AO DO PROCESSO . Arq: Guia de Execu~o/Recolhil!'.'ento




                                               Poder Judic1ario da Uniao                                                       Folha N°
                                               Tribunal de Justi~a do Distrito Federal e dos Territ6rios
                            TJDFT              2" Varn Criminal de TaguaLinga
                                                                                                                           1              I·

                                                   aprcscntam quan:tidade reduzida, contamina!:fies e muitas vezes
                                                   pcrdcram partc de sua composi~iio por dcgrada~iio ambicn tal. ou
                                                   biol6gica.                                                ·
                                                         Desse modo, a. ,caracterizw;iio de fluidos biol6git."OS, t:m
                                                   fimbito forensc, busca identificar componentes fmicos de cada
                                                   fluido, afim de evitar anali!.cs que possam gerar rcsullados
                                                   inconclusivos. Ou seja, a idenlifica(jaO de gaJactosc, pH
                                                   alcalino, cnzimas protcoliticas c zinco, nao permitiria ctmclusflo ·
                                                   alguma, pois uma mancha cm u~ia veste contenclo essas
                                                   substfincias poderia possuir divcrsa.-. origcns difcrcnles, dentrc
                                                   as quais, outros fluidos corp6reos, restos de alimentos, etc.
                                                          A cicncia forense, no caso de iclentificai;ao de semen,


•                                                  utiliza a constatacao de' espcrmatoz6ides para a· idcntifica.;fio
                                                   desse fluiclo. Inclusive porque sun idcnlifi.ca~ao oricnla o uso de
                                                   tecnicas' espccfficas · para cxtra~o de DNA. Porem M casos
                                                   onde o semen podc nao conter espermatoz6idts, por cxemplo,
                                                   em indivfduos vasectomiz;,dos. Uma solu~fio pam csse!-i casos c
                                                   a utilizrn;;ao de nutros marcadores de s€men. A comunicladc
                                                   forensc, geralmenle, utiliza um entre dois: a fosfalasc acida
                                                   proslatica (FAP) e o antigeno cspecifico cla pr6stata (PSA).
                                                           A FAP foi              bastante utilizada        na investiga<;ao e
                                                   carncteriza~o do Hquido s.cmina1. Porem, foi considcrndo um
                                                   marcador de scnsibilidade e cspecificidadc limitado, entrando
                                                   em dcsuso ap6s a dc.c;cobcrta do PASA (Candido et al 1.).
                                                          0 PSA, por outro ludo, pode ser identificado como uso de
                                                   cnsaios imunocromatograficos, testes bastante espcdficos e
                                                   sensfveis ·capazcs de detectar concentmc;ocs de ale 4 ng/mL.
                                                   E.-.scs testes sao utilizados por diverso_s labomt6rios forenscs
                                                   {khaldi et al. 20042, Huchmeister et al. 19993; Simich el al.
                                                    19944 ).                      . ·   /·           , ·

                                                          Entretllnt·o, cssa glicopn1tcina: (PSA) nao ocorrc
                                                   cxclus~vamentc· ~o semen, ~studos dcmonstram a pre.!lcn~a
                                                   de      PSA       em .- nivcis   detcctaveis   pelo    tc!!te
                                                   imunocromatografico em soro de rriulhercs com cancer de
                                                   mama (8,153 ng/MI), em urina de •mulhercs ingcrindu
                                                   testosterona (12,00 ng/MI) e com sindromc de ovario
                                                   policlstico (10,:Z9 n,;/mL), cm lcite matcrno (350 ng/mL)
                                                   (Sawaya & Rolim~), e cm urina de homcns apos a
                                                   cjacula~io (260 ng/MI) (Gartsidc et al. 20036). Resslllte•sc
                                                   quc a concentra~ao media do PSA no semen varia entrc 0,4
           AUTENTic~AO                                  6
                                                   x 10 ng/mL c 1~29 x 106 ng/mL, cerca de um milhao de
        Confers rom o ftN       •
                           vt•Qmd                  vezcs mais conccntrado do que ob.servado nos outros fluido!I
                                                                       !i    .
                                                   (Sawaya & Rolim·).
                                                          Contudo, nm e1Hudo dcmonsltou que a eficiencia de
                                                                                                           e
                                                   extrac;f,o de PSA de manchas cle algodfio mcnor do que 1 %
                                                                        6
                                                   (Garlside et al. 2003 ). Considerando os estudos acima citados,
                     lnduido nn     Pauta: _ I_J__                        14/20

                    ff lYlfflHIIHlllllllllllllllll!IIIIIIIIIIHlllll~IIIIIIIIIEllllllftlMIIBllmng11111illllllll
                                                     GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_061
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 62 of 201
PROJUDI - Processo: 0017372-86.2016.8.07 .0015 - Ref. mov. 1.1 - Assinado·digitalmente por Luiz•Femando Leite da Silva:31904 7
01/02/2019: DIGITALIZACJl.O DO PROCESSO. Arq: Guia de Execw;Ao/Recolhimento •




  I                 ~•


                    .>.~
                           I

                   ~~¼, TJDFT
                           I
                           .
                                                 Poder Judiciario da Uniao
                                                 Tribuoal de Justic;a do Distrito Federal e d0$ Territories
                                                 2" Vara Criminal de Tnguatinga
                                                                                                                              Falha~

                                                                                                                                 ·,<l
                                                                                                                                        w
                                                                                                                                        0
                                                                                                                                        er!
                                                                                                                                        a..
                                                                                                                                        ~
                                                                                                                                            0
                                                                                                                                        "t:I
                                                     a extr~~o de manclms leitc matcrno c urina de homens ap6s a ~                      'i5
                                                     cjacufac;ao rest.illariam em uma concentra~ao de 3,50 ng/mL                 c       :,
                                                                                                                                        ·e-
                                                                                                                                        a..
                                                     2,60 ng/mL de PSA , respectivamentc, ahaixo do limite de                            0
                                                                                                                                        "t:I
                                                     detec~ao do testc imunocromatografico. Enquanto que uma                             0
                                                                                                                                        ~<(
                                                     extr:..~ao de mancha de semen resultaria em ·uma                                   .:! al
                                                     eoneentra~ao var:iando cntre 0,4 x 10'' ng/mL.                                     gi
                                                                                                                                        e>
                                                                                                                                        «>w
                                                            Outra refcr~ncia bibliografica (Paulino ct. Al 20097),                      0 0:::
                                                                                                                                        ~c
                                                     quantifies eoncentra~oes de PSA de ate J ,3ng/mL, porem                            ~t
                                                     utili:ta outra metodologia. Esses valorc~ nao seriam                               "'=~
                                                                                                                                        ;:: 0
                                                     detectados pelo mctodo utilizado por este Labor:..t6rio,                           0
                                                                                                                                        c
                                                                                                                                                >-
                                                                                                                                                C')

                                                     mesmo desconsidcrando a taxa de reeupera~io de amo11tr11                           ·a; X
                                                     de 1%.                  .                                .                         - a....,>
                                                                                                                                        ..J

                                                                                                                                        0
                                                                                                                                        0
                                                                                                                                            • ll)


                                                                                                                                                ..
                                                                                                                                        N       !:,
                                                           Considerando · o · acima exposto, 11ercebe-se que tt                                 "t:I
                                                                                                                                                ~
                                                     identifica~ao de PSA como marcador 'de semen c uma                                         s
                                                                                                                                        c-ic:
                                                     fcrramcnta 1·ohusta c amplamente utilizada pela                                    o
                                                                                                                                        C
                                                                                                                                                CD
                                                                                                                                                32
                                                     comunidade forensc. Entrctanto, sua identifiea~ao isolada                          a.. '
                                                                                                                                        ~~
                                                     nio permite afirmar de forma inequivoca a presen~a de                              CD CD
                                                                                                                                        E  CD
                                                                                                                                                ~
                                                     semen, visto quc, apcsar de os trabalho11 da eomunidade                            '-
                                                                                                                                        J2 .c
                                                                                                                                        s .a
                                                                                                                                         C   •
                                                     eientifica atualmente eonfirmarem a robustez do mctodo
                                                                                                                                            - CD
                                                     ~mpregado, no , futuro . podem scr descohertas eondi~oes                           ~ -~
                                                                                                                                         CD      :,
                                                     elfnicas que clevem a concentra~iio de PSA em outros                               §i
                                                     fluidos corporeos ·a niveis comparaveis ao do semen.                               ~       :!g
                                                                                                                                        .!:!> i:i
                                                                                                                                        "t:I :i::
                                                                                                                                            o.r.
         Al.lTENTICN;AO                                   Cabe res11aJtar que antes da . tJucsita~lo estc                               -c,      E
                                                                                                                                            ~    CD
          .fere rom o ori,1:..,
                           I
                                _...
                                1111
                                                     Laboratorio j,i aprescntava conclusiio distinta da presente                        -~ .s
                                                     no Laudo de fcricia Criminal 3617/2014 - IC, deeorrente                            ta ;
                                                                                                                                         0 "t:I
                                                     das considera~es aeima realizadas.                                                 -
                                                                                                                                        i~
                                                                                                                                            0

                                                                                                                                        Ea,
                                                                                                                                        :, 'O
                                                          Desse modo retifica-sc a · conclusiio do ·Laudo de                            8i
                                                     Pericia Criminal 361712014 - IC para:                                              C>

                                                           "Assirn, em face do cxpostu e analisado, concluem os


  •                                                  Peritos quc mu amostras de tecido rccortadas da calcinha,
                                                     do short e da eamiseta foi con~tatada a nrese11ca de sangue
                                                     humano e de I>SA, sugcstivo de presem;a de semen, porcm ·
                                                     nio foi constatada a prcscn~a de espermatozoides; ..."
                                                     (destaquc.~ propositais)


                                              Percebe-se, portanto, que, nesse segundo momento, os
                                  I

                   senhores;peritos apresentam informag'ies mais detalhadas acerca do exame
                   realizado, para a constata910 da presen~a de semen nas vestes. Esclarecem
                   que, com cxce<;ao da fosfatase acida -e ~spermatozoid~~. nao -dispoem de
                                      I

                   metodologia para identifica<;ao do~ o,utros component~s do semen; que a
                   PSA nao •e encontrada_exclusivament_e                      no semen,. mas tambem em soro de
                    lnduitlo na       je~la:_/_/__
                                          I
                                                                         15/20.   .                     J{ j✓
                   UlllDIIIJllmUBrnlll~IUlfJIIIWllllllffiUlfflMUmlllllllMUIIIIIIIU~llllllllBHIIIOIIHIIIIIIII
                                                                                                              / / ./1,'

                                   I                                             .                         r' ,           -
                                                       GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_062
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/202047 Page 63 of 201
PROJUDI _ Processo: 0017372-86.2016.8.07 .0015 - Ref. mov. 1.1 - Assinado digitalmente por Luiz Fernando Leite da Silva:3190
01/02/2019 : DIGITALIZA<;AO DO PROCESSO. Arq: Guia de Execuc,ao/Recolhimento




                                               Poder Judiciario da Uniao
                                               Tribunal de Justi~a do Distrito Federal e dos Territ6rios
                                               2" Vara Criminal ck Taguatinga
                                                                                                                                        0
                                                                                                                                       "O

                                                                                                                                       'o
                                                                                                                                        ::,
                     mulhercs com cancer de mama, em urma de                                         mulhcre.s        ingerir~E.....   ·e _;
                                                                                                                                       0..
                                                                                                                                        0
                                                                                                                                       "O
                     testosterona e com sinc.iromc de ovario polidstico, em leite materno c em                                          0
                                                                                                                                       ·i<(
                                                                                                                                        ::, co
                     urina de homens ap6s a ejacula<sf10, sendo, em nfveis maiores no semen.                                           oa
                                                                                                                                        g;
                                                                                                                                        ~>
                                                                                                                                                  s:
                     Rcconheccm que. o PSA                e uma       l'errarnenta robusta e amplamente utilizada                      '°W0::
                                                                                                                                       0
                                                                                                                                       ~o
                                                                                                                                       -~ >-
                                                                                                                                          t---
                     pela comunidade forense como rnarcador da presenc;a de semen, mas, por                                             <:t co
                                                                                                                                        ,....: <:t
                                                                                                                                        ~a
                                                                                                                                        0         >-
                     outro ]ado, sua identifica~ao isolada nao permitc afirmar de forma                                                  CM
                                                                                                                                        ·a5x
                                                                                                                                        _J
                                                                                                                                          • Lt)
                                                                                                                                                  >
                                                                                                                                                  -,
                     inequivoca sua presenc;a. Pnr dcrradeiro, retificam a condusao, rcssaltando                                        ~

                                                                                                                                        0
                                                                                                                                        0
                                                                                                                                                  0..
                                                                                                                                                   ..
                                                                                                                                        ~          0
                     que nas arnostras de tecido recortadas da calcinha, do ~hort e da camiseta                                         ~--g
                                                                                                                                        g .~
                                                                                                                                        ~ ~
                                                                                                                                        NC
                     foi constatada a prcsern;a de sangue humano e de PSA, sugcstivo de                                                 0
                                                                                                                                            C
                                                                                                                                                   Q)
                                                                                                                                                  3:1
                                                                                                                                        0..         '
                                                                                                                                        ~         :i
                     prcsen~a de semen, lembrando que nao foi constatada a presen<;a de                                                     Q)
                                                                                                                                            E gi
                                                                                                                                                   Q)



                                                                                                                                        .8 :g
                     cspermatoz6idcs.                                                                                                       C           .

                                                                                                                                            8. -~
                                                                                                                                                ~
                                                                                                                                         ~ ·a:
                                        Nesse       scntir,      ao     contrario       do      sucedido        na     pnmeira              (l)

                                                                                                                                        ..sco
                                                                                                                                                   ::,

                                                                                                                                                   ~

                     oportunidade, agora os peritos nao apresentam resultado conclusivo, mas                                             g>t"'
                                                                                                                                         "O :::::
                                                                                                                                          0 .c
                                                                                                                                         -o E
                     apenas sugestivo da prescnc;;a de semen.                                                                               ~
                                                                                                                                         -~*co
                                                                                                                                            0
                                                                                                                                                   Q)



                                                                                                                                                   (l)
                                                                                                                                                   "O
                                        E   sabido que o decrcto condenat6rio dcvc se amparar em                                            "'2
                                                                                                                                            E
                                                                                                                                                  o
                                                                                                                                             (l) ,co
                                                                                                                                                   g-
                                                                                                                                            ::,    "O
                                                                                                                                            u      :.=
                    · provas rohustas acerca da materialidade e autoria do ci-ime. Vale dizer, para                                         0
                                                                                                                                            O>
                                                                                                                                                   CO



                     que haja condenn<;~fo           e nccessario quc se proccda a rcconstituic;a.o                    histfoica
                     dos fatos, de molde a se percehcr o que se passou na vcrdade e se a pratica
                     do ato ilfcito pode ser atrihuf da ao denunciado. Ou seja,                                  e   nccessario
                     restabelecer, tanto quanta possivel, a verdade dos fatos, para a solu<;;ao justa
                     do litfgio, e sendo este o fim a que sc destina o processo,                                 e ·atraves    da
                     instru~ao quc se husca a mais perfeita possfvel representac;;ao dessa
                     verdade.

                                        De igual         modo, nfto sc olvida quc o processo penal
                     coritemporaneo contempla tres modclos de avalia~ao ou vaJorac;ao da
                     prova, a saber: o sislema lcgaJ, o da fntima convicc;;ao e o cla persuasao
                     racional. Por esse ultimo, adotado em nosso ordenamento jurfdico, "O juiz




                                                    GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_063
        ~(:,.<?-,.\V UA             .f(;Q'
          Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 64 of 201
         U U D J ~ ~ H372-86.2016.8.07.0015 • Ref. mov. 1.1 - Assinado digitalmente por Luiz Fernando Leite da Sifva:319047
         2/2~ ; + f J...'~~                          0 DO PROCESSO. Arq: Guia de Execucao/Recolhimento
       .i.~ ...',.~1\\        ..i 't!'~ ~-J:S
                <i'B',,.:.,-..,,..
              'i>,,.           •     ~ ,i;f      I                            •     .~.···
         2!' .•1:;,dPR~,.,,,;,.\        ~-··                                  .•·   ••
             7"0,          ......... ~                                                           ••• ·-

               rJoJuridita'~                     ,                                     • Poder Judiciario da Uniao                                                       _ Fj/4
                                                                                                                                                                            . lha·_,v?l
        'U1ENTIC...,lj~
                 "4./,! ,: 1 .
                                                         TJD.FT                         Tribunal ~e ~usti~~ ~o D.i~trito Federal e dos Territ6rios
                                                                                         2a Vara Cr1m1nal de I aguatmga                                                  1
                                                                                                                                                                                  .       w
                                                                                                                                                                                          ~0..
          re rom o origin~                                                                                                                            ·                         ,\
        Ij                                           I

                                       formtlra sua convicfiIO pe/a lhwe apreciOf;iio . da prova prnduzida em contraditorio \
                                                                                                                                                                                ;.).,,r
                                                                                                                                                                                          ~
                                                                                                                                                                                           0
                                                                                                                                                                                          "C

                                                                                                                                                                                          'c
                                                                                                                                                                                           ::,
                                                                                                                                                                                          "[
"'.,                                   judici~I. niio podc1ndo fimdamenl(.tr sua decisc7o exc/m;ivamenle nos elementos                                                                    0..
                                                                                                                                                                                           0
                                                                                                                                                                                          "C
                                        injiir~ativos colhidos na invesligu~iio. ressalvadas as provas cautelares, nao repetivcfa·                                                         0

                                                         I                                                                                      ,,,       •                               'B.<
                                                                                                                                                                                          .2 a:i
         \                              e anlecipadas. ", mas deve faze-lo de forma motivada. E o principio do livre
                                                                                                                                                                                          ii
                                                                                                                                                                                          gw
          \                             conv~ncimcnto motivado expresso no artigo 155, do CPP. 0 que distingue
                                                                                                                                                                                          ~:s
          I                             o sist~ma da pcrsuasao racional                                           e a liberdade do          magistrado na vaJora~io                       ~~
                                                                                                                                                                                          ~~
                                                                                                                                                                                          .-o
             I                          dos                  ~lementos                       probat6rios      que,          embora        exista,         e   contida    pela
                                                                                                                                                                                          0  >-
                                                                                                                                                                                          c: M
                                                                                                                                                                                          "iiiX
                                                                                                                                                                                          ..J    >
              j                         obrigatoriedade de justificac;ao das escolhas adotadas, diante da prova                                                                           .... -,0..
                                                                                                                                                                                          0
                                                                                                                                                                                              - It)


                                                                                                                                                                                          ~;..:
                                                                                                                                                                                                 0
                                                                                                                                                                                                 "C
              \                         tegitimamente ob6da, com a expJicitac;ao do caminho percorrido ate a                                                                                     fj
                                                                                                                                                                                                 !5
                                                                                                                                                                                          NCCl)
                                        conclusao. Alias, "See Cerio que                                      O       juizfica adstrito   as provas c,mslan/es dos autos,                 0
                                                                                                                                                                                          C:     !!
                                                                                                                                                                                          0..
                                           em'enos Cfjrfo que nao flea subordinado a nenhum crilerio apriorfstico n" apurar.                                                              ~  :I'
               I                        nlio
                                                                                                                                                                                           ~ 3l
                                                                                                                                                                                          0~
                                       atraves •de/as, a verdade malerial. 0 juiz criminal i. al·sim restituido a sua propria

               lI
                                                                                                                                                                                          .... .0
                                                                                                                                                                                          C:         •
                                                                                                                                                                                          8• -~
                                                                                                                                                                                              ai
                                       consciericia" (Exposi9!0 de Motives do C6digo de Processo Penal, item                                                                              ~ -i;
                                                                                                                                                                                          Cl) ::,
                                                                                                                                                                                          Ea,
                                        VII).                 I                                                                                                                           iii    3l
                                                                                                                                                                                          ~l=
                    I                                                         Disso resulta que a convi~ao do Magistrado nao esta atrelada
                                                                                                                                                                                          "C
                                                                                                                                                                                           0 ,::
                                                                                                                                                                                          -c E
                                                                                                                                                                                           ~     Cl)


                    I                   a nenhum meio de prova especffico ou isolado. Por isso, muito embora a
                                                                                                                                                                                          "iIll !
                                                                                                                                                                                           0 "C
                                                                                                                                                                                                 Cl)




                    I                                             I

                                        prova p~ricial seja o mcio de suprir a carencia de conhecimentos tecnicos
                                                                                                                                                                                          -   0
                                                                                                                                                                                          iii 'Bo
                                                                                                                                                                                          aE ;g  Ill


                    I                   de que ~ ressente o magistrado para apura9ao dos fatos, '~O juiz niio .fic;ara
                                                                                                                                                                                          0
                                                                                                                                                                                          C>
                                                                                                                                                                                                 Ill



                    I                   adwrito ao_ laudo, podendo aceita-l(J ou. rejeitci lo. no todo ou em parte.•. a teo~ do
                    I
                                                                                                                                  0




                    i  I
                                        disposto no artigo 182, do CPP.

                       1                                                      Nesse diapasao, a despeito dos exames levados a efeito pelbs
                        I                                             I
                                        experts, nao conc:ebo a possibilidadc de amparar urn dccreto condenat6rio
                        l                                             I
                                        em conolusao sugestiva, mormente' porque os 'pr6prios peritos destacam
                           I                                          I

                                         que a identifica~ao isolada de PSA nao permifo afirmar de forma
                           I             inequfv°'fl. a presen~ de semen.
                                                                          I


                           I
                                                                                  Ainda se poderia pensar que a prova oral produzida 'em Juizo
                           1
                           I             !)eria suficiente para confirrnar a materialidade do crime. Aqui tambem nao

                            I            vislumbrc~ robustez suficiente para iastrear o decreto condenalt6rio~ ✓,,
                            I                lncluillo na !auta: _ / _ /_ _                               .       .      17(}.0                                     f-
                            I            !llmllllllll• ~IIUIIIIIIIIWil!_llll•IIIJIIHIIJIII\IIIMIHlillllllliUlllmlllH , ; ,·
                               I                                                                GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_064
                               II
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 65 of 201




                                                                                                                           w
                                 Poder Judiciario da Uniao                                                                 0
                                 ·rrib'unal de Justiqa do Distrito Federal e dos Territ6rios                               ~
                                                                                                                    ·.     a.
               TJDFT             2~ Yara Criminal de T.igualinga                                             ~     ICA<;Ao i2
                                                                                                         '-On Areromoorigin ~
                                                                                                                           'i:i
                          0     reu     Lucas Carvalho             Rollo     ncga      veementemcnle          a            ta.
                                                                                                                            0
                                                                                                                           "C
         mate·rfalidade do crime. Alias, ouvido em duas oportunidades, aprcs·e nla                                          0
                                                                                                                           'B-<
                                                                                                                            :, IXl
         versoes semelhantes, como se ve den~. 50/52. e 306/307.                                                           ~ 0
                     .                                        .                                                             I!!~
                                                                                                                           cow
                                                                                                                           0 a::
                          De sua parlc, a vftima                                                             foi           ~o
                                                                                                                           ~~
                                                                                                                           .,. co
         ouvida em Juizo por meio de entrevisla realizada por video conferencia e,                                         ;:~
                                                                                                                            0
                                                                                                                             c: >-
                                                                                                                                ('I)
         de. certa forma, . ratificou as declara!;6es aprcsenladas em fase inqu isit6ria.                                   'ciiX
                                                                                                                            ...~a;a.-,
         A midia com~ grava<;ao da oitiva foi acoslada                    afl. 296._Bem everda"e que                        0
                                                                                                                            ~         i.:




-
                                                                                                                            ~.g
         nao se pode exigir reprodugao ipis litteris da versao inicial, pois se trala de                                    0 fl
                                                                                                                            ~~C:
                                                                                                                            ('j
                                                                                                                            0         G)
         crian~a de tenra idade, porlanto, imatura psiquicamente. Mas, em sfntese, •                                            C:    :!:!
                                                                                                                            a. '
                                                                                                                            ~         :3
         ela tornou a dizer que o denunciado ~irou suas vesles, passou um creme em                                           G)

                                                                                                                             E~
                                                                                                                                      Cl)



                                                                                                                            aC: .o•
         sua genitalia e subiu em cima deJa.                                                                                    81
                                                                                                                                • ai
                                                                                                                            ~-~
                                                                                                                                G)     :,
                          Nao se olvida do valor probat6rio da palavra da vftima;                                           E
                                                                                                                            ii
                                                                                                                                       Cl)
                                                                                                                                       3l
         mormente em crimes desta natureza que, em sua maioria, sao praticados                                as            1i
                                                                                                                            ,:,:::::
                                                                                                                            -8 .c
                                                                                                                                Ill
                                                                                                                                C:
                                                                                                                                       E
                                                                                                                                       G)
         escondidas. Por oulro lado, no caso vertentc, outras circunstancias tambem                                         .jg .!
                                                                                                                                Ill    81
                                                                                                                                0 "C
         merecem· ser           valoradas,       pois,     no ·meu         entendcr,          podem    miligar              'Eo
                                                                                                                            G> •Ill
                                                                                                                             E '-"
         sobreinaneira a for91 probante das ' flarrativas lra<;adas pela menor. lnsta                                           ti
                                                                                                                                0
                                                                                                                                      ;g
                                                                                                                                       Ill
                                                                                                                            O>
         lcmbrar . que, quando            sc   lrata de crianc;a,       ha    expectativa de uma fala
       · fantasiosa, pudenda ate mesmo ser · sugestionada por um adulto, ou ·
         influenciada peJo contexto em que vive, pois • lhe falta maturidade · para
         compreender o significado e as conseqiicJ1~ias da sua atilude, alem de seu
         refato estar sujeito a di_vergencias que podem advir da tentativa de proteger .
         o agre.ssor e sua famflia, j~ que nesse. tipo delito, na maioria dos casos o
         agressor e _ruembro da famflia _ou alguem !lluito pr6ximo afetivamente.

                          Diantc disso, a prova oral judicializada tamb~m revelou que o
         ahuso sexual         e teina   que rodeia e aterroriza a famfJia da vftima. E nao                    e
         para menus, pois_~ genitor da mc1;1~r, Luis Augusto Alves Nepomuceno,
        disse que " ...sua esposajoi abu.mda sexualmenle aos 16 ,mo.,; e ute hoje s,!fre por

         lndufdo na Paula:_!_/_ _.                        18120                          ..    /J//fflJ:,_/
        HIIIHfffllllHIIIN~BIIIIIIIEIIIIIIIIWllllllllffllllDJIJUIIIIJilllllllillillll!IWHIIHIIIIIIV-   - ~.
                                        GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_065
                       ·,.
    Case          9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 66 of 201
     ·• "( --I ~ ._,,, J .

         DI ; r r ~ 017372-86.2016.8.07.0015 • Ref. mov. 1.1 -Assinado digitalmente por Luiz Femancio Leite da Silva:319047
...._ 0 2 / ~ ~ A J7 CAO DO PROCESSO. Arq: Gula de ExecucAo/Recolhimento
~      ·~:=•· ·"l,~ .,.
         4.~t~,_., ~~-~-~?f ~~
            a· Jl'".J.,. ·-,;
       '\,j~f!°";"'"•~.- ~    •,c - .   I
G        ~.::_:;;,:,:     " ~
'b. ~-                   ~ ~
 -a. ,;odeR,a--.,,.ff-~~ r{-'ti'        '
     :i,<ioJuridica'$-'!                                                                            Poder Judiciario da Uniao                                           Falha N°
              - ,c#J'~1~~- ·\ :•JDFT                                                                Tribunal de Justic;a do Distrito Federal e dos Territ6rios      1.. ..,. ;;::;;·
                  rn,,/'\U
     re rom o orioh,tf':
                               I~           I
                                                                                                    ~ Vara Criminal de Taguatinga                                   .
                                                                                                                                                                           ii=
                                                                                                                                                                          ., -;;,r_,


                              ca11.w idi.trn, sendo que o responsavel nunca fai preso: que essa situa~cio era de
                              conhec/menlo dafamilia:_que l.whe/ dormia no mesmo quarlr, em que o depoenle e suCi
                              espw,a:em um colchiio no chao: que emboro ·a casa rivesse dois quartos Jsabel tinha
                                                I                                                                         •        •

                              medo do
                                    I
                                      escuro, razao pela q11ul dormia em' .w:u quarto: que nunca comentcu-am com
                                                I
                              lrabel pelo abum sexual sofrido                                                       por   suCJ mtie ...". lsso talve~ possa justificar a
                                                    I

                              forma ;como o pai questionou a menina quando percebeu o sangramento,
                                                    I

                              pois, ~is~e que ",..o{hou para o shorte de Isabel                                                             c viu que estava en.wpado de
                                                        I
                              sangue; que nesfe momento prrguntou a Isabel o que havia acontecido, se Joi /,uc:as que
                                                        I
                             Jez ulgu'f'a coisa com ela:                                                    qu<; esdarece que perguntou se hav~a sido porque .rnmente
                              ele e:sla~a no andar de cima: que pergunlott o que Lucas hc"'ia feilo e lsetbei disse que
                                                            I
                              elc! estavp em dma dcla ...", fls. 272/273. E tambem pode· esclarecer o porque
                              da gcnAora, Raquel Pereira da Costa sempre questionar a menina sobre
                                                            I


                              eventuai abuso sofrido por ela quando voltava da casa da tia e, mesmo
                                                                I

                              diante d~ desconfianc;a, pois, segundo ela " ...por dulls vezes Isabel ao voitur da
                                                                I
                              casa do r}a
                                       I
                                          Maria Cecilia reclamo11 de dor na genitalia ... " (fl. 273), ainda a-.sim,
                                                                J                           .
                              permitia,qrie'a menina continuasse a freqlientar                                                              ~   casa.
                                                                    I                                                 •   •


                                                                                                Como se nao baslasse, a menor foi submelida a ate_ndimenlo
                                                                    I
                              de emer~encia no Hospital Regional do Guan'i, no dia 03.02.2014,
                              conform~ guia acostada as fls. 290/291. Na oportunidade, a pedialra
                                                                        I


                               consignou que a " ...crianfa Joi ava/ic,da porp~:ic~loga que refere que a me.rm a disse
                               claramen1e'. qu7 hou11e pene11:aflio_.:. ". O~orre· tjue, e1i1 adi_lamcnto ao Laudo de
                                                                            I
                               Examc de Corpo de Delito n° 04281/14, os senhores peritos destacaram que
                                                                            I


                               "Nilo ha indici<Js objetivos de ccmjun~cio cc,rnal ou ato libidinoso diverso de, conji1m;,io
                                                                                I

                               carnal.",                            fl'.. 282.
                                                                                                Por fim, e para fragilizar ainda mais a narrativa fatica
         1,
                               apresentada pela infante, fam.i1iares seus chcgaram a informar em Juizo que
                                                                                    I

                               se trata de '.cdan~ habituada a mentir (fls. 302v e 305).


                                                                                        I

                                 lncluido na Pa~la: _ / _ / ~                                                                 19/20 ,
                                                                                        I

                               Slllllllftlll1M~lll~llltllll1111111WNIBlllllllllllll111~11UDIIIIBIIIIIYUIIIOllllll!lllllll
                                                                                                         GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_066
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 67 of 201
PROJUDI _ Processo: 0017372-86.2016.8.07 .0015 _ Ref. mov. 1.1 - Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZACJI.O DO PROCESSO. Arq: Guia de Exe~o/Recolhimento




                                                Poder Judiciario da Uniao                                                        Folha N°

                            TJDFT
                                                Tribunal de Jusli1ta do Distrito Federal e dos Territ6rios
                                                2" Varn Criminal lie ragualinga
                                                                          ~~.,, ,, ,.
                                                                                                     ·                       I'
                                        Nesse sentir, e por tudo que rcstou expcndido, · latenle a
                     fragilidade do accrvo pmhat6rio quanto                          a pr6pria materiafidade do crime,
                     vaJcndo Jembrar que a <luvida dcve militar e_m prol <lo acusado .

                                      . 2 - DISPOSITJVO

                                        Ante o exposto, julgo fMPROCEDENTE a pretensao
                     punitiva Estatal para ABSOLVER o acusado LUCAS CARVALHO
                     ROLLO, ja qualificado nos autos, da imputa~o que Ihe foi feita, com
                     fundamento no artigo 386, inciso II, do CPP.

                                        Por cunseguinte, nao mais subsistem os fundamentos que
                     enscjmam o decreto da prisao cautclar,                        ~azao por que          revogo a decisao de
                     fls. 88/89 e ~etermino ,a expedi~o de ALVARA DE SOLTURA em favor
                     do denuncic1do, se por outro motivo nao estivcr prcso.

                                        Sem custas.

                                        PubJique-sc. Registre-se. '1ntirncm-s~.

                                       Oportunamente, arquivem-se.

                                        Taguatinga-DF> 03 de fevereirp .de 2015.
                                                '                              .




                     lnclufdu ·na Pauta: _ /_       /_ _                   20/20 .                                 '   -·
                    IRIIIIIIIIIJIIIIIIIIIDlllNIIIIIIIIIIIRllllUlftlllllllfflllllllllllllOllllllllllll~lllYIIILll
                                                     GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_067
      Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 68 of 201
PROJUDI - Processo: 0017372-86.2016.8.01 .0015 - Ref. mov. 1.1 - Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGJTALIZACAO DO PROCESSO. Arq: Guia de Execut;AolRecolhimento




                •
                          I
                                                      Poder Jud1ciario da Uniao
                        tJD FT
                          i
                                                      TRIBUNALDEJUSTI~ DD DISTJUTD FEDERAL EDDS TERIUTORIDS                                                    'c&--C
                                                                                                                                                                 t-
                                                      • RCUNSCRJ~AO JUDICIARIA DE BRASILIA- OFICIAIS OE JUSTl~A
                              I

                Proces~o n° (formato CNJ): 00091571920148070007
                Processo n°I (formate SISTJ): 20140710094042
                                                   •   .

                Classe: IA~ao Penal - Procedimento Ordlnario
                                                             .
                                                                                                                                                                  i
                Polo Attyo: MINISTERIO PUBLICO
                Polo Passivo: L.C.R.
                            I



                                                                                  Certidao
                Certifico e dou fe que dirigi--me ao CDP no dia 03/02/15, as 23h59min, e procedi a
                ENTREGA do alvara de soltura expedido em favor do LUCAS CARVALHO ROLLO, ao(a)
                plantonist~. Sr(.a). Andre~192239-4, que o rece~eu e exarou o seu ciente.

                lnformo, ~inda , que o(a) plantonista informou que a senhor LUCAS CARVALHO
                ROLLO, seria posto em liberdade.
                                  I
                                  I
                Em continuidade, certifico, ainda, que intimei de todo o tear do mandado o senhor LUCAS
                CARVALHG> ROLLO (lendo-lhe) da decisao que concedeu sua liberdade.
                                      I

                - intimei--o(a) eta senten~a prolatada, oportunidade em que manifestou sua intenyao de
                nao apelar, ;mas bem ciente ficou do prazo para recurse.




                                                                                              Distrito Federal, 9 de Fevereiro de 2015.


                                          I
                                          I
                                          I
                                          I
                                          I                                   HERMIONE SILVA
                                                                              Oficial{a) de Jusfit;a




                          AUTENTIPACAO
                      1-:onfAre C'OfflI o oriain•
                                             ,
                                              I
                                              I
                                               I
                                               I
                                                  I

                                                  I
                    •0ocumento assinado di 1ta1menle. A autenticidade do documento             era sor conferida no sltio do TJDFT • hit :/twww. "dft. us.br
                    2411028                   00,1.0000.11200000000/2015.0008.028491 -14               09/0212015 09:30               1/
                                                      I
                                                      I
                                                      I


                                                                    GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_068
    Case
PROJUDI      9:20-mj-08171-BER
          - Processo:                        Document
                      0017372-86.~016.8.Q7 .0015              3-1
                                                 - Ref. mov. 1.1       Entered
                                                                 - Assinado          on FLSD
                                                                            digitalrnente           DocketLeite
                                                                                          por Luiz Fernando 04/29/2020
                                                                                                                da Silva:319047   Page 69 of 201
01/02/2019: DIGITALIZAQA.O DO PROCESSO. Arq: Guia de Execu~o/Recolhimento



. ·1
                                                                                                                                             'A
                                                  Poder Judlciario da Unlao
                                    Tribunal de Justi~a do Distrito t=ederal e dos Terrlt6rios
                                                                                                        1111ffr~~,
                                                                                                        UWlJLJ~~            U
                                                                                                                                  F ~ / , //,,
                                                                                                                                         1    I

                        6rgao                                               1a TURMA CRIMINAL
  .I                     '
                        Classe                                              APELA<;Ao .
   I                      I
                        N: Processo                                         20140710094042APR
    I                      I
                                                                            (0009157-19.2014.8.07 .0007)


    I                    Apelante(s)
                         A~elado(s)
                        -Relator
                                                                            M.P.D.D.F.E.T.
                                                                            L.C.R.
                                                                            Desembargador ROMAO C. OLIVEIRA
                         Re~isor                                            Desernbargador ESDRAS NEVES
                         Acprdao N.                                         872600



-                          ''



                                                                                         EMENTA



                                                   DIREITO PENAL ARTS. 217-A, CAPUT, (DUAS VEZES) NA
                                                   FORMA DO ART. 71, TODOS DO C•DIGO PENAL.
                                                   CONDENAQAO. RECURSO MINISTERIAL PROVIDO.
                                                   Se do depoimento da vitima, em harmonia com as demais
                                                   provas carreadas para os autos, em especial Exame de
                                                   Constata9ao de Material Biol6gico e Exame de DNA, resta
                                                   comprovado que o reu praticou atos libidinosos diversos da
                                                   conjun9ao carnal com a vitima de 6 anos de idade por mais de
                                                   uma vez, reforma-se a sente n9a absolut6ria para condena-lo
                                                                             .. ..

-
                                                                   /.                .   .
                                                   pela pratica do· delito tipiftcado no art. 217-A, caput, do C6digo
                                                                        1

                                                   Penal por duas v'ezes ·e'm continuidade delitiva.




         II                                                                                             t!   AUTENflCACAC
                                                                                                         ,;or,fP.re   rom o or·1g,n_,i
                                                                                                                                 .

          I
          I            C6digo de ,verificac!!o :201 SAC 09391 MRWB2HGSM06CZ6Q8

                       GABINET~ Do DESEMBARGADOR              RDMAO c.       OLIVEIRA

                                  I ••

                                                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_069
     Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 70 of 201
PROJUDI - Processo: 0017372-86.2016.8.07.0015- Ref. mov. 1.1 -Assinado digitalmente por Luiz Fernando Leite da Sllva:319047
01/02/2019: DIGITALIZAC,,AO DO PROCESSO. Arq: Guia de ExecuyAo/Recolhimento


              •.                   I   •

                                                                                                                              Fis.
                                                                                                             Ape~ 20140710094042/\PR




                                                                     ACORDAO

                                              Acordam as Senhores Desembargadores da 1a TURMA CRIMINAL
                         do Tribunal de Justiya do Distrito Federal e Territ6rios, ROMAO C. OLIVEIRA -
                         Relater, ESDRAS NEVES - Reviser, MARIO MACHADO - 1° Vogal, sob a
                         presidencia do Senhor Desembargador ROMAO C. OLIVEIRA, em proferir a
                         seguinte decisao: PROVER. UN.ANIME, de acordo com a ata do julgamento e notas
                         taquigraficas.
                                                          Brasilia(DF), 3 de Junho de 2015.




                                                       Documento Assinado Eletronicamente
                                                             ROMAO C. OLIVEIRA
                                                                           Relator




     ... AUTENTfCACAO
     ·..oofere rom o orig· .....
                           '•   '"""


                         Codigo de VerificacAo :2015ACO9391MRWB2HGSM06CZ6Q8

                         GABINETE Do DESEMBARGADOR ROMAO C. OLIVEIRA                                                                 2



                                                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_070
  Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 71 of 201
PROJUDI • Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 -Assinac;lo digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZAC.A.O DO PROCESSO. Arq: ·Guia de ExecucAoiRecolhimento                                         .

  •
  I
  I
  I
  I
                                                                                                                                          ;V,1 ;)
                                                                                                                                        Ft~i// h
                                                                                                                                                          w
                                                                                                                                                          0
   I.                                                                                                                                                    ir
                                                                                                                                                         a..
                                                                                                                         Ape~~o 201407100940~21\P\       ;:!
   I                                                                                                                                                 1   "C
                                                                                                                                                             0

                                                                                                                                                         '6
      \                                                                                RELATORIO                                                          :,
                                                                                                                                                         ·e-
      I                                                                                                                                                  a..
                                                                                                                                                             0
      I                                                               Cuida-se de. apelai;ao interposta pelo Ministerio Publico do Distrito
                                                                                                                                                         "C
                                                                                                                                                          0
       I                                                                                                                                                 ~<
                                                                                                                                                         .2 a:i
       t                                 Federal e Territ6rios em face da r. sentern;a de fls . 380/389-v que absolveu L.C.R.                             oa
        \                                da pratica do delito previsto no art. 217-A, caput, (por diversas vezes) do C6digo                              ~~
                                                                                                                                                         c:ow
       l                                  ·. ;·   ,




                                                  .
                                         Penal, com fundamento
                                                    .
                                                               ,...




                                                              . no
                                                                                 •




                                                                . art. 386, inc. 11, 'do CPP
                                                                                         .
                                                                                             .
                                                                                               f
                                                                                                                                                         0 0::
                                                                                                                                                         ~Q




       I                                                                                                                                                 ~~
                                                         ..:



                                                                                                              .
                                                        Com as razoes .de tis. 406/412, pleitei 9 o 6rgao. acusador a                                    ,q"CX)
                                                                                                                                                         .,.:,q-
                                                                                                                                                         ~a
                                                                                                                                                                  >-
                                         con'denai;ao do apelado, nos moldes da inicial, alegando, em sintese, que as provas                             0
                                                                                                                                                             c: M
                                            ' .                                                       .                                                  "iiiX
                                         constantes dos autos sao suficientes para embasar o decreto condenat6rio.                                       _, >
            I                                         I                                                       .                                          ~..,    - ,0




-
                                                                                                                                                         OQ.
            I                                         '.              As contrarrazoes sao vistas as fls. 424/448.                                       ~
                                                                                                                                                         c\l .g
                                                                                                                                                                   i..:

                                                                      A douta Procuradoria de Justii;a se manifesta pelo conhecimento e                  8 ,g
            \                                              I

                                         provimento do recurso (fl. 461/462-v).                                                                          "!:;::;
                                                                                                                                                         N         C:
            \                                                                                                                                            0
                                                                                                                                                         C:
                                                                                                                                                                   Cl)
                                                                                                                                                                  :!:!
                                                                      E o relat6rio.                                                                     Q.         I




            I
                                                                                                                                                         ::i: :l
                                                                                                                                                         ~ le
                                                                                                                                                         ,._,!!!
                                                                                                                                                         a ..o
                                                                                                                                                         C:          •
                                                                                                                                                         8 .[
                                                                                                                                                         a;.t
                                                                                                                                                         c~
                                                                                                                                                         Cl)      :,
                                                                                                                                                         E        CD
                \                                                                                                                                        1ii      Sl
                l                                                                                                                                        i~:t:
                                                                                                                                                         "C
                                                                                                                                                          0 .c
                l                                                                                                                                        -c E
                                                                                                                                                         ~        Cl)

                                                                                                                                                         .i I
                                                                                                                                                         m CD
                                                                                                                                                         0        "C




                '
                t
                I
                    I
                    I
                                                                                                                                                         ~%
                                                                                                                                                         Em
                                                                                                                                                         B
                                                                                                                                                         O>
                                                                                                                                                           ;g
                                                                                                                                                         o m


                    I
                    I
                    I
                        t
                        I




                    I,      I
                            I
                            I
                            I
                                I
                                I
                                I
                                I
                                I
                                I        COdigo de Vetificacao :2015ACO9391MRW82HGSM06CZ6Q8
                                    I                                                                                                          3
                                         GABINETE 00 DESEMBARGADOR ROM.AO C. OLIVEIRA
                                    I
                                    I
                                    1·                                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_071
                                    I
     Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 72 of 201
PROJUDI - Processo: 0017372-86.2016.lt.07.0015 - Ref. mov. 1.1 - Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZA(;AO DO PROCESSO. Arq: Gula de Execuc,ao/Recolhimento




                                                                                                                                            w

                                                                                                                                 Fis.       ~
                                                                                                                                            a.
                                                                                                                ApelB~ 201 ~0710094042APR   j:?
                                                                                                                                            0
                                                                                                                                            i::,

                                                                                                                                            ,3
                                                                                                                                            ::::,
                                                                          VOTOS                                                             "e'
                                                                                                                                            a.
                                                                                                                                             0
                                                                                                                                            i::,
                                                                                                                                             0
                         0 Senhor Desembargador ROMAO C. OLIVEIRA .. Relator                                                                'IJ.<
                                                                                                                                            .2 al
                                              O recurso interposfo preenche os pressupostos de admissibilidade,                             ii
                                                                                                                                            cciw
                          razao par que dele se conhece.                                                                                    0a:
                                                                                                                                            ~o
                                              Colhe-se da pey~ acusat6ria (fls. 2/4):                                                       ~F'.'.:
                                                                                                                                            ~~
                                                                                                                                            ::o>-
                                                                                                                                            0
                                                                                                                                             c (')
                                                                                                                                            "ciiX
                                                                                                                                            ...1>
                                                                                                                                            ~
                                                                                                                                                 - -,
                                                                                                                                                   in
                                                     De data indeterminada, ate o dis 02 de fevereiro de 2014, por volta das                0
                                                                                                                                            0
                                                                                                                                                     a...
                                                                                                                                            N         0
                                                     17h45min, no SHVP, Rua 06, Chacara 279, Casa32, Vicente Pires/DF, o                             i::,

                                                                                                                                                      ~
                                                     denunciado L. C.R., de forma livre e consciente, por diversas vezes, praticou
                                                     •.atos libidlnosos com a crian~a I.L.C,N. (nascida aos 21/09/2007, fls. 13),           Q.         I
                                                                                                                                            ::::i:   :i
                                                     menor de 14 (catorze) anos de idade         a epoca dos fatos.                          <I)
                                                                                                                                             E
                                                                                                                                                     a,
                                                                                                                                                     a,
                                                                                                                                                ._   ~
                                                     Conforme incluso autos de inq~rito, no dia 02 de fevereiro de 2014, o                  .e  C
                                                                                                                                                     .0
                                                                                                                                                      <Ii
                                                     denunciado chamou a vitima no quarto dale e mo/estou-a sexualmente,
                                                                                                                                                8 .:e,
                                                                                                                                                    - ai
                                                                                                                                             .!
                                                                                                                                             C
                                                                                                                                                 ·s::.
                                                     mediante..a pralica de atos libidinosos consistentes em retirar suas roupas,            <I) ::::,
                                                                                                                                             E a,
                                                                                                                                             -        a,
                                                      tocar o corpo dela, inclusive nas partes /ntimas, esfregar-se nela, ficar em           i~
                                                                                                                                             ·- c..
                                                                                                                                             i::, ::::J
                                                      c1ma de/a e encastar seu penis nas partes intimas da vftima, dentre outros.             0 .c
                                                                                                                                             i::,     E
                                                                                                                                                ~ a,
                                                      Entrevistada, a vltima-cria~a narrou os abusos sexuais sofridos (fls. 30138),          ·gpl
                                                                                                                                                Ill~
                                                      mencionand~ aind_a que tais fatos ja haviam ocorrido anteriormente, em                    0 i::,
                                                                                                                                             co
                                                                                                                                             a, ,ro
                                                      var/as outras. oportunidades.                                                             E     °'
                                                                                                                                                ::::, {!
                                                                                                                                                O=
                                                      Conforme La~o de Co~sta(af~O de Material Biol6gico (fls. 57/65), "nas                     0      al
                                                                                                                                             O>
                                                      amastras de tee/do recortada.s da calcinha, do short e da camiseta foi
         AUTENTICAf;AO
      i'!onfere rom o orioil"l-d                      c,ons_
                                                           tatada a presenfa de sangue humane e de semen". E, consoante
                                                      Laudo de Exame de DNA (fls. 671~1), restou demonstrada a presem;a de
                                                      material biol6gi~o do denµncfado na calcinha, no short e no lenfOI.




                                          Conforme relatado, o Ministerio Ptiblico requer a condenac;ao do
                          apelado, nos rnoldes·da inicial, alegando, err. sintese, que as provas constantes dos
                          autos sao suficientes para embasar o decreto condenat6rio.
                                        Resta, pois, ao colegiad~; apreciar a prova coligida.
                                        Em ,juizo, o acus-ado negou a pnlltica delitiva (fl. 275 e verso),
                          narrando a din-amica dos- fatos da seguinte manefra:




                          C6digo de Verlficac.ao :2f)15ACO9391MRWB2HGSM06CZ6Q8

                          qABINETE DO DESEMBARGADOR ROMAO C. OLIVEIRA                                                                   4



                                                    GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_072
    Case
PROJUDI     9:20-mj-08171-BER
         - Processo:                       Document
                     0017372-86.2016.8.07.0015              3-1
                                               - Ref. mov. 1.1       Entered
                                                               - Assinado         on FLSD
                                                                          digitalmente          DocketLeite
                                                                                       por Luiz Fernando 04/29/2020
                                                                                                            da Silva:319047 Page
                                                                                                                            .      73 of 201
01/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Guia de ExecucaotRecolhimento




   I
   I
   I
   I                     ,-
    I
       i
       I
                                                  ( ...) o interrogando .Jlega qua os fatos ali ~esc:itos nao sao .verdadairos; qua
                                                  o interrogando alega que e~tava em um _c hurrasco com sua familia; que L.

       \                                          h.Jvia chegado do servi~o com sua menina e foi para o churrasco; que I..
                                                  ficou um tempo do churrasco_ bebendo e depois perguntou se        o interrogando

           \                                      queria uma carona para onde morava; que morava com M.C.; que antes de
                                                  chegar na casa,     ;a em Vicente Pires, L. perguntou ao interrogando se queria



.\
                                                  tomar uma bebidn quente; que pararam em um boteco e consumiram uma
                                                  bebida quente; que f. est.Jva com ales; que no boteco L comprou du.JS
                                                  caixas de cerveja; que ao chegaram na c.Jsa do M.C., L. sentou-se no sofa
                                                  para ver futebOI; que o interrogando disse a L. que iria sair para andar de

           '                                      skate com seus amigos; que apos quarenta e cinco minutos retomou a fim


           I                                      de ir tomar banho; que quando retornou I. astava brincando com o c;:ichorro;
                                                  que   o interrogando sr!/viu I. no andar'de baixo; qve o interrogando nao viu I.
                                                  no andar de cima; qua antes de tomar banho entrou somente em seu quarto
                                                 para pegar uma t~a [sic] de roupa; que enquanto isso J. permanecia no




           '                                      andar debaixo; que pegou a roupa e entrou no banheiro para tomar banho;
                                                  que depois de 15 minutos ouviu L. chamando o seu nome; que L bateu na
                                                 porta do banheiro; quo o interrog;:indo colocou uma toalha em volta do corpo
                                                 e abriu a porta; que L. estava com o calcinha de I. n;:i mao cheia de sangue;
                                                 que L. perguntou se       ointerrogando havia mexido com ela ou deitado em
                                                 cirria dela; que o interrogando disse a.L que jamais faria isso com ele ja que
                                                  aram amigos a que 'costumavam beber Juntos; que neste momonto

               JI                                enquanto estava no banheiro L. n!Jo agrediu o interrogando; que L. disse ao
                                                 ·interrogando que descess'e com ele; que /. permaneceu no andar de baixo;
                                                 que desceram a··escada e' fora..m ate o banheiro do andar de baixo e /(J
                                                 estava I. nua; que I. havia acabado de tomar banho e ja estava seca; que L
                                                 voltou a pergunt;:ir para I. se interrogando havia deitado em cim;:i de/a ou
                                                 mexido com eta; qlJe I. olhou p;:ir;:i o seu pai e depois olhou para o
                                                 interrogando e balan~ou com a cabe~a dizendo afirmativamente; que o
                                                 inte1T09ando impforou a L dizendo que jamais faria /ss.o com um amigo; que
                                                 tambem disse para I. que js,nais faria isso e perguntou se ela entendia o
                                                 que estava falando; que neste momento L. comecou ;:i agredir o
                                                 interrogando; que o interrogando foi agred1do pela mao direita de L.,
                                                 enquanto que na mao esquerda ele segurava o shorts e a calcinha de J. com
                                                 sangue: que o interrogando nijo agrediu L., apenas se defendeu dizendo


                       C6digo de V~rificacao :2015ACO9391MRWB2HGSM06CZ6Q8
                                  I                               -
                       G/\BINl::TE 00 DESEMBARGADOR ROMAO C. OLIVEIRA                                                              5
                                   I




                                                GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_073
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 74 of 201
PROJUDI - Processo: 0017372-86.2016.8.Q7.0015 - Ref. mov.
                                                      1.1 - Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZA<;AO DO PROCESSO. Arq: Guia de Execu<;ao/Recolhimento




                                                                                                                                                   w
                                                                                                                                 Fl&. _ _      •   ~
                                                                                                                                                   Cl.
                                                                                                                 Apela~D 20140710094042J\PR
                                                                                                                                                   ~
                                                                                                                                                   .g
                                                                                                                                                   '6
                                                   que n~o havia feito nada; que quando foi ate           o banheiro e viu I .• nao viu             :::,
                                                                                                                                                   e'
                                                                                                                                                   Cl.
                                                   nenhum sangue rio banheiro e nem entre as pernas de I.; que nao sabe                            0
                                                                                                                                                   "C
                                                   dizer porque havia sangue na calcfnha e no shorts de I.; que L. em seguida                      0
                                                                                                                                                   ~<
                                                                                                                                                   .am
                                                   pegou o celufar e disse que iria chamar a famflia; que o interrogando subiu e                   iO
                                                   trocou de roupa; que o mteffogando stlbiu para         o seu proprio quarto; que o              ~J
                                                                                                                                                   ~~
                                                   interrogando se recorda que o /ado esquerdo do seu rosto estava inchado e                       ~o
                                                   que chegou a sangrar na nuca e atras da orelha; que o primeiro a chegar
                                                   em seu quarto foi J.; que J. disse       ao lnterrogando que e/e estava sendo
                                                                                                                                                   ,~
                                                                                                                                                   ~
                                                                                                                                                   .... o ,
                                                                                                                                                   0
                                                                                                                                                    c: M
                                                                                                                                                        >-
                                                                                                                                                           it


                                                   acusado de estuprar I. e por isso teria que /eva-lo ate a delegacla; que nao                    3~
                                                                                                                                                   ~- -,"'
                                                                                                                                                   on.
                                                   foi submetido a nenhum exame; que nos Estado Untdos o inteffogando nao
                                                                                                                                                   ~..:
                                                                                                                                                           0
                                                   sabia o que queria fazer da vida; que pensou que por saber falar ingles
                                                                                                                                                           N
                                                   conseguiria um emprego melhor no Brasil; que no Brasil chegou a trabalhar                       N
                                                                                                                                                       -~  C:
                                                                                                                                                   o       CD
                                                                                                                                                   C:      :5!
                                                   no curso de Ingles no Wizard, por um mes a titulo de experiencia; que n~o                       Cl.      '
                                                                                                                                                   :::E :i
                                                   deu certo e nao foi contratado; .qi.le o interrogando queria dar au/a para                      CD
                                                                                                                                                   E
                                                                                                                                                           CD
                                                                                                                                                           a,

                                                   Turma avam;ada, mas nllo .tinha vaga; que costumava brincar com as
                                                                                                                                                   ... ~
                                                                                                                                                   .E      .0
                                                                                                                                                    C:          .
                                                                                                                                                   8 .[
                                                   crianr;as mais novas, com J. de dez anos, H. com dez anos, e com outra
                                                                                                                                                   ~-~
                                                                                                                                                   C: •
                                                   menina de aproximadamente cinco anos; que nao costumava brinc:ar com                  I.:        CD ::,
                                                                                                                                                   .5 g:
                                                                                                                                                       111"'
                                                   que ano [sic} gostava dela porque costumava arranjar enc:renca com as
                                                                                                                                                   ~t=
                                                                                                                                                   "C
                                                   outras crianr;as ( ... ):                                                                       0       -'=-
                                                                                                                                                   "C      E
                                                                                                                                                    2!     CD
                                                                                                                                                   -~-!a,
                                                                                                                                                   111
                                                                                                                                                   0 "C
                                                                                                                                                   'Eo
                                                                                                                                                   CD•re
                                                                                                                                                   E <>
                                            Por outro lado, a vitima 1:l.C.N., ouvida pela Se9ao de Atendimento                                    ~~
                                                                                                                                                   o re
                        Tecnico, da Delegacia Especial de Prote9ao                      a Crian9a e ao Adolescente, as fls.                        O>
                        34/42, contou a seguinte versao:




                                                   Entrevistadora: -   E entao,   aconteceu alguma coisa que nao foi legal, ou que
                                                   sua famllia ficou preocLtpada com .voe~ que vo~ gostaria de me falar?
                                                   Crianfa - 0 L. passoii um produto em mim e ai eu fui IDmar banho e             o papai
                                                   perguntou porque eu ia tomar banho se a gente alnda caminhar, que aquela
                                                   nSo era hara de tomar banho.         IH. meu pai deu   uma surra no L. que quase

       AUTENTICACAO                                matou e/e. Ai meu pai ligou pra minha       avo e    falou   vem pra ca   todo mundo
    ::Onfere rom o origin.•                        senao eu vou matar o L. Ai meu pai fa/ou          pra minha mse: ..seja forte e nao
                                                   chore maisf~
                                                   Entrevlstadora:; Quem        e L.?
                                                   Crian~ - L.   e mey amigo. Ele e parents da vovo M.

                        C6digo de Verif1cac!lo ·2015ACO9391MRWB2HGSM06CZ6Q8

                        GABINETE    00 DESEMBARGADOR ROMAO C.                  OLIVEIRA                                                  6



                                                 GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_074
                                                                                   .            -~
  Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 75 of 201
PROJUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 -Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZA<;AO DO PROCESSO. Arq: Guia de Execui;:ao/Recolhimento

            i




                                                                                                                                    Fl, ✓P1
        -I
                                                                                                                                                    w
                                                                                                                                                    0
                                                                                                                                                    oc
       -I                                                                                                       Apcta~il<> ?.01407,0094042/\l"t'l
                                                                                                                                                    CL
                                                                                                                                                    -,
                                                                                                                                                    l-


       I                                            Entrovistadora: • Voce sabe que produto      e este que e/e passou cm voce?
                                                                                                                                                    "'CJ

                                                                                                                                                    'o
                                                                                                                                                        o

                                                                                                                                                     ::::,
                                                                                                                                                    ·e-
       I                                            Crianr;a: - Era um produto branco que e/e passou na minha perereca e no                         CL
                                                                                                                                                      0
                                                                                                                                                    "'CJ




       I
                                                    meu bumbum.                                                                                      0
                                                                                                                                                    •<ti
                                                                                                                                                        <><(
                                                                                                                                                        ::::, ell
                                                    Entrevistadora: - Voce poderia me mostrar onde ficam a pcrereca c o                             oo
                                                                                                                                                     g; s:

       I                                            bumbum (foi mostrada
                                                    as   garotas)
                                                                              a crianr;a   uma boneca anatomicamente semelhante                      ~>
                                                                                                                                                    '°W
                                                                                                                                                    00::
                                                                                                                                                    ~o
                                                                                                                                                    ~~
                                                    Crianr;a: (Apontou para as partes referen/cs aos 6rgaos genita1s na bo11eca)                    'SI" co
                                                                                                                                                    ,...: 'SI"

                                                    Entrev1stadora: - Onde e/c pegou cste produlo?
                                                                                                                                                    ~a
                                                                                                                                                    0
                                                                                                                                                     c: (")
                                                                                                                                                             >-
                                                                                                                                                    'ai X
                                                    Crianr;a: • Tavano banheiro    o produto                                                        _J
                                                                                                                                                      • l[)
                                                                                                                                                             >
                                                                                                                                                    ~        -,
                                                    Entrev1stadora: • Para onde voces lam quando e/e te passava este produto?                       OCL
                                                                                                                                                    0 ..
                                                                                                                                                    ~         0
                                                                                                                                                    N
                                                  . Criar)(;a: - Foi no quarto dele, na casa da minha v6 (vov6 M.). (. .) Mae do                             "'CJ

                                                                                                                                                    8 -~
                                                                                                                                                    N~
                                                    meu pai.                                                                                        NC
                                                                                                                                                    0         a,
                                                                                                                                                     C:      !:!
                                                    Entrevistadora: - tinho a/gum horario que ele fazia isso mais com voce?                         CL           '
                                                                                                                                                    ~        :i
                                                    Tipo: era de dia, de tarde au de noite ... ?                                                    a,       a,

                                                                                                                                                    E 1l
                                                   -Crionr;a· • De manha. (. . .) mais peito do almor;o.                                            .2
                                                                                                                                                     C:
                                                                                                                                                        .0.
                                                   Entrevistadora.· - Voce me disse que tm/Ja ido oo banheiro tomar banho, ne?                      8 -~
                                                                                                                                                    2- -~
                                                                                                                                                    C:           .
                                                   (criam;a assentiu com a cabe9a). Par que voce decidiu tomar banho nesta                          a,       ::::,
                                                                                                                                                    .s  ~
                                                                                                                                                    <ti(/)
                                                   hara?
                                                                                                                                                    £lt
                                                                                                                                                    "'CJ ::::
                                                   Cnanr,a: - Porque eu estava cheia de sangue.                                                       0 .s::
                                                                                                                                                    -o E
                                                                                                                                                    ~ a,
                                                   Entrevistadora: - Ondo tinha sangue?                                                             ·u; 2
                                                                                                                                                    (/)      (/)
                                                                                                                                                    <ti a,
                                                   Cria111;a: - T1nha sangue no mau bumbum, no meu short e na minha                                 0 "'CJ
                                                                                                                                                    C:       0
                                                                                                                                                    a, •<ti
                                                   perereca.                                                                                        E <>
                                                                                                                                                    B~
                                                   Entrevistadora: - Voce sabe da onde vinlw este sangue?                                           o        ro
                                                                                                                                                    O>
                                                   Crianr;a: - Do pinto do L.
                                                   Entrevistadora: - poderia me mostrar o quc      e o pinto?
                                                   Crian9a: {Mostrou a parte referente aos 6rgaos genitals mascu/inos no
                                                   boneco, despindo-o).
                                                   Enlrevistadora: - L. ja mexeu outras vezes antes com voce antes dcste dia
                                                   que sou pai ficou sabendo?
                                                   ·Crianfa: - Ja. A primeira vez que comerou foi quando eu sai da festa do
                                                   tneu amigo. Esquoci o name.
                                                   Entrevistadora: - quantos anos voce tin ha?
                                                   Cri:an<;;a: - Eu tinha seis anos. (ainda possui 6 anos).
       ," AUTENTfCACAO
        ..onfP.re "Om o ong,n"91
                          . .                      Entrevistadora: - Quais os lugares que e/c fazia isso com voce?
                                                   Crianra: - Todos os dias. Foi sempre no quarto dele.
                                                   Entmvistadora: - Onde estava sua familia quando isso acontecia?
                                                   Crian<;;a - Meu pai ia trabalhar e me deixava na casa da minho avo. No dia



                       Ccidigo de Verificacao :2015ACO9391 MRW82HGSM06CZ6Q8

                       GABINETE DO DESEMBARGADOR ROMAO C. OLIVEIRA                                                                            7



                                                 GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_075
     Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 76 of 201
PROJUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 -Assinado· digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Guia de Execu<;ao/Recolhimento




                                                                                                                                               w
                                                                                                                                               0
                                                                                                                                Fis. _ _   •   i:2
                                                                                                                                               a.
                                                                                                               Apela~o 201407\0094042APR       ~
                                                                                                                                                0
                                                                                                                                               "C
                                                                                                                                               '5
                                                     que meu pal descobriu. escondaram o        L na casa do tio J.,   mas fa nao tem           ~
                                                                                                                                               "o'
                                                     creme daquefe que o L. usava em mim.                                                      a:
                                                                                                                                                0
                                                                                                                                               "C
                                                     Entrevistadora: - 'Sei. Alguma vez sangrou sua perereca quando ele fazia                   0
                                                                                                                                               ~<(
                                                                                                                                               .2CD
                                                     isso?                                                                                     oo
                                                     Criani;a: - Nao.
                                                                                                                                               ~~
                                                                                                                                               cow
                                                                                                                                               Ca:'.
                                                     Entrevistadora: - E o bumbum?                                                             ~Cl
                                                                                                                                               ~~
                                                     Crianya: - Niio.                                                                          st co
                                                                                                                                               ,..; st
                                                                                                                                               ~o
                                                     Entrevistadora: - Das vezes qt1e      voce ia a casa da SUB av6 M., o L. sempre           0
                                                                                                                                               C (')
                                                                                                                                                         >-
                                                     mexla com voce ou tinha vez que efa nao fazia?                                            ~~
                                                                                                                                                • LO
                                                                                                                                               ~         -,
                                                     Crian<;a: - Todo dia efe fazia!                                                           0
                                                                                                                                               0
                                                                                                                                                         a...
                                                                                                                                               N5
                                                                                                                                                         "C
                                                     Entrevistadora: - Ele ja te deu afgum presente ou daces?
                                                     Criam;a: - Nao. Meu pal dava dinheiro pra efe e ele comprava maconha. Efe
                                                     tambem bebe cerveja a pinga.                                                              a. '
                                                                                                                                               ::i: :j
                                                                                                                                                (I)      (I)
                                                     Entrevlstado-,a: - Quando efe mexia· com voce, voce santia cheiro de pinga                 Ea,
            AlJTENTICM;Ao                            du percebia se ere· tinha usado•maconha?                                                  ~:g C        •
         ConfAre rom o on·g,.,,
                            . _.
                               ..                                                                                                                  8 .1
                                                     Crianr;a: - Nao. Nao tinha usado.                                                                 • ai
                                                                                                                                               $ -~
                                                                                                                                                   C        •
                                                                                                                                                   (I)    ~
                                                     Entrevistadora: - Efe ja pediu segredo?                                                       Ea,
                                                                                                                                               -          (I)

                                                     Crianfa: ~ Pra nSo contar pro meu pai.                                                    ~~
                                                                                                                                               Cl • •


                                                     Entrevistadora: - Ele disse qt1e iria acontecer afgo sa voce contasse o que
                                                                                                                                               ·-
                                                                                                                                               "C
                                                                                                                                                0
                                                                                                                                                         =a.
                                                                                                                                                         .c
                                                                                                                                               -c E
                                                                                                                                                   :g     (I)
                                                     ele fazia com voe~?                                                                       -~ -m
                                                                                                                                                   Ill (I)
                                                     Criani;a: - Nao.                                                                              0 "C
                                                                                                                                               -o
                                                                                                                                                   ~~
                                                                                                                                                   E
                                                                                                                                                   ~
                                                                                                                                                         Ill
                                                                                                                                                         "C
                                                                                                                                                   0:::
                                                                                                                                                   0      Ill
                                                                                                                                               Cl        >
                                              Em juizo (video' de fl. 256), a crianya contou a mesma versao,
                         mostrando-se enc~bulada ao fa.lar dos fatos e dizendo a todo tempo que nao se

                                                        '     -                        .
                         recordava. No entanto, quando insistia se lembrava de mais alguma coisa, relatava :
                         detalhes, demonstrando que os fatos ainda estao claros em sua mente.
                                                                 .              '      '
                                              Tambem sao v~liosas ~s palavr~s do pai da vitima, colhidas as fls.
                         271/272:



                                                     (... ) que estava passando uns dlas na casa de sua Tia M. C., com a vitima,
                                                     em raziio de sua esposa esta intemada; que nesta casa mora J., N., J., J.,
                                                     J. e. sua ti/ha M.E. e L.; que L. e filho adotivo de outra tia M.A.; que L. reside
                                                                     ,         .               . '   ·.
                                                     na casa ~a tla M.C.; q'ue quando ocorreu os fatos ;a estava hospedado na
                                                     casa da tia M.C. 15.dias aproximiidamente; que dormia com a filha I. na



                         C6digo de Verificacao :2015ACO9391MRWB2HGSM06CZ6Q8

                          GABINETE Do DESEMBARGADOR ROMAO C. OLIVEIRA                                                                 B



                                                    GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_076
   Case
PROJUDI    9:20-mj-08171-BER
        - Processo:                       Document
                    0017372-86.2016.8.07.001?              3-1
                                              - Ref. mov. 1.1       Entered
                                                              - Assinado         on FLSD
                                                                         digitalme.nte           DocketLeite
                                                                                       por Luiz Fernando 04/29/2020
                                                                                                             da Silva:319047   Page 77 of 201
01/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Guia de Execuyao/Recolhimento .


         I
        .!
      I                                                                                                                             il'Y. 'JI         w

     .I                                                                                                                          F'ts~;,/   h         0
                                                                                                                                                      ii
                                                                                                               Apslat;lo 201407 ,00940421\PH r   I    a.
                                                                                                                                                      ~
                                                                                                                                                       0
                                                                                                                                                      i:,


                                                   sala, apenas os dois; que enquanto ass1stia o jogo de futebol na televisiio, I.                    '5
                                                                                                                                                       ::,
                                                                                                                                                      "[
                                                   brlncava com a cachorrinha; que a cachorrinha subiu para a parte de cima                           a.
                                                                                                                                                      0
                                                                                                                                                      i:,
                                                   da_ casa; que I. subiu atras da cachorrinha e ficou la em cfma; que apos 15                        0
                               -I ·                                                                                                                   'B.  <C
                                                                                                                                                       ::, al
                                                   minutos comefOU chamar a I. mandando-a descer e esta n:Jo respond1a;                               oo
                                                   apos gritar mais alto I. desceu e di~e que queria tomar banho; que o                               ~~
                                                                                                                                                      «>w
                                                                                                                                                      0 a::
                                                   depoente disse que ainda estava cedo e quo iriam tomar banho ap6s                                  ~a
                                                   camfnharem: que I. ins,stiu em tomar banho e disse que estava sangrando,                           ~n:
                                                                                                                                                      'stCX)

                                                   que neste momenta olhou para o shorts de f. e viu qua estava ensopado de                           ::: ~>-
                                                                                                                                                      0
                                                                                                                                                      c (")
                                                   sangue; que neste momento_perguntou ~_I. o que havia acontecido, se foi L. ·                       "iiiX
                                                                                                                                                      ...J>
                                                                                                                                                        • IO
                                                                                                                                                      ~      -,
                                                   que fez alguma coisc1 com ola; que esclarace que perguntou se havia sido L.                        0      a.
                                                                                                                                                     ~        i..:
                                                   porque somente efe estava no andc1r de cima; que perguntou o que L. havia                         ~       .g
                                                                                                                                                     8
                                                                                                                                                     C"! :.::
                                                                                                                                                             .g
                                                   feito e J. disse que eJe estava em clma de/a; que neste momenta se                                NC
                                                                                                                                                     o CD
                                                   descontrolau e subiu atras de L. e viu que este estava tomando banho; que                          C      :E
                                                                                                                                                     a. '
                                                                                                                                                     ~       :l
                                                   bateu na porta ate que L. abrit1, fT!Omento em que o agrediu; que nSo                              CD CD
                                                                                                                                                      E 1l
                                                   chegou a entrar no quarto onde estava L.; que L. negava e dizia que nao                           J2
                                                                                                                                                      C
                                                                                                                                                             .c•
                                                   havia teito nada; que ligou par a sua tia e pediu que viesse para casa e Jigou                     8• -~
                                                                                                                                                         ai
                                                   ainda para o seu chefe que e adva_gado epediu orienlat;iio; que chegou sua
                                                                                                                                                     ~
                                                                                                                                                      CD ::,
                                                                                                                                                             -~
                                                                                                                                                      E  CD

                                                   tia acof!Jpanhado de outros parentes, J._, N., J., J., C., Tia N., S.; que dlsse a                iij     3l
                                                                                                                                                     Ii:t:
                                                                                                                                                     i:,
                                                   sua tia senao fria ma(ar L., que todas essa pessoas viram o shorts de J. sujo                      0,::
                                                                                                                                                     -c E
                                                   de sangue que esta ainda estava vestlda neste momenta; que I. sempre                               ~      CD
                                                                                                                                                     -~ .l!?
                                                   morou com o depoente a que nunca tinha tido sangramonto anterior a este
                                                                                                                                                     ., :
                                                                                                                                                     o-c
                                                                                                                                                     c~
                                                   dia; que foram para a delegacia o depoente, e mais quatro parentes (J., J., o                     ~ ~
                                                                                                                                                     i30 ;g.,
    I                                              depoente, I. e L.); que foram encaminhados para a 21a DP; que neste dia


_,I
                                                                                                                                                     O>
                                                   sua fllha fai ouvida e contou tudo; que o depoente tamMm foi ouvido; que
                                                   em seguida forc1m para o /ML; que a cafcinha e o shorts de I. ficaram no
                                                   /ML; ·que nunca teve nenhum desentendlinento com              Li que tlnham         uma
                                                   conv1v(mci".l tranqiiiia com ole; que Ch~fJOU a leva'r L. para entregar

                                                                    .              .
                                                   currtculumjuntamente com a sua esposa; q;;~· o refacionainento de L. com I.
                                                                                    .      .
                                                   era normal e· ele brincava ·com els, normalmente; que L. e usuario de
                                                   drogas. inclusive foi achado vestfgios de drogas no seu quarto pela policia;
             " AUTENl]CACAo                        que antes do fato L disse ao depoenta que ia sair para fumar um baseada e


  I
             •..onfAre rom o origin.;
                                                   salu com os amigos (... ).
                           I



 I                                          A mae da vitima tambem relatou que por duas vezes a crian~a
                       chegou da casa da tia M.C. (local dos fatos) com dor na genitalia e tratava com
                       pomada de assadura (fls. 273/274):

                       COdigo de Verilicacao :2015AC09391MRWB2HGSM06CZ6Q8
                       !
                       GABINETE       DO DESEMBARGADOR ROMAO C. OLIVEIRA                                                                  9



                                                  GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_077
     Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 78 of 201
PROJUDI - Processo: 0017372-8'6.201tta.61.001s·- R~f. mov. ·1.1 -Assinado digltalmente por Luiz Fernando Leite da Silv~:319047
01/02/2019: DIGITALIZAQAO DO PROCESSO. Arq: Guia de Execuc;ao/Recolhiniento               .                     .




                                                                                                                                   Fis.
                                                                                                                ApeL~ 201407100940421\PR



                                                     ( ... ) que no dia dos fatos estava internada am um clinica de atendimento
                                                      .                '        --   ...      ~ '
                                                     psicossocial e nao· presenciou os fatos; que ja estava internada a dois
                                                     meses quando ocorreram as fatos, pols havia tentado o suicidlo; qiIe antes
                                                     de sar internada a depoe~te t;abafhava e enquanto trabalhava deixava I.
                                                     aos cu/dados da tia M. C., na casa onde ocorre11 os fatos; que f. passava o
                                                     dia la   e a pegava a noite; que 1:   estava sendo maltratada na escofa, razao
                                                     pela quaf a tirou da escofa ea deixou aos cuidados da Tia M.C., durante o
                                                     dia; que I. flcava com M. C. dois meses antes de ser lnternada; que em
                                                     janeiro de 2013 L. veio resldircom a tla M.C., antes morava com a mae dale
                                                     nos Estados Unidos; que neste periodo em que f. ficava aos cuidados de
                                                     M.C.,    L. ja morava na c;sa: que      a convfv{jncia com L. era boa e que a
                                                     famllia era ·unida, e chegou a levar curriculum com este; que conversava
                                                                           '
                                                     com L. normafmente; que L. entende bem o portugues e fa/a bem; que
                                                     apenas tern dificu/dade com a escrita em portugU,s; que          L.   ~   fl/ho adotivo:
                                                     que L. contou a depoente que brigava com seu pai adotivo em razSo de ser
                                                     usuario de drogas e que em uma dessas brigas foram para, na defegacia
                                                     nos Estados Unidos; que I. nunca recfamou do comportamento de l. antes
                                                                   •
                                                     da ocorrencia dos fatos; que por duas vezes I. ao voltar da casa da tia M.C.
                                                     reclamou de dor na genitalia; que a depoente tratava com pomada ante
                                                     assadura e nao desconfiou Qua se trataria de abuso; que a depoente ap6s a
                                                     ocorrencia dos fatos perguntou a I. se quando a mamae havia passado a
                                                     pomadlnha havia sido o L. que tinha feito algttma coisa, e a vitlma
                                                     respandeiJ que L. havia deitado em cima defa e mexido em sua vagina com
                                                     os· dedos; que 'l disse que nao contou para mse porque L disse para nao
                                                     ·contar para ninguem; ( ... ) que antes desse fato /. nunca tin/la tido nenhum
                                                     sangramento e riem teve depois; (. .. } cjue ·depois do fato piorou o seu estado
                                                     de satide e decic#u· com seu esposo que a depoente e I. iriam para o Piaul
                                                     onde ·mora a mae da depoente; que atualmente a depoente encontra-se
                                                     estavel ( ..•) .




                                             . Destaca-se,
                                                    .                  .
                                                           ai.nda, o depoimento de N.C.F. (fls. 301/303), que
                                                               ;
                                                                                                                                          e
                         parente do acusado e da vitima e acompanhou a menina ao hospital:
                                                                   '           ..




                                                     (.•.) que antes dos fatos estavam todos na casa da J. em um churrasco; que



                          C6digo de·Verificaclio :2015ACO9391MRWB2HGSM06CZ6Q8

                          GABINETE 00 DESEMBARGADOR ROMAO C. OLIVEIRA                                                                     10



                                                    GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_078
  Case •9:20-mj-08171-BER
PROJUDI                                  Document
           Processo: 0017372-86.2016.8.07.0015 - Ref. mov.3-1     Entered
                                                          1.1 - Assinado        on tFLSD
                                                                         .diQitalmen. e por LuizDocket    04/29/2020
                                                                                                 Fernando Leite               Page
                                                                                                                da ~ilva:319047      79 of 201
01/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Guia de Execuoao/Recolhlmento               ·


           I
       .]                                                                                                                   ,. w/it
                                                                                                                 ._,,,.,,,",...;.,. I       ~
                                                                                                                                                  ~
                                                                                                                                                  a.
                                                                                                                                                  ~
                                                                                                                                                     w



                                                                                                                                                      0
                                                                                                                                                  "C

                                                   de la L., I. e L. foramJuntos para casa de M.C.; que mais tard9 L. ligou para                  'ti
                                                                                                                                                   :,

                                                   o telefona de sua mae M C., que ainda estava na casa de J.; que L. pediu
                                                                                                                                                  ·e-
                                                                                                                                                  a.
                                                                                                                                                     0

                            .,                     que sua mae fosse imediatamante para casa sanao mataria L.; que
                                                                                                                                                  "C
                                                                                                                                                     0
                                                                                                                                                  '5. c(
                                                   imodiatamente sou ;r,ngo J., o osposo da depoente e a esposa de J., N.,                        ..2 co

                                                   foram ate a casa de M.C.; que depois foram J. e sua mae M.C.; que depois
                                                                                                                                                  cow
                                                                                                                                                     i~
                                                                                                                                                  0 0:::
                                                   foram a depocmte e N. sua prima; que Q,u ando chegou prasenciou L. muito                       ~o
                                                                                                                                                  en>-
                                                                                                                                                  ..- r--
                                                   neNoso com a roupa de I. nas maos, enquanto que L. estava no quarto de
                                                                                                                                                  st:~ I
                                                   M. C.. m~e da dcpoente acompanhado de J., seu lrmao e sou marido                               :: 0
                                                                                                                                                  0
                                                                                                                                                     c
                                                                                                                                                          >-
                                                                                                                                                          <")

                                                   segurava a porta; que seu marido disse que ainda nllo sabia          o que havia de            'iii
                                                                                                                                                  ..J
                                                                                                                                                          ><
                                                                                                                                                          >
                                                                                                                                                 ..-• -,
                                                                                                                                                      It)

                                                   fato ocorrido, mas que estava na porta ~ra impedir que L. entrasse je que                     0
                                                                                                                                                 0
                                                                                                                                                   a...
                                                   astava muito ne,voso; que pode ver que no shorts e na calcinha do I. grande                   ~ c5
                                                                                                                                                 o'
                                                                                                                                                  "C
                                                                                                                                                   B
                                                   quantidade de sangue e que parecia tambr§m um pouco umido; que todos                          ~~
                                                                                                                                                 NC
                                                                                                                                                 0         Cl)
                                                   pedlfam para que L. se acal_masse; que entrou em seu quarto acompanhada                        CJ:!
                                                                                                                                                 a. '
                                                                                                                                                 ~        "3

       I                                           d~ I. e la estava N., sua cunhada; que tambem entraram outras mu/heres da
                                                   familia; que a depoente perguntou para I. o que havia acontecido; qua I.
                                                                                                                                                  ~ le
                                                                                                                                                 .e .c
                                                                                                                                                  L..~

                                                                                                                                                  C         •




   I                                               aparentando t~nquilidade respondeu que L. havia passado creme em sua                           8. .1
                                                                                                                                                      ~
                                                                                                                                                 ~-~
                                                   paroreca e em seu bumbum; quo inlcialmento J. nao queria contar; que J.                       Cl)      :,

                                                                                                                                                 .5ftl le
                                                   aceItou a ideia da depoente de fazer um desenho e ao expJicar o dosenho                                II)

                                                                                                                                                 £>t
   I                                               disse que L. havia passado crome em seu bumbum e em sua perereca; qua
                                                   a depoonte perguntou a I. se L. havia feito mais alguma coisa, ou se ela
                                                                                                                                                 "C :t:
                                                                                                                                                 0 .c
                                                                                                                                                 -c E
                                                                                                                                                 ~
                                                                                                                                                 -ftl~ ~
                                                                                                                                                          Cl)




   I
                                                   havia vista mais alguma coisa, ao que I. respondeu que nao; que em                            0
                                                                                                                                                          Cl)
                                                                                                                                                          -0
                                                                                                                                                 'E 0
                                                   segU1da L. te/efonou para o sau chefe, que J. na condir;ao de poJicial deu                     Cl) 'B.
                                                                                                                                                  Em
                                                   voz .de pris~o a L.; qi.le L., J.,. o esposo da depoenta, L. e I. foram para a                i3 ;g
                                                                                                                                                 0 ftl
                                                                                                                                                 O>
                                                   delegacia; q1,1e quan~o chegaram na casa de M.C.• J, ja hav,a tornado
                                                   banho; quo no dia $eguinte pela manha, por volta de 10h30, telefonou para
                                                                                va no Hospital do Guara com I.; que L. disse que
                                                 . L. e ~ste disse _q ua 1:;stl1_
                                                  n~o havia Jevado _l,. par,a ser consuftada e sim quc havia ido consultar-se,
   I
   I
                                                  uma vez que esta~ com o bra~o e o tornozelo machucados: quo foi para o
                                                  hospital com a inten9So de que I. tambem fosse consultada; que to, a
                                                  depoente que entrou com I. na consulta; que primeiro e/a passou por uma
                                                  pediatra e dapois por uma assistante social             e   psic6loga que ouviram   a


  I                                               narrativa de I.; que a pediatra encaminhou I. para uma ginecologista
                                                                        .
                                                  experiente; que a ginecologista examinou I.
                                                                                                      .
                                                                                                    enada constatou anormal; que
                                                  I. respondeu ncgativamente as perguntas que a ginecologista fez di-zendo
                                                  que L. nao havia mexido aqui e qua nao dofa quando fazla x1xl ou coco; que
                                                  depo1s disso I. foi encaminhada para psicologa, isso no mesmo dia; que
                                                  primeiro entrou somente I. e depois entrou a dopoente; quc a depoente se



                       Codigo de Y,erificacao :2015ACO9391MRWB2HG'SM06CZ608

                       6ABINETE Do DE-SEMBARGADOR ROM.AO C. OLIVEIRA                                                                 11



                                                GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_079
     Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 80 of 201
PROJUDI - Processo: 0017372-86.2016.8.07 .0015 - Ref. mov. 1.1 - Assinado digitalmente por Luiz Fema~do Leite da Silva:319047
01/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Gula de Execu~o/Recolhimento .




                                                                                                                                             w
                                                                                                                                Fis.         ~n.
                                                                                                               ~ 20\4071~042APR              j:;
                                                                                                                                              0
                                                                                                                                             "C

                                                    recorda de ter dito a psic6loga que m1o acreditava cem por cento nem em L.               '6
                                                                                                                                              :,
                                                                                                                                             ·e-
                                                                                                                                             n.
                                                    e nem em J.; que explicou que nlio acreditava cem por cento em I., pois esta              0
                                                                                                                                             "C
                                                    Ja   havia ficado muito tempo     na corripanhia da depoente e a depoente               lo
                                                                                                                                            . 'B. <
                                                                                                                                              _a Ill
                                                    constatou que se tratava de c,ma crlan~a mentlrosa; que R. uma vez
                                                    comentou com a depoente que         o.: enUlo com aproximadamente 09 anos                 i~
                                                                                                                                             cow
                                                    havia tirado a frauda de I. com aproximadamente 03 anos e a abrat;ado por
                                                                                                                                             ga:::
                                                                                                                                             NO
                                                    tr/ls, mas que R. nao to'mou qualquer atitude; que D.        e filho   de J., irma da
                                                                                                                                             ~~
                                                                                                                                             -.:t     co
                                                                                                                                             ~c!;
                                                    depoente: que tem conhecimento q11e R. ja foi estuprada, tendo ouvldo de/a               0
                                                                                                                                              C <')
                                                                                                                                                      >-
                                                                                                                                             "iii X
                                                    pr6pria; que enquanto R. esteve lntemada I. llcava na casa de sua mae; que               ....J>
                                                    L. sempre foi muito cuidadoso com I.; que o len,;ol apreendido foi retirado de
                                                                                                                                              ... -,n.
                                                                                                                                              0
                                                                                                                                                •IO


                                                                                                                                              ~        i.:
                                                                                                                                                       0
                                                    um quarto que flea ao /ado do de L. no andar de cima; que esse quarto era                         "C


                                                    de J., J. e M.E. ( ... ).                                                                 N~CD
                                                                                                                                              o
                                                                                                                                              c:!,!
                                                                                                                                              n. '
                                                                                                                                              :::.i: =i
                                                                                                                                              CD CD
                                                                                                                                              E  CD

                                                -
                                             Soma-se a isso os exames periciais realizados. No Laudo de Exame
                                                                                                                                                 0~
                                                                                                                                              -C .c•
                                                                                                                                               0"'
                                                                                                                                               <.> .2.
                                                                                                                                                     - G)
                        de Corpo de Delito (fls. 279/280), ficou evidente que nao houve conjunc;ao carnal ou                                  S·cr
                                                                                                                                              C  •
                                                                                                                                                 CD :,
                        viol~ncia. No prontuario ·medi.:o-tamb~m ficou registrado que os exames detectaram                                    mi
                                                                                                                                                 E CD
                                                                                                                                              ~::::::
                                                                                                                                                 Cl . •
                        regiao anal sem alterai;:oes (fl. 290).                                                                               ·-  a.
                                                                                                                                              "C :t::
                                                                                                                                                 0    .c
                                             No enta~to, o shorts ea calcinha da crianc;a estavam com manchas                                 -c E
                                                                                                                                               :g CD
                        de sangue e foram . levados para exame tecnico. No Exame de Constatac;:io de                                          -~ ~
                                                                                                                                                 Cll CD
                                                                                                                                                 0 "C
                        Material Biol6gi~o (fls. 61_164 ). concluiu~se que :                                                                  C     _g
                                                                                                                                                 ~~
                                                                                                                                                 :, "C
                                                                                                                                                 0    ·-
                                                                                                                                                 0    iii
                                                                                                                                              O>

                                                    ( ... } nas amostras de tecido recortadas da calcinha, do shorts e da camiseta
                                                    foi constatada     a presem;a de sangue humano a de s~men, porem nao foi
                                                    constatada a presen~a de espermatoz6ides; e que na amostra de tecido
                                                    recortada do lent;ol foi constatada a presem;a de sangue humano (... ).




                                              No Laude de Exame de DNA (fls: 70/73-A), chegou-se                            a seguinte
                        conclusao:



                                                    - Na amostra de secre9ao perigenital foi identificado um perfll genetico
                                                     (mico. proveniente de uma pessoa do sexo feminino id~ntico ao perfll
                                                    identificadd na amostra bio/ogica coletada de l:L C.N.


                         C6digo de V-eriflca£Ao :2015AC09391 MRWB2HGSM06CZ6Q8

                         GABINETE Do DESEMBARGADOR ROM.AOC. OLIVEIRA                                                                   12



                                                    GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_080
   Case- 9:20-mj-08171-BER
 PROJUDI                                 Document
         Processo: 0017372-86.2016.8 .07.0015 .- Ref. mov. 3-1      Entered
                                                           .1.1 - Assinado        on FLSD
                                                                           digitalmente por LuizDocket   04/29/2020
                                                                                                Fernando Leite da Silva:319047Page                81 of 201
 01/0212019: DIGITALIZACAO DO PROCESSO. Arq: Guia de Execu~o/Recolhimento                                         ,




       J                                                                                                                                                   II
                                                                                                                                            uAfi~J
                                                                                                                                          Fls.u..J// •
                                                                                                                                                                ~
      1I
                                                                                                                      A"°".-..;;i,, 2014071~40421\Plt' /



                                                   -.Na amostra obtida da camiseta foi ide!J.lificado um perfil genet,co unico,


      I                                            provenien_te de uma pessoa do sexo masculino, identico
                                                   identfficado na amostra biologic a coletada de L. C.R. A probabifidade do se
                                                   solecionar ao acaso na pqpular;ao mascvlina uma pessoa nao relacionada
                                                                                                                                         ao perfil



                                                   apresentando o mesmo perfil .                e        de aproximadamente 1 em
      I                                            •-
                                                        ~



                                                            •      •
                                                                          . '
                                                   JB.ooo.ooo.000.000.000.ooo.ooo.o"oo
                                                                                     t     ••
                                                                                                \




                                                                                                    ..
                                                                                                         (um em trinta e o,to septilhoes) .
                                                   - Nas amostras obtidas do short e do le~ol foi obseNada uma mistvra de
                                                   material genetico do pelo monos duas pessoas, sendo vma do sexo
                                                   masculino e uma do sexo feminino. 0 perfil obseNado em maior quantidade




e I,.
                                                   nesta mistura       e proveniente de uma pessoa do sexo masculfno e e identico
                                                   a_o perfil identiflcado na amostra bio/6g1ca coletada de L.C.R. 0 perfll
                                                   observado em menor quantidade nesta mistura                         e idfJntico       ao perfil
                                                   ldentificado na amostra biof6gica coletada de I.L.C.N.
                                                   - Na amostra obtida da calcinha foi observada uma mistura de material
                                                   genatico de pefo menos duas pessoas. 0 porfil observado em maior
                                                   quantidade nesta mistura
                                                                           .
                                                                                 e provenfente de. .uma pessoa do sexo feminino e
                                                   e ic[entico ao perfil identificado na amostra biologica colefada de I.L.C.N. o
                                                   perfil observado em menor quantidade nesta mfstura e identico ao perfil
                                                   identificado na amostm bio/6gica coletada de L.C.R. Apos ampliRca~ao da

                                                                       .
                                                  amostra para os mi'tfcadores do cromossomo Y, obsorvou-se qve nas
                                                                                         .
                                                  amostras do sec_re,;t10 perigonital,. da calclnha, doshort, da camisata e do
                                                  fen~/ foi identificado vm hapfotico do' cromossorrio . Y imico qve                    e idf!ntico
                                                  ao hap/6tipo identificado na amostra bio/ogica coletada de LC R. A
                                                  probablfidade de se se/ecionar ao acaso na popular;ao mascvlina uma
                                                  pessoa n,fo rela-cionada apresentando o mesmo hapfotipo                                     e   de


--I                                               aproxill1ijl_damente 1 em 14.928 (uma em quatorze mil novecentos e vinte o
                                                  oito).




  I                                        A meu sentir, o laudo pericial, nos termos em que lavrado, refor~a o
                       conjunto probat6rio no sentido da autoria da conduta reprimida eis que, em cotejo
                       cbm as demais provas carreadas, evidencia os abuses sofridos pela vitima criarn;a .


 I                                         As respostas aos quesitos (fls. 316/317 e 319/322) nao contrariam
                       os laudos anteriores, somente indicam a falibilidade da tecnica usada, que, a
                       prop6sito e muitp baixa. Em um dos exames, a chance de se encontrar o mesmo
                       perfil na populayao masculina               ~
                                                                               '.
                                                                       de uma em trinta e oito septilhoes, em outro exame
                       e de uma em catorze mil,                 ?proximadamente,
                                                                             . . com o destaque
                                                                                          .     de que a observa~ao

                       Codigo de_Verificacao :2015ACO9391 MRWB2HGSM06CZ6Q8

                       GABINETE    Do DESEMBARGADOR RQMAO c_. OLIVEIRA                                                                            13



                                                 GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_081
     Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 82 of 201
PROJUDI - Processo: 0017372-86.2016.8.07 .0015 - Ref.mov.
                                                       1.1 - Assinado digitalmente por Luiz Fernando leite da Silva:319047
01/02/2019: DIGITALIZACJI.O DO PROCESSO. Arq: Guia de Execui;llo/Recolhimento                             .




                                                                                                                              Fis.
                                                                                                             /Ip.   lo 201407100!M042APR



                        de perfis coincidentes··nos marcadores :do cromossomo Y indica mesma origem ou
                        mesma linhagem patrillnea entre os ·individuos que produzem as amostras (fls.
                        73/73-A). Contudo,          e i~provaver qu~          a amostra colhida nos materiais (shots,
                        calcinha, camiseta e lenc;ol) seja de outra pessoa de mesma linhagem patrilinea,
                        como o pai ou outro parente, pois o acusado e adotado e, com isso, nfto possui
                        genetica semelha.nte aos outros ·membros da familia que frequentavam a casa.
                                        Demais disso. os laudos, ~inda que com uma margem pequena de
                        desconfianc;a, aliados ·as demais' provas dos autos, sao suficientes para confirmar a
                        versao apresentada pela vitima.
                                             Cumpre consignar que o crime de estupro de vulneravel nao exige a
                        presenc;a de viol~ncia ou grave ameac;a contra vitima, e a ofensa a dignidade sexual
                        e o quanto basta. Nao ha, pois, se faiar em absolvii;ao . .
                                        Com efeito , a pa lavra da vitima ha que se conferir especial
                        credibiHdade, maxime se em harmoni~ com os demais elementos de prova
                        constantes dos autos . .
                                        A jurisprudencia que promana do colendo Superior Tribunal de
                        Justic;a e no sentido de que, praticadas sem a presenc;a de testemunhas, a palavra
                        da vitima tern grande validade como prova. Confira-se:



                                                 .. CRIMINAL. Rl=SP. ATENTADO VfOLENTO AO PUOOR. ABSOL VIQAO EM
                                                    SEGUNDO GRAU. REVALORAQAO DAS PROVAS. PALAVRA DA vlrtMA.
                                                    ESPE'CIAf RELEVO. AUSl:NCIA OE VEST{GIOS. RECUR SO PROV/DO. I.
                                                    Hfp6tese.em que o ju/zo sentenclante se villeu, primordialmente, ds pslavra
                                                    da vltlma - menlna de apenas B anos de idade,      a epoca do fato •, e do laudo
                                                    psicot6gico, considerados coerentes em seu conjunto, para einbasar o
                                                    decreto condenatorio. ''II. Nos crimes de estupro e ateritado v/olento ao
                                                    pudor, a i,a1avra da vitima tem grande valldade coma prova, especialmente
                                                    porque, na msior psrte·dos casos, esses delitos, por sua pr6pria natureza,
                                                    n~o contsm    com testemunhas e sequer deixam vestlgios. Precedentes. Ill.
        .. AUTENTICN;AO
        ~ fare rom o oHgin:;                        Recurso provIdo, nos terrnos     dd voto do Relater.   (REsp 700. 800/RS, Rel.
                                                    Mlnistro GILSON 6iPP, QUINTA TURMA, julgado em 22103/2005, DJ
                                                    18/04i2005 p. 384)
                                                    PENAL I= PROCESSUAL PENAL - ESTUPRO E ATENTADO VIOLENTO
                                                    AO PLJDOR. NULIDADES • INOCORRIENCIA - CRIMES CONSJDERADOS
                                                    HEDtONOOS •• REGIME INTEGRALMENTE Fl=CHADO ~ CONDENA<;AO
                                                    COM BASE EM DIVERSAS PROVAS COLHIDAS DURANTE A


                         Codigo de Verilicacao :2015ACO9391 MRWB2HGSM06CZ6Q8

                         GABINETE 00 OESEMBARGADOR ROM.AOC. OLIVEIRA                                                                  14



                                                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_082
 Case 9:20-mj-08171-BER
PROJUDI-Processo:                       Document
                     0017372-86.2016.8.07.0015- Ref. mov.3-1    Entered
                                                          1.1 -Assinado       on FLSD
                                                                        digitalmente        Docket
                                                                                     por Luiz Fernando 04/29/2020         Page
                                                                                                       Leite da Silva:319047     83 of 201
01/02/2019: DIGITALIZA<;AO DO PROCESSO. Arq: Guia de ExecucaoJR~lhimento                                             •



     .   }
         !


         1
         I                                                                           .              '

                                                    ocorrencia de nulidade em condena~ao com base exclusiv_a na palavra da
                                                    vftima, o .writ improceda. Pela Jaitura do v ac~rdao, verifica-se que a
                                                    condenar;iio se deu com base em dive~sas outras p~ovas, dentre as quais. a
                                                    palavra da vitima gu~, nes_
                                                                              s as casos, assume especial relevo, ja que
                                                    geralmente tais crimes sao cometidos
                                                                   •                        •
                                                                                                a escondidas (...) - Ordem denegada.
                                                                                                                '         1




                 AUTENTICM;AO   -                   (HG 29.412/RJ, Rel. MJnistro JORGE SCAR1"EZZINI, QUINTA TURMA,
                                                    JUlgado em 14/10/2003, D..f 19/12/2003 p 531)
              ConfAre rom           o origin.._
                                I
e                                             A jurisprud~ncia desta egregia Corte de Justiya firmou entendimento
                      de que. nos crimes contra os costumes, a palavra da vitima, quando em harmonia
                      com o conjunto probat6rio, e suficiente para autonzar a condenayao.
                                I             Destarte, nao resta duvida de que a conduta praticada pelo apelante
                      amolda-se aos parametros normativos insertos no artigo 217-A, caput, do Codigo
                      Penal.
                                              0 Ministerio Publico requer a condenavao pelo art. 217-A, caput, do
                      CP por diversas vezes. A vitima afirmou que os. abusos ocorriam todos os dias, no
                      quwto do acusado, no horario que seu pai ia trabalhar e a deixava na casa da av6
                      (fl. 39). Em julzo, a vitima afirmou que os fatos aconteceram outras vezes, mas nAo
                      soube indicar quantas ou quando foi a primeira vez (video de fl. 296).
                                              A mae da vftima !a~bem informou que a menina, em duas
                     oportunidades. apresentou vermelhidao na regiao da vagina quando voltava da casa
                            1
                     da av6, mas acreditava que ~ra _so assadura.



-                           I
                                          .. A vergonha demonstrada pela vitin:ia em seu depoimento em juizo
                      n.lo permitem indicar com precisao_ quantas vezes os abusos sexuais ocorreram,
                      ~as ficou claro que houve outras ocprrl!lncias alem do dia 2 de fevereiro de 2014.
                            .                 Portanto, condena-.se o acusado
                                                                                 •
                     2W-A, caput, do CP, por du,as vezes, na forma no art. 71 do CP.
                                                                                         C011'.10       incurso nas penas do art.


                                              Passo   a dosim~tria da.pen a..
                                              Analisando as condi<;6es previstas no art. 59, do C6digo Penal,
                     verifica-se que a culpabHidade .. motivos, c;:ircunstancias e consequencias do delito
                     sao as normais do tipo. O reu            e primario (fl. 85). As testemunhas que conheciam o
                     acLsado (fls. 299, 300, 301 e 305) nAo indicaram qualquer comportamento que
                     pudesse macular sua conduta social ou valorar negativamente sua personalidade. 0
                     comportamento da vitima nao contribuiu para a pratica do delito.
                                              Sendo as condiy0es favoraveis ao reu, fixa-se a pena-base em 8

                        I
                   . C6digo de Veriticacao :2015/\CO9391MRWB2rlGSM06CZ6Q8

                     G/\BINETE DO DESEMBARGADOR ROM.AO C. OLIVEIRA                                                                15




                                                  GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_083
       Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 84 of 201
PROJUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 -Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZA<;Ao DO PROCESSO. Arq: Guia de Execucao/Recolhimento                                     .




                                                                                                                               Fis.
                                                                                                               Afl•~ 20140710094042APR


                         (oito) anos de reclusao, patamar minima para a especie delltiva, que se concretiza
                         ante a inexistencia de agravantes ou atenuantes ou causas de aumento au
                         diminuiyao de pena.
                                              Para o segundo delito,- perpetrado em continuidade, aplica-se a
                         mesma reprimenda no patamar                de   8 (oito) anos de reclusao, porquanto i~alteradas
                         as condiyoes faticas do crime e os balizadores pessoais do acusado.
                                              Destarte, comprovadas duas condutas ofensivas, e com fulcro no
                         art. 71, do C6dlgo Penal, a sanyao deve ser majorada em 1/6 (um sexto).
                         concretizando-se a pena final em 9 (nave) anos e 4 (quatro) meses de reclusao.
                                              O regime de cumprimento da pena                e o fechado, face ao disposto no
                         artigo 33, § 2°, "a", do Estatuto Repressive.
                                              Ap6s o transito em julgado, procedam-se as anota<;oes e
                         comunicayoes de praxe.
                                              lsto posto, da-se provimento ao recurso ministerial.
                                              Ee ovot-0.



                         0 Senhor Desembargador ESDRAS NEVES - Revisor
                                              Com o relater.




                         0 Senhor Desembargador
                                         .      MARIO MACHADO - Vogaf
                                                                 .                               .
                                              Com o relater.




                                                                         DECISAO
..     AUTENTICM;AO
     i-:Ol"lfAre rom o origin.;
                                               P~OVER. UNANIME'




                         C6dlgo de Vorificacao :2015ACO9391 MRWB2HGSM06CZ6Q8

                          GABINETE    Do DESEMBARGADOR ROMAO C. OLIVEIRA                                                              16



                                                    GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_084
   Case
PROJUDI     9:20-mj-08171-BER
        - Processo:                        Document
                    0017372-86.2016.8.07.0015 - Ref. mov. 1.13-1     Entered
                                                              - Assinado          on por
                                                                         digltalmente FLSD     Docket
                                                                                         Luiz Fernando     04/29/2020
                                                                                                       Leite da Silva:319047   Page 85 of 201
01/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Guia de Execui;ao/Recolhime~to




                                                                      lJ .·. W)'fFT[
                                                                     td[n""!!li i'( } -'. .
                                                                                   .;
                                               Podcr Juiliciuriu
                                              SECRETARIA DA PRIMEIRA TURMA CRIMINAL




                                                              CERTID.AO
                                                         TRANSITO EM JULGADO

                                                     APR: 2014 07 1 009404-2

                                               Certifico e dou fe que          OS V.   acordaos de fls. 468-475 e
                               490-493 transitaram em julgado para o MINISTERIO PUBUCO DO
                               DISTRITO FEDERAL E TERRITORIOS em 21 de·Julho de 2015.


                                                       Brasilia-OF, 22 de julho de 2015.

                                                                       CJY~
                                                          Camila de Sena Silverio
                                                    Servidora da Primeira Turma Criminal
                                                                Mat. 317403




                                                                      REMESSA

                                           Nesta data fa1:to remessa desses autos                 a SURER.

                                                       Brasflia-DF, 22 de julho de 2015 .

                                                                    . (J/\
                                                           Camila      de
                                                                     Sena Silverio
                                                    Servidora da Primeira Tunna Criminal
                                                              Matricula 317403




                                                                                                         .AUTENTfCA<;AO
                                                                                                      1:0r,fere rom o origio.-

                                                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_085
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 86 of 201
PROJUDI- Processo: 0017372-86.2016:8.07.0015- Ref. mov. 1.1 -Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Gula de ExecuC4olRecolhimento




    - j

                                          .        Podor Judlclarlo da Uniao
                                    Tribunal de Justi1;a do Distrito Federal e dos Tc.rrit6rios
                                                                                                     -dffri~ ~
                                                                                                       UIIWUw~ LJ
                                                                                                                               Fis.
                                                                                                                                      -,
                                                                                                                                      ... ✓-
                                                                                                                                      x-;O
                                                                                                                                                '\.,


                                                                                                                                               ~~
                                                                                                                                                    \



                        6rgao                                          1a TURMA CRIMINAL
                        Classe
                           I
                                                                       EMBARQOS DE DECLARAQAO NO(A)
                                                                       APELAQAO
                        N. Processo                                    20140710094042APR
                                                                       (0009157-19.2014.8.07.0007)
                        Embargante(s)                                  L.C.R.
                        Em,b argado( s)                                M.P.D.D.F.E.T.
                        Reiator                                        Desembargador ROM.AO C. OLIVEIRA
                        Ac6rdao N.                                     877600



                                                                                   EMENTA



                                                   PROCESSUAL PENAL. EMBARGOS DE DECLARAQAO .
                                                   INEXIST~NCIA DE VICIOS . EMBARGOS NAO PROVIDOS .
                                                   E de se negar provimento aos embargos de declarac;:ao quando
                                                   nao for constatado erro material, obscuridade, contradic;ao ou
                                                   omissao no ac6rdao recorrido, maxime quando a parte
                                                   embargante visa rediscutir a materia de merito, almejando
                                                   efeitos processuais para fins de prequestionamenlo .




             AUTENTICJt.CAO
          i:Onmre rom o oripin•

                           I .

                         C6digo de Verificacl!o :2015ACO2TF2DZMULQ4X8L4 VNR36


    I                    °f'BINETE 00 D ESEMBARGADOR ROMA? C. OLIVEIRA '
                                                                                                                 . ..
    I.                                            GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_086
                                                                                                   ..
                                                                                                   -    .        . ..: _:· .
                                                                                                                        ~
  Case- 9:20-mj-08171-BER
PROJUDI                                Document
        Processo: 0017372-86,2016.8.07.0015 - Ref. mov. 3-1     Entered
                                                        1.1 - Assinado        on FLSD
                                                                       digitalmente por LuizDocket   04/29/2020
                                                                                            Fernando Leite ~a Silva:319047Page         87 of 201
01/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Guia de Execu,.ao/R~lhimento




                                                                                                                                 Fis
                                                                                                                           •
                                                                                   Emb.,.rgos 110 Deelnr~t\o 1>0(n) l\pe~ 201 01'10094042APR




                                                                   ACORDAO


                                            Acordam os Senhores Desembargadores da 1a TURMA CRIMINAL
                        do Tribunal de Justi<;:a do Distrito Federal e Territ6rios, ROMAO C. OLIVEIRA -
                        Relator, MARIO MACHADO - 1° Vogat, SANDRA DE SANTIS - 2° Vogal, sob a
                        presidencia do Senhor Desembargador ROMAO C. OLIVEIRA, em ·proferir a
                        seguinte decisao: DESPROVER: UNANIME, de acordo com a ata d<? julg'7mento e
                        notas taquigraficas.
                                                       Brasilia(DF), 25 de Junho de 2015.




                                                     Documento Assinado Eletronicamente
                                                               ROMAO C. OLIVEIRA
                                                                        Relator




-

                       C6digo de Verificacao :2015AC02TF2DZMULQ4X8L4VNR36

                       GABINETE Do DESEMBARGADOR ROMAO C. OLIVEIRA                                                                      2



                                               GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_087
     Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 88 of 201
PROJUDI - Processo: 0017372-86.2016.8.07.0015- Ref. mov. 1-.1 -Assinado digitalmente par Luiz Fernando Leite     da Silva:319047
01/02/2019: DIGITALIZA<;AO DO PROCESSO. Arq: Guia de ExecucaotRecolhimento




                                                                                                                          TJDFT




                                          PODER JUDICIARIO
                                          Tribunal de Justic;a do Distrito Federal e dos Territ6rios
                                          Gabinete da Presidencia




                         Orgio:                          PRESIDENCIA
                          Classe;                      · RECURSO ESPECIAL NA APELAQAO CRl MINAL
                          Processo:                     2014 07 1 009404-2                                                    ·
                          Recorrente:                   L. C.R.
                          Advogado:                     CLAUDIA TEREZA SALES DUARTE
                          Recorrido:                    M. P. D. F. T.



                                                                         DEC I SAO

                            1           I - Trata-se de recurse especial interposto com fundamento no
                          artigo 105, inciso Ill, alinea "a", da Constitui~ao Federal, contra ac6rdao
                          proferido pela Primeira Turma Criminal deste Tribunal de Justiga, cuja ementa
                          ericontra-se redigida nos seguintes termos:

                                             DIRE/TO PENAL. ARTS. 217-A, CAPUT, (DUAS VEZES) NA
                                             FORMA DO ART. 71, - TODOS . DO C6DJGO PENAL.
                                             CQNDENA9ii.'O. RECURSO MINISTERIAL PROV/DO.
                                             Se do depoimento da vltima, em harmonia com as demais provas
                                             caireadas para 9s autos~· em especial Exame de Constatayao de
                                             Material Biol6gico e Exame de DNA, resta comprovado que o reu
                                             praticou atos libidinosos diversos da conjunyao camal com a
                                             vitima de 6 anos de idade par mais de uma vez, reforma-se a
                                             sentem;a absolut6ria para condena-lo pela pratica do de/ito
                                             tipificado no art. 217-A, caput, do Codigo Penal por duas vezes
                                             em continuidade de/itiva.

                                         0 recorrente alega violagao aos artigos 156, 158, 167, e 386,
                          inciso II, todos do C6digo de Processo Penal, pugnando por sua absolvi~o,
                          ante a ausencia de provas aptas a condena-lo.
                            I
                                       II - O recurso                  e
                                                            tempestivo, as partes sac legitimas e esta.
                          presente o interesse em recorrer.




                          Documento assinado digita1mente conforme MP n• 2.200•2/2001.                                             1
                          0 documento pode ser acessado no enderei;:o eletrOnicohttp://www.tfdftjus.br/seNicos/autenticacao.<fe•
                          dbcumentos•elotronicos informando o codigo de visrili~o.       -




                                                    GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_088
    Case
PROJUDI      9:20-mj-08171-BER
        - Processo:                        Document
                    0017372-86.2016.8.07.0015 - Ref. mov. 1.13-1     Entered
                                                              - Assinado          on por
                                                                         digltalmente FLSD      Docket
                                                                                         Luiz Fernando     04/29/2020
                                                                                                       Leite d~ Silva:319047   Page 89 of 201
01/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Guia de Execuvao/ReCQltllmento




                                                                                                                                                w
                                                                                                                                                0
                                                                                                                                                ii:'.
                                                                                                                                                a.
                         P. J ... .Tribunal de Justi~a do Distrito Federal e dos Territ6rios                                                    ~
                         Gabinete da Presidencia                                                                                                 0
                                                                                                                                                "C
                                                                                                                                                '6
                                                                                                                                                 ::,
                                                                                                                                                -~
                                                                                                                                                a.
                                       Passo ao exame dos pressupostos constltucionais de                                                        0
                                                                                                                                                "C
                         admissibilidade.                                                                                                        0
                                                                                                                                                ~<C
                                       0 recursQ especial nao merece ,ser admitido. lsso porque a turma                                          ::, Cll
                                                                                                                                                oo
                         Julgadora concluiu pela existencia de provas de autoria . e . materialidade do                                          ~~
                         delito, de forma que a analise da tese do recorrente exigiria o reexame do                                             «>w
                                                                                                                                                0 a::
                         conjunto fatico-probat6rio carreado aos autos, o que se mostra inviavel nessa                                          ~o
                                                                                                                                                a;>
                         sede recursal, a tear do disposto no enunciado 7 da Sumula do STJ.                                                     .... t--
                                                                                                                                                ""' C0
                                                                                                                                                ~c';
                                                                                                                                                0       >-
                                           Ill - Ante o exposto, INDEFIRo' o processamento do recurso                                            C
                                                                                                                                                -~ X
                                                                                                                                                        (')


                         especial.                                                                                                              .J      >
                                                                                                                                                ....0 • -,a.IO
                                           Publique-se.                                                                                         0
                                                                                                                                                N
                                                                                                                                                         ..
                                                                                                                                                          ~

                                                                                                                                                c90 .ga,
                                                                                                                                                ~~
                                                                                                                                                NC
                                       Documento assinado digitalmente em 27/08/2015 15:44:12                                                   o
                                                                                                                                                 C
                                                                                                                                                  CD
                                                                                                                                                        :J:!
                                         Desembargador GETULIO DE MORAES OLIVEIRA                                                               a.         I
                                                                                                                                                ~       :i
                                                Presidente do Tribunal de Justiga do                                                             CD CD


                                                  Distrito Federal e dos Territories
                                                                                                                                                 E
                                                                                                                                                 0
                                                                                                                                                   J      ~

                                                                                                                                                'c      ~
                                                                                                                                                 8 .[
                                                                                                                                                  - Gi
                                                                                                                                                 ~ ·q:
                                                                                                                                                 CD      ::,
                                                                                                                                                 E CD
                                                                                                                                                iii i
                         A010                                                                                                                   =&=:=;
                                                                                                                                                '6
                                                                                                                                                 0~
                                                                                                                                                        ir
                                                                                                                                                -c E
                                                     SUREC- SUBSECRETARIA OE RECU~SOS CONSTITUC/ONAIS                                            ~ CD
                                                                                                                                                -~ ~
                                                           PA.UTA OE       PUBLICACAO                                                            a, ;
                                                                                                                                                 0      'D
                                                  Dlsponiblllza~ao : ~~z~~~:o~~ISSIBILIDAOE • 472/2015                                          C _g
                                                  PUbllca~ao       . p . .      . -: fls. 59/62                                                 ~lil"
                                                  Num Pro~esso     ; 2;~~~;\ dJgg'!.t~~;~uinte • Lei n• 11.419/2006                             B ;g
                                                                                                                                                0 a,
                                                            . .     . Brasilia, t de setembro de 2015                                           O>
                                                            Ryan de Chan~, Zanch~ e. Sant<?s - s _ub~ecretarlo




•                                                                  •   •   l




                        RecursCJ Especial na Apel~tlo Criminal 2014 071 009404 -2
                                                                                                                                  2
                        Documento assinado digitalmente conforme MP n° 2.200-2/2001 .
                        0 documento pode ser acessado no enderer;;o eletronico·
                        http://www.tjdft.jus.br/servicos/autenti~acao-de-documentos-eletro11icos
                        informando o c6digo de verifica~ao.                       ·    ·   · ·


                                                    GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_089
              Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 90 of 201
     PROJUDI - Processo: 0017372-86.2016.8.07 .0015 - Ref. mov. 1.1 - Assinado digitalmente por Luiz Fernando Leite da Silva:319047
     01/02/2019: DIGITALIZAC.l.O DO PROCESSO. Arq: Gula de Execucao/Recolhimento .



                                                                                                                                            (e-STJ Fl.626)


                                                                  SupB"i(J Tribunal de Justiln                                                       1525    w
                                                                                                                                                             ~
                                                                                                                                                             a.



                                                                                                                                            <;;y1/
                                                                                                                                                             j:!
                                                                                                                                                             0
                                                                                                                                                             "Cl
                                                                                                                                                             '6
                                                                                                                                                              ::,
                                                                              AREsp 785.771/DF                                                               -a.~
                                                                                                                                                              0
                                                                                                                                                             "Cl
                                                                                                                                                              0
                                                                                                                                                             ~<
                                                                                                                                                             ::, m.
                                                                                                                                                             oo
                                                                                                                                                              ~- ~
                                                                                                                                                             8&
                                                                                                                                                             ~c
                                                                                                                                                             ~~
                                                                                                                                                             !~
                                                                                                                                                             ..-o
                                                                                                                                                             'l: ~
                                                                                                                                                             'iD X
                                                                                                                                                             ...-'>
                                                                                                                                                             oa.
                                                                                                                                                                 • It)
                                                                                                                                                                  -,
                                                                                                                                                             ~ ..;
                                                                                                                                                                    0
                                                                                  CONCLUSAO                                                                         "Cl

                                                                                                                                                                    ~
                 I                                                                                                                                           NC
                                                                                                                                                             oCD
                                                                                                                                                             C3:!
                                                                                                                                                             a_      I
                                                                                                                                                             ::i:::,
                                                                                                                                                             CD CD
                                             · Fai;o estes autos condusos para julgamento                                        ao Exmo.                     e~
                 ·I                            Senhor Ministro NEFI CORDEIRO (Relater).                                                                      '2 .s
                                                                                                                                                             C
                                                                                                                                                             8 .[
                                                                                                                                                                         •

                                               Brasflia, 16 de novembro de 2015.
                                                                                                                                                             ai     .t
                                                                                                                                                             C      ~
                                                                                                                                                             CD     ::,
                                                                                                                                                             §    i
•·                                                                                                                                                           .! -!e
                                                                                                                                                             :2> "B.
                                                                                                                                                             "Cl ::::
        ...f.2                                                                                                                                               0
                                                                                                                                                             -c E
                                                                                                                                                             ~
                                                                                                                                                                    .c
       ~                                                                                                                                                             CD
                                                                                                                                                             -~ .s!
        5                                            STJ - COORDENADORIADA SEXTA TURMA                                                                       111    g:
        ~
                                                                                                                                                             0      "Cl
                                              •Assinado por LUANACASECA RUFFO, Tecnico Judiciario,                                                           co
                                                                                                                                                             CD 1111
                                                            em 16 de novembro de· 2015                                                                       E °'
      'i
       ·::i
                                        I.                                                                                                                   a~ai
                                                                                                                                                             0
         ...J                                                                                                                                                C>
         0
         ·c
        -~
       . "':,
          Q


       .,T                                               t'                                              (em 3 vol. e O apenso(s)}
        '
      .: I
        ~.§I
        0

        ~   i
        ...
        Ill •




          ~,
                              AUTENTICM;AO
       -~ !               ,'!orifere rom o oridin1f
          [
           21
         ~1
         ~:
         ij
         t:
         4.1
         4)
         .a:
          II •
         o'
                      Assinado eletronicamente nos termos do Art. 1° § 2° inciso Ill alinea "b" da Lei 11.41912006
         a 'OocumenlD eletronico YOAl~l-4825 assl/lado eletroniearnente nos tennos do Art.1" §2P lnciso III da Lei 11.419/2006
           '.~!l'!llt6rio(a): LUANA CAScCA RUFFO, COOROENAOORIA OA Sl:XT/11'.IRMA Assinailo em: 11·16•;).015 08:17:30
           ;COOlgO de Controle do OocumenlD: Bl39220-a8f0.1029·94D7-AB87806FF89E
                                                                    GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_090
      Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 91 of 201
   PROJUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 - Assinado digitalmente por Luiz Fernando Leite da Silva :319047
   01/02/2019: DIGITALIZACAO DO PROCESSO. Arq : Guia de Execur,;ao/Recolhimento




                                                                                                                                        lJJ
                                                                                                                                        0
                                                                                                                                        ir
                                                                                                                                        a..
                                                                                                                                        ~
                                                                                                                                        0
                                                                                                                                        "C
                            AGRAVO EM RECURSO F.SPECIAL N° 785. 771 - DF (2015/0241297-4)                                               '6
                                                                                                                                         :,
                                                                                                                                        ·e
                                                                                                                                        a..
                            RELATOR                     MINISTRO NEFI CORDEIRO                                                           0
                                                                                                                                        "C
                            AGRAVANTE                   LCR                                                                              0
                                                                                                                                        ·~  <l'.
                            AOVOGADO                    CLAUDIA TEREZA SALES DUARTE                                                      :, Cl)


                            AGRAVADO                    MINTSTERIO PUBLICO DO DJSTRTTO                                   FEDERAL    E   ga
                                                                                                                                         s: l
                                                                                                                                         Q)
                                                                                                                                         ~>
                                                        TERRITORJOS                                                                     <O
                                                                                                                                        go:::
                                                                                                                                                  lJJ

                                                                                                                                        ~~ I
                                                                                                                                        ~I'--
                                                                                                                                        '<!' co
                                                                                                                                        .,,.: '<I'
                                                                                                                                         ~a
                                                                   DECISAO                                                               0
                                                                                                                                         c (")
                                                                                                                                                  >-
                                       Trata-se de agravo interposto em face de decisao do Presidente do Tribunal                        'ai X
                                                                                                                                         ...I>
                                                                                                                                           • ll'l
                                                                                                                                         ~        -,
                            de Justic;a do Distrito Federal e dos Territ6rios, que inadmitiu o processamento do                          0
                                                                                                                                         0
                                                                                                                                                  a..
                                                                                                                                                   "
                                                                                                                                         N         ~

                            recurso especial ajuizado com fulq_lA\no art. 105, Ill, "a", da Constituiyao Federal,                        ~        ,gcc
                                                              ~~ s_~'fJJ.fJ.. 1't~~~~~~
                                                                                                                                         0

                                                                                                                                    .    0
                                                                                                                                         ~~
                                                                                                                                                  -~
                            cm face do 6bice coutido
                                    No pzeset ~ u s t , e n t a
                                        ~ ..                  ~l        I
                                                                                  i:·
                                                                             alisc das razoes d@ recurso especial
                                                                             ~ . 'd.     d      Al       .
                                                                                                                                         NC
                                                                                                                                         0



                                                                                                                                         a..
                                                                                                                                             C "C
                                                                                                                                                   Q)


                                                                                                                                                   -:- 1
                                                        c.
                            nao dc~.,,ti~ reexame _· s 1~1tos,1~as va oraya                     11
                                                                                     1ca e_ projf1.S c~~srs,tente em
                                                                                                                                         ~
                                                                                                                                             Q)
                                                                                                                                             E
                                                                                                                                                   :i
                                                                                                                                                   Q)
                                                                                                                                                   ffi
                            se afcnr·, drante da eg1slac;ao pc _ me -e, sc determi~ado mero pn1batono e apto ou                          £ :g
                                                                                                                                             5
                            nao a p~ar uma si 5.aojuridi~ "(fls. 95~602).                          ij                     . .                u -~
                                                                                                                                                   Cl)

                                                                                                                                                 - ai
                                   ~resentada a ontramul\ta, · anifestou-se~o Ministcri                                Pubhco Federal       ~ -~
                                                                                                                                             Q)    :,



                            pelo des~r~me~t~ do a             •~O    (f1s161 · 625).               ~                                        _§
                                                                                                                                             cc (/)
                                                                                                                                            ~=;_
                                                                                                                                                   ffi

                                   E o rol~ono.                           -...,                    .l;,...1,                                "C:::::
                                                                                                                                             0     .r.
                                                       ~ ;1               ~
                                                                                                                                            "C      E
                                   Decido. ,.                                                                                                ~      Q)

                                                                                                                                            -~     ~
                                   0 ora.,~te, condcn , 1J o'i!mo incurso   sarn;Ocs d~art. 217-A, capul                                     cc     Q)


                                                         1 ~~ - - a- 9 anos c~R1eses de reclusao,
                                                                                                                                             Q'O

                            (duas v~sre m lcro no a                                                                                          coICC
                                                                                                                                             Q)
                                                                                                                                             E °'
                            nas suas~a -f~ de recurso pec1 , ~,~ac;ao ao ~~1~ e 386, inc. II, Ve                                             a :g
                            VII, ambos do C . m sintes
                            em que se baseou a condena<;iio,
                                                                       Jjs-preci~      validade da unica prova
                                                                  e a prova pericial sugestiva e niio conclusiva
                                                                                                                                            a>
                                                                                                                                              0     CC




                            da materialidade do delito, aliand ~a'tela a palavra de uma vitima de 6 anos, a qua/
                            niio se pode dar credibilidade diante das demais provas colacionadas (fl. 577).
                            Sus.tcnta, ainda, que nao ha nas amostras eolhidas material genetico de L C R, ou
                           seja, as re!>postas aos quesitos formulados conduziram a retiflcai;iio do primeiro
                           la11do que apontava material genetico do acusado e a rat{frca9iio da tese da defesa.
                           par meio de seus assistentes tecnicos, de que nao ha materia!idade do crime. Se
                           aliando a esses resultados, os laudos do !ML s{io conclusivos pela ausencia de
                           conjunqiio carnal au outro ato libidinoso . Sendo assim, niio ha malerialidade do
                                                                                               e
                           crime de estupro de vulnerave/ ou, no minima, ela duvidosa (fl. 579).
                                      Requer, assim, o provimento do recurso especial, para que seja absolvido do
                           crime disposto no art. 217-A do CP.
                                      0 Tribunal de Origem cntendeu presentcs suficientes indfcios de autoria e
                           materialidade para eondenar o ora agrnvante, em ac6rdao cuja ementa tern o seguinte
                           teor (fl . 531 ):




  AUTENTICA<;AO
CcP.feU> rom o origJ~
                                                      GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_091
          Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 92 of 201
PROJUDI • Processo: 0017372-86.2016.8.07 .0015 - Ref. m~v. 1.1 -Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Gula de ExecucAo/Recolhimento           .                                     ·




    I.                                                                                                                          7f
    I.                                                                                                                          . aj
    .!                                          DIRE/TO PENAL. ARTS. 2)7,.A, CAPUT. (DUAS VEZES) NA ) 1\
                                  FOR.MA DO ART. 71, TODOS DO COD/GO PENAL. CONDENA<;:AO.                    I
                                  RECURSO MINISTERIAL PROVJDO.                        .
                                  Se do depoimento do vfrima, em harmonia com as demais provas carreadas
                                  parq. m, autos, em especial ~xame de Conslalar;iio de Material BioMgico e
                                  ~xame de DNA, resta comprovado que o reu praticou al.os libidinoso.\'
                                  diversos du conjum;ilo carnal com a vitima de 6 anos de idade por mais de
                                  uma vez, reforma-se a sentenr;a absolutoria para condena-lo "pela pratica
                                  do delito lipificado no art.· 217-A, caput, do Codigo Penal por duas vezes
                                  em continuidade delitiva.
                          . · Ao examinar a apelai,:ao, na partc quc intcressa ao deslindc do. fcito, rcfcriu o
                        'tribunal "a quo" que (fl. 543/545):          p                                      · ·
                                                    r. ..J       . .d ~                   .
                                                   4,_~.g.{~'1, o ~aU'/J,'()Jf/1.J!ririal:a,os:;;ff!r~em que lavrado,
                                    ref<>J.~:/lf~nj1!!JJp~orio~1,!iJJf1._ da autoria da . nduta reprin,ida
                                    ~is- l/'ue, em _£ptej11 com A deiiiais pro~farreadas, elfl encia os abusos
                                 pofridos pel~ vitima ~rian1a.             j
                                 •.~                 .s respostal. aol quesitos   -~. 3161317 e 3/9/322) noo

                                   u. da, que, a p ·W!ositu          ui v baixa. Em .... dos exam ·, a chance de se
                                   en~.R,.trar o mesn~ erjU a JMpula<;iio masW,1l ina e de u a em trinla e oito
                                   septilh"R,es, em ourro . am e i1~ 11ma em catf~e ~ii, apr :/madamenre, com
                                                                 11
                                   o des/~~ de que a 6.             e,;;vaalno
                                                                           de perfu 4!rnc1dentes 1!i9s marcadore,; do
     I
                                   cromossolnp Y indica             a igem ou mes~~a linhagem i>,atrilinea entre os
    .!
     i                            ,...ind.iv-i~y_e produzem s           .o~h,!fi/)jf73-A). Corzt!do, e improvdvel
    ,!
                                   s~ja·{d~~:,&/fJ§..0 .        ees~~m
                                  -~•f,_a am,,stra co/hi4,, '. ·· ,:;,;;;s·(shots, ca/cin~,,G,;;ami.ma e /ew;ol)
                                                                                   -PJ!.!J:.l!J..tJ.~~mo <> pai OU outro
                                   pa,,:r:nte, p l ,O acu.=-~-en,;,"'iJJ. ado ~t1ilnisso, nao possui genetica
                                   semelhanleaos outros me f/Js da.famllia quefrequentavam a casa.
1     •
                                                   Demais dis.~0~2l/audus, ainda que com uma margem pequena
                                 , tfe de.sconfian,;a~ aliados as demais provas do~ autos, siio suficientes para
                                    conflr_mar a verslio apresen,tada pela vitima.
    ' i
                          I'                        Cumpre cons_ignar que o crime de e.o;tupru de v11l11eravel 1100
                                   exige a presenr;a de violencia ou grave amea<;tl contra vitima, e a ofensa ci
                                   dignidadB sexual eo qua.n to bas ta. Nao ha. ppis, se falar em absolviyiio.
                                     ,              (:om efeit~, a palavra do vilima ha que se conferir especial
                                    credibilidade, ,nax;me se em harmonia cum os demais e.l ementos de prova
                                   constantes
                                          .      dos. autos.
                                                          '
                                                 , A jurisprudencia. que promaJ1Q do c.ole_ndo Superior Tribunal
                                    da Justfr;a.e no sent(dp de que. praticadas. sem a presen,;a de testem,mhas, a
                                   pc,lpvra da vfl.ima tem grande validade c'omo prova. Confira-se:
                                                    (. ..)
                                                   ,A jurispruc/iJncia desta egregia Corte de J11stiya firmou
                                    entendimento- de que, nos crimes contra os costumes, a palavra da vitima,
                                    quando em harmonia com o conjunto. probatorio,; esufide11te para a11tot'izar
                                    a condena~tio.                                  ~




                                                    GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_092
    Case
 PROJUDI     9:20-mj-08171-BER
         - Processo:                        Document
                     0017372-86.2016.8.07.0015- Ref. mov. 1.13-1    Entered
                                                              -Ass!nado         on por
                                                                        digitalmente FLSD    Docket
                                                                                       Luiz Fernando    04/29/2020
                                                                                                     Leite da Silva:319047       Page 93 of 201
 01/02/2019: DIGITALIZA<;AO DO PROCESSO. Arq: Guia de Execuc;ao/Recolhimento




                                               Destarte, nao resta duvida de que a conduta praticada pelo
                                   ape/ante amo/da-se . aos parcimetros normativo·s inse1·tos no art. 217-A
                                   caput, do Codigo Penal.

                                 •·Nessc contexto, tendo a Corte de origem, sobcrana na aprecia~ao da materia
                          fatfoo-probat6ria, .- concluido pelu cxistcncia de provas suficfontes para a
                          condena~!o, refutando a alega~ao de' ause.ncia . de matcdalidade, tanto que em
                      . '
                      · embargos de declarai,:{io destacou que eventuais inconsfatencias havidas entre as
                          provas rccnicas nao chegam a importer em contradi~oes- (fl. 565), afastar tal
                       . enten~imento encon.tra 6bice na Sumula 7/STJ, pois seria necessAr!o o confronto
                          com os fatos e provas dos autos.     .....
                                                              >p "i       •                                                  ~

                                   Rcfira-se, ainda, que, nos::ci:\res sexuais, a palavra da vitima, desde que
                        coer~nte ~om a_s demai~J>li8:4%std,trc:; a~JJ3fmfida~~<iomo elemento de
                        convic.~ao, sobµfti!B~        ~rancf~"Trr.t: d s casos~ tais delii'3s silo perpetrados
                                     s e pod    ao deixaf             cstf
                                                                      ios. A pro ito:
                                              ENAL E 'l!RO&ESSO PEN                   AGRA~ REGIMENTAL.
                                  ECURSO       SPECIAL .-i AIENTADO               VlOLENTO AO         PUDOR.
                                  ,PSOLVI<;A . SUMU              7 .- TJ. ' PAL VRA DA        iTJMA. VALOR
                                 P!iANTE.        ijpO P IG,Ji,4L OF/CIA ,.:'.i NlO OB.If GATORIEDADE.
                                 V.f   'A MENOR '.a'i/4                o,·
                                                                      PRESUN<; · ABSOLU'J:1,- RESSALVA DO

                                   DELI~:~
                               . POSI }ONAMENTv'D . R"LATORA.


                                  t~~ffla
                                                                \h
                                                                                   TUREZA ,.. lEDIONDA DO
                                                                                                        .
                                                    /. 0 aco/h1ipfrnto da pretensiiq_recursal, ai }m de reformar o
                                                      onc/uiu p~.n{ij~ -~nmR· _ro as da azit97a e materialidade
                                                                                                                                 .
                                   ~delito de atenta •~ll~to                    pudor, ·demand#,a a allerafiiO das
                                   pr~~, ·            o >Bfs~d•
                                   vedado em sede de re • i• .
                                                                ~ia                                ordinizria, o que
                                                                           iial. ·nos termos do enunciado da Sumula
                                                                                                                                      e
                                   7/STJ. ·,.
                                 · ·
                                                                     tS , ·               . •.
                                              · · · 2. Con:wlidow--s'e..neste Superior Tribunal de Justifa a tese de
                                 ' que a pa/avra 'da vitima tem alto valor probatorio,· considerando que
                                   crime.~ dessa naturcza geralinente · niio de~a,n ve:ttigios e, em regra,
                                   tampouco contam com testemunhas. ·
                                                    3. Niio_ha/alar em nulidade na hipotese de condena,ao,por
                                   atentado · violento ao pudor, em · ra,ziio da ausencia de · laudo pericial
                                   oflcial, se demonstrada a materialidade e ·autoria do crime por outros
                                   elemento.~ contidos nos autos.                                    ·
                                                    4. Predomina nesta Corte o raciocinio segundo o qua/ e
                                   absoluta, e niio relativa, a presuti<;iio de violencia nos cavos de estupro ou
                                   atentado · vio/ento · ao pudor contra menor de cr.iiorze anos nos crimes
                                   cometidos antes da vigencia da Lt!i / 2; OJ 5/09." Ressalva do entendimento
                                   da Relatora.
                                                · 5. 0 estupro e o atentado violento ·ao pudor praticados antes
                                   da Lein° /2.015/2009, ainda que mediante vio[encia p,:esumida, isto e, das
                                   quais nao haja resultado lesiio corparal ou mnrle, constituem crimes
                                   hediondos. Entendimento da Terceira Ser;iio .




                                                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_093


.,   .....
                                                             Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 94 of 201
   31/0B/2016                                                                                                                                                   S1APEN-We.B
                                                                                                                                                                                                                                                                                     .I
                                                                                                                                                                                                                                                              t        h       A


                                                                                                                                                                                                                                                                                         l

                      Detalhe do interno

                            t; ~. . . ... ~                                                                                                               Hist6rico        t,:.~.,:.-~ !   . -      .• . · .,:- : ......       .   :   .


                                                             .....

                                 Prontuario                   98504

                                 Norrie                       LUCAS CARVALHO ROLLO

                             ---- - - - - -                                                                                                                                                                                                                       -~
                                   Data historico                      Descri~                        Fundonarlo                              Status           Proced@ncla           Motivo sarda    Unidade penal            Setor          Tlpo hist6rico
                                                                     Safda da
                                                                     Unidade
                                                                     Penal: COP-
                                                                     CENTRO DE
                                                                     DET.
                                                                     PRO\/ISORIA,
                                  0/~/02/2015
                                                                     Destine:
                                                                                                                                         s                                                           COP
                                                                     ABSOLVIOO,
                         . !                                         Motivo:,
                                                                     Confor.me
                                                                     Alvara
                                                                     107/2014.

                                                                     .Mudan~a de _ _
                                                                      Cela: CDP -
                                                                      CENTRO DE
                                                                     DET.
                     I                                               PRDVISORIA,

       I
---- --1-,-
       Charis
                     I

                                     2,....1=2-,2=
                                                 0..,..14_
                                                                     Motivo:

                                                               _,..souc1rA~Ao,
                                                                                                                       (       __M_ _ _ _ _ _ _ ---·~udan~a{r. - - C D - P - - - - - - - - · - - - - - - - - - w - ~ ~ :
                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                   l , -
                                                                                                                                                                                                                                                                           ;


                                                                                                                                                                                                                                                             '\            1/4 "')   i
                                                                                                                                             GOVERNMENT
                                                                                                                                             Documento         EXHIBIT
                                                                                                                                                         assinado        1_20-MJ-8171-BER_094
                                                                                                                                                                  digilalmente, conforme MP n° 2.          2001, Lein° 11.419/2006, resolu~o do Projudi, do TJPR/OE
    II IIlllllfll I II II llll lllIll IIIIIIIIII IIIIII IIll IIIIll llllllIII lllll II IIll II II llll IllII IIIIIII Ill ;:11;;f111111       Valida<,ao deste em http://seeu.pje.jus.br/seeu/. ldentificador: PJ5VX 3YQ48 7YDRE VWQBA
I   •
                                                                   Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 95 of 201
        ;~~Ts.
          .
               -·-~cm,
                  .
                      ..~,..;_. .                                         . ..·

                    I                                                           Alv·a;~
                                    IL                                          _107(20 14. .

                           ,
                                 -----------
                                ______ _
                                             ------
                                             ...  ------ ---·-
                                                  - -.: -,           ..
                           Consultas Processuais ~os' Tribunais Regionais e Superiores
                            I .:,·~··· H-~ ,:.. z· ll -~. ~,: 1I ··. ;· ·                                                                                  J




                S!JifJE::i.JWEB




           -·   -      •   ..   -       •   •   -   ·-·-   •   -   -   • -- -

                                                                                .I,,_ •·•'•
                                                                                •   ....

                                                                                              '
                                                                                                  •
                                                                                                      • •    u   .....   -   ••




                                                                                !,:J: '' ... ;,: .
                                                                                C..:.;1 :·. "!"'·~•         ·~.




    i                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                    .11
                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                             l




    [
                                                                                                                                                                                                                                                                          {       T""i   I
                    ,.•1--.
                                                                                                                                                                                                                                                                 .x--~ ·ivf:~- .,... 1
         . • . ' ,I'f__
                    .             '"
                                    .
                                        .
        tilp:/l~iai'u1.s_~ii:ie.r#f-'P'Jx/inte,noOela1ta.faces?id=312747
                                              ...   .             . . '
                                                                                .
                                                                           . .. -
                                                                                              .

                                                                                                                                               GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_095
                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                              "' .
                                                                                                                                                                                                                                                                              -          !i
                                                                                                                                                   Documento assinado digitalmente, conforme MP n° 2.200-2/2001, Lei n° 11.419/2006, resolu~o do Projudi, do T JPR/OE
                                                                                                                                                   Validai,ao deste em http://seeu.pje.jus.br/seeu/ - ldentificador: PJ5VX 3YQ48 7YDRE VWQBA
           II llll IIIIII III II IIII Ill Ill II IIIIII II IIIIII IIll II IIll lllllIIII lllll llllll II ll llll IllIIlllllllIll lll Illlllll ll
     Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 96 of 201
PROJUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 - Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZACJI.O DO PROCESSO. Arq: Guia de Execu~Recolhimento                                 .




      •
                                                                                                                                   w
                                                                                                                                   ~
                                                  Supwir Tribunal de J usti{a                                                      a.
                                                                                                                                   ~
                                                                                                                                   0
                                                                                                                                   "C
                                                             AREsp 785771 /0F                                                      ,s
                                                                                                                                   ::,
                                                                                                                                   .e'
                                                                                                                                   a.
                                                                                                                                    0
                                                                                                                                   "C
                                                                                                                                   0
                                         CERTIO.AO OE TRANSIT() E TERMO OE BAIXA                                                   ~c(
                                                                                                                                   .a
                                                                                                                                    al
                                                                                                                                   co
                                                                                                                                   ~~
                                Certifico qua a r. decisao retro transitou em julgado no dia 19 de                                 ~~
                           .agosto de 2016.                                                                                        ~o
                           1                                                                                                       ~~
                                Registro a baixa destes autos ao Tribunal de Justic;:a do Distrito Federal e                       -.i:~
                           ITerrit6rios.                                                                                           :: 0
                                                                                                                                   a     >-
                                                                                                                                   CC'>
                                                                                                                                   ·a; X
                                                                                                                                   ..J   >
                                                                                                                                   .-• -,
                                                                                                                                       It)

                                                                                                                                   oa.•.
                                                                                                                                   0
                                                                                                                                   NO
                                                                                                                                         :c

                                         Brasflia - OF, 23 de agosto de 2016



                                               COOROENADORIA DA SEXTA TURMA

                                                            *Asslnado por MARCIA VELLOSO DOS SANTOS
                                                             em 23 de agosto de 2016 as 14:41:51
                                                                                                                     3 Votume(s}
                                                                                                                     O Apenso(s)




               AUTENTIC~AO
            .:Onfere rom o orioi11'11
                             I




          • Assinado eletronicamente nos termos do Art. 1G § 2° inciso Ill allnea "b" da Lei 11.419/2006




                                                    GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_096
       Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 97 of 201
     PROJUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 - Assinado digitalmente por Luiz Fernando Leite da Silva:319047
     01/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Guia de Execu~o/Recolhimento                                                     .




     ,   .



                     •
                                                           PODER JUDICIARIO
                                     T~IBUNAL DE JUSTICA DO DISTRITO FEDERAL E TERRl!ORIOS                              TJDFT
                                                                                                                                VEP/FI.:
                                                                                                                                Rubrica:



                                                             RECEBIMENTO

                                          Certifico e dou fe que, nesta data, recebi os autos.
                                                        Para constar, lavrel ·este.


                                                     Brasilia/OF, ..i:..L/__il_/ Z.2 IC



                                                            Marcia de Souza Vieira
                                                             Tecnico Judiciario
                                                                   Mat. 319263




              \
             ,.; .




-.




I
l
I
I


                                                      GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_097
           Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 98 of 201
       PROJUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 -Assinado digitalmente por Luiz Fernando Leite da Sifva:319047
       01/02/2019: DIGITALIZACJI.O DO PROCESSO. Arq: Guia de ExecucAo/Recolhimento


                                                                                                                      -------~-- - ------------~•!II-,
,.,S1A'PEN•WE8 w·,., •.t :, ., .                 -~, •· •. 1 , •-~" • ::~~-, , ;, • • • .,.                                http://5iapcn.sesipe.df.gov.hr/intcmoDctalhc.faccs?1ii='31?141
                                                                                                                                                                                                       w
 ')            ' : : r = . . . µ ~ - . . - - - - - - : - - - - - - - - - - - - - - - . - - . ....                                                                                                  . ir
                                                                                                                                                                                                       0
                                       I                                                                                                                                                           '' a.
                                                                                                                                                                                                      -,
                      5/AlfJEl WEB                                                                                                                                             J.
                          I                                                                                                                                                                        1~
,,                                           Cidade                                                       NAO INFORMAOO
                                                                                                                                                                                                   I   '5
                                                                                                                                                                                                        ::,
                                                                                                                                                                                                       o'
                                                                                                                                                                                                       it
                                             Hlst6rico                                                                                                                ~'   '                           "C
                                                                                                                                                                                                           0

                                                                                                                                                                                                       0
                                                                                                                                                                                                       TJ. c(
                    .,-t                                                                                                                                                                               ..:! ID


 i                                   :·:··:c·adasirar"FOgaf. •, ....
                                    .. ,,        \   I       •        •       J•           '•   •
                                                                                                                                                                                                       i~
                                                                                                                                                                                                       cow
                                                                                                                                                                                                       00:::
                                      :.    .;               '    •           ,I   ._ '•    I             .                                                                                            ~o
                                                                                                                                                                                                       ~it

 lI
   I
                               Consultas Processuais nos Tribunais Aegionais e Superiores
                                ~~~-: TJDF,:f
                                            •• •         .
                                                                 i• ..
                                                                  .•~,c
                                                                                                                           .. ,- . ~; ' ,,.._..~
                                                                                                                            . ~--~
                                                                                                                           ~ ·... \.'.,. ......•:"'
                                                                                                                                                •{
                                                                                                                                                                                                       ""=~
                                                                                                                                                                                                       ~o
                                                                                                                                                                                                       0
                                                                                                                                                                                                       C
                                                                                                                                                                                                        >-
                                                                                                                                                                                                       ~~
                                                                                                                                                                                                       ~
                                                                                                                                                                                                        • IO
                                                                                                                                                                                                       oa.
                                                                                                                                                                                                               <")



                                                                                                                                                                                                               -,
  I                                                                                                                                                                                                    ~       l!

                                                                                                                                                                               ••"·
                                                                                                                                                                                                               0
  /
  I
                                                                                                                                                                                                               "C
                                                                                                                                                                                                               ~
                                                                                                                                                                                                               !E
                                                                                                                                                                                                       NCa,
                                                                                                                                                                                                       0
                                                                                                                                                                                                       C       :5!
                                                                                                                                                                                                       a.       I
                                                                                                                                                                                                       ~       :i
                                                                                                                                                                                                       a,      Q)
                                                                                                                                                                                                       E       a,
                                                                                                                                                                                                       ~~
                                                                                                                                                                                                       .E
                                                                                                                                                                                                        C
                                                                                                                                                                                                               .0
                                                                                                                                                                                                                 ,

....                                                                                                                                                                                                   8 .[
  i.                                                                                                                                                                                                   .e-~
                                                                                                                                                                                                       C
                                                                                                                                                                                                       a, ::,
                                                                                                                                                                                                                   .
 ;                                                                                                                                                                             r •·                    E a,
  I
  l
                                                                                                                                                                               ••
                                                                                                                                                                               •      I
                                                                                                                                                                                                       -;; ~
                                                                                                                                                                                                       '.§i'§_
  t
                                                                                                                                                                 .,            . j·
                                                                                                                                                                                                       "C :::::
                                                                                                                                                                                                       0 .c
                                                                                                                                                                                                       alC      E
                                                                                                                                                                                                               a,
                                                                                                                                                                                                       -~111 !a,
                                                                                                                                                                                                       0       "C
                                                                                                                                                                                                       C:  0
                                                                                                                                                                                                       a, ,ro
                                                                                                                                                                                                       E '-"
  i                                                                                                                                                                                                    ~~

  '                                                                       I
                                                                                                                                                                                                       0
                                                                                                                                                                                                       O>
                                                                                                                                                                                                               <ii




                                                                                                                                                      .
                                                                                                                                                      t •
                                                                                                                                                                                     ...

                                                                                                                                                            .'
                                                                                                                                                                               ....
                                                                                                                                                            ~




                                                                                                                                                                               .. ·; .
                     AUTENTICM;AO
                -:0iifAre <'Om o orf(!!,,:911
                1


                                                                                                      I   •
                                                                                                                                                                                   ...."··.
                                                                                                                                                                                     .,.
                                                                                                                                                                                      •'

                                                                                                                                                                                          ,I




                                                                                                                                                                                          •.




   · -2.dc 2·, •.. •,l:UifJl,.. .                                                                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_098                                03/10f.l01611:J0:..:
                                                                                                                                                                  -••.-.t • ·-
                                                                                                                                                                                               '
                                                                                                                                                                                   ·- ·- -~... J(.
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 99 of 201
  PROJUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. 1.1 - Assinado digitalmente por Luiz Fernando Leite da Silva:319047
  0 1/02/2019: DIGITALIZA<;:AO DO PROCESSO. Arq: Guia de Execuc;ao/Recolhimento



    '                                                                                                http://siapen.sesipe.df.gov.br/intcmoDetalhe.faces?id=312747
 SIAPEN-WEB
    r
                                                                                                                                                                    w
                                                                                                                                                                    0
    I                                                                                                                                                               ii:
                                                                                                                                                                    c..
    I                                                                                                                                                               --,
                                                                                                                                                                    l-
                                                                                                                                                                    o
                                                                                                                                                                    -0



    I           t      Detalhe do interno
                                                                                                                                                                    'i:i
                                                                                                                                                                     :,
                                                                                                                                                                    "o
                                                                                                                                                                    a:
    I
                                                                                                                                                                    0
                             I                                                                                                                                      -0
                                                                                                                                                                    0
                                                                                                                                                                    'rl. 4'.
                                                                                                                                                                     :, aJ
                                                                                                                                                                    oa
    I           t          Detalhes

                           Movimentat;6es
                                                     Disciplina          Visitant es

                                                               Mudani;as de cela
                                                                                           Hist6rico de visitas

                                                                                          Transfe ren cias
                                                                                                                       Hist6rico

                                                                                                                  Processos        GEAIT
                                                                                                                                                                    ~~
                                                                                                                                                                    ~>
                                                                                                                                                                    <ci'w
                                                                                                                                                                    0
                                                                                                                                                                    ~o
                                                                                                                                                                           a::

                                                                                                                                                                    ~~
    I           0

                       I
                                 I
                           Setores
                                                                                                                                                                    'SI"
                                                                                                                                                                    ~ 'SI"
                                                                                                                                                                    ~a
                                                                                                                                                                    0
                                                                                                                                                                     C
                                                                                                                                                                            CX)



                                                                                                                                                                            >-
                                                                                                                                                                            (')

                4
    l                  I
                                 I
                            Prontuario
                           -· - ---·
                                                          98504
                                                         ·---·-
                                                                   -·-

                                                                       - --·-
                                                                                                                                                                    ·a;x
                                                                                                                                                                    ...J
                                                                                                                                                                    ~

                                                                                                                                                                    0
                                                                                                                                                                    ~
                                                                                                                                                                            >
                                                                                                                                                                          • LI)
                                                                                                                                                                            --,
                                                                                                                                                                            c..




  •
                                                                                                                                                                            i..:

                ~           Nome                          LUCAS CARVALHO ROLLO
                           ' - - - - - - - - - - - - · - - -··--
                                                                                                                                                                    N .g
                                                                                                                                                                    8 -~
                                                                                                                                                                    ~~
                           .--------· - - - - - - - --- ---------,                                                                                                  NC
                                                                                                                                                                    0a,

                ~                                                 NOmero: 112630/2014                                                                                C ~



                                 ~ituai;ao jurfdlca                      I   INQUERITO POLICIAL
                                                                                                                                                                    c.. '
                                                                                                                                                                    ~ :i
                                                                                                                                                                    a, a,
                                                                                                                                                                    E 1!
                m                Situai;ao da condenai;a.o 1
                            -- - ~ - - - - - - - --+------------------!
                                                                                                                                                                    .2 .0
                                                                                                                                                                    5(.) .:!,
                                                                                                                                                                          Cl)

                                                                                                                                                                        • ai
                           1--D-'-e_le_g_a_c_ia_ _ ----il-3_a~_o_e_le~acia de Polfcia -Vicente Pires
                                     1
                                                                                                                                                                    ~ -~
                                                                                                                                                                     a, :,
                II           Numero do inquerito                             107/2014/38~DP
                                                                                                                                                                    .§ ~
                                                                                                                                                                     ro 1/)
                                     I
                                                                                                                                                                    ~R
                                                                                                                                                                    -0 ::::
                             Data do processo                                02/06/2014                                                                              0 .c
                1f         '--~- - - - - - - - - 4 - - -- - - - - - - -- - - - - - l                                                                                -o E
                                                                                                                                                                    ~ a,
                             ~otivo da prisao                                MAN DADO DE PRlSAO PREVENTIVA
                           I - - + - - - - - - - - - · - - + - - - - - - - - - - - -----· -
                                                                                                                                                                    -~*
                                                                                                                                                                    ro
                                                                                                                                                                    0
                                                                                                                                                                            a,
                                                                                                                                                                           -0

                w.i!         oispositivo legal                               Art 217-A, caput do CP                                                                 ca,o
                                                                                                                                                                      ,ro
                                                                                                                                                                    E "'
                           ~ Diita   _______,___________ ________ ---
                              - -· do inquerito
                                                                                                                                                                    :,~
                                                                                                                                                                    (.);
                                                                                                                                                                    o ro
                                                                                                                                                                    O>
                a          ~ ·· --· - - · ____...,___
                             Total pena ano          D




-I
                                                       - - --·· ------- ----                  -
                             Tdtal pena mes                                  o
                A            Total pena dias                                 0
                                         I          --   -------i-·-------- - .                                         •
                @           Data da prisao                                   16/04/2014
                           -Oat~ d~ soitura_____                         I-  ~3/0;/~o-1_5_ _ ___ .      -· ·

         I if                                ··-   -------~·-- ------- -                                _____          __,




         I      Iii
                       - • - - - I•-••--•-"U••---- - --           • ••••• ••. ---•••---
                       Consultas Processuais nos Tribunais Regionais e Superiores


         I             [~_ ~ ,-TJDFT1n                   ]['1-~ TJDFT2n -· ][ :· ·~ STJ           ) [   ~ STf., ]

         l •0
         '

         l                                                                                                                      AUTENTICA<;AO
                                                                                                                             ;~r,fere rom o origin~
                ~
         I
         1.
1 de 2   l .-                                                     GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_099                                      03/J0/201611 :10
         Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 100 of
PROJUDI - Processo: 0017372-86.2016.8.07.0015 - Ref. mov. t.1 -Assinado digitalmente
                                                                            201 por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Guia de ExecuoaoJRecolhimento



  SIAPEN-WEB                                                                     http://siapen.sesipc.df.gov.br/intemoDetaJhe.faccs?id=312747
                                                                                                                                                w
                                                                                                                                                0
                                                                                                                                                c2
                                                                                                                                                Q.
                                                                                                                                                ;!
              SIAPENWEB                                                                                                                          0
                                                                                                                                                "O
                                                                                                                                                '6
                                                                                                                                                 ::,
                                                                                                                                                e
                                                                                                                                                Q.
                                                                                                                                                    0
                                                                                                                                                "O
                                                                                                                                                 0
                                                                                                                                                ·~ <(
              t                                                                                                                                     ::, in
                                                                                                                                                    go
                                                                                                                                                    !~
                                                                                                                                                    cow
                                                                                                                                                    0 a::
                                                                                                                                                    ?;la
                                                                                                                                                    ~~
                                                                                                                                                    -d;~
                                                                                                                                                    -;: 0
                                                                                                                                                I
                                                                                                                                                    0
                                                                                                                                                    C:
                                                                                                                                                             >-
                                                                                                                                                             C')


                                                                                     ..                                                             3~
                                                                                                                                                    ... -,
                                                                                                                                                     - ,n
                                                                                                                                                    0        Q.
                                                                                                                                                    0        .•
                                                                                                                                                    N         0
                                                                                                                                                             "O
                                                                                                                                                              ~
                                                                                                                                                             i;:

                                                                                                                                                    N~
                                                                                                                                                    0    a,
                                                                                                                                                     C: :E
                                                                                                                                                    Q. '
                                                                                                                                                    ~ :3
                                                                                                                                                    a, CII
                                                                                                                                                        ei..c
                                                                                                                                                        J2
                                                                                                                                                        C:     ui
                                                                                                                                                        8 :a.
                                                                                                                                                        .iC: -~•
                                                                                                                                                        a, ::,
                                                                                                                                                        .sm"'I
                                                                                                                                                        ~l
                                                                                                                                                        "O :i::
                                                                                                                                                         0 .c
                                                                                                                                                        -o E
                                                                                                                                                         ~ a,
                                                                                                                                                        "i !
                                                                                                                                                         m .g
                                                                                                                                                        ~o
                                                                                                                                                         ~l
                                                                                                                                                         6 ;g
                                                                                                                                                         om
                                                                                                                                                         O>




                       -
               AUTENTICJICAO
            •-:OnfAre rom o origin;




                                                         ...
                                   .. .
                                      '




                                                    GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_100                                  03/10/201611:10 /
    2de2
    Case
PROJUDI-    9:20-mj-08171-BER
         Processo:                         Document
                   0017372-86.2016.8.07:0015-Ref.. mov. 1.1 3-1    Entered
                                                            -Assinado             onporFLSD
                                                                      digitalryiente           Docket
                                                                                        Luiz Fernando Lettf:04/29/2020
                                                                                                             da Silva:319047                                Page 101 of
                                                                   201
01102/2019: DIGITALIZA<;:AO DO PROCESSO. Arq: Guia de ExecuQAo/Recolhimento



 l
 I                                                                    PODER JUDICIARIO DA UNIAO                                                                           w




                             •
                                                                                                                                                                          0
                                                           Tribunal de Justi~ do Dlstrito Federal e dos                                                                   ~
                                                                                                                                                                          0..
                                                            VARA DE EXEcu(,6ES PENAIS DO OF· BRASILIA/OF
                                                                                                                                                                          ~
  I.                                                                                                                                                                      0
                                                                                                                                                                          "C



  I                  R• ~lstro Crlmlnal:              2016062390
                                                                                 Conta de LlquidaGIO                                                                      '5
                                                                                                                                                                           :,
                                                                                                                                                                          ·e-
                                                                                                                                                                          0..



  I                  R•   qu• ddo:
                     Fllar,;4o:
                                                      LUCAS CARVALHO RDLLO
                                                      ANGELINA CARVALHO ROLLO
                                                      THOMAS OWEN ROLLO
                                                                                                                                                                          0
                                                                                                                                                                          "C
                                                                                                                                                                          0
                                                                                                                                                                          ~<(
                                                                                                                                                                          ..2   IX)

                     o.J de Nascmento:                15/10/1993                                                                                                          iO
                                                                                                                                                                          e~
                     Outroa Nomes:
                                                                                                                                                                          «iw
                                                                                                                                                                          0     0::
                     Pr~ncla na Tramllar;ao:          Nao                                                                                                                 ~o
                                                                                                                                                                          ~~
                                                                                                                                                                          ~~
                                                                                                                                                                          ;:: 0
                     Proc:esso n•:                            00173728620168070015                                                                                        cc:~
                     tncidAncla         Penal:                art. 217-A. capU1 do Cddigo Penal                                                                           ·a;x
                     Pena:
                          I
                                                                                                                                                                          -'• >
                                                              9 anos e 4 meses                                                                                            ~..,0..
                                                                                                                                                                              IO
                     Regime:                                  Fechado (H)                    Relncfdente:                            NAO                                  0

                            I                                                                                                                                             ~     i..:
                     Da1adOF810:                              02/02/2014                                                                                                  ~     .g
                     Suspensio (art. 366, CPP):                                               Data da Citaljlio VAiida:                                                   8.g:::.
                                                                                                                                                                          ~
                     Recebimento de Denuncla:                 14/()4/2() 14                   Aec• blmarrto do Aclltamento:                                               N C:
                                                                                                                                                                          0     G)
                     Suapens!o (lei n• 9.099195):                                             Dala da Revogai,ao:                                                         C:    !!
                     Deta da Proroncia:                                                       Confi~ da Pronunc:ia:                                                       0..    '
                                                                                                                                                                          :i: "3
                     Deta   da Sente~:                        03/02/2015                      PubliC89llo da Sen~                    O3,ID2nO15                           G)
                                                                                                                                                                          E
                                                                                                                                                                                G)
                                                                                                                                                                                 a,
                     Dilta do AC6rddo:
                     Tr1111111!D Julg. Acusa~:
                                                              27/08/2015
                                                              21/07/2015
                                                                                              Pubi<:aqdo do Ac6rdao:
                                                                                              Transito JIAg. Deflnlll\lo:
                                                                                                                                     27~8/2016
                                                                                                                                     1MISl'l016
                                                                                                                                                                          .e... ~
                                                                                                                                                                          C:
                                                                                                                                                                             .0
                                                                                                                                                                               •


                     Ju~o de Ongem;                           2AVCA                           Proc• seo de Orlgam:                   20140710094042
                                                                                                                                                                          8
                                                                                                                                                                          ai .t
                                                                                                                                                                                .a
                     tnquirt_to POliclal:                     107/2014                        Proced6ncla:                           w   Delegacia de Polfcla             c~
                                                                                                                                                                          G) :,
                                                                                                                                     (Vicente Pires)                      E     a,

                     Penll R861rltlva Cumprtda:                                                                                                                           ~!
                                                                                                                                                                          .!:!>  ci.
                     Pena Pllvaliva Cumprlda:                 8meses                                                                                                      "C :i::
                                                                                                                                                                          0~
                     Pram Pfeacieiona1:                       eanos                           Provaval Pieacrlljlo:                  20/07/2021                           -c    E
                                                                                                                                                                          ~     G)

                                                                                                                                                                          -~~
                                                                                                                                                                          Ill G)
                    Recolhlmentoa e Sarelas                                                                                                                               O"C
                                                                                                                                                                          -o
                      RecolhlmenlD                 S.lda                             Motlvo                                               Pnlzo                           ~~
                                                                                                                                                                          E tu
                       16'04/2014                17/04/2014                   Relaxamento de Prtsao                                       2 dias                          00 ;gtu
                       06l06/2014
                                I
                                                 03m/2O16                     Reh1xamento de Prilsilo                              7 meses e 28 diaa                      O>
                                                                                 Cumprtmonto:                                            amn • s

                     Regime Alual:             Fedlado                                        R~:
                     Pena Cumpr1da:            8 meses                                        Pena Rema.nescente:                   a 1111os e B meses
                     Pena Total:               9 anos e 4 mesas                               Data Efetlva paa o ct.lcuto:
                     CUMPRIMErffO MAIOR OU IOUAL A PENA TOTAL? NlO
                     Pravt.ver' Tiirmlno da Pena:                                             Art. 75, do CP:
                     Pfav6vel'T6nnlno do Beneflcio:
                                    I
       \
       \
       \




                    Conla de 1~a;t0 atuelzada na forma <Illa art,goa 10 e 76, amt1o1 <ID Codigo Penal. bem como para exibll;io do te.,.io remldo em dlaa.
                     1'312197 .                                                                   03/10/201612:19                                                1/1


                                                           GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_101
       Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 102 of
                                                                        201
PROJUDI - Processo: 0017372-86.2016.8.07.0015- Ref. mov. 1.1 -Assinado digitalmente por Luiz Fernando Leite da Silva:319047
01/02/2019: DIGITALIZACAO DO PROCESSO. Arq: Guia de ExecuoAo/Recolhimento


  I
  I            ~
                         1
                        ,:  JDfT            Poder J1idicrario da Unlllo                    •

  I            ~                            TRIBUNAL DE JUS11CA, DO DlSTlUTO FEDERAL E DOS mum)RfOS

                                            VARA OE EXEC\J~OES PENAIS DO OF


   I                        I
               Autos n° 00173728620168070015 ·
               (Proce~ antigo n° 20160110975576)
                            r                                     .
                                                                      .


   \                                                                      DECISAO

   I                 c'.onsiderando a senten9a cond~nat6ria transitada em julgado em definitivo ,
               elaborem e providenciem a atualiza9ao da Conta de Liquida~o. bem come procedam a

   I           expedi~o de Mandado de Prisao.

                     Nao havendo advogado constituido, flea, desde jiifl, nomeada a Defensoria Publica
               para atuar em favor do executado.

                        Vista as partes, devendo a Defesa manifestar ci~ncia da nomeaQc1o.
                                I




                                                         VINICIUS SANTOS SILVA
                                                                               \·,
                                                                                 ~~=B~~·~o
                                                                                    :CJ. •
                                                                                   :um; •
                                                                                                          .
                                                                                          Distrito Federal, 3 de Outubro de 2016.




                                                JUIZ(A) DE DIRE/TO SUBST/TUTO(A) DO DF




               .   :,               ·,
                                                                                     ',
       I
       I



                   312197                Oocumento nao as&inado digitehnenta          03/10/2018 11:48      1/                1




                                                         GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_102
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 103 of
                                     201




   PROJUDI - Case records 0017372-8 6.2016.8.07.0015 - Ref. Mov. I 7.1- digitally signed by Leila Cury: 31098 1 Jun/06/2019: OTHER
   DECISIONS. Arq. Decision


                                 JUDICIARY BRANCH OF THE FEDERAL DISTRICT
                                        JUDICIAL DISTRICT OF BRASILIA
                      SENT ENCE EXECUTION COURT OF THE FEDERAL DISTRICT (YEP) -SEEU
        COURT PROFESSOR JULIO FABBRTNI MIRABETE, SRTVS-QD. 701, LOTE 8R, - BLOCO N, 2° ANDAR, SALA 205-
                       BRASILIA/OF CEP: 70.340- 000 Phone: 6131031S 11 - Email: vep(wtjdf jus br

                                         Case Records n. 0017372-86.2016.8.07.0015



    Case records:                        00l7372-86.2016.8.07.0015
    Case type:                           Sentence Execution
    Main subject:                        Imprisonment
    Date of offense:                     Date of offense not informed
    Plaintiff:                           Tribunal de Justi9a do Distrito Federal e Territ6rios (District Court of the
                                         Federal District and Territories
    Defendant:                           LUCAS CARVALHO ROLLO

                For the purposes of production of evidence of Extradition of the convicted LUCAS
    CARVALHO ROLLO, the EXTRADITION REQUEST FORM, duly filled out, follows as an
    attachment.

                 Notify the International Cooperation Unit, of the F ederal Prosecution Service,
   sending copies of the mittimus, the complaint, the Ordinance, the arrest warrant and final
   judgment of the execution process, the Liquidation Account, as well as the present decision along
   with the EXTRADITION REQUEST FORM duly filled out and the text of articles 33, 71, 217-A
   and Title VIII (of the ANULMENT OF LIABILITY TO PROSECUTION, Articles 107/120), all
   from the Penal Code, requesting the cooperation for the translation, to English, and later
   remittance to this Court, for the purpose of production of evidence of the Extradition of the
   convicted LUCAS CARVALHO ROLLO.

                  F orward a copy of this decision along with the EXTRADITION REQUEST
   FORM, duly filled out, to the Coordination of Extradition and Transfer of Convicted Persons of
   the Ministry of Justice, informing that this Court awaits for the translation to English by the
   I nternational Cooperation Unit, of the F ederal Prosecution Service, for later forwarding.

                  After the translation has arrived, send all documents informed, along with the
   translation, to the Coordination of Extradition and Transfer of Convicted Persons of the Ministry
   of Justice.


                      EXTRADITION REQUEST FORM

                      Confidential procedure?

   Document digitally signed, acc ording to MP n° 2.200-2 / 200 I, Lawn° 11.419 / 2006. Resolution of Projudi, of the TJPR / OE
   Validation of this in ht tp://seeu .pje.jus.br/seeu/ - Identifier: PJXAP QL9GY H4P29 FGEYA




                                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_103
                                                                                                                                      -
                                                                                                                                  AUTENTICM;AO
                                                                                                                            Corifere rom o origin:,·
        Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 104 of
                                             201




                           Yes. This Court understands that there is a need for confidentiality concerning the
            extradition request, due to the nature of the crime committed, as well as the need to safeguard the
            fundamental rights of the convicted, considering that there has already been· public
                                                                                            · exposure
                                                                                                 ·       of the
            present case, including in the press.               �

                               1) Recipient:

                               The Government of the United States of America

                               2) Sender Central Authority:




                                                                                                                                          -
                            Department of Assets Recovery and International Legal Cooperation / National
                 .
            �ecretariat of Justice / Ministry of Justice. of Brazil.

                               3) Requesting Central Authorl,,:

                               SETENCE EXECUTION COURT FOR THE FEDERAL DISTRICT (VEP/DF)

                         ADRESS: F6RUM PROFESSOR JULIO FABBRINI MIRABETE, SRTVS - QD. 701
            - IP'fE 8 - BLOCO N, 2° ANDAR, S�A 205 - BRASiLIA/DF - CEP 70.340-000.

                               Phone:6131031511

                               Email: ye.p@tjdfjus.br

                               4) Description of the request:

                               I request the extradition of LUCAS CARVALHO ROLLO to Brazil in order to:


                               for
                           Serve the sentence of nine (9) years and four (4) months of imprisonment, to which he
            was· convicted      committing the crime set forth in 'article 217-A; caput, of the Penal Code, two times,
            as described in article 71 of the Penal Code
                                                       .
                                                         (continuing offense).
                                                                               '        '

                             ' The Liquidation Account is attached ·with the remaining sentence calculation.

                               S) Civil identification and qualification data:
                                                                              ,.
                             '• Name: LUCAS CARVALHO ROLLO

                               Alias: not informed

   AUTENTICM;AO                Nationality: Brazilian, with information that has US citizenship artd passport
t!onfere rom o orioin�
                  ... . ..
                      ,

                                Date of birth: OCT/15/1993


             Docwnent digitally signed, according to MP n• 2.200-2 / 2001, Lawn• 11.419 / 2006, Resolution of Projudi, of the TJPR / OE
             Validation of this in http://seeu.pje.jus.br/seeu/ - Identifier: PJXAP QL9GY H4P29 FGEYA




                                                      GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_104
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 105 of
                                     201




                     Parentage: Tomas Owen Rollo and Angelina Carvalho Rollo

                      Born in Florian6polis/SC

                      Identity card: 3455371 - Issuing Institution: SSP/DF
                      CPF: 702.767.181-60

                     Residence address:
                                     Pires/OF.

                     6) Suggestion of whereabouts of the fugitive:

                                                      Palm Beach, F lorida/USA, telephone +

                 I hereby declare that the information concerning the residence of the convicted in the
  United States of America arrived in the present case informally, brought by the mother of the victim of
  the crime for which the offender was convicted, and in this case there is no official proof of that
  address.

                     7) Reference:

                Sentence execution 0017372-86.2016.8.07. 1.009404-2 - Old number 2016.01. 1.097557-
  6 (Origin - Criminal action 2014.07.1.009404-2 - 0009157-19.2014.8.07.0007 - Police Inquiry n.
  107/2014-38a Police Station of Vicente Pires/DP).


                8) Summary of the facts attributed to LUCAS CARVALHO RO LLO and the
  current stage of the case:

                     According to the complaint the defendant LUCAS CARVALHO ROLLO:

                     "I. From an undetermined date, until February 2, 2014, at around 5:45 pm, at the SHVP,
                                                                Pires I DF, the defendant LUCAS CARVALHO
                     ROLLO, freely and conscientiously, on several occasions, committed libidinous acts with
                     the child                                          (born              , p. 13), under 14
                     (fourteen) years old at the time of the events.

                     II. According to investigation reports, on February 2, 20/4, the convicted invited the
                     victim to his room and molested her sexualfy, by committing libidinous acts consisting of
                     removing her clothes, touch her body, including the intimate parts, rub himself onto her,
                     stay on top of her and rub his penis in the intimate parts of the victim, among others.

                     Interviewed, the victim-child. narrated the sexual . abuse she sujjered (pp. 30/38),
                     mentioning that such events had taken place occurred before, on several other
                     occasions.



  Document digitally signed, according to MP n° 2.200-2 / 2001, Lawn° I I .4 I 9 I 2006, Resolution of Projudi, of the TJPR / OE
  Validation of this in http://seeu.pje.jus.br/seeu/ - Identifier: PJXAP QL9OY H4P29 FGEYA




                                            GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_105
        Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 106 of
                                             201




                              According to the Biological Material' Finding Report (pp: 57165), ''human blood and
                              semen were present on the samples of the cutofffabricfrom the underwear, shorts and t­
                              shirt." And according to the DNA Examination Report (pp. 67/71), the presence of
                              biological material of the convicted in her underwear, the shorts and the bed sheet was
                              confir,:ned.

                               III. With his conduct, the ·defendant
                                                              ·      is incurred to art. 217.:.A, caput, of the Penal Code
                               (several times) ... "
                               During the pro�uction of evidence� the Court which renders th� se�tence reported:

                                "The complaint was accepted in page 83. The defendant spontaneously appeared before
                               the Court and presented his defense to the prosecution, through an appointed attorney
                               (pp. 131/135). In the· report, he makes comments concerning the merit, pleas for
                               acquittal and lists witnesses.

                               On April 16"', 2014, the preventive detention warrant issuanc� was fulfilled against the
                               <!efendant through decision in page 88. Injunction granted in Habeas Corpus and, in the
                               merit, the order was denied (pp.99/100 and 169/175). Tlie defendant was once again
                               taken to prison on June 6", 2014 (pp.176/177).

                               After the case was duly supported by evidence with the Medical Examination of the
                               victim (l/.16), Seizure and Forfeiture Notice (p.31), Biological Material Finding Exam
                               (pp.61(69); DNA Examination· Report (pp: 70/73-A), Amendment of the Medical
                               Examination Report (pp. 282/283), Answer to the Questionnaire - DNA Exam Report
                               (pp. 316/317), Expert Information (pp. 319/322).
                                                                                                                                          :
                               During the production of evidem;e stage, the parents of the victim were heard, Luis
                               Augusto Alves Nepomuceno and kaquel Pereira da Costa (pp. 2711274), the witnesses
                               Marcia Martins Morais costa (p: 275), Aline Fernandes Cardoso, and Mauricio Moura
                               de Souza (pp. 299/300) and the informants Josineide Ca":\Jalho dos Anjos, Mayara de
                               Carvalho... Ferreira,
                                             -   .
                                                                            '   '   .
                                                     Jorge Alberto Carvalho de Souza and.Suellen. ,

                               At the stage of article 402, of the Code of Criminal-Procedure, the Defense required the
                               Ultrasound exam on the victim, as well as the remittance oj the case to IPDNA/IC as a
                                                                                                                                              .-
                               response· to the questionnaire elahorat�d in items 6.2 ani 6.3 of the report of pages
                               244/247, besities requiring clanfitatio'n conce�ing the co'Ilected material from the
                               underwear, shorts and seized bedsheets· (p. 298). 'The
                                                                                    · Federal Prosecution Service did
                               not require anythi�g. . ·                :

                               Final allegations of the· Federal Prosecution Service in pages 344/348, filing for the
                               conviction under the terms of the complaint.
   AUTENTICM;.AO
'~ "f er e ro m o ~ ir i~
                               The Defense, �/so for ultimate reasons, raises an indirect procedural defense for a fair
                               opportunity to be heard. In the merit, in extensive and well grounded reasoning, requests
                               acquittal. "        '            •·


             Document digitally signed, according to MP n° 2.200-2 I 200 I, Law n° 11.419 / 2006, Resolution ofProjudi, ofthe TJPR I OE
                                                                                                                         ' •
             Validation ofthis in http://seeu.pje.jus.br/seeu/ - Identifier: PJXAPQL9GY H4P29 FGEYA




                                                     GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_106
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 107 of
                                     201




                  For the sentence rendered on February 3"1, 2015, the defendant was acquitted of the
    imputation against him,. re�oning a�d decidin�tows:             ·

        . . .      "Initially, it i� important to note that the case t�k plac�, without any grounds for nullity,
   with strict observance or' the adversary system doctrine and the opportunity to � heard and the
   adoption of the appropriate rite to the case, set forth in articles 396 and following, of the Code of
   Criminal Procedure. Moreover, the defense is not accepted. The Defense has to C(?DSi��r that the court
   is where the evid�nce goes to, which is the one to judge and grant credibility it finds fit. Thus, their real
   need is not .seen, especially since the fact that is intended to be proyen by the ultrasound examination
   can be clarified by the parol evidence, ·a fair opportunity to be heard is not considered, reason why I
   deny the defense and in the examination of the merit.

          .        1 · _ PROBABLE CAUSE The complaint imputes to the defendant LUCAS CARVALHO
    ROLLO the crime typified in article 217-A, caput, of the Penal Code, because of supposedly and on
    several occasions, having practiced libidinous acts with the
                                                                        l started with the Registration Police
    Report IP 1.424 / 2014-0, carried out by the military police officer Jorge A lberto Carvalho de Sousa,
    foµnd jn pages 12/14. At the opportunity, it was stated that" ... A C�ORDING TO !HE FATHER OF
    THE VICTIM, HE WAS IN THE HOUSE WITH HIS DAU GHTER AND .HIS COUSIN LUCAS,
    AND THAT HIS DAUGHTER WENT U PSTAIRS, AND SHE REMA INED THERE FOR QU ITE
    SOMETIME A ND HE THOU GHT IT WAS W EIRD SHE WAS TAKING SO LONG. HE DECIDED
    TO GO AFTER HER: CA LLING HER NAME OUTLOUD. I                              CAME DOWN THE STAIRS
   .SAYING SHE WAS GOING TO TAKE A SHOWER.                            QtJESTIONED HIS DAU GHTER'S
    ATTITUDE. HE SAID IT.WAS NOT THE TIME TO TAKE A SHOW ER A ND ASKED HER WHY.
    THE GIRL SAID SHE WAS BLEEDlNG. HE ASKED HER WHY. SHE WAS BLEEDING. THE
    GIRL SA ID THAT LUCAS WAS ON TOP OF HER_- AT THAT MOMENT HE GOT FURIOUS. HE
    W ENT U PSTAIRS AND CA U GHT THE SU�PECT TA KING A SHOW ER, HE ASKED HIM TO
    OPEN THE DOOR, LUCAS. �PENED THE DO,OR, HE GRA�BED HIM ANJ) BROU GHT HIM
    DOWNSTAIRS
        .
                       A ND CHECKED
                              .  '
                                       WITH HIS '
                                                   DAU GHTER   . IF . LUCAS HAD TOU CHED HER AND
    ISA,BEL CO_NFIRMED. HE ASKED LUC� WHAT_ HE HAD DONE TO HER, BU T LUCAS
              THE W HOLE, TIME SAYING HE DID NOT DO ANY�G. � WAS OUTRAGED
    AND ANGRY, HE CALLED HIS AUNT ASKING FOR HELP, OTHERWISE HE W OU LD LOSE
    HIS MIND. AND KILL LUCAS, AT THAT. MOMENT, HIS COUSIN JORGE A LBERTO
    CA RVALHO DE. SOUSA ARRIVED.   .
                                           THE MILITA RY POLICEMAN
                                                             ,,              '
                                                                               TOOK. THEM  .
                                                                                              TO THE 38TH
    POLICE STATION FOR THE REGISTRATION OF A POLICE REPORT, PRESENTING THE GIRL
    'S U NDERW�AR. APPARENTLY W ITH. BLOOP STA INS. AT THAT POLICE. STATION, THE
    MINOR               .WAS INTERVIEW ED. BECAUSE.SHE WAS ONLY 6 YEA RS OLD, SHE DID
    NOT KNOW HOW TO EXPLA IN W ELL WHAT HA PPENED BUl' SHE SA ID THAT LUCAS
    A PPLIED A PRODUCT TO HER PRIVATE PARTS AND LA ID ON TOP OF HER, ASKING HER
    TO RA ISE HER BUTTOCKS SAYING SHE WAS BLEEDING... THE MINOR WAS TAKEN TO
    IML (INSTITU TE ·oF FORENSIC MEDICfN'E), FOR A MEDIC� EXAMINATION. SEXU AL
    INTERCOURSE, REPORT N. 04281/144ML/PCDF, CONCLUSION: NEGATIVE, NO SIGNS OF
    BLEEDING WERE FOUND OR LIBIDINOUS ACTS.. A TEA M OF. EXPERTS W ENT TO THE
    VICTIM'S HOUSE TO SEARCH FOR TRACE ELEMENTS IN THE SUS,fECT'S BEDROOM.
    NOTHING WAS FOUND. BU T, IN THE NEXT BEDROOM OVER WHERE ACCORDING TO THE
    VICTIM'S STATEMENT SHE WAS WITH LUCAS AND A BED SHEET WAS FOUND WITH




                                  GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_107
                                                                                                     AUTENTICN;AO
                                                                                                   Confers rom o origin�
          Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 108 of
                                               201




            BLOOD STAINS. LUCAS DENIES THE VI�TIM'S STATEMENT. THE GIRL'S CLOTHE·s AND
            THE BED SHEET W ERE SEIZED BY THE FORENSIC TEAM, TO V ERIFY IF IT WAS HUMAN
            BLO<?D O                                         d new about the crime was known by the police authority,
            the nunor                                         w� submitted to Medical Examination. Resulting in the
            Report n. n                     ·                t that tiine, the expert team could describe, in item 4, that
            "... lack of traces of physical violertce, genitalia, with the· follo�ng characteristics or alterations: lack
                                                                               .
            of lesions in the vulva, perineum. Lack of signs of bleeding, .presence of clear discharge on the vulva
            and anus. 1 - hymen was intact.". Later' on,-they concluded: "Hymen still intact and no signs of
            penetration of the anus." Still in inquisitorial 'Stage, the father of the victim, Luis Augusto Alves
            Nepomuceno was heard and provided a more detailed version of what happened that day, as we can see
            in pages 21/23. He said that" ... on FEB/02/2014 (Sunday)             s spending the day at his aunt's house,
            MARIA CECILIA DE CARVALHO ... with his daughter I                      : THAT, a cousin also lives there, by
            the name of LUCAS CARVALHO ROLLO ... ;' THAT at                         2:15pm, his daughter went upstairs,
            where LUCAS was, whilst the declarant stayed downstairs watching a soccer game on TV: THAT, after
            about fifteen minutes the declarant searched· for ISABEL calling her name, however she did not
            respond: THAT, the declarant insisted an9 yelled out her name and only then she same down the stairs,
            wearing the same clothes she was wearing when when went upstairs; THAT, as soon as she came                      ,e
            downstairs, ISABEL said she was going t             a shower, and at that moment, the declarant said it was
            not the time to take a shower: THAT, I             L said she wanted to take a shower because she was
            bleeding. THAT, the declarant questioned             e was bleeding ans at the same time the declarant also
            asked if LUCAS· had touched her; THAT,                L replied: "YES, HE DID DAD! LUCAS WAS ON
            TOP OF ME! HE APPLIED A PRODUCT                      MY BUTTOCKS AND MY V                       ND ASKED
            ME TO RAISE MY BUTTOCKS FRO HIM!": THAT, the declarant checked                                    clothes and
            saw that her clothes had a lot of blood, in the genital areas: THAT, the declar                  lly mad and
            immediately went up the stairs to find LUCAS: THAT, at that moment LUCAS was already in the
            shower; THAT, the declarant asked if he had touched ISABEL and he said no; THAT, the declarant
            grabbed him and brought him downstairs and put him in front of ISABEL, asking her if he had really
            done what.she said he did; THAT, ISABEL confirmed the-story in front of LUCAS, repeating that he
            was on top of her... ; THAT, his aunt arrived a few minutes later accompanied by other family members
            and everyone questioned LUCAS about what happened, however he denied; THAT, the declarant
            decided to bring LUCAS to the police station to registet a police report, a1so bringing ISABEL along
            with them, in order to be heard and-go through medical examination..; THAT, at that·Police·Station
            ISABEL was interviewed by a female police' officer, having confirmed everything she said
            previously...; THAT, the policewoman wishes to add that ISABEL also mentioned that she had told her
                                                                                                                             -
            father· about other times in which LUCAS had touched her before, although he always asked her not to
            say anything to anyone...". Statement ratified in Court as we can see in pages 271/272. The minor's
            mother, RAQUEL PEREIRA DA COSTA, in spite of not being present at the place· and time when it
            happened, she was also heard by the police authority and said that"... the girl was with her father LUIS
            AUGUSTO, and she also said she was hospitalized for depression; THAT she was only aware of it the
            day·before: THAT, she clarifies that before what happened, when ISABEL used to· go to her aunt's
             house MARIA CECILIA; THAT, she always-thought'it·was weird the girl was always inside LUCAS'
            bedroom with him: THAT, whenever ISA:BEL came back from MARIA CECILIA'S house, she noticed
             redness and swelling in the vaginal area' of her daughter, and always asked her if anyone had touched
             her in her private areas, but· the girl ·never said anything; THAT, at o               SABEL had vaginal
             discharge and the declarant found it          e, but since ISABEL never                 anything out of the
             ordinary, she did not mind". THAT,            L mentioned that one time sh             laying"pillow" with




                                              GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_108
 AUTENTICACAO
hnfo,.a. --- _   . .   _
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 109 of
                                     201




   LUCAS}-- . . . ", page 25. On her part, the minor                                            was subtnitted to
   the special interview in the Technical Assistan                                             n of Children and
   Adolescents. She confirmed tp.� version presented by her father that day. adding that the blood found in
   her body and robes was of "Lucas 's dick," according to pp. 34/42. Two questions have arisen so far.
   The first one is pertinent to the origin of tl).e blood folJ.Ild on the child's clothing, since., prior to the
   preliminary examination, the experts concluded that there were no injuries to the vulva, perineum and
   anus of the child, absence'of signs of bleeding, integrity of the hymen and anus, and absence of signs of
   penetrat1on, page �2. The second, which is crucial to tp.e clarification of the controversy, since the
   accusation· does not impute to the defendant the practice of sexual intercourse, instead libidiµous acts in
   general, con·cems the credibility of the declarations of the alleged victim, since, �cording to tp.e girl,
   "Lucas applied a product on me_... It was a white product that he applied on my.vagina and my butt ... "
   (37), also remembering that, according to the father, the girl said that " . . . LUCAS WAS ON TOP OF
   ME! HE APPLIED � PRODUCT ON MY BUTT AND MY VAGINA AND ASKED ME TO RAISE
   MY BUTT FOR HIM_!" (page 21). Evide.nced the.- core oqhe. controversy, at this PQint it is entirely
   appropriate to report to the Biological Material Examination Exam (pages 61/64) on the child's
   underwear and shorts, a t-shirt worn by the defendant, and a bed sheet located in one _of the rooms In
   the face of the importance of the considerations drawn by the . experts, it is worth transcribing in its
   entirety the sub-items that deal with the Laboratory Examinations carried out in - the material, the
   Techni�al and. Practical Considerations and, finally; the b) From Laboratory b. 1) Examination of human
   blood _of the samples collected from the underwear, �horts, T-shirt and bed· sheet were subjected to
   appropriate extraction and then t� the Immune chromatography Test for Hemoglobin Huma obtaining a
   positive result for the four samples. 1). 2) Sperm search. The samples were cut from .the panties, shorts
   and t-shirts, and were used to prepare (3 slides from each. sample; which were submitted t'O the
   spermatozoa test, .obtaining a negative result for , spermatozoa b.3). the presence of PSA (prostatic
   specific aµtigen) was tested and the results were -positive for the three samples. The prostate specific
   antigen· .(PSA) is a glycoprotein (34,000 daltons) .present _in seminal plasma, is synthesized. by the
   prostate gland and expressed at high levels in the _pro.state gut. The presence of PSA in the sperm in
   c�mcentrations. m1llio�s of times greater than in serum of men has characterized it as a valuable marker,
   already �ested �d validated by. the forensic community, for the identification of seminal fluid in the
   criqiinal evidence. left by . vasectomized, azoospermic or oligozoospermic individuals. V ·. ­
   CON:CLUSION Thus, in vi�w of the above and analyzed, experts conclude that in.the saniples of tissue
   cut from the underwear, shorts and t-shirt was found the_ presence of hum.an blood. and semen, but the
   presence of spermatozoa eq un�le in the sample of tissue cut from the sheet was found the presence . of
   human blood as �entioned in item (...). "Next step :w� performed DNA test. to compare the biol               l
   ma�erial ex0:acted fi:om the perigenital secretion, :frqm the tissue cut$ of the panties and shorts of        ,
   of the defendant's shirt,and of the sh�t, _with the. lriological _samples collected from both, resul         n
   the elaboration of the DNA Ex.am Beat att:.tched tp pages '70/73-A. Now it is also necessary to
   transcribe.part of th� expert information, are essential to the formation of the conviction ofthis Court.
   In the sample of perigenital secretion, a unique genetic profile was identified, coming
                        the profile identified _in the biological sample collected from Isabel
                         . . ( .. •.) In the samples obtained from the shorts .and the sheet was o
                        material of at least two people, one being male and one female. The profile observed
   in most of this mixture comes . from a male _ person ·and ,is identical to the profile identified in the
   biological sample collected from Lucas Carvalho Rollo. The profile observed in a sma
                        tical to the profile identified in the biological sample collected from
                         . In the sample obtained from the panties a mixture of genetic. mat
                                                                                                                                      '<;.�\0 DA Jlr

   Validation of this in http://seeu.pje.jus.br/seeu/ - Identifier: PJXAP QL9GY H4P29 FGEYA
                                                                                                                               �t I· ' -� .w.- ,.,. _
   Document digitally•signed, accordil'lgto MP n° 2.200-2 / 2001, Law n° 1 1 .419.1 2006, Resolution of Projudi, of the TJPR / OE I �
                                                                                                                                · �      �:
                                                                                                                                               .., .


                                                                                                                                            ·L��.
                                                                                                                                                              i_S\.>-
                                                                                                                                                                 'C)
                                                                                                                                                                   '}>


                                                                                                                                C2
                                                                                                                                <:'. '2<
                                                                                                                                      <ii..�V-!-�      .Y � �I
                                                                                                                                            -"Ir- ·• · :,i> -0
                                                                                                                                 1:>. 't>,.,,                  r?.
                                                                                                                                                       ,�\!
                                                                                                                                                        ·.-,'?f
                                                                                                                                  �c,,{;i Voce Rir-•i/!<"      /
                                                                                                                                       -�o Jurid\ca

                                           GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_109                                              AUTENTICN;AO
                                                                                                                            Cor,fere rom o origin:!j
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 110 of
                                     201




  two people was observed. The profile observed in' most of this mixture comes fro



    chromosome markers, it _was observed that in the samples of perigenital'secretion, underwear, shorts, T­
    shirt and s�eet, a single Y chromosome haplotype was identified that is identical to the haplotype
    identified in the biological sample collected from Lucas Carvalho Rollo. The probability of selecting at
    random in the male population � unrelated person . having the 'same haphitip is approximately 1 in
    14,928 (one in fourteen thousand nine hundred and twenty eight). VI CONCLUSION Considering the
    proposed expert objective, the signatories conclude that: The genetic profile observed in Lucas
   Carvalho Rollo's sample is identical to the ·genetic profile of male origin observed on the t-shirt, a
    sample related to Police Inquiry 107/14 - 38 " DP. The probability of relating to the male population a
    related      person       presenting      the    same      profile    1     of approximately         1    cm
    38,000,000,000,000,000,000,000,000 (one in thirty-eight sextillion). The genetic profile observed in

                                                                                                                    e
    the collected sample of Lucas Carvalho RoHo is identical in 1 of the markers to the profile obtained in
    greater quantity in the samples obtained from the shorts and the sheet and to the profile obtained in less
    quantity in the sample obtained from the panties, samples related to the Police Inquiry 107 / 24-38a DP.
    the haplotype of the Y chromosome observed in the collected sample of Lucas Carvalho Rollo is
    identical in all the analyzed markers, to the genetic profile of masculine origin observed in the samples
    of congenital secretion PC (related to the Report of Medical Examination - Libidinous Acts and
    Conjunction Carnal No 4.281 / 14), panties, shorts, T-shirts and sheet, samples related to Police Inquiry
    No 107/14 - 38 "DP. The likelihood of selecting at random in the male population an unrelated person
    with the same profile is approximately 1 in 14,928 (one in fourteen thousand, eight hundred and twenty
    eight.) The matching profiles on the markers of the Y chromosome indicate the same origin (--)" From
    what remained until then, there is a crucial question that has not gone unnoticed by the Defense and to
    the detailed analysis of the technical test carried out by this Court. experts point out that · in the
    perigenital secretion sample a unique genetic profile was identified from a female person identical to
    the profile identified in the biological sample collected from Isabel (p. 72). Afteiward, they point out
    that after amplification of the sample for the markers of the Y chromosome, it was observed that in the
    samples of perigenital secretion, the panties, the shorts, the shirt and the sheet, a haplotype of the
    unique Y chromosome was identified that is identical to the haplotype identified ·in the biological
    sample -collected from the defendant Lucas (page 73). The contradiction is latent. In view of this, it is
  • questioned: in the sample of perigenital secretion of the supposed victim' was or ·not found biological
    material of the defendant Lucas Carvalho Rollo. Until one could think that' the contradiction is of minor
    importance, because biological material of the defendant was also found in the short and ·in the                -
    undeIWear of the victim. However,. it is worth mentioning that the body of evidence reveals that on the
    day of the events, and even before that, 'the defendant and the alleged victim cohabited, since the
    child's parent said in Court that .,, ... he was spending· a few days at his Aunt Maria-Cecilia's house. that
    Lucas is the adoptive son of another aunt Maria Angelina: that Lucas lives in the house of Aunt Maria
    Cecilia: that when the events occurred she was already staying at Aunt Maria Cecilia's house for about
     1 5 days... "(271 ). In view of this, the possibility of the existence of previous physical contact between
    the victim and the defendant can justify the presence of biological material of the defendant in the girl's
    dress. In addition to this, he recalls that, with the exception of perigenital secretion, the material
     examined was seized on the day •after that, that is, at FEB/02/14 (Order of Presentation and Seizure of
    page 3 1 ), by a police officer who, certainly, do not surround themselves with technical care of a team of
     professional experts: Therefore, a possible influence of interfering substances, such as the contact of




                                    GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_110
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 111 of
                                     201




    some pieces with oth�rs, can not be ruled out, which may justify �e presence_ of biological �aterial (?f
    the defendant in the clothes -of the minor. For • reason, it is crucially important to overcome the
    contr�iction pointed out elsewhere. In response to the question formulated by the Defense fl. -�47•. the
    experts presented information .in the following terms (pages. 316/317): ANSWER TO TH_E QU ESTION
    ON THE JTEM · 6.2 �ingle question: The q1;1estion inquires whether the matepal, identified in tp.e
    samples of perigenital secretion referring to the Police Inquiry 107/14 - 38 In th�_ analysis of tJ:ie
    autosomal markers· of the perigenital sample, only a profile of female origin was detected, identical to
    the profile identified in the biological sample collected from                                             It
    should be iioted that when there is .a much larger amount of fema                                        NA
    equ.al to or greater than 50: 1) the presence of male DNA below a minimum thresQold does not produce
    amplification for autosomal markers, preventing the detection of the male genetic profile present in less
    quantity. On the other hand, when the V chromosome is analyzed, as . only the male contributor
    possesses this chromosome, even in the presence of a disproportionately gr�ater amount of female
    DNA, this fact can be eviden<;ed, a. fact that explains the findings of the sample collected from the
    perigenital region. It should . be noted that when there is . a much larger amount of fem.ale DNA
    (proportion of the m.ajor DNA. equal to or greater than 50: 1) the presence of male DN� below a
    minimum threshold does not produce amplification for autosomal markers, preventing t;he detection of
    the male genetic profile present in less quantity. On the. oth�r hand, when tJ:ie V cbro�os�me is
    analyzed, as only the male contributor possesses this chromosome, even in the presence of a
                    ,r.,       •                                   -   '                •

    disproportionate�y, greater amount of female DNA, thi� fact can be evidenced, a (act that explains the
    findings of the s�ple collected from the perigenital region. It occurs that, the technical infoi:matipn in
    highlight was not able to beat the doubt sown in the formation of the conviction of this judge. Now,
    experts have confirmed th�t the material identified in _the perigenital secretion s�ples does �ot have a
    single genetic material and justify that when there is a much larger amount of female DNA , the
    presence of male DNA below a minimum threshold does not produce amplification for autosomal
    markers, preventing the detection of the male gep.etic profile present in less quantity. However, on the
    other hand,- they, affirm that when the Y chromosome is analyzed, as only the n;iale contri�uior
    possesses this chromosome, even in the presence of a disproportionately larger amount of female DNA,
    this .fact can be evidenced,_ a fact �t explains the findings of the sample collected from the perigenital
    region. ff, when there is a much larger amount ,of female DNA , the _presence of male DNA below a
    minimum threshold does not produce amplification.for autosomal markers, preventing- the detection of
    the male genetic profile presep.t in less quantity, ·as it may �t the same time con,clude presence ,of the
    genetic profi\e of the defendant in the perigenital iSecretion? In my view; the contradiction has not be�n
    superseded. Proceeding in the analysis of the technical- test, he recalls that, initially, experts concluded
    that human blood and semen were present in the tis�ue samples cut from the victim's panties and shorts,
    as well as from the defendant's T-shirt. Then; in- response .to the. question. raised by the Defense, th�y
    presented information in the following sense.(pages 319/n2):"C) 1. Response to the item referring to
    item 6.3 in the Technical Expert Opinion (pp. 244-247) and annexes (lis 248-262) Single question: The
    question inquires about the identification of semen only by the presence of PSA and .the absence of
    description of the other components . of this . fluid (Spermatozoa, amino acids, prostaglandins, acid
    phosphates, zinc, phosphate, spermatozoa, - spermatozoa, · spermatozoa, spermatozoa and spermatozoa)
    proteolytic enzymes, galactose) Answer: ;With the exception of acid phosphatase and spermatozoa, the
    Laboratory Experiments and Analysis, Section does not have. a methodology for identifying the other
    components of the semen. However, it is necessary to clarify the following points: Forensic samples are
    normally in adverse conditions before collection, subject to weather and action of microorganisms,
    different from a sample collected and ,a laboratory of clinical analyzes . . This means that samples




                                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_111
                                                                                                    AUTENTICN;AO
                                                                                                  Cor,fare c-om o origin-
                 Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 112 of
                                                      201




                          analyzed in '!- forensic laboratory usually have reduced amounts� contamination and often lost part of
                          their composition by envir�nmental or biological degradation. Thus, the characterization of biological
                           fluids, in the forensic scope, seeks to identify unique components of each fluid, in order to avoid
                           analyzes that can generate inconclusive results. That is, the identification of galactose, proteolytic
                           enzymes and zinc, would not allow any conclusion, because a stain on a garment containing these
                           substances could have Several different origins, among which other body fluids, food remains, etc.
                           Forensic science, in the case of semen identification, uses spermatozoa to· identify this fluid. Even
                          because its identification guides the use of specific techniques for DNA extraction. However, there are
                           cases where semen may not contain spermatozoa, for example, in· vasectomized individuals. One
                           solution to such cases is. the use ofother semen markers. The forensic community usually uses one of
                          two: prostatic acid phosphatidase (FAP) and prostate specific antigen (PSA). FAP was widely used in
                          the investigation and characterization of seminal fluid. However, it was considered a marker of
                           sensitivity and limited specificity, falling into disuse after the discovery of PASA (Candido et al.). PSA,
                           on the other hand, can be identified as the use of immune chromatographic assays, very specific and
                           sensitive tests (PSA) is not only present in semen, but also in the presence of a single nucleotide
                           sequence, studies demonstrate the presence of PSA at levels detectable by the immune chromatographic
                          test in serum of women with cancer (12.00 ng / ml) and polycystic ovarian syndrome (10.29 ng / mL),
                           in breast milk (350 ng / ml) (Sawaya _& Rolim '), and in urine of men after ejaculation (260 ng / M 1)
                           (Gartside et al., 20036). It should be noted that the mean concentration of PSA in the semen ranges
                           from 0.4x 106 ng I ml to 1 .29x l 06 ng / ml, about one million times more concentrated than observed in
                          the other fluids (Sawaya & Rolims ). However, one study has shown that the efficiency of PSA
                           extraction from cotton spots is less than 1 % (Gartside et al., 20036). Considering the above studies, the
                           extraction of breast milk and urine from men after ejaculation would result in a concentration of 3.50
                           ng/ml and 2.60 ng/ml PSA, respectively, below the detection limit of the immune chromatographic test.
                           While a semen spot extraction would result in a concentration ranging from 0.4x 104ng / ml. Another
                           bibliographic reference (Paulino et al., 2009) quantifies PSA concentrations up to l .3ng / ml, but uses
                           another methodology. These values would not be detected by the method used by this Laboratory, even
                           disregarding the sample recovery rate of 1 %. Considering the above, it is noticed that the identification
                           of PSA as semen marker is a robust tool and widely used by the forensic community. However, its
                           isolated identification does not allow unequivocal affirmation of the presence of semen, since; altliough
                           the scientific commwrity currently works to confirm the robustness of the method employed, in the
                           future 'clinical conditions may be discovered that increase the concentration of PSA in other fluids to
                         · levels comparable to semen. It should be noted that prior to the questioning this Labotatory already
                           presented a different conclusion from the present in the 3617/2014 - lC Criminal Investigation Report,
                           resulting from the above considerations. In this way, the conclusion of the Criminal Investigation
                           Report 361 7/2014-IC is hereby rectified: "Thus, in· view· of the foregoing and analyzed, the Experts
                           conclude that in the samples of cut out fabrics ·of panties, shorts and t-shirts, of human blood and PSA,
                            suggestive of the presence of semen; but the presence of spermatozoa was not detected;: .. ·"(intentional
                            highlights) It is therefore apparent •that, in this second moment, the experts present more detailed
                            information about of the examination carried out to verify the presence of semen in the gannents. They
                            clarify that, with the exception of acid phosphatase and spermatozoa, they do not have a methodology
                            to identify the other components of'the semen; that PSA is not found exclusively in semeii, but also in
                            the serum of women with breast cancer,· in urine of women taking testosterone and with polycystic
                            ovary syndrome, in breast 'milk and in men's urine after ejaculation, and at levels They recognize that
                            PSA is a robust tool widely· used by the forensic community as a marker of the presence -of semen, but,
                            on the other hand, its isolated identification does not allow to state unequivocally its presence. Lastly,

              'G,�\O�WP� t digitally signed, accordingto MP n° 2.200-2 / 2001, Law n° 11.419 / 2006, Resolution of Projudi, of the TJPR / OE
    ��� _...t£l��daY� fthis in http://seeu.pje.jus.br/seeu/ - Identifier: PJXAP QL9GY H4P29 FGEYA
         i�i:':'�'�?i �
     �.) ··'i·,, -�. . -\1,·1,'!t ,:
   �<:,




   (")�:..,�<,%' }.�'-">��·
                        •,, .:·,-:",�..��
                       '-:,             .'f/
                                             ��1'&'
                                         If�.SJ'
    ·'-·, 7-0
    \:'�--      ____,,.,, lo,J•

                   - '�Flecu�� �
            ..::t' Juridica \�\�
                                                             GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_112
    AUTENTICACAO
'.!onfP.re "Om o orini"'"""
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 113 of
                                         201




       they rectify the conclusion, emphasizing that in the. �am.pies of cut fabrics o.f the panties, the shorts and
       the t-shirt was verified the presence of human � and PSA, suggestive of the presence of semen,
       remembering that the presence of spermatozoa was not detected. In this sense, unlike ·whaf happened at
       the first opportunity, the experts now do· not present conclusive re�ults, but only · suggestive of the
       presence of semen. It is well known that the condemnatory decree must rely on 'robust evidence �f the
       materiality and authorship of the crime. That is to say, for there to be condemnation ·it is necessary to
       proceed to the historical reconstitution of the facts, in order to perceive what happened in the �th and
       if th� practice of the ihicit act can be attributed to the denounced. That is, it is necessary to reestablish,
       as far as possible, the truth of the facts, for the just solution of the litigation, and this being the end for
       which the process is intended, it is through the instruction that the most perfect representati�u of this
       truth is sought. . Similarly, it is not forgotten that contemporary criminal proceedings contemplate three
       models of evaluation or evaluation of evidence, namely: the legal system, that of intimate conviction
       and that of rational persuasion. By the latter, adopted in our legal system, "The judge· wjll take his
       conviction for the assessment of the evidence produced in a contradictory manner, and can.not base his
       decision exclusively on the information elements collected in the investigation, except for the
       precautionary, non-repetitive and anticipated evidence", but must do so iil a motivated way. It is the
       principle of free convincing expressed in article .155 of the CPP. What. distinguishes the ·system from
       rational persuasion is the freedom of the judge in valuing the evi<,lence that, although it exists, is
       contained by the Qbligatory justification of _the choices made, in .the face of the legitimat�ly obtained
       proof, with the explanation of the road traveled to completion. Moreover, "If it is true that the judge is
       bound by the evidence contained in. the case, it is QO iess certain that he is not subordinated to any
       abstract criterion in ascertaining, through them, material truth. The criminal judge is th'us returned to
       his o� conscien�� "(Statement of Motives of t_he C:ode of Crimin�l Procedure, item VII). 'It follows
       that the conviction of the Judge is not tied to any specific or isolated means of proof. Therefore,
       although the expert evidence is the means of _supplying the lack of technical knowledge that rests with
       the Judge to ascertain the facts, "The judge will not be attached to the award, being able, to accept or
       reject it, in whole or in part.", according to the p_rovisions of article 182 of the CPP. In spite of the
       examinations carried out by the experts, 'I do not conceive of the possibility of SlJ.pportiri.g a
       condemnatory decree in suggestive conclusion, mainly because tp.e experts themselves point out that
       the isolated identifi.cation of PSA does not allow to affirm unequivocaliy the presence of �emen. One




-
       could still think that the oral test produced in Court would suffice to. confirm the materiality of the
       crime. Here� too, I do not. see enough robustness to. back the condemnatory decre�. The _defen�t
       Lucas Carvalho Rollo vehemently denies the D:U1teriality of the crime. Moreover, he�d twice, he
       presents si�ilar versions, as can be seen from Fr. 50/52 and . 306/307. For his part, the. victim Isabel
       Luisa da Costa Nepomuceno was q.eard in court through .an �nterv:iew cond1,1cted by video conference
       and, to a certain extent, ratified the statements . presented in the i1;1quisitorial phase. Th� media �th the
       hearing recording was placed on the fl. 296.Jt :is true that it is not possible to require reproduction of
       the initial version because it is a child ofa young age, therefor�, immatlJre psy�hically., But in short, s�e
       said again that the defendant took off hei: robes, passed ·a cream on her genitals and climbed on top of
       her. Do not forget the probative value of the victim's word, especially in �rimes of this nature that, for
       the most part, are .practiced , in secret. On the oth�r hand,. in the present case, other c,ircumstances also
       deserve to be valued, since, in my view, they can greatly mitigate the evidentiary force of the narratives
       drawn by the minor._ it urges to remember that when it comes to children, there is an expectation of a
       fanciful speech, and it may even be suggested by an adult, or influenced by the context in which it
       lives, because it lacks maturity to understand the meaning and consequences of its attitude, besides of
       Iris report to be subject. to divergences that can come from the attempt t<> protect the aggressor and his

       Document digitally signed, according to MP n° 2.200-2 / 2001, Law n° 1 1 .419./ 2006, Resolution of Projudi, of the. TJPR /, OE
       Validation of this in http://seeu.pje.jus.br/seeu/ ., Identifier: PJXAP QL9GY H4P29 FGEYA




                                                GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_113
                                                                                                                                      AUTENTICM;AO
                                                                                                                                    Cor,fere rom o origind
         Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 114 of
                                              201




            fatnily, since in this type of crime, in most cases the aggressor ·is a member of the family or someone
            very close effectively. 'Given this, the judicial trial also revealed that the sexual abuse is tender that
            surrounds and terrorizes the· family of the victim. And not' for less, because the minor's father, Luis
            Augusto Alves Nepomuceno, said that " ... his wife was sexually abused at the age of 16 and to this day
            she suffers because of this, and the person in charge has never been arrested; was kno� to the family:
            that Isabel slept in the same room as the deponent 'and his wife on a mattress on the floor: that although
            the house had two bedrooms Isabel was afraid of the dark, which is why she slept in her room: they
            never commented with Isabel for the sexual ·_abuse suffered by· her mother... ". This may perhaps justify
            the form, as the father questi9ned the girl "when.;he noticed the bleeding, for she said that "... he looked
            at Isabel's shorts and saw that it blood-soaked, that at this moment he asked Isabel what had happened,
            if it was Lucas who did something to her: that he clarified that he asked it was because he was alone
            upstairs, that he asked what Lucas had done and Isabel said that he was on top of her... ", p. 272/273.
            And she can also clarify why Raquel ·Pereira da Costa always questioned the girl about possible abuse
            she suffered when she returned from her aunt's house and, even in the face of suspicion, because,
            according to her, "Isabel twice when she returned from the house Maria Cecilia complained of pain in
            her genitals ... "(p. 273}, however, she allowed the girl to continue to attend the house.; As if that were                           .._,,
            hot enough, the minor was submitted to emergency care at the Regional Hospital of Guara, on                                           ., ·
            FEB.03.2014; according to the guide in the pp. 290/291 . At the opportunity, the pediatrician reported
            that the " ... child was evaluated by a psychologist who states that she said clearly," that there was
            penetration... ". In addition to the Appellate Body Examination Report No. 0428 1/14, experts note that
            "There is no objective ·evidence of carnal conjunction or libidinous act other than carnal conjunction."
            282. 1 By and in order to further weaken the factual narrative presented by the infant, his relatives
            came to inform in Judgment that it is a child accustomed to lie (pages 302v and 305): In this sense, and
            for all that remained expended, latent the fragility of the collection of evidence as to the very
            materiality of the crime, it being worth remembering that the doubt must military for the benefit of the
            defendant. 2 - PROVISION Before the above; I DENY the punitive claim of the State (ius puniendi) to
            ACQUIT the defendant LUCAS CARVALHO ROLLO, already qualified in the records, of the
            imputation made to him, based on Article 386, item II, of the CPP. ·Consequently, the grounds that gave
            rise to the decree of pre-trial detention no lon·ger exist, which is why I am revoking the decision of pp.
             88/89 and determine the dispatch of RELEASE ORDER in favor of the defendant, if otheiwise you are
             not ·stuck. No cost. Publish yourself: Please, 1et it be :registered. Let it be summoned. In due time, let it
            be filed. Taguatinga-DF, February 03, 2015. 't.-y.> WAG THE ANT6NIO DE SOUZA Judge.
                      However, the Federal Prosecution Service appealed against the acquittal, and the appeal was
            granted unanimously to convict the defendant LUCAS CARVALHO ROLLO as an offense in the
            penalties of art. 2 1 7.:.� capuf, of the Penal Co�e, twice, in the form in m:t· 7 1 of the Penal Code .
                              .'
                              In the Appellate Decision, the Judge-Rapporteur pointed out that fr was still up to the
             collective body ofjudges to assess the evidence collected in support of the decision.

                                 In view of the foregoing, he began by reporting:

                                  "In court, the defendant denied the commission of the crime (page 275 and verse),
                                 narrating the dynamics of the facts in the following manner: (. ..) the questioner alleges
                                 that the Jae� described therein are not true; that the defendant claims that he was at a
                                 barbecue party with- his fami'ly; that L. had arrived from the service with his girl and
                                 went to the barbecue; that L. spent some time in the barbeque drinking and then asked if
 AUTENTICM;AO
:OnfP.re rom o orfgind
             Docu'fhent digitally signed, acc.o·rding to MP n• 2.200-2 '/ 2001 ,Law n° l l .419 / 2006, Resolution of Projudi, of the TJPR / OE
             Validation of this in http://seeu.pje.jus.br/seeu/-- Identifier: PJXAP QL9GY H4P29 FGEYA




                                                        GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_114
                        ..
         Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 115 of
                                              201




                                   the defendant wanted a ride to where he lived; who lived with M. C.; that before arriving
   AUTENTIC/IC;AO
                                   at the house, at Vicente Pires, L asked when he asked if he wanted to have a hot drink;
,':oJ'lfP-re rom o origin•          who stopped at a bar and drank a hot drink; that I was with them; that in the bar L.
                                   bought two cases of beer; who when they arrived at M C. 's house, L sat down on the
                                   sofa to watch soccer; that the defendant told L. that he would go out to skate with his
                                   friends; that afterforty:five minutes he returned to take a bath; that when he returned L.
 '·" '
                                   was playing as a dog; that the defendant only saw L. downstairs; that the interrogating
                                   did not see L. upstairs; that before bathing he entered only in his room to take a twist
                                   [sic} ofclothes; who in the meantime remained on the floor below; who took her clothes
                                   and went into the bathroom to take a shower; who after 15 minutes heard L. calling his
                                   name; that L. knocked on the bathroom door; that the defendant put a towel around his
                                   body and opened the door; that L. was in her unde,pants in her hand full of blood; that
                                   L. asked whether the defendant had moved with her or lying on top of her; who
                                   interrogating him said. L. that he would never do that to him since they were .friends and
                                   that they used to drink together; who at this point while in the bathroom L. did not
                                   attack him by interrogating; which L. said while interrogating him to come down with
                                   him; that L. remained on the lower floor; who went down the stairs and went to the
                                   bathroom downstairs and there was I. naked; that I had .finished showered and there it
                                   was dry; that L. again asked L. for questioning had he laid on her or tampered with her;
                                   that L. looked at his father and then looked at the defendant and nodded affirmatively;
                                   that the defendant begged L. saying he would never do this to a friend; who also told L.
                                   that he would never do that and asked ff she understood what he was talking about; that
                                   at this moment L. began to attack him by questioning; that the defendant was assaulted
                                   by the right hand of L, while in his left hand he held the shorts and the panties of L. with
                                   blood; that the defendant did not assault L, on(v defended himself by saying that he had
                                   done nothing; which when I went to the bathroom and saw L. saw no blood in the
                                   bathroom and neither between I's legs. who can not tell because there was blood in my
                                   panties and shorts; that L. then took the cell phone and said he would call the fami(v;
                                   that the defendant went up and changed his clothes; that the defendant went up to his
                                   own room ; that the defendant remembers that the left side of his face was swollen and
                                   that it came to bleed at the nape and behind the ear; that the first to arrive in his room
                                   was J.; which J. said while interrogating that he was being defendant of raping L. and
                                   so would have to take him to the police station ; which has not undergone any
                                   examination; that in the United States questioning him he did not know what he wanted
                                   to do with life; who thought that knowing how to speak English would get a betterjob in
                                   Brazil; who in Brazil got to work in the English course at Wizard, for one month as an
                                   experiment; which did not work and was not hired;. that the defendant wanted to teach
                                   advanced class, but he had no place; who used to play with the younger children, with
                                   ten-year-old J. , and another girl about five; who did not play with /. ; that year [sic]
                                   liked her because she used to get into trouble with the other children ( . .) . "

               Finally, the Judge emphasized:

               "In my opinion, the expert's report, in the terms in which it was drafted, reinforces the set of evidence
               in the sense of the authorship of the repressed conduct, which, in comparison with the other evidence,
               shows the abuses suffered by the child victim.

               Document digitally signed, according to MP n• 2.200-2 / 200 1 , Law n° 1 1 .4 1 9 / 2006. Resolution o f Projudi, o f the TJPR / OE
               Validation of this in http://seeu.pje.jus.br/seeu/ - Identifier: PJXAP QL9GY H4P29 FGEYA




                                                        GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_115
         Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 116 of
                                              201




   AUTENTICM;AO
-:0nfP.re r-orn..o or;,,; ., ._
1

               The answers to the questions (pages 3 1 6/3 17 and 3 1 9/322) do not contradict the previous reports, only
               indicate the fallibility of the technique used, which by the way is very low. In one of the examinations,
               the chance of finding the same profile in the male population is one in thirty-eight septillions, in
               another exam is one in fourteen thousand approximately, with the highlight that the observation of
               coincident profiles in the markers of the'Y chromosome indicates the· same origin or same patrilineal
               lineage between the individuals producing the samples (pages 73/73-A). However, it is unlikely that the
               sample collected in the materials (shorts, panties, T-shirt and sheet) is from another person of the same
               patrilineal lineage, such as the father or other relative, since the defendant is adopted and, other family
               members who attended the house.

            In addition, the reports, albeit with a small margin of suspicion, allied to the other evidence in the case
            records, are sufficient to confirm the version presented by the victim.

             It should be noted that the crime of rape of vulnerable does not require the presence of violence or
             serious threat against the victim, and the offense of sexual dignity is enough. There is therefore
                                                                                                             · no                             a
                                                                                                                                              ...,
           ' question of acquittal.

             In fact, the word of the victim must be given special credibility, especially in harmony with the other
             evidence in the file.

                            Describe the narrative of the facts in a clear, objective and complete manner, identifying
             essential elements, stating the place, date and "manner (circumstances of time, place and mode of
             criminal events) for which the offense was committed, showing the causal connection between the
             ongoing investigation and the fugitive. If the request is forwarded to the United States of America or
             other common law countries, it will be necessary to prepare a detailed report containing the history of
             the commission of the crime, its circumstances, the date on which it was committed, authors or
             probable perpetrators, a description of the steps taken from the beginning of the investigation, as well
             as the entire process, including the statements and testimony taken, the expert evidence drawn up and,
             in the end, a conclusion of the judge who presided over the case, pointing out the elements of fact and
             law that lead to suppose that there is sufficient evidence of authorship against the wanted person.

                                                     .
                                                                                                                                                  e
                                9) Types of offense:

                                Brazilian Penal Code - Decree-Law n. 2.848 / 1940

                                Rape of vulnerable · ·                                    (Included by Law n. 12.015, of 2009)               ,,
                            Art. 217-A. Having -intercourse or practicing another libidinous act with a minor of
             fourteen (14) years: (Included by Law n. 1 2.015, of 2009).

                           Sentence - imprisonment, from 8 (eight) to 15 (fifteen) years. (Included by Law No.
             12,015, of 2009).


                                Continuing offense

             Document digitally signed, according to MP rt° 2.200-2 I 2001, Law n° 1 1 .419 / 2006, Resolution of Projudi, of the TJPR /OE
             Validation of this in http://seeu.pje.jus.br/seeu/ - Identifier: PJXAP QL9GY H4P29 FGEYA




                                                         GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_116
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 117 of
                                         201




                      Article 7 1 - When the perpetrator, by means of more than one action or omission,
       commits two or more crimes of the same kind and, by the conditions of time, place, manner of
       execution and other similar ones, the subsequent ones must be regarded as a continuation of the first, it
       shall be punished by one of the crimes, if any, or the most serious, if different, in any case increased by
       six to two-thirds. (Wording provided by Law N. 7.209, dated 1 1 .7 . 1 984).

                    I hereby inform that the type of offense is in accordance with the Extradition
       Treaty signed between Brazil and the United States of America signed on January 13, 1961 and
       enacted Decree n. 55,750 of February 1 1 , 1965.

                          10) Statute of limitations:

                       I state that, according to the Brazilian legislation, the sentence related to case records n.
       00 1 7372-86.20 1 6.8.07.00 1 5 - Old number 20 1 6.0 1 . 1 .0957557-6 has not reached the statute of
       limitations, under the terms of article 1 09, item III, of the Penal Code, coupled with Articles 1 1 5 and
       1 1 9 of the Penal Code, with application of Precedent 497 of the Superior Court of Justice, according to
       I transcribe as follows:

                          Brazilian Penal Code O Decree-law n. 2.848/1 940

                         Article 1 09. the statute of limitations, before the final judgment, except as set forth in
       article 1 1 0 of this Code, it is regulated by the maximum imprisonment sentence imposed by the crime
       committed, verifying that:

                          I - in twenty years, if the maximum penalty is more than twelve;

                          II - in sixteen years, if the maximum penalty is more than eight years and does not
                          exceed twelve;




-
                          III - in twelve years, if the maximum penalty is more than four years and does not
                          exceed eight;

                          IV - in four years, if the maximum penalty is equal to one year or, if higher, does not
                          exceed two;

                          VI - in two years, if the maximum penalty is less than one year.

                          VI - in 3 (three) years, if the maximum sentence is less than 1 (one) year. (Wording
                          provided by Law n .. 1 2.234, of20 1 0).

                          Article 1 1 0 - The statute of limitations after the final judgment is regulated by the
                          sentence rendered and it is verified in the specific terms described in the previous article,
                          which are increased by one third if the convicted has committed repeated offenses.



      Document digita,lly signed, according to MP n° 2.200-2 / 200 I , Law n° 1 1 .4 1 9 / 2006, Resolution of Projudi, of the TJPR / OE
      Validation of this in http://seeu.pje.jus.br/seeu/ - Identifier: PJXAP QL9GY H4P29 FGEYA




                                                 GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_117
          Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 118 of
                                               201




 AUTENTICM;AO                   Reduction of statute of limitations terms
:Or,fAre c-om o origind'

                             Article 115 - Statute of limitation periods are reduced by half when the perpetrator
              was, at the time of the· crime, or, at the time of the sentence, a minor under 21 (twenty-one) years,
              70 (seventy) years.



                           Article 119 - In the case of joinder of offenses, the annulment liability to
              prosecution will cover the sentence of each one of them, individually.



                             Precedent 497 of the Superior Court of Justice: "When it is a continuing offense,
              the statute of limitations is regulated by the penalty imposed by the sentence, not calculating the
              increase resulted from the continuing offense.

                                11) Jurisdiction:

                                Brazilian Penal Code - Decree-law n. 2.848/1940

                              Article 5 - The Brazilian Law shall be applied to crimes committed in the Brazilian
              territory, without the exclusion of conventions, treaties, and international law provisions.

                                12) Guarantees:

                            I commit to the following guarantees to be submitted by the Brazilian State to the
              requested State:

                                I - do not submit the extradite to the arrest or proceeding for fact prior to the extradition
              request;

                              II - compute the time of the arrest which, in the requested State, was imposed by virtue
              of the extradition;

                             III - commute corporal punishment, perpetual or death penalty m imprisonment,
              respecting the maximum execution limit of thirty (30) years;
                                                                .          .
                             IV - fails to surrender the person to be extradited, without the consent of the requested
              State, to another State that claims them;

                                13) Annexes:

                                A. Arrest warrant;
                                B . Ordinance that instituted the police inquiry, Judgment of Acquittal and Appellate
              Decisions;

                                                  fu
              Document digitally signed, according MP n° 2.200-2 I 2001, taw n° 1 1 .419 / 2006, Resolution of Projudi, ofthe TJPR /OE
              Validation of this in http://seeu.pje.jus.br/seeu/ -·Identifier: PJXAP QL9GY H4P29 FGEYA




                                                       GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_118
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 119 of
                                         201




                           C. Photos, fingerprint impressions or other identification data, is that is the case;

       D. Version. in the official language of the requested
                                                         ·   country of all documentation",' including
                                                                                              ·        this_
                           ·
       furm.




-

                                                                                                                          AUTENTICA<;AC
                                                                                                                       ,-::On.fP.re ram o oriqi l" 'J)i




                                                        BRASfLIA, JUNE 3rd, 2019.



                                                      Leila Cury
                                                        Judge



       Document digitally signed, according to MP n° _2.200-2 / 200 I , Law n° 1 1 .419 / 2006, Resolution of Projudi, of the TJPR / OE
       Validation of this in http://seeu.pje.jus.br/seeu/ : Identifier. PJXAP QL9GY H4P29 FGEYA




                                                GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_119
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 120 of
                                     201


   PROJUDI - Proceeding 0017372-86.2016.8.07.00J 5. - Ref. mov.1.1- Signed digitally by Luiz Fernando Leite da Silva:
   319047 - 02/01/2019 (Feb. I): PROCEEDING DIGITALIZATION: Arq.: Execution/Commitment




   T JDFT        Brazilian Judiciary Power
           COURT OF JUSTICE OF THE FEDERAL DISTRICT AND THE TERRITORIES

           Proof of Bar Docket - Serv. Of Filing
           Docket NO: 0017372-86.2016.807.0015 02:29:40 PM 09/14/16

           Forum Des. Antonio proc. NO :0017372-86.2016.8.07.0015         Exclusive Jurisdiction 09/15/2016 17:39:51
           Second Criminal Court        Court : SENTENCE EXECUTING COURT OF DF
           SPEClALAREA NO. 2:           Class : Execution of the Sentence
           3103-0560, CEP: 721        Matter: Deprivation of Liberty
           Office Hours              Executor:     FEDERAL PROSECUTION SERVICE OF FEDERAL DISTRICT AND OF
                                               : Executed: LUCAS CARVALHO ROLLO
                                             111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111

                                                       DEFINITIVE COMMITMENT
                                             1111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111


                                        DR. EDUARDO DAROCHA LEE,
                     Acting Judge of the Second Criminal Court ofTaguatinga, Federal District.

          MAKES IT KNOWN to the Hon Judge of VEPNEPEMANEPERA that by this Court the
   criminal action against LUCAS CARVALHO ROLLO proceeded, who was convicted in the
   sanctions hereunder specified, and the convict being RELEASED, I place him on court probation
   before Your, in order that the sentence be executed pursuant to the details below:

   Of the Identification of the Convict
   Register IN: Not registered
   Name: LUCAS CARVALHO ROLLO
   Filiation: THOMAS OWEN ROLLO
              ANGELINA CARVALHO ROLLO
   Other names: NA
   Date of Birth: 10/15/1993    Marital Status: SINGLE       Sex: Male
   Country of Birth: BRAZIL Nationality: Florianopolis/SC
   Profession: STUDENT          Education: Secondary Course Concluded
   ID: 3455371 Issuing Agency: SSP/DF          Date oflssue: NA
   Address: QUADRA 04 CONJUNTO K CASA 07
   District: SETOR SUL
   Place: GAMA/DF        CEP: NA
   Telephone:

   Of the Criminal Proceeding
   Proceeding: 2014.07.1.009404-2
   Transcript of Records NO: NO                      Lower Court:




                                    GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_120
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 121 of
                                         201




         Investigative Proceedings                       .
         Type of criminal proceeding: POLICE INVESTIGATION             Number 107/2014
         Date of Transcription: 02/27/2014
         Source: THIRTY- EIGHT POLICE STATION - 38DPDF
         Source: Administrative Rule NO. Oc. Policies: 1424/2014-2la DPDF   Date of fact: 02/02/2014

         Stay (Art. 366, of CPP-Code of Criminal Procedure)

         Date of the decree of suspension: NO.

         Notification
         Date of valid notification: 06/10/2014 (June 10) (Pg. 164)
         1111 11 111 11 1111 11 1111 111 11 11 11111111 11 111 11 11 11111111                                      Sent on: - / -/-




           -
  AUTENTICM;AO
.:01"1fere rom o orlgin:ait




                                                                                GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_121
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 122 of
                                     201



   PROJUDI - Proceeding 0017372-86.2016.8.07.0015. - Ref. mov.1.1- Signed digitally by Luiz Fernando Leite da Silva:
   319047 - 02/01/2019 (Feb. 1): PROCEEDING DIGITALIZATION: Arq.: Execution/Commitment




   T JDFT Brazil's Judiciary Power                                                                            Page NO
                     Court of Justice of the Federal District and the Territories
                     Second Court ofTaguatinga



                    Forum Des. Antonio Mello Martins
                    SPECIALAREANO. 23: SETORC. NORTE, NORTE, Telephone: 31038106/031038107, Fax:
                    3103-0560,CEP: 7211590 I, TAGUATINGA-DF D2vcrimina1.taguatinga@tjdft.jus.br
                    Office Hours    12h00 am/ 7h00 pm




   Date of valid notification per publication:

   Petrial Diversion (Art. 89, pa 3, of the Law NO. 9.099/95)
   Date of Suspension: NO.      Period:
   Date of Revocation:

   Accusation or Complaint
   Date of acknowledgment of the information: 04/14/2014 (Pg. 83)
   Date of acknowledgment of amendment:

   Sentence
   Type of the Sentence: ACQUITTAL (PG. 380/389) Date of the Sentence: 02/03/2015 (Feb. 3)
   Date of publication: 02/03/2015 (February 3)

   Judgment
   Type of Judgment: CONVICTION (PLS 465/475). Date of judgment: 06/03/2015 (June 3)
   Date of publication: 06/03/2015 (June 3)
   Recidivist: NO

   Appeals
   Appeal: CRIMINAL APPEAL            Decision: JUDGMENT REVERSED (PG. 468/475)
   Date of Judgment: 06/03/2015 (June 3)     Date of publication: 06/03/2015 (June 3)

   Appeal: MOTION FOR MORE DEFINITE STATEMENT
   Decision: AFFIRMANCE OF JUDGMENT (PG. 490/493)
   Date of judgment: 06/25/2015 Date of publication: 06/29/2015
   Appeal: APPEAL TO FEDERAL SUPERIOR COURT




                                                                                    AUTENTICM;AO
                                                                              ,-::OnfP.re r-om o origin 1M'
                                       GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_122
                          Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 123 of
                                                               201



                                     Decision: PROCEEDING DENIED (PG. 511)
                                     Date of judgment: 08/27/2015 Date of publication: 09/02/2015 (Sep 2)

                                     Appeal: INTERLOCUTORY APPEAL                                      Decision: JUDMENT REVERSED (PG. 535/537)
                                     Date of judgment: 08/01/2016 (Aug 1)                              Date of publication: 08/04/2016 (Aug 4)

                                     Transited in rem judicatam                       .
                                     Res judicata for the accusation: 07/21/2015 (PG. 506) ·

                                     Definitive resjudicata: 08/19/2016 (PG. 540)

                                     Punishments Imposed
                                     Criminal incidence: art. 217-A, caput, of Criminal Code, for two times, according to ar. 71 of CP
                                     Deprivation of Liberty
                                     Sentence: 09 (NINE) YEARS AND 04 (FOUR) MONTHS                    Nature: CONFiNMENT
                                     System: Imprisonment



                                                                                                                                                  -
                                     Major (crime): YES
                                     Fine: NO
                                     Days Fine:    Rate: 1/30     Value (R$):

                                     Sursis
                                     Period of suspension: NO

                                     1111111111111111111111111111111111111111111111111


                                     Punishment Substitution
                                     Nature: NO

                                     Commitment Proceedings
                                     Nature: NO Minimal Period:

                                     Costs and Guaranties
                                     Costs: NO   Value (R$)                              Date of Calculation:
                                     Bank:       Branch:                                 Account NO.:

                                     Of the Incarcerations                                                                                        9
                                     Event on: 04/16/2014 (PG. 89/91) Reason: PREVENTIVE DETENTION (PG. 88)
                                     Event on: 06/06/2014 (PG 168 E. 176/178)  Reason: REVOCATION OF INJUNCTION IN THE
                                     RECORDS OF HABEAS CORUPUS PROCEE3DING (PG. 168/175)

                                     Of the Releases
                                     Event on: 04/16/2014 (PG. 542/545)
                                     Reason: INJUNCTION GRANTED IN HABEAS CORPUS (PAO. 99/100)
                                     Event on: 02/03/2015 (Feb 3) (PG. 400)
                                     Reason: REVOCATION OF IMPRISONMENT IN IN JUDGMENT OF ACQUITTAL

         ,<...'<v~\0 DA JulS'
     .ff:>
   .;;:,;  -~--        .,,'}'•      ~        'r'\
  ~     '"'~~                        "".
  ~    ;~,-~ .                      "''Y'
    R )-;r:•.•1;~~, . ·l
    "' ~ ,·,,1'•",-,,.iY ..-..- -
  0 ~~ 'v~"':---~..:·:: ', :,,_:-r ~ ;y
\\l;_.    -·-i,.,.-4   ~!;       ~- •   ;fi> ~~
   "',Q·-~_,;'} :i'::-· Re: ,.i'~J,~~>_, _':t'. :./
                                 1


      '--~/

  AUTENTICA<;AO
:Orifere r-om o origin:S,
                                                                                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_123
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 124 of
                                     201



   Remarks:

   Taguatinga-DF, August 31, 2016, at 03:03 PM


                                 (Signed on stamp): DIANA NOGUEIRA DE QUEIROZ
                                                        Clerk's Office Director




                                                                        EDUARDO DA ROCHA LEE
                                                                             Acting Judge

   1111111111111111111111111111111 1111111111111111111111111111111111                Sent on----/----/-----




                                                               GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_124
     Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 125 of
                                          201


         PROJUDI - Proceeding 0017372-86.2016.8.07:0015. -Ref. mov.1.1- Signed digitally by Luiz Fernando Leite da Silva:
         319047 - 02/01/2019 (Feb 1)): PROCEEDING DIGITALIZATION: Arq.: Execution!<;:ommitment ,


                                            Federal Prosecution Service
                            Prosecution Service of the Federal District and the Territories

         HON MR JUDGE OF THE 2ND CRIMINAL COURT OF THE JUDICIAL DISTRICT OF
         TAGUATINGA/DF
                                                            ,
         REF. RECORDS no. 2014.07.1.009404-2
        . (IP NO. 107/2014 - 38a DP)                                               (Carimbo nesta parte)



              PROSECUTIOM SERVICE OF              THE FEDERAL DISTRICT AND                THE
         TERRITORIES, based on the evidence in the records above mentioned, comes up to You, to
         move

                 Criminal Action

                 By means of information, against LUCAS CARVALHO ROLLO, Brazilian, single, from
                                                                                                                            -
                 Florianopolis/SC, born on 10/15/1993, Thomas Owen Rollo and Angelina Carvalho Rollo's
                 son, professionally unemployed, Id Card NO.                        -SSP/DF and CPF NO.
                                 holder, with address at
                                    (other details on pg. 46), for the facts submitted below: ··

                                                          I.
                From unknown date, until February 2, 2014, about 5:45 pm, in SHVP,                       ,
         Casa 32, Vicente Pires/DF, the defendant LUCAS CARVALHO ROLLO, knowingly and willfully,
         by several times, committed libidinous acts with the child Isabel Luisa da Costa Nepomuceno (born
         on 09/21/2007, pg. 13), under (fourteen) years old on the occasion of the facts.

                                                                II.
                 According to enclosed records of the investigation, on February 2, 2014, the defendant
         called the victim into his bedroom and harassed her sexually, through the practice of repeated
         libidinous acts by putting off her clothes , touching her body, inclusively her privates, groping her,
         lying on her and scrubbing his penis against her private pates of the vagina, among others.

                Questioned, the child victim states the sexual abuses suffered (pg. 30/38), saying also that
         such facts have already occurred before, in several opportunities.

                In accordance with Report of Confirmation of Biological Material, (pg. 57/65), "on the
         samples of tissue trimmed from the underpants, from the shorts and from the undershirt the
         presence of human blood and semen was confirmed". And, pursuant to Report of DNA Examination




  AUTENTIC~AO
:0nfere rom o oririn1'
1
                                           GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_125
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 126 of
                                     201


   (pg. 67 /71 ), the presence of biological material from the defendant turned evidenced on the
   underpants, shorts and sheet.

                                                    .        III
           With his conducts, the defendant is chargeable under the art. 217-A, caput, of the Criminal
   Code (for several times). By the foregoing, Federal Prosecution Service requires that the present
   information be recognized and, once this is recorded, the summons be ordered to answer the
   accusation, in writing, in the period of 10 days, and follow the other terms of the criminal action, it
   being conducted according to the procedural form provided in the CPP (Code of Criminal
   Procedure), up to the end of the conviction, with fixation of a minimal value for compensation for
   the damages caused by the infraction, what will be clarified on occasion of the held of the
   presentence hearing, under the terms of the art. 387, Item IV, of the CPP, without prejudice of the
   very victim(s) to demand it, with the testimony of the witnesses listed below.

                         Taguatinga/DF, April 10. 2014.


                         (Signed on stamp)
                         Alberto Tadashi. Honda
                         Public Prosecutor

          ROL;
                                              , vie. 6 years;
          -Jorge Alberto Carvalho de Souza, father, vie., pg. 17;
          -Raquel Pereira da Costa, mother, vie., pg. 21;
          -Marcia Martins M. Costa, agent, pg. 04/07




                                 GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_126
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 127 of
                                     201


  PROJUDI - Proceeding 0017372-86.2016.8.07 .00 l 5. ~ Ref. mov. l.l- Signed digitally by Luiz Fernando Leite da Silva:
  319047 -02/01 /2019 (Feb. 1): PROCEEDING DIGITALIZATION: Arq.: Execution/Commitment

                                                                                (Stamp of Civil Police)

                          GDF-CML POLICE OF THE FEDERAL DISTRICT
                               DEPARTMENT OF DISTRICT POLICE
                             38™ POLICE STATION - VICENTE PIRES


                   ADMINISTRTIVE RULE


                   The Chief Police Officer, Chief of 3 8th the Police Station of Vicente Pires/OF, in the
                   exercise of the attributions incumbent on her by the article 144, pa 4, of the Federal
                   Constitution, the article 4 and seq. of the CPP (Code of Criminal Procedure),
                   considering what is in the police report 1424/14-21 s1 DP, Complemented by the
                   report 082/14-38th DP,


                   DECIDES:


                   to file a police investigation, aiming to better find the facts we are acquainted with,
                   that                                                      , at the age of 6 years old,
                   would have been sexually abused by her cousin LUCAS CARVALHO ROLLO, of
                   20 years of age, CPF NO.                      other qualifying details in the records, to
                   practice libidinous acts diverse from the carnal knowledge.

                   By the foregoing, she determines, preliminarily the following measures:


                   I.       Filing of the present ordinance with the preparing parts, already approved;

                   II.      Testimony in court of records of RAQUEL PEREIRA DA COSTA and
                            LUCAS CARVALHO ROLLO, in order to explain the circumstances where
                            the fact under investigation occurred;

                   III.     Entry of the report of conference with the minor, held by DPCA;


                   N. Entry of the reports of spermatozoid test, confirmation of human blood and the
                   DNA confronting report as well.




                                      GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_127
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 128 of
                                     201


              Further, the record be taken under advisement.


              Vicente Pires/DF, February 27, 2014.


              TA.NIA MARIA DE OLIVEIRA DIAS SOARES
                    Chief Police Officer
                    Chief 38th DP




                                                                        AUTENTICA<;AO
                                                                      ,-:C,nfAra rom o orir;,.,~




                            GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_128
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 129 of
                                     201



   PROJUDI -Proceeding 0017372-86.2016.8.07.0015 . ...:: Ref. mov.1.1- Signed digitally by Luiz Fernando Leite da Silva:
   319047 -02/01/2019 (Feb. 1): PROCEEDING DIGITALIZATION: Arq.: Execution/Commitment



   TJDFT               Brazil's Judiciary Power
                       Court of Justice of the Federal District and the Territories
                       Second Criminal Court ofTaguatinga


    Proceeding: 2014.07.1.009404-2
    Class:        Police Investigation
    Subject:      Vulnerable Rape
    NO. of Police Investigation: 1072014
                  NONE
                  LUCAS CARVALHO ROLLO

                                                       DECISION


            The accusatory instrument meets the requirements of the art. 41 of CPP and, for not
    identifying any of the hypotheses provided in the art.395 of the very statute, I recognize the
    information against LUCAS CARVALHO ROLLO,
                                                                                                                           -
           Make the sheet of criminal records of the accused be attached to the records, refilling the
    proceeding as Criminal Action, having the defendant's name and the type of offense for which he
    was charged, and including the information to the commencement of the records.

            According to what is provided in articles 394 et seq. of CPP, the applicable procedural form
    will be the ordinary proceeding.

           Let the defendant be notified to answer the accusation, in writing and by an attorney, within
    the period of 10 (ten) days, according to articles 396 of the Code of Criminal Procedure. Let him
    also be summoned to tell the process server, on occasion of the notification, his attorney's name,
    that same be notified to answer.

           Without prejudice, let the defendant be aware of, in case he does not have a lawyer, nor
    conditions to retain one, having the benefit to have his defense sponsored by NPJ/UCB, where the
    records will be sent to if the defendant declares so, or if the legal period for answering the
                                                                                                                           e
    accusation is elapsed "in albis".

           The provision in the art. 352 of CPP be abided by, and the item 3.3.1.1 of the Criminal and
    Sentence Executing Courts of CNJ as well.

           The opinion be complied with (pf. 79)

            Summons be done




                                       GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_129
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 130 of
                                         201


                           Taguati°'ga - DF, Monday, April 14, 2014, at 5:44 pm.


                                                                     WAGNO ~NTONIO DE SOUZA
                                                                          Judge.


       Registered
       Last prosecution: 04/14/2014 - DECISION RENDERED - 313 796
       Included in the Trial Docket:-/- - / - 1/1
       111 11 111111111111111 1111111111111111111111111111111111111111111111111111111111111111111111 11 1111 111 111111 111111111 111111111




•


-                                                                                                                                        ._.
                                                                                                                                               • I




                                                                                                                                               \•,
                                                                                                                                                     .   .'




                                                                                                                                                              .., AUTENTICAC;AO
                                                                                                                                                              ,,;onfere rom o origin,f

                                                                                           GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_130
      Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 131 of
                                           201



         PROJUDI - Proceeding 0017372-86.2016.8.07.0015. - Ref. mov.1.1- Signed digitally by Luiz Fernando Leite da Silva:
         319047 - 02/01/2019 (Feb. I): PROCEEDING DIGITALIZATION: Arq.: Execution/Commitment



          TJDFT
                            Brazil's Judiciary Power
                            Court of Justice of the Federal District And the Territories
                            Second Criminal Court ofTaguatinga ·


          Proceeding:       2014.07.1.011263-0
          Class:            Preventive Detention Writ
          Subject:          Preventive Detention
          Petitioners:      MPDFT PROSECUTION SERVICE OF THE FEDERAL DISTRICT AND
                            THE TERRITORIES
          Defendant:        LUCAS CARVALHO ROLLO



                  Ref.: Proceeding 2014.07 .1.009404-2
                  IP 107/2014- 38th DP
                                                                DECISION

                                                                                                                             •
                                                                       .   .               .                ~




                 This refers to writ of preventive detention filed by Prosecution Service against LUCAS
          CARVALHO ROLL.O, in order to guarantee . the public order assure the enforcement of the
          criminal law and by conve:p.ience of the criminal finding of facts. It also moved for the grant of
          search and seizure of the passport of the corruptor and other objects of the represented.

                  Brief. I DECIDE.

                    As it is clear. the preventive detention must be ruled when the imposition of another
          provision remedy (art. 282 pa 6, CPP) is not appropriate and, yet, when there are the presumptions
          and any of the causes of the article 312 of CPP, conjugated with one of the conditions of' admissi-
          bility established by article 313 of the same legal statute.

                All right. As regards the existence of the crime and circumstantial evidence of commission,
          presumptions necessary to the provisional detention, it is taken into account that the content of the
          DNA Report of Examination pg. 70/74 is more than sufficient for its constitution.
                                                                                                                             -
                 Likewise, the condition of admissibility of custody is met, since the crime imputed top the
          defendant carries abstractly deprivation of liberty over the one required by the item I, of the article
          313, of CPP.                                                               . .
                                                                                                    '   '
                  As to the ground for the provisional detention, this is circumstantiated either in the guarantee
          of the public order or in enforcement of the criminal law. In fact, it is deduced from the records that




  AUTENTICAc;AO
Cof'lfAre rom o oripi.,1'
                                                  GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_131
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 132 of
                                     201


   the defendant would have propensity for the repeated practice of wrongful conduct, besides access
   facilitated to the main vjctims, the State being supposed to act in order to in~rease the population's
   confidence in the official mechanisms of repression against the several ways of delinquency.

          Let be added to this audacious manner the defendant acted, who availed himself of . the
                                                                                               -.
   confidence and approach with the victim ·s family to ease the practice of the crime.

          Besides, the defendant has American citizenship and passport, what shows the vulnerability
   of enforcement of the criminal law, since the defendant can find refuge in another country any time.
                                                                                                        11 11111111111111111 1111 111 1111111111 111 111 111 11111 1


           In this way, the provisional detention of the defendant is shown to be necessary to assure the
   social peace and. avoid that he turns to. the wrongful practice.
                                                 '.
           Finally, I register that the provisional detention is necessary, in the real case, over other
   injunctions diverse to the imprisonment (art. 319 of CPP), considering that none of them prove
   sufficient to guarantee the public order and assure the enforcement of the criminal law.

           As to the search and seizure warrant, there was not, in this particular, factual alteration
   sufficient for its grant, since the seizure of the computer, as already ~aid in the Decision of pg. 40
   of the IP (Police Investigation), will not contribute to the elucidation ·of the crime under finding.
   Nor is reasonable to talk about the seizure of other things, since the Civil Police, in its visit to the
   place of the facts, ~lready seized the objects fo~d ne~essary for elucidation of the facts.

          BY THE FOREGOING, I DECREE the PREVENTIVE 'DETENTION of LUCAS
   CARVALHO ROLLO, Brazilian,' from Florianopolis-SC, born on                           son of Tpomas
   Owen Rollo and Angelina Carvalho Rollo, RG (ID)                -SSP/DF, CPF                    holder,
   having as address the
            Vicente Pires-OF, what I do based on the articles 282, pa 6, 312 and 313, all of CPP.

                      I confirm this decision force of arrest writ. ·

                      Let it be 'biown to Prosecution
                                                  .
                                                      Service.,.,     . ~




                      Taguatinga- DF, Monday, April 14, at 5:46 pm'. ·.


                                           ,., .·             (Signed) WAGNO ANT6NIO DE SOUZA
                                                                          Judge           ·

                                                                                                                                                                             AUTENTICM;AO
   Register                                         .                                                                                                                  ,:OnfAre C'Om o orioi-, '!I
                                                                                                                                                                        ,I        ,                •            •./   r   •




   Last prosecution: 04/14/20 14 - DECISION RENDERED - 313796
   Included in the Trial Docket: - / - - /- 21/2
   11111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111 111111111111111111111111111




                                                                                                                                                                                                       ....-:;;;:·.;;;::--.
                                                                                                                                                                                            ......;,.,-~"<lo,.'\
                                                                                                                                                                                          / /             1ft                    . al ',;. \
                                                                                                                                                                                      :i                                         . . ' '
                                                                                                                                                                                      i a _:                                   ~~-~-~           !i
                                                                                                                                                                                      t.
                                                                                                                                                                                      \
                                                                                                                                                                                           . .,.
                                                                                                                                                                                           \
                                                                                                                                                                                            ,_..
                                                                                                                                                                                               \


                                                                                                                                                                                               '•.,
                                                                                                                                                                                                        . , 1111• 0
                                                                                                                                                                                                         rt : 11 •    l• r

                                                                                                                                                                                                                          :
                                                                                                                                                                                                                           .fr'W a l th •
                                                                                                                                                                                                                                  " ,•1     /


                                                                                                                                                                                                                                            ,,•
                                                                                                                                                                                                                                                '<   '




                                                                                                                                                                                           . .~>--
                                                                                                                                                                                               ........ ·----·--••"'
                                                                                                                                                                                                                     ...-~.,            ~
                                                                                                                                                                                                         t --OJEcU'flO" '>


                                                                                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_132
        Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 133 of
                                             201




              PROJUDI - Proceeding 0017372-86.2016.8.07.0015. - Ref. mov.1.1- Signed digitally by Luiz Fernando Leite da Silva:
              319047 -02/01/2019 (Feb. 1): PROCEEDING DIGITALIZATION: Arq. : Execution/Commitment

                                             CIVIL POLICE OF FEDERAL DISTRICT                                    I   StampGDF
                                            REPORT OF DELIVERY OF EXPEDIEDNT
                                                THIRTY-EITH POLICE STATION

              OFFICIAL LETTER NO. 669/2014 - 38™ DP
              Docket NO. 126687/2014-21th DP

              WARRANT OF ARREST NO 18438/2014-38°DP
              REF: PROCEEDING NO 20140710112630/2014-2VCTAG

                                Mr. Judge

                             Kindly, I come to You to communicate-the detention of the person(s) qualified below                  -
              for reason of the execution of the Arres.t Warrant issued by the SECOND CRIMINAL COURT OF
              TAGUATINGA, .in the records of the Proceeding NO._ 20140710112630/2014 - SECOND
              CRIMINAL COURT OF TAGUATINGA, who is (are) found incarcerated in the prison informed in
              specific box, on probation of the Courts.

              Name: LUCAS CARVALHO ROLLO
              Filiatioh: THOMAS OWEN ROLLO and ANGELINA CARVALHO ROLLO
              Date of birth: 10/15/1993 . '
              Date of.imprisonment: 04/16/2014
              Place of commitment: DIVISION OF CONTROL AND CUSTODY OF PRISONERS


                               .. Faithfully yours,
                                                            t'   ••   ~




                                (Signed) JO.AO ·MA.CIEL CLARO ·
                                ACTING CHIEF POLICE OFFICER
                                            . 075.950-3 .

              To Hon.Mr.
              WAGNO ANTONIO DE SOUZA       .
              SECOND CRIMINAL COURT OF TAQUATINGA
              City: TAGUATINGA'."DF

              Rua 04-A-CHACARA 92 - VICENTE PIRES-DF - VICENTE PIRES/OF - CEP 72110-800
              Phones: 3383-8100 -FAX 3383-8106 - E-mail: dp.38-saa@scdfgov.hr
              Brasilia Patrimonio Cultura da Humanidade
                                                                               .'




   AUTENTJCA(:AO
,-:On.fere c-om ··o original
                                                 GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_133
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 134 of
                                     201


    PROJUDI - Proceeding 0017372-86.2016.8.07.0015. - Ref. mov. I .1- Signed digitally by Luiz Fernando Leite da Silva:
    319047-02/01/2019 (Feb. 1)): PROCEEDING DIGITALIZATION: Arq.: Execution/Commitment

                                                                                                         Stamp TJDFT

                                             Brazil's Judiciary Power
                           Court of Justice of the Federal District and the Territories

                       On Duty Judge of the Second Degree, at 7:15 pm, of 04/16/214

   Type:            HABEAS CORPUS - HBC
   Petitioner:      Claudiana Porto de Sousa Rocha
   Patient:         LCR
   Assignee:        GEORGE LOPES LEITE


                                                   DECISION

           The lawyer Claudiana Porto de Sousa Rocha submits habeas corpus in favor of LCR against
   the Court of the Second Criminal Circuit of Taguatinga that decreed preventive detention against
   her on 04/14/2014, alleging that the patient was arrested in flagrant on 02/02/2014 accused of
   having practiced vulnerable rape, but, without showing risk, he was released by the "police
   authority". She says that he always appeared in the police station when called, is first-time offender,
   has fixed residence, did not refuse to furnish material for the DNA test, but, however, he took to be
   arrested on 04/16/2014.She argues that there are not the requirements nor the legal ground for the
   provisional detention, which is always an exceptional measure .The decision not being based on
   concrete facts, affronting the principle of the presumed innocence .Therefore, she requests for the
   issue of save- conduct to appear in the acts of the proceeding and discharge of the punishment.

           Although the petitioner alleges that the patient had been arrested in flagrant, she attached
   only a copy of police report that registers that he appeared in the precinct on 02/02/2014, together
   with the presumed victim, his cousin, at the age of six years, and her father. The police report
   written all were discharged, there not being any flagrant neither the "liberation" of the presumed
   feasor by "the police authority". Later on, on 03/21/2014, he returned to the same Police Station for
   qualification and interrogatory. The declaration was not prepared with copy of the challenged
   decision, nor of the one that acknowledged the accusation. The suit proceeds in camera proceedings,
   but search of the computerized system there was the obtainment of transcription of the decisions
   that acknowledged the accusation, dated from 04/14/2014, occasion when the preventive detention
   was decreed for guarantee of the public order and effective application of the criminal law. The
   decision highlights that the patient would be inclined to repeated practice of wrongful conduct,
   having access facilitated to potential victims and availed of the confidence and proximity with the
   victim's relatives to commit the crime, having American citizenship and passport as well, denoting
   vulnerability.


   The patient is twenty years old, is first-time offender, has fixed residence and was not arrested in




                                                                             AUTENTfCA<;AO
                                                                                 rom o o riqin-,it
                                                                          •~rifere
                                     GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_134
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 135 of
                                         201



        flagrant for the fact, which would have occurred in February of this year and of 2014. Ever since he
        obeyed the call of the police authority, what leads to deduce that so far he did not prejudice the
        finding of facts and nor demonstrated interest in obstructing the procedural prosecution. Th~ fact of
        same having American citizenship and passport issued by the United States does not constitute
        impediment to his liberation to respond the criminal action on release, considering that he offered
        such a document with the declaration, to submit it to custody of the Justice, denoting that he does
        have intention of leaving the Country.

                Thus, in a summary court of cognition, I understand the presence of the presumptions of
        fumus bonis juns et periculum in mora due to the fact of the patient not having been arrested in
        flagrant nor there having been, since filing of the police investigation, any new fact that could
        justify the provisional detention, which is always an exceptional, admitted only in restrict cases.
        Therefore, I grant the injunction for immediate release, save if by another reason he is not
         imprisoned, having to remain so until the final judgment of the writ, when the matter will
        reexamined by the Panel. I give this decision force of writ for all the legal purposes. Let the
        passports be seized provisionally, which must be sent in due course, at discretion of the Court of
        process, to Federal Police, where they shall remain collected until new judicial deliberation.

               Let it be assigned opportunely.


               Brasilia, April l ~. 2014.


               (Signed) GEORGE LOPES LEITE
                           Assignee

                          George Lopes Leite
                          Justice Associate


                                                                    Stamp EDUARDO ROTSTEIN
                                                      '   :,         ••• 04/17 00:45 PM




  AUTENTICA<;AO
Corifere c-om o orig;n•
                                                               .'




                                        GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_135
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 136 of
                                     201


    PROJUDI- Proceeding 0017372-86.2016.8.07.0015. -Ref. mov.1.1- Signed digitally by Luiz Fernando Leite da Silva:
    319047 - 02/0li2019 (Feb. 1): PROCEEDING DIGITALIZATION: Arq.: Execution/Commitment              ·


    TJDFT
                     Brazil's Judiciary Power                        ..
                     Court of Justice of the Federal District And the'Territories
                     Second Criminal Court ofTaguatinga


    Proceeding:     2014.07. 1.009404-2
    Class:          Criminal Action - Ordinary Proceeding
    Subject:      · Rape of Vulnerable Person
    NO. of PI:      1072014
    Bailiff: .      PROSECUTION SERVICE
    Defendant:    · LUCAS CARVALHO ROLLO

                                                            ORDER
                                                                    .


-
                             .
           The information was recognized according to the art.396 of Code of Criminal Procedure.

           Although there has not been success in the search of pg. 159/160, the •truth is that the
    defendant was aware of the imputation, so much so that he retained an attorney. To this end it is the
    Supreme Court's opinion, externalized in the HC 96465/MG, Assignee Min. Dias Toffoli. So, I
    consider the defendant setviced.

            Answer to the accusation on pg. 131/151, decided on the summary acquittal and revocation
    of the preventive detention. Witnesses were listed.                        ·

           There is no reasons to wait for his summary acquittal, according to the article 397 of Code
    of Criminal Procedure. Besides, matter of merits will be examined i~ due course.

     Nothing to be granted as to the request for revocation of the preventive. Firstly because this case
    must be assigned regularly, as provided in articles 139 e seq. of PGC. Secondly, the d. lawyer filed
    HC in the Superior Instance on this ·account, the order having been granted preliminarily, and
    eventual examination of this ·court would cause suppression of the instance, even because there is
    not in the records the final decision of the writ

           I grant the testimony of the witnesses listed by the Defense.

           Le the witnesses be subpoenaed, carrying out the requests and other searches that become
    necessary.

           Taguatinga-DF, Tuesday, June 10, 2014, at 1:27 pm.

                   (Signed) WAGNO ANTONIO DE SOUZA
                                    Judge
                                                                               >Stamp: ENVIADAA PUBLICA<;AO




                                       GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_136
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 137 of
                                     201



                                                                                                    11.06.14


   Register
   Last Prosecution: 06/10/2014 (June 10)-ORDER RENDERED
   Included in the Trial Docket: ...:.;._(;_'-/-.;.--1/1 ·
   1111111111111111111111111111111111111111111111111111111111111111111111111111111111111111




                                                                                                               ' .




                                                               GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_137
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 138 of
                                     201


    PROJUDI- Proceeding 0017372-86.2016.8.07.0015. - Ref. mov.1.1- Signed digitally by Luiz Fernando Leite da Silva:
    319047 - 02/01/2019 (Feb. 1): PROCEEDING DIGITALIZATION: Arq.: Execution/Commitment

                                                    Brazilian Judiciary Power
                                    Court of Justice of the Federal District and the Territories

                       CLERK'S OFFICE OF THE FIRST CRIMINAL DIVISION

                       P~a Municipal, Lote 1, Forum de Brasilia, Bloco.A. 3° Andar,Ala.A. Salas 305 e 307
                          Phone: 3103-7196/3103-7 l 97, fax 3103--0772, CEP 70094-900, Brasilia-OF



                                    WRIT OF ARREST NO. 8/2014

           The Associate Justice SANDRA DE SANTIS, Presiding Justice of the First Criminal
    Division of the Court of Justice of the Federal District and the Territories

                                                                                                            ORDERS

    Mr. CHIEF POLICE OFFICER OF THE INTERSTATE POLICE STATION OF ARREST - DCPI,
    that aware of this signed by him and subscribed by the Director of Clerk's Office of the First
    Criminal Division, in execution of same, ARREST AND INCACERATE, the defendants having
    to remain in separate jails and prohibited from communicating between each other, to order and
    consequent availability of the Court of the Second Criminal Circuit of Taguatinga/DF, the
    defendant LUCAS CARVALHO ROLLO, Brazilian, born on 1                              in Florianopolis/SC,
    son of ANGELINA CARVALHO ROLLO and THOMAS OWEN ROLLO, RG NO.3
    SSP/DF, by virtue of decision rendered by the High 1st Criminal Division, that in its 18th Regular
    Session, held on May 22, 2014, when judging the Habeas Corp11s NO. 2014.00.2.008304-6,
    decided by majority, to deny the order in the following terms: "( ... ) By the foregoing, the order is
    denied, with revocation of the injunction granted on pg. 50/51, in order to reinstate the
    detention of Lucas Carvalho Rollo, as guarantee of the public order. Let writ of arrest be
    issued. ". Proc. 2014.07.1.009404-2 originated from the IP 107/2014, of the 2 nd Criminal Court
    of Taguatinga/DF. Made and executed in this city of Brasilia, capital of the Republic, on twenty-
    two days of the month May of the year two thousand fourteen. I, ----by/ Joao Alves Costa Filho,
    Director of the Clerk's Office of the First Criminal Court, subscribe.



-            Justice Associate SANDRA DE SANTIS
           Presiding Justice of the First Criminal Division) (signed)

           >Stamps




                                                                          ... AUTENTICM;AO
                                                                          i:..or,fere rom o origin•


                                     GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_138                       ,,
  Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 139 of
                                       201



      PROJUDI-Proceeding 0017372-86.2016.8.07.0015. -Ref. mov.1.1- Signed digitally by Luiz Fern,ando Leite da Silva:
      319047 - 02/01/2019 (Feb. 1):PROCEEDING DIGITALIZATION: Arq.:'Execution/Commitment


                           TJD FT Brazilian Judiciary Power
                                                                Court of Justice of the Federal District and the Territories
                                                                GDRCO
                                                                Chamber of the Associate Justice Romao C. Oliveira

                           TJDFT I SEJU/SEREST
                           DATE: 06/02/2014 REGISTER NO. 794.169
                           INICITIALS-------
      1111111Ill111111111111111 llllll II Ill II Ill III IIIIIII IIIIIIIIIIIIIIIIIIIIIIII IIIII III Ill lllJI III111111111111111


      Organ :     · FIRST CRIMINAL DIVISION
      Class:        HBC - HABEAS CORPUS
      Proceeding: 2014 00 2 008304-6
      Petitioner:   CLAUDIANA PORTO DE SOUSA ROCHA
      Patient:      LUCAS CARVALHO ROLLO
      Assignee:     ASSOCIATE JUSTICE ROMAO C. OLIVEIRA



                                                                                                In camera proceedings
                           AMENDMENT
                           HABEAS CORPUS.CRIMINAL PROCEEDING. PREVFENTIVE DETENTION AS
                           GUARANTEE OF THE PUBLIC ORDER AND TO ASSURE THE APPLICAATION OF
                           THE CRIMINAL LAW - VULNERABLE RAPE - PRESENCE OF GENETIC
                           MATERIAL OF THE DEFENDANT IN THE SAMPLES OBTAINED NEED OF THE
                           SEGREGATION TO EVOID REPEAT OF THE CONDUCT. ORDER DENIED BY
                           MAJORITY.
                           The ruling of the preventive detention of the individual accused of committing the rape of a
                           vulnerable person, availing of close relationship with the victim's relatives, does not
                           constitute illegal harassment, since, in hypotheses like these, the rule is the provisional
                           detention as guarantee of the public order, to avoid that the accused returns to commits
                           crimes with other children, since the vulnerable deserve more protection from the State.
                           Order denied, the injunction being revoked and the issue of writ of arrest being here by
                           determined Majority.




            ~



  AUTENTICM;AO
Confare rom o originaf




                                                                                                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_139
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 140 of
                                     201



         T JDFT         Brazilian Judiciary Power
                        Court of Justice of the Federal District and the Territories
                        GDRCO
                        Chamber of the Associate Justice Romiio C. Oliveira




         DECISION


         The Associate Justices of the First Criminal Division of the Court of Justice of the Federal
         District and the Territories ROM.AO C. OLIVEIRA - Assignee, GILBERTO PEREIRA DE
         OLIVEIRA and GEORGE LOPES LEITE - Voting members, under the presiding justice of
         the Associate Justice SANDRA DE SANTIS, held in ADMITTTNT AND DENYING THE
         ORDER, BY MAJORITY, according to the minutes of the judgment and tachygraphic notes.

                Brasilia (DF), May 22, 2014.


                (Signed) Associate Justice ROM.AOC. OLIVEIRA
                                            Assignee




                                                                                       ... AUTENTJC~AO
                                                                                       ,.;oflfere rom o origin,,lf




                                 GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_140
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 141 of
                                     201


   PROJUDI '- Proceeding OOl 7372-86.2016.8.07.0015. -Ref. mov.1.1- Signed digitally by Luiz Fernando Leite da Silva:
   319047 - 02/01/2019 (Feb. 1)): PROCEEDING DIGITALIZATION: Arq.: Execution/Commitment


                                           Brazil· s Judiciary Power
   TJDFT                                   Court of Justice of the Federal District and the Territories
                                           Second Criminal Court ofTaguatinga




   Proceeding: 2014.07.1.009404-2
   Class:      Criminal Action - Ordinary Proceeding
   Subject:    Rape of Vulnerable Person
   NO. PI:     1072014
   Bailiff:     PROSECUTION SERVICE
   Defendant: LUCAS CARVALHO ROLLO


                                                                                                                CERTICATE

                                         I certify on faith that, this date, I attached the official letter NO. 20351/2014 - 1st
                                         Criminal Division pg. 165/175, and the defendant's record, which registers that same
                                         was imprisoned 06/06/2014.

                                         Taguatinga-DF, Tuesday, JunelO, 2014, at 6:32 pm.


                                                                                 (Signed) Diana Nogueira de Queiroz
                                                                                     • Director of Clerk's Office




   Registered ,        . .             ,         .
   Last prosecution; 04/14/2014- CERTIFICATE ISSUED
   Included in the-Trial Docket:~.:..:.:.;J~ 1/1   · ·




                                                                                                                                   -
   lllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllillllllllllllllllllllllllllllll




                                                                                  GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_141
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 142 of
                                     201


    PROJUDI,-Proceeding 0017372_-86.2()16.8.07.0015. - Ref. mov.1.1- Signed digitally by Luiz Fernando Leite eta Silva:
    319047 -02/01/2019 (Feb. 1)): PRQCEEDING DIGITALIZATION: Arq. Execution/Commitment




    TJDFT                  Brazil's Judiciary Power
                           Court of Justice of the Federal District and the Territories
                           Second Criminal Court ofTaguatinga


    Record:         2014.07 .1.009404-2
    Proceeding:     Criminal Action
    Bailiff:        Prosecution Service
    Defendant:      LUCAS CARVALHO ROLLO


                                                  SENTENCE


•          Prosecution Service has filed an information against LUCAS CARVALHO ROLLO ,
    already qualified in .the records, attributing him the practice of the crime provided in the article 217-
    A, caput, of the Criminal Code (for several times), under the following terms:

                                 I.

                    From indeterminate date until February 02, 2014, about 5:45 pm, in the SHVP, Rua
                                                       /DF, the defendant LUCAS CARLO ROLLO,
            knowingly and willy, made sex in a libidinous manner with the child
                         (born on           , pg. 13), under 14 (fourteen) years of age on occasion of
            the facts .

                    . . . . . .... II.

                   According to enclosed records o police investigation on February 02, 2014, the
           defendant invited the victim into his room and harassed her sexually, through the.p,:actice of
           libidinous acts consisting I putting clothes off, touching.her body, inclusively in her privates,
           groping her, lying on her and approaching his penis the victim privates, among others.

                            Questioned the child-victim states the sexual abuses suffered (pg. 30/38),
            alleging also that such facts had already occurred before, in several opportunities.

                           In accordance with the Report of Verification of Biological Material (pg.
           57/65), "in the samples of tissue cut from the panties, shorts and under shirt there was
           confirmation of the presence of human blood and semen". And, pursuant to Report of DNA
           test (pg. 67/71), the presence of biological material of the defendant was found in the panties,
           shorts and in the sheet"




                                                                                  AUTENTICA<;AO
                                                                              1'!or,fere rom o origin~

                                         GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_142
        Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 143 of
                                             201




                         Information acknowledged on pg. 83. The defendant did not appeared spontaneously in the
                   Court and delivered an answer, by an attorney of record (pg. 131/135). On the occasion, he
                   commented on the merits, asked for the acquittal and listed witnesses.

                          On April 16 2014, a warrant of preventive detention was executes against the defendant by
                   force of the decision .of pg. 88. Injunction in Habeas Corpus was granted and, on the merits, the
                   order was denied (pg. 99/100 and l69/l 7S). The defendant was imprisoned again on June 06, 2014
                   (pg. 176/177).
                                                                  '    .
                          The proceeding was prepared with the Body of the Offense Examination in the victim (pg.
                   16), Notice of Appearance and Apprehension, (pg. 31): Examination of Verification of Biological
                   Material (pg. 61/69): Report of DNA Examination (pg. 73/73-A, Amendment to the Notice of the
                   Examination of the Body of the Offense (pg. 282/283); Answer .to Question - Report of DNA
                   Examination (pg. 316/317); Expert Information (pg.319/322).

                          Still ' on preparatory· stage, the victim's parents, Luis Augusto Alves Nepomuceno and
                   Raquel Pereira da Costa were heard (pg. 271/274), and the witnesses Marcia Martins Morais Costa
                   (pg. 275), Aline Fernandes Cardoso and Mauricio Moura de Souza (pg. 299/300) and the informants
                                                                                                                                •
                   Josineide Carvalho dos Anjos, Nayara de Carvalho Ferreira, Jorge Alberto Carvalho de Souza and
                   Suellen.

                           Based on ' the article 402, 'of the Code of Criminal• Procedure, the Defense required
                   performance of examination of Ultrasound in the victim, and sending of the records to IPDNA/IC as
                   well for answer .to. the questions made in items 6.2 and 6.3 of the report of pg. 244/247, beside
                   requiring explanation about the material collected from the panties, shorts and panties apprehended
                   (pg. 298). Prosecution Servi<te did not required anything.
                                                                  ..
                           Closing·argument of the Prosecution ,Service on pg.344/348, pleading the conviction under
                 . the terms 'Of the accusation.
                                                                                                         .
                          The Defense, too, in final allegations, challenge indirect proce<;lural defense of denial or due
                   process. On the merits, by extensive and well-grounded recital, requires the acquittal.

                                        ·It is the report. I DECIDE.

                           To begin With,.it behooves to register·that the .proceeding followed its course without any
                                                                                                                                -
                   flaw ·of nullity, with strict observance of the entire adversary system and due process and use of the
                   procedural form suitable in the identical _form, that ,to say, the provisi9n in the articles 396 et. Seq.,
                   of ·the Code of Criminal Procedure. Besides, the indirect procedural defen;se challenged does _not
                   deserve recognition, The Defense forgets !µat the judge·is the addressee of-the evidence, who is to
                   evaluate it and give. the credibility that he holds due. Thus, it real necessity is no surmised,
                   especially because the fact int~nded to be proved .by the ultrasound examination can be clarified by
        .s-.~\O DA
     A..,_'v
                             .Juu'
   ~             f<f"'•~.•,,,,   .      ~
 ~             ,i;J),,., ·t,j. p
 ~o   t(·~•'\":I          8 ;-
         ,~. ·_."' ,,,y· .3
         rJ;•J_-••.;,.~·
    i     " ri,_;·.,-~                 -0:- -
  'J ~ . . ":""'~,!  -~-G
   ~ ei,,l          ·itr· ,ij
    ~ 'OclsRe,;.,h'-\ ~-;
        a.~.,                ....,~-
         J-,,-o Jtridita ,,- ·

  AUTENTICM;AO
Cc,nfare rom o origin•
                                                               GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_143
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 144 of
                                         201


        the oral evidence, the denial of due process not being cogitated, reason why I reject the procedural
        defense and go into the examination of the merits.




               1. OF THE MATERIALITY
               The accusation imputes to the defendant LUCAS CARVALHO ROLLO the crime specified
              ·in the article 21.7-A, caput, of the Criminal Code, for reason, presumably and for several
               times, to have practiced libidinous acts with the child                                  ,
               under 14 (fourteen) years of age on the occasion of the facts.   '

               All right. Everything began with the Register of Police Report NO. 1.424/2014-0) carried
        out by the military policeman Alberto Carvalho de Sousa, attached to pg. 12/14. On the occasion it
        was registered that " .. .IN ACCCORDANCE WITH THE VICTIM'S FATHER HE WAS AT. HIS
        ANT'S HOUSE WITH HIS 'DAUGHTER AND HIS COUSIN Lf;UCAS. AND THAT HIS
        DAUGHTER WENT TO THE UPPER FLOOR WHERE THERE ARE ' THE ROOMS, AND



•
        REMAINED THERE FOR A FEW MINUTES. FINDING HER DELAY STRANGE HE DECIDED
        TO LOOK FOR HIS DAUGHTER CALLING HER LOUDLY.                               CAME DOWNSTAIRS
        SAYING THAT SHE WAS GOING . TO TAKE A SHOWER. QUESTIONING THE GIRL'S
        ATTITUDE, HE SAID IT.WAS NOT TIME TO TAKE A SHOWER AND ASKED WHY. THE GIRL
        ANSWERED SHE WAS BLEEDING. HE ASKED HER WHY SHE WOULD BE BLEEDING. THE
        GIRL ANSWERED THAT LUCAS WAS LYING ON HER WHEN SHE .
         FELT BESIDE HER SELF. HE WENT UP AND CAUGHT THE SUSPECT TAKING A SHOWER.
        HE ASKED HIM TO OPEN THE DOOR. LUCAS OPENED THE DOOR. HE PULLED HIM
        DOWNSTAIRS AND CONFIRMED WITH HIS DAUGTGHER IF LUCAS HAD MOLESTED HER
        AND            SAID YES. HE ASKED WHAT LUCAS HAD DONE DO THE GIRL BUT THIS
       ·DENIED ALL THE TIME SAY/ND HE HAD DONE NOTHING. ·RFEVOLTED AND ANGRY, HE
        PHONED TO HIS ANT ASKING FOR HELP LEST HE WOULD LOSE HIS HEAD AND KILL
        LUCAS, WHEN HIS COUSIN JORGE ALBERTO CARVALHO DE SOUSA ARRIVED. MILITARY
        POLICEMAN TOOK THEM TO THE 38TH DP FOR REGISTER OF THE CASE, EXHIBITING
        THE PRIVATE CLOTHES OF ·THE GIRL APPARENTLY DIRY WITH BLOOD. IN THIS POLICE
        STATION THE MINOR ISABEL WAS QUESTIONED DUE TO HER AGE (06 ·YEARS) SHE DID
        NOT KNOW HOW TO EXPLAIN CLEARLY WHAT HAD HAPPNED BUT SHE SAID LUCAS HAD
        SPREAD SOME -PRODUCT ON HER PRIVATES AND HAD LIED ON HER ASKING HER TO


•       LIFT HER BEHIND SAYING · SHE .· WAS BLEEDING ... THE MINOR WAS SENT TO /ML
        (INSTITUTE OF MEDICAL JURISPRUDENCE). ON THE EXAMINATION OF THE BODY OF
        THE OFFENSE, CARNALKNOWLEDGE, REPORT NO.0-4281/1'4· RESULTED NEGATIVE,
        THERE HAVINGNOT BEEN FOUND SIGNS OF BLEEDING OR LIBIDINOUS ACT. A TEAM
        WENT TO GHE VICTIM'S RESIDENCE SEARCHING FOR · CIRCUMSTANTIAL EVIDENCE IN
        THE SUSPECT'S ROOM NOTHING WAS FOUND; BUT IN THE NEXT ROOM, WHERE,
        ACCCORING· TO THE VITIM'S INFORMATION, SHE HAD BEEN WITH LUCAS, A SHEET
        WITH SPOTS . OF ,BLOOD WAS FOUND, FOR FURTHERMORE EXPERT EXAMINATION.
        QUESTIONED LUCAS DENIES THE ALLEGATIONS MADE BY THE CHILD                                   ·THE
        SHEET AND THE CHILD'S CLOTHES WERE APREHENDED FOR EXAMINATION, IN ORDER
        TO BE VERIFIED WHETHER IT IS ABOUT HUMAN BLOOD OR NOT".




                                                                  AUTENTICM;AO
                                                               ,-:t,r,fP.re   rom o origin~
                                     GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_144
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 145 of
                                     201




           Thus, as the presumed notice of the crime was made known the police authority, the minor
                                           underwent Examination of the Body of the Offense, resulting in
    the Report NO. 04281/14 attached to pg. 16. On the occasion, the experts could already describe, in
    the item 4, that " .. .lack of circumstantial evidence ofphysical violence, external genitalia with the
    following characteristics or alterations: lesions in the vulva, perineum and anus: anus with normal
    tonus; -lack of signs of bleeding, presence of clear secretion on the vulva and anu~. Hymen
    complete." Next, they concluded: "Await: Hymen complete and anus without signs ofpenetrations".

             Still on trier of facts, the victim's father, Luis Augusto Alves Nepomuceno was heard and
     brought a version with more d~tails about what'happened that day, ·as·seen on pg'. 21/23, that '.' ... on
     02.02.2014 (Sunday) he was spending the day in his ant's residence, nanied MARIA CECiLIA DE
     CARVALO, in company of his daughter                        THAT there also lives a cousin ·of his (the
     declarant) name LUCAS CARVALHO ROUO ... : THAT, about 4:15 pm his daughter went to
     upper floor of the residence, where LUCAS was, while the declarant stayed in lower floor watching
     a football game on television; THAT, after some ten or fifteen minutes the declarant looked for
             , calling by name, but she did not respond; THAT, insisting, the declarant shouted out to
     her and only this way she came downstairs dressed in the same clothes she was wearing before                •
     going to the other floor of the house.; THAT, as soon as she came downstairs              immediately
     said she to take a shower, when the declarant said it was not time for her to take a shower.; THAT,
                answered she wanted to take a shower because she was bleeding; THAT, the declarant
     asked why she was bleeding and at same time the declarant asked where LUCAS had molested her;_
     THAT, Isabel answered: "HE DID DAD! LUCAS WAS ON ME! HE SPREAD SOME PRODUCT
    .ON MY BEHIND AND MY PUSSY AND ASKED ME TO LIFT MY BEHIND FOR HIM". THAT, the
     declarant examined the clothes of                 and she showed much bleeding in her clothes, around
     the genitals; THAT, the declarant got very nervous and suddenly went upstairs to find 'LUCAS;
     THAT, at that moment LUCAS was already taking a shower; THAT, the declarant asked where he
     had molested               and he said not; THAT, the declarant rushed him to the lower floor and
     placed in front of              , asking her if he actually had done what she said. THAT, ISABEL
     con.firmed the history in front of LUCAS repeating that he was on her... THAT his ant arrived a few
     minutes later accompanied by other members of the family and all of them asked LUCAS what he
     had done but he always denied; THAT the declarant decided to take LUCAS to this police station
     for register of the case, bringing also his daughter ISABEL to be heard and submitted to expert
     examination ... : THAT in that police station                was questioned by a policewoman, having
     confirmed all she had said to the declarant ... ; THAT he also wants to add that                got to
     comment that LUCAS had already molested her in other opportunities; however he always asked                     •
     her to keep it in secret..." Statements ratified in court as denoted on pg. 271/272.

            The minor~ s .mother, RAQUEL PEREIRA DA COSTA, despite the fact of she not being in
    the place the day of the occurrence, was, too, heard by the police-authority and said that" ... the
    girl in company of her father LUIS AUGUSTO, since the declarant was ·hospitalized with problems
    of depression: THAT she only was aware of the fact yesterday; THAT before the fact           used
    to attending the house of the ant MARIA CE CfLIA; THAT, she already found it strange the fact of
    the girl so long with LUCAS in the room; THAT; whenever ISABEL returned from
    MARIA CECILIA'S house. the declaran(JJerceived redness and swelling in the · sex organ of her




  AUTENTICA<;AO
Confere r-om o origintl
                                    GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_145
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 146 of
                                     201


    daughter and always asked if anybody had "molested" but the child has told anything.; THAT
    certain time·          ,shoed discharge in the vagina and the dec/arant .. thought it- strange, but as
    ISABEL <!,id not.stated any strange occurrence, she ended to "leave it that". THA'F, once
    sa~d played with L.f!CAS ofpillow •~. Pg. 25.
                                                                                  •   I   •                         •

          . On her part, ~e minor Isabel Luisa cla Costa Nepomuceno was . submitted to a special
    interview in the Session of Technical Attendance of the Police Station for Protection of Children
    and Adolescents .. S~e confirmed the version presented by her father that ,clay, confirming that the
    blood found in her body and clothes was from "LUCAS's cock", according to pg. 34/42.

               ~1 right. Two questions are raised so far. The first keeps relationship with the source of the
      blood found in th.e clothes of the minor, since, undergoing preliminary examination the clay of the
    . occurrence, the experts concluded beforehand for lack of lesions in the vulva, perineum and anus of
      the child, lack of sigs of bleeding, the integrity of the hymen, besides lack of signs of penetration, in
      accordance with pg.. 12. On the other hand, the second, which is crucial for the outcome of the
      controversy, since the accusatiof does no impute to• the defendant the practice intercourse, but of
      libidinous acts in general, relate to the credibility of the declarations of the presumed victim, since,


•     according to th~ girl," Lucas spread some product on me .. .It was a white product that he spread on my pussy and
      behind". " (FI. 37), remembering also that, according to the father, the girl said that "LUCAS WAS
      ON ME! SPREAD SOME PROUCT ON MY BEHIND AND ON MY PUSSY AND ASKED TO
      LIFT .MY BEHIND FOR HIM" (Pg 21 ).

           The core of the converse evidenced, now it is thoroughly appropriate to report to the
    Examination of Test of Biological Material·(pg. 61/64) made of the panties and shorts of the child,
    in an undershirt worn by the defendant and of the sheet found in one of the rooms of the residence
    (Noti~ of Appearance and Apprehension) NO 119/2014.
                                   .                       .·
             By the relevance of the considerations described by the ·experts, it is worth transcribing in
    ful_l the items· about the E,xam.inations of Labor~tory made of the material, the Technical-Expert
    Considerations and finally, the conclusion, under the.following terms:


                     "( ... ·.)
                     III-EXAMINATIONS
                     ( ... ) ..
                     b) Of Laboratory ·
                     b.l) Research of human blood

                  The samples collected from the panties, ·shorts, ·undershirt and sheet were submitted
            to adeqQate extraction and further .· to •test of immunochromatography for Human
            Hemoglob_in the positive result being obtained · for the four samples.

                    . b.2) Research of spermatozoid

                     The samples cut out from the panties; shorts and undershirt were used for the




                                       GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_146
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 147 of
                                     201



        preparation of 03 laminas of each sample, which were submitted to research of spermatozoid,
        the negative result being obtained for spermatozoids.

               b.3)PSA

                Next, the test" of immune-chromatography was carried out for the presence or PSA
        (specific prostate antigen). positive result being obtained for the three samples
                                                        •                     f



               IV-TECHNICAL-EXPERT CONSIDERATIONS

                The Specific Prostate Antigen (PSA) is a glycoprotein (34,000 Daltons present in the
       . seminal plasmas by prostate glandule and expressed in high level in the human epithelia.

               The present of PSA in the sperm in concentrations millions times greater than in the
        serum of men characterized it as a valuable marker, _already tested and validated by the
        forensic community, for identification of fluid in criminal evidence left by vasectomized
        individuals, zoosperm tic or oligozoospermatic



               V - CONCLUSION
                                                                                                          •
              Thus, and by the foregoing and examination, the Experts conclude that in the
        samples of the tissue cut from the panties, shorts e undershirt there was the presence
        of human blood with semen, but there was not the present of spermatozoid; and that in
        the sample of tissue cut from the sheet there was the presence of human blood, as
        mentioned in item 111-b.

               ( ... )"

                Next step, the DNA T~st was made for ~onfrontation with the biological material
        extracted ·from the per genital secretion, of clips from the panties and shorts of Isabel, from
        the undershirt of the defendant and from the sheet, with biological samples collected from
        both, resulting in the elaboration of the Report of DNA Test on pg. 70/73-A. Now it is also
        necessary to transcribe part of the expert information,' behold essential to the formation of
        the ,breast of this ~ourt. Let us see:                                                            •
                                                   .,
               "( ...      ' .

               V.RESULTS

               After th~ amp(iation of the samples for the auto-sonic markers, it was noted that:

                    In the sampfe' of per'·genital secretion a unique genetic profile was identified,
                 ., proceeding from a fe~ale person. iden~cal to the · profile identified in the
                    biological sample collected from                                     .




                                 GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_147
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 148 of
                                     201



                 ( ... )
                 In the samples obtained from the shorts and from the sheet it a mixture of
                 genetic material from at least two persons was found, a male individual and a
                 female one. The profile observed in more quantity in this mixture comes from a
                 male person and is identical to the biological sample collected from LUCAS
                 CARVALHO ROLLO,. The profile observed in less quantity in this mixture is
                 identical to the profile identified in the biological sample collected from
                                                 .
                 Ion the sample obtained from the panties a mixture of genetic material from at
                 least two persons was found. The mixture observed in more quantity comes from
                 a female person and is identical to the profile identified in the biological sample
                 collected from                                         . The profile observed in less
                 quantity in this mixture is identical to the profile identified in the biological
                 sample collected from Lucas Carvalho Rollo.

                 After t the ampliation of sample for the markers of chromosomes Y, it was


•                observed that in the samples of perigenital secretion, from the panties, from
                 the short, from the undershirt and from the sheet, a haplotype type of the
                 unique chromosome Y that is identical to the haplotype identified in the
                 biological sample collected from Lucas Carvalho Rollo. The probability of
                 selecting to the case in the male population a person not selected showing the
                 same haplotype is of approximately 1 in 14,928 (in fourteen thousand nine
                 hundred twenty-eight).

                 IV - CONCLUSION

                 Considering the proposed objectives, the signatories conclude that:

                 The genetic profile observed in the sample collected from Lucas Carvalho is
                 identical to the genetic profile from male origin observed in the undershirt,
                 sample related to the Police Investigation NO. 107/14 - 38 th DP. The probability
                 of relating to the same case in the male population a person not related showing
                 the same profile is approximately l in 38,000.000.000.000.000.000.000.000 (I in
                 thirty-eight septillions).
                 The genetic profile observed in the sample collected from Lucas Carvalho Rollo
                 is identical , in all the markers, to the profile in more quantity in the samples
                 obtained from the shorts and from the sheet and to the profile obtained in less
                 quantity in the sample obtained from panties, samples related to the Police
                 Investigation NO. 107/14-38 th DP.
                 The haplotype of the chromosome Y observed in the sample collected from
                 Lucas Carvalho Rollo is identical to, in all the marker examined, the genetic
                 profile from male origin observed in samples of perigenital secretion (related to
                 the Report of Examination of the Body of the Offense - Libidinous and Sex
                 Intercourse Acts NO. 4.281 / 14), in the panties, shorts, undershirt and sheet,

                                                                                                                 . --- --- . _
                                                                                                  ~.,.........\:i:. ~• A i~,'\ ."{s~ '" .. ,..,
                                                                                               / ,l',p                              "q,~ ·-._
                                                                                              / sS lnternetlo-nal ";~ \
                                                                                          :' _}             Coop~ra.uop                   ~ ~
                                                                                          • ~                  Unlt                        :: ,
                                                                                          ~     ~-      of tti• Of.fie• et U1•             ~        ;
                                                                                                                                         ,f /
                                                                                          \

                                                                                               .   \:
                                                                                                   ~       Pttat•tul~r Ge:ft•t•I

                                                                                                                                         .... / .

                                                                                               ~e  0::·---.. ___ .__ . . . . . . . : ~L¼
                                                                                                           1
                                                                                                       "       PffosEcu110" ~-.



                            GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_148
        Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 149 of
                                             201


                                                                                                          th
                                  samples related do the Police Investigation NO. J07/14 - 38 DP. The
                                  probability of selecting to the case in the male population a person not selected
                                  showing the _same profile is approximately 1 in 14,928 (one in fourteen
                                  thousand nine huridted ~nty-eight). The obtainment of profiles coincident with
                                  the markers of chromosome Y indicates the same origin or same patrilineal
                                  ancestry among the individual who produced the samples.

                                  ( ... )"

                       By the foregoing so far, the crucial question comes forth that was not unperceived by the
               Defense and to the examination of the technical evidence performed by this Court. In first moment,
               the experts point out that in the sample of per genital secretion a unique genetic proflle
               proceeding from a fem ale person identical to profile identified in the biological sample
               Collected from Isabel was identified (pf. 72). Next, the highlight that after amplification of the
               sample for the markers of the chromosome Y, · it was noted that in the samples of perigenital
               secretion of the panties, shorts, undershirt .: and sheet, a haplotype of the chromosome Y was
               identified and that is identical to the haplotype identified in the biological sample of the defendant
               Lucas (pg. 73). The contradiction is latent: Therefore, a Cl,Ue:stion is here raised: in the sample of per   •
               genital secretion of the presumed victim biological material from the defendant Lucas Carvalho
               Rollo was found or not?                                                 ·               ·

                      One· could cogitate that the nonsense has common importance, since b1ological material was
               also found in the shorts and panties of the victim. Nonetheless, it is totally opportune to remember
               that the probative assets reveals that o the occasion of the facts, and even before, the defendant and
               the presumed victim cohabitated, since the child's father confirmed in Court " ... was spending
               some .days in his Tia Mar_ia Cecilia's house ,. with the victin;i due the fact that his wife was
               hospitalized; that Lucas is adoptive son of another ant Maria Angelina; that Lucas lives in the
               house of the, ant Maria Cecilia; that when the fac(s happened he had been hosted in the ant Maria
               Cecilia for 15 4ays or so ... " (pg-.271). By the foregoing the possibility o_f antecedent physical
               contact between the victim and tlie defendant is flagrant that can justify the_ presence of bi~logical
               material from the defendant jl) the clothes of the girl.
                        .                    ,._..,,_..       ;   .         .                  .
                        Besides, it must.re~embered that, ex~ept for the perigenital ~ecretion,. the exaJilliledmaterial
               was apprehended immediately after the day of ;fue. occurrence~ that i,s, ori ()2.Q3.14 (Feb. 3) (Notice
               of Appearance and Apprehension of pg. 31 ), by an agent of the police who, certainly, does not have
               the technical precautiCU1S,inherent to a team, qf ex.pert.professionals. TherefQre, nor is the influence         •
               of interferers dis~harged Jike; for instance, the contact of, s~me pieces with the other,s, what can
               justify the presence of biological material fyom the defendant in the clothes of the minor.
                                                      '       l
                      Therefore, it is worth reprising, to surpass the contradiction pointed _out is of crucial
               relevance anywhere. In answer made for the Defense on. Pg. 247, the experts exhibit the
               in~ormation und~r the foll~wing ter.ms (pg. 316/~ 17):
                                               .,
                              ·:(... ) .
                                                                  .   .
                              ANSWER TO THE QUESTION RELATED TO ITEM 6.2




           -
   AUTENTICM;AO
Confere c-om o origin:/,!11                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_149
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 150 of
                                         201



                      Sole Question:

                      The; count questions if the ma~ l J~entified in the sampies of per genital secretion
                      referent to the Police Investigation NO. 107/14 - 38 th DP would only one genetic
                      material.           ·                                      ·

                      Answer:

                      No.

                         ...
                      .(, }

                      On examination of the autosomic markers of the sample of the perigenital r~on
                      only one profile of female origin was found, identical to' the profile .identified in the
                      biological sample collected from                                           Importantly,
                     when there is higher quantity of female DNA (rate of majority DNA equal oi: more


•
                     that (50:1) the presence of male DNA less than minimum limit does not p;oduce
                      ampliation for autosomic markers, impeding a detection of the male genetic profile
                      present in less ·quantity. On the other hand, as the chromosome Y is examined, as
                     only the male contributor has this chromosome, even in the presence of a quantity
                     .disproportionally elevated of female DNA, this can be evidenced, fact that explains
                     the findings of sampl~ collected in the perigenital region.               . .

                      ( ... )"

               However, the highlighted technical information was not cable of beating the doubt ·seeded on
       the formation of this judge's breast. Now, the experts state that the material identified in the samples
       of per genital secretion does not have an only genetic material and they justify that when there is a
       more elevated quantity of female DNA, the presence of male DNA in quantity less than a minimal
       limit does not produce ampliation for autosomic markers, impeding the detection of the male
       genetic profile in less quantity. Nevertheless, and on the other hand, they say that on examination of
       the chromosome Y, as only the male contributor has this chromosome, even in the presence of a
       quantity disproportionally higher of female DNA this can be evidenced, fact that · explains the
       findings ·of the sample collected ·from the per ge'nital'region:     ·

•            ' Then, if when there -is much more quantity offemale·DNA the presence of male DNA less
       than a minimal limit does not produce ampliation for autosomic markers, impeding the presence of
       the detection'ofthe male genetic profile in less 1 quantity, how is it possible at the same to conclude
       with the presence of the defendant's genetic profile in the per genital secretion? In my opinion, the
       contradiction was not supplanted.                                                         ·

              Proceeding with the examination of the technical evidence, it is opportune to remember that,
       in the beginning, the experts concluded with the presence of human blood and of semen in the
       samples of tissue cut from the panties and from the shorts of the victim, and from the defendant's
       undershirt as well (pg. 63). Next,
                                     . .
                                          and, likely, in answer -to the
                                                 ~         .          .
                                                                         question
                                                                           ...
                                                                                  made .by the Defense, they




                                                                     AUTENTICM;AC
                                                                  ,'>.>nfAre   rom o   origin".!i

                                     GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_150
  Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 151 of
                                       201



      present information to this end (pg: 319/322):

                            "( .. .)

                                       1. Answer to the question concerning the item 6.3 in the Expert
                                          Technical Opinion ( pg. 244-247) ·and annexes Pg. 248-262)

                           Sole question:

                           The count questions about the identification of semen by the presence of PSA
                           and absence of description of the other components of this fluid
                           (spermatozoids, · amino acids, prostate glandules; acid phosphate, zinc,
                           proteolysis enzyme, and GA lactose.).

                            Answer:

                                    Except to the acid phosphatase and spermatozoids, the Section of
                           Expert Examination and Laboratorial Analyses dos not have methodology for                                                  •
                           identification of other components of the semen.

                                       Nevertheless, it is necessary to explain the following points:
                                                        J




                                    The forensic samples usually are found in adverse conditions before
                            the collection, subject to bad weather and actions of microorganisms, different
                            from a sample collected in laboratory of clinic examinations. That means that
                            the samples examined in forensic laboratory usually show reduce quantity,
                            contaminations and many a time lose part of their composition environmental
                            or biological degradation.

                                  · The characterization of biological fluids, in ambit forensic, seeks to ·
                            identify sole components of each fluid, in order to avoid analyses that cam
                            produce inconclusive results. That is, the identification of GA lactose, alkaline
                            pH, protolithic enzymes and zinc, would allow no conclusion, since a spot on
                            a apiece of clothes containing these substances could have several different
                            sources, among them other corporeal fluids, rests of food, etc.
                                     The forensic science, in the of identification of semen, uses the                                                    •
                             confirmation of spermatozoid for the identification of this fluid. Inclusively
                             because its identification directs the use of specific techniques for the
                             extraction from DNA .. Nevertheless there cases where the semen may not
                             contain spermatozoids, for•instance, in vasectomized individuals. A solution
                             for these cases is the use of other markers of semen. The forensic community,
                             generally, uses one between the·two. A prostate acid phosphatase (FAP) and
                             the prostate specific antigen (PSA).
                                                .   .            .
                                       The FAP has largely used in the ·investigation and characterization of




                                                                                                            l( ~,. . .
                                                                                                                     ..•····;:·~
                                                                                                                               ······•
                                                                                                                                    ·.·-.
                                                                                                             . ....,..,.. ,..,,,u I\\             '\

                                                                                                        :                Coa,pui11tror.          g, \

                                                                                                        .\\'"'
                                                                                                        :
                                                                                                        •
                                                                                                                                Unit
                                                                                                                      •r ., • or•• • • t
                                                                                                                               fl      "1//
                                                                                                                                            "•
                                                                                                                                                  .i; :'
                                                                                                                                                  •       ,

... AUTENTICACAO                                                                                             .....                               ,,:'
"'°"'Are r-om o origin•                                                                                     ..I:; ...... ___               ____,,, "


                                                                                                              ,~j;;.~
                                        GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_151
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 152 of
                                         201


                        the seminal liquid. Notwithstanding, it was considered a limited marke_r of
                        sensitivity and specificity, being out of use after the discovery of the PASA
                        (Candido et a1 1>·

                                The PSA, on the other hand, can be identified with the use of
                        immunochromatographic experiments, test very specific and sensitive able of
                        detecting concentration up to 4 g/ml. These tests are used by several forensic
                        laboratories (Khaldi et al. 20042, Hochmeister et al. 19993, Simich et al.
                        19944),
                                Nonetheless, this glycoprotein (PSA). does not appear exclusively
                        in the semen, studies have demonstrated the presence of PSA in levels
                        detectable by_the immunochromatographic in serum of women with
                        cancer of the breast (8.153 ng/MI), in the urine of women ingesting
                        testosterones (12.00 ng/MI) and with syndrome of polycystic ovary 10.29
                        ng/MI), in maternal milk(350 ng/ml) (Sa\\'.aya & Rolim 5>• and in the
                        urine of men after the ejaculation (260 ng/MI (Gatside et al. 20056).
                        Importantly, the average concentration of the PSA in the semen varies
                        between 0.4 x106 a.nd 1.29xl06ng/ml, about one million times more
                        concentr:ated than observed in the other fluid _(Sawaya & Rolim 5).

                               However, a study has demonstrated that the efficiency of
                        extraction of PSA from spots of cotton is less than 1% (Gartside e al,
                        20036). Considering the studies ab~ve mentioned. The extraction from
                        maternal milk spots and men's urine after, ejaculation would result in a
                        concentration of 3.50ng/mL and 2.60 _ng/mL of PSA, respectively, bellow the
                        li~it of detection of the immunochromatographic test. While a the
                        extraction from semen spot .would result _in a concentration varying
                        between 0.4x104 ng/ml.

                              Another bibliographic reference (Paulino et Al 2009 7), qualifies
                        concentration of PSA up to 1.3 ng/ml, but it uses another methodology.
                        These values would be detected by the method used by this Laboratory,
                        even by considering the rate of rec«_>very de sample of 1%.



•
                          .  1  Taking into account the foregoing, . it is noted that the
                        identification of PSA as a ~arker of semen a huge tool and largely used
                        by the forensic community. Notwithstanding, its isolated identification
                        does allows it to state unequivocally the presence of semen, since, despite
                        the fact that the work of the scientific community currently confirms the
                        strength of the method employed, .in there may the discovery of clinic
                        conditions that elevate the concentration of PSA in other corporeal
                        fluids to levels comparable the level of the semen. ·




                                                              AUTENTICM;AO
                                                          ,':Qr,fere rom o origin~
                               GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_152
 Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 153 of
                                      201



                                                         Crh~inal 'Expert Examination 3617/2014 - ·1c, ·deriv_ed from the
                                                         conside'r ations above held.
                                                                                                            '
                                                            · · To on this account the conclusion of the Report of Criminal
                                                         Expert Examination 3617/2014-IC for:

                                                                 "Thus, considering what was said and examined, the Experts
                                                         conclude that in the samples of tissue cut from the panties, from the
                                                         shorts and from the undershirt there was the presence of human blood
                                                         and· of PSA, suggestive of the presence of semen, nevertheless the presence
                                                         of spermatozoid was not confirmed: ... "
                                                         (Purposeful notes)

                     It is realized, then, that, at this second moment, the experts present more detailed
            'information about the examination made, for confirmation of semen in the clothes. The explain that,
             with exception to the· acid phosphatase and spermatozoids, they do not have methodology for
             identification of the other components of the semen; that the PSA is found exclusively in the semen,
             but in women's serum with cancer of the breast, in urine of women ingesting testosterone and with                         4t
             syndrome of polytheistic, in maternal milk and in men's urine after the · ejaculation, this being,
             higher levels in the semen as well. They tecognize that the PSA is a huge tool and largely used by
             the forensic community as a marker of the presence of semen, but, on the other hand, its isolated
             identification does not allow it to confirm unequivocally. its presence. Finally, the ratify the
             conclusion, emphasizing that in the·samples of tlie tissue cut from the panties, shorts and undershirt
             there was found the presence human blood and of PSA, suggestive of the presence of semen,
             remembering the presence of spermatozoids was not confirmed.

                    On this account, contrary to what happened to on the first opportunity, now.the experts do
             not show conclusive.result; but just suggestive OJ?,e of the presence of semen.

                    It is kno~ that the aw~rd .decree must be ~ased on huge evidenc~ of the materiality and
            commission of the crime. That •is to say, to there be conviction it is necessary that the historic
            constitution of the facts be carried ·out~ to show what' has happened in tnith and if the practice of the
            Wrongful act can l;>e attributed to the defendant. That is, it is necess~ry to establish, as far as
            possible, for fair solution of the criminal prosecut_iori, and this being the destination to the .
            proceeding, his through the finding of facts that the best possible representation of this thuth is                        •
           ·sought.
                                   ',
                    . Likewise, th~re is no doubt. that 'the criminal contemporary proceeding co~prises three
             models of evaluation or examination of the evidence, to wit: legal system, of the breast ·of the court
            ·and judicial discretion. Tlie latter, adoptedin our legal system, "The judge builds hil breast by free
             examination of the evidence                        produced
                                                         in judicial ·adversary, not being able to base' his decision
             exclusively of informative· elem~nts collected' fro~ the investigation, excej>ted for the provision
             evidence, not repeatab~e .and relieved", but must have it in motivated way. It the principle of the
             motivated judicial discretion provide in tlie article.'155, ofCPP. What distingufahes the system of
             judicial discretion is the' liberty· of the judge in the examination of the· probative elements that,

                  ~~\ODA,//.
              ~     ·-     v~
         --::~ """'A,1-~,~
                ~"'ft"'•, ~  ~
         ~
             ~
                    %.~,.:    ~~
                    ~:_~... :.,:._-,-tW       ~
                                                    '?
             ,c      "'f.!:'-•~1•--~ .. ,g   ·?.:
         (?-~'\,it'-:~·:+.>~                    11;
         . ~1-. .,_~ti-.~-~~~~/IE'tt·~
            '/"?'J __,~Oe R;J(;1)~'(,(I>" ~,f;-;
             ~Juridica               ,~,?-
         AUTENTICAvAO
 ConfAre     rom O origin:11
                                                                 GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_153

.,   .
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 154 of
                                     201


    although it exjsts, it is , ~ontained in the obligation of justification of the choices adopted , by the
    evidence legitimately obtained, with explanation of the road run until the .conclusion. As a matter of
    fact, "If it is certain that the judge gets subjected to the evidence in the records, it is note less
    certain _that he do~ not.get subordinated to,fl:~-./!J!rioristic criterion to find by them the material
    veracity The criminal judge is, his own conscience prepared so ". (Recitals of the Code of
    Criminal Procedure, item VII).                 ,

       . , This show that the breast of the· Judge is -~ot connected to any specific or isolated means of
    probatiye evid~nce. Therefore,·even though the 'expert evidence be th~ meaps to satisfy the lack of
    technical knowledge's that the judge needs for the·finding or facts, ·"The shall be subjected to the
    report, being he able to accept it or reject it all or in part", in accordance with the provision in the
    article 182, of CPP.

           In this range, despite the examinations carried out by the experts, .I do not surmise the
    possibility of supporting the award decree ,in suggestive conclusion, mainly because the very
    experts emphasize that the isolated identification of PSA does not allow it to confirm unequivocally
    ~e presence of semen.                          ·    ·                                        ·

            It could also be id.mitted that the oral evidence produced in Court would be sufficient to
    confirip the materiality of the crime. Hereto I I do not see sufficient strength to support the award
    decree.                                                       ·

    .      The def~ndant LUCAS CARVALHO denies vehemently the materiality of.the crime. As a
    matter of fact, heard in two opportunities, he presents similar versions~ as seen on pg. 50/52 and
    306/307.                                        .              .      .               . .

            On her part, the victim                                                was questioned in Court by
    means of interview held by videoconference and, in certain way, 'she ratified the declarations
    presented in on trier of facts. The media with record of the ·testimony was attached to pg. 296." It is
    well true .that reproduction ipis litteris of the original version cannot be required, since it is about a
    tender<child, consequently,
                    '       ' •
                                  psychically immature.
                                                 •
                                                            But~ in• summary,• she
                                                                                 .
                                                                                     came to say again that the
                                                                                                            I


    defendant
         . . took  . off
                      .
                         her cloth.es twice, spread some cream _in her genitalia
                                                                               .
                                                                                    and lay on her.

           Then~ is no 'doubt about the p~bative value· of the victi~'s word, maiply ~n crimes of this
    nature that, ·in its majority, are committed secretly. On the other hand, in current case, other
    circumstances must also be evaluated, since, iri,my opinion, can mitigate· excessively the probative
    force of the planned statements by the minor. It is essential to remember that, when it is about child,
    there expectance of fanciful talk, it being able to be even suggested by an adult, or influenced by the
    context where e the child lives, , s~ce there is ~ack of maturity in her/him to realize the meaning
    and consequences of herihis attitude, besides his .statement beirig subject to divergences that can
    come from the attempt of protecting the .aggressor and his family, since in this specific offense, in
    more parts of the cases the aggressor is a member of the family or one very close affectively. ·
                                                   .    '


          By the foregoing, the oral ~vidence judicial ·zed also revealed that the sexual abuse is
    something that surrounds
                        .    and terrify the family. of the' 'v.ictim. And no wonder, since .the minor's
                                                                                                  .
                                                                                                  '




                                  GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_154
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 155 of
                                     201



  father, Luis Alves Nepomuceno, said that "his wife was abused sexually at the age of 16 and she
  still suffers in consequence of this, and the responsible has never been a"ested; that this situation
  was known by the family; that          l slept in the same room with the deponent and his wife on a
  mattress on the ground; that though the hose had two rooms, Isabel feared the darkness, reason why
  she slept in their room; that never have they commented to Isabel the sexual abuse suffered by her
  mother ... " This maybe may justify the way the father questioned the girl about the bleeding, since
  he said he "looked at the shorts of Isabel and saw it was soaked of blood; that at the moment he
   asked Isabel what had happened, if it was Lucas who had made something to her; that he
   explains that asked if it was because only him was in the upper floor; that he asked what Lucas
   had done and Isabel said that he was lying on her.•• " pf. 272/273. And he also can explain the
   reason why the mother, Raquel Pereira da Costa often asked the girl about eventual abuse suffered
   by her as came back from aunt's house and, even in the face of the suspicion, since, according to
   her "•• .for two times as Isabel returned from ant Maria Cecilia claimed pain in the genitalia ...
   (pf. 273), she permitted the girl to attend the house.

          On top of that, the minor underwent service of emergency at the Hospital Regional de Guam,
   on 02.03.2014 (Feb 3), according to form attached to pf. 290/291. On the occasion, the pediatrician
   got that "the child was examined by a psychologist who referred that same said clearly that there
   was penetration ... " However, in amendment to the Report of Examination of the Body of the
   Offense NO. 04281/14, the experts highlighted "That there not objective sigs of sexual intercourse
   or libidinous act adverse to the carnal knowledge", pf. 282.

          Finally, and to weaken eve more the factual statement presented by the infant, relatives of
   hers came to inform in Court that it is about a child habituated to lie (pf. 302v and 305)

          To this end, and by all that was expended, the fragility of the probative set is latent as the
   own materiality of the crime, it being necessary to remember that the doubt must fight in favor of
   the defendant.

          2. PROVISION

           By the foregoing, I consider State right to punish DISMISSED to ACQIDT the
   defendant LUCAS CARVALHO ROLLO, already qualified in the records, from the imputation
   attributed to him, based on the article 386, item II, of CPP.               ,
           Consequently, the bases that required the ruling of provisional detention do not exist
   anymore, reason why I revoke the decision on pg. 88/89 and order the issu~ ~f ·WRIT OF                  .•
   RELEASE in favor of the defendant, if for another reason he is not in prison.

          Without costs.

          Let it be published. Let it be recorded. Let summons be done.

          Let" it be filed opportunely.

          Taguatinga-DF, February 03, 2015.




                                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_155
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 156 of
                                     201




                                       WAGNO ANTONIO DE SOUZA ·
                                                      Judge
                                  Included in the agenda: - 1 - 1 -           · 20/20




   JUDICIAL DISTRICT OF BRASILIA - BAILIFFS
          .                                                         .
   Proceeding NO. (Format CNJ):00091571920148070007
   Proceeding Nb. (Format SISTJ): 201407l0094042      .
   Class: Criminal Action - Ordinary Proc~eding
   Party ~laintiff: PROSECUTION SERVICE .
   Party Defendant: L.C.R
                                                          ·1   '•




                                                   Certificate
   I certify on faith that I went to CDP on 02/03/ 15 (Feb 3), at 11:59 pm, and made the DELIVERY of
   the writ of release issued in favor of LUCAS CARVALHO ROLLO, to clerk on duty Mr. Andre-
   192239-4, who received it and drew his aware.



                                                                                                                 ..-::,;;:·;-::.;::·•..
                                                                                                           ..-·• .;,                       "l!o,. •••
                                                                                                       :l i/             l nl4'tl!faHOflll       \         \


                                                                                                      .\'\, ....•K•••C•n.11;.6 .:
                                                                                                                          CODIIH 1011                2 \
                                                                                                      :                        Ufl,t
                                                                                                                               c,,,i,.. •' I•
                                                                                                          .                                                .
                                                                                                      t     ""            tM                         -.c       '

                                                                                                                 ~
                                                                                                           \                                          1
                                                                                                          ,,,.."'•. ,.
                                                                                                           ...~-  ·•..              ..••~(,..,
                                                                                                                                                .----
                                                                                                               "'If ... . ..... - .. .;t,T'
                                                                          AUTENTICM;AO                                   c~ncu'(l()1'
                                                                        :'.'.or,fAre rom o origin1'

                                  GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_156
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 157 of
                                     201



      I also inform that the clerk oil duty told me that mister LUCAS CARVALHO ROLLO would be
      released.                         ·            ·     ·                               ·

      Next, I also certify that I served mister LUCAS CARVALHO ROLLO with the entire text of the
      writ(reading to him) the decision that · granted his liberty.

      -I served him with the sentence rendered, occasion when he expressed his intent of not appealing,
      but was well aware of the time for appeal.


                     Federal District, February 9. 2015


                                             HERMIONE SILVA
                                                 Bailiff




      *Document signed digitally. The authenticity of the document can be verified on the site of
      TJDFT-http://www.tdft.ius.br
      2411028     -00100001120000000-09/02/20150930 -1/            1
                                                                                                          -

                                                                             1   •




                                                                                                          -
  AUTENTICA(:AO
Confere rom o origin.a,




                                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_157
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 158 of
                                     201


    PROJUDI-Proceedipg 00J737~-~6_.2016.8.07.0015. - Ref. mo_v.1.1- Signed_digitally by Luiz Fernando Leite: 319047
    02/01/2019 (Feb. 1): PROCEEDING DIGITALIZATION :Arq.: Execution/Commitment                                 ·



                               '          Btazilian Judiciary Power
                        Court of Justice of the Federal District and the Territories


    Agency:                 1st CRIMINAL DNISION
    Class:                  APPEAL
    Proceeding NO:          20140710094042APR
                            (0009157-19.2014.8.07.0001} "
    Appellant(s):           M.P.D.D.F.E.T
    Appellee(s):            L.C.R.
    Assignee (s)            Associate Justice ROM.AO C. OLIVEIRA
    Co -Assignee:           Associate Justice ESDRAS NEVES
    Judgment NO:            872600


                                                 AMENDMENT


                            CRIMINAL LAW. ARTICLES 21-1::.A, CAPUT, '(TWICE) ACCORDING to
                            THE ART. 71, ALL OF THE CODE OF CRIMINAL PROCEEDING.
                            CONVITION.PROSECUTION SERVICE APPEAL GARANTED. If the
                            victim's testimonies, in harmony with the other evidence taken to the records,
                            especially Examination of Confirmation of Biological Material and Test of
                            DNA, proves that the defendant committed libidinous acts adverse to the
                            carnal knowledge with the victim of 6 years of age for more than one time,
                            the judgment of acquittal is reversed to convict him for the practice of the
                            offense specified in the article 217-A, caput, of the Criminal Code for two
                            times in continuous wrongful conduct.



    Code of Verification: 20 l 5AC0939 l MRWB2HGSM06CZ608
    Office of Associate Justice ROMAO C. OLIVEIRA




                                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_158
 Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 159 of
                                      201


     PROJUDl - Proceeding 0017372:.86.i016.8.07.-0015, - Ref. mov,1.1- Signed digitally'byLuiz Fernando Leite : 319047
     02/01/2019 (Feb. 1): PROCEEDING DIGITALIZATION :Arc(.: Execution/Commitment



                                                                                   . Appeal 2014071009442APR


                                                     JUDGMENT

              Mr. Associate Justices of the 1st CRIMINAL DIVISION of the Court of Justice of the
     Federal District and of the Territories, ROMAO C.OLIVEIRA-Assignee, ESDRAS NEVES-
     Co ..!. Assignee, MARIO MACHADO - 1st Voting member, under the presiding justice of Mr.
     Associate Justice ROMAO C.OLIVEIRA, agree to render the following decision: to GRANT.
     UNINANIMOUS, in accordance with the minutes of the judgment and tachygraphynotes.
                          '                                                 .
                     Brasilia (DF), June 3, 2015.


                     Document signed electronically
                      ROMAO C.OLIVEIRA
                          Assignee




     Code of Verification: 2015ACO9391MRWB2HGSMO6CZ608
     Office of the ASSOCIATE JUSTICE ROM AO C.OLIVEIRA




... AU~TIC~AO
,.;onfA,e rom o origind

                                        GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_159
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 160 of
                                     201


   PROJUDI - Proceeding 0017372-86.2016.8.07.0015. - Ref. mov.1.1- Signed digitally }?y Luiz Fernando Leite: 319047
   02/01/2019 (Feti. 1): PROCEEDING .DIGITALIZATION :Arq.: Execution/Commitment               .      ..



                                                                                    Appeal2014071009442APR


                                                     REPORT

           It is about appeal filed by Prosecution Service of the Federal District and of the Territories in
   the face ·of sentence ·referred to of pg. 380/389-v that acquitted L.C:R. from the practice of the
   offense provided in the article. 217-A, caput, (for several times) of Criminal Code, b·ased on the
   article 386,,item, II, of CPP.                                                    . .       .

          With the reasons ofpg. 406/412, the accusatory organ requires the conviction of the appellee,
   according to the declaration, alleging, in principle, that the evidence in the records are sufficient to
   sustain the decree of conviction.

           The brief of appellee is seen on pg. 424/448.

          The high Justice Prosecution expresses an opinion for the recognition and granting of the
   appeal (pg. 461/462-v).

           It is the report.




   Code of Verification: 2015ACO9391MRWB2HGSMO6CZ608
   Office of the ASSOCAITE JUSTICE ROMlO C.OLIVEIRA




                                                                   ... AUTENTICN;AO
                                                                   ,,;onfP.re rom o origin,'.J'

                                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_160
        Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 161 of
                                             201



             PROJUDI-Proceeding 0017372-86.2016.8.07.0015. -Ref. mov.1.1- Sighed digitally by Luiz Fernando Leite: 319047
             02/01/2019 (Feb. I): PROCEEDING DIGITALIZATION :Arq.: Execution/Commitment

                                                                                          Appeal 2014071009442APR


                                                            OPINIONS

             Mr. Associate Justice ROM.AO C. OLIVEIRA-Assignee

                      The appeal file meets the presumptions of admissibility, reason why it is heard.

                      The following is collected from the accusatory instrument {pf. 2/4):



                              From indeterminate date until February 02, 2014, about r45 pm, in the SHVP, Rua
                              06, Chacara 279, Casa 32, Vicente Pires/DF, the defendant L.C.R, knowingly and
                              willy, for several times practice libidinous acts r with the child

                              · occasion ofthe facts.
                                Accor.ding to enclosed records o police investigation on February 02, 2014, the
                                defendant invited the victim into his room and harassed her sexually, through the
                               practice of libidinous acts, -consisting I putting her clothes off, touching her body,
                                inclusively in her privates, groping her, lying on her and approaching his penis the
                                victim privates; among others.
                                Questioned the child-victim states the sexual abuses suffered (pg. 30/38), alleging
                                also that such facts had already occurred before: in several opportunities.
                              ' fn accordance with the Report of Verification of Biological Material (pg. 57/65), "in
                                the samples of tissue · cut from •_the panties, shorts and undershirt there was
                                confirmation of the presence ofhuman blood and semen ". And, pursuant to Report of
                                DNA test (pg. ·67/71), the.presence.of biological material of the defendant was found
                                in the panties, shorts and in the sheet"


                   . According to the report, Prosecution Service requires the conviction of the defendant,
             according to the declaration, alleging; in principle, that the evidence in the records are sufficient to
             sustain the decree of conviction.

                      It is, since, for the Panel, to examine the evidence collected.

                      In court, the defendant denied the wrongful practice (pg. 275 and verse), stating the
             dynamics of the facts the follQwing way:


                                      ( ...) the dec/arant alleges that the facts there described are not true, that the




    AUTENTICACAO
'.'.orifAre rom o origin.a,


                                              GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_161
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 162 of
                                     201


                         .-4~clarant ~lieges he was at a barbecue event. with his family; that L. had arrived
                           from the work with his girl and went to the picnic barbecue;. that L. kept drinking at
                            the picnic barbecue and asked the declarant if he wanted lift towards the place he
                           l~yed, that he lived with M.C.; that before arriving at home, already in Vicente Pires,
                           L. asked the declarant iflie 'wanted to take a hot drink; that the stopped at a dive and
                           consumed a hot drink; that L. was with them; that at the bar L. bought two boxes of
                           beer, that on arriving at M. C. 's house , L. sat on the sofa to watch football; that the
                           declarant told L. that he would go out to ride skate with his friends; that after 45
                           minutes he returned in order to take a shower; that when he returned L. was playing
                            with the dog; that the declarant only saw L. on the lower floor,· ·that declarant did
                           not see L. on the upper floor; that before taking a shower he went to his room just to
                           take a piece (sic) of clothes; and while this L. remained on the lower floor,· that he
                           carried the piece(s) of clothes and entered the bath room to take a shower; that after
                            I 5 minutes he he(lrd L. calling his name; that L. knocked at the door of the bath
                           room; that the declarant put on a towel around his body and opened the door; that L.
                           was carrying the panties of L. in her hand full of blood; that L. asked if the
                           declarant had molested her or lay on her; that the declarant told L. that he would
                           never to that with him since the were friends and use _to drink together; that at this
                           moment while L. was in the bathroom L. did not attack the declarant,· that L. told the
                           declarant to go down with hi~; that L. remained on the lower floor; that they went
                           downstairs and went to the ·bathroom ·on the lower floor and there was L. with her
                           body naked; that L. had just taken a shower and· was already dried; that L. again
                           asked L. if the declarant had lain on her or molested her; that L. looked at her
                          father and next at the declarant and nodded (saying yes); that that the declarant
                           implored telling L. .that he would never do that to a friend;· that he also told L. that
                           he- would never do that and ~he realized what he was saying; that at such moment L.
                           started attacking the _declarant; that the <!eclarant was attacked by. L. 's right hand
                           while in he left hand he kept the shorts and panties of L. with blood; that the
                           declarant did not attack L. bust jus defended saying that .he done anything; that
                           when he went to the bathroom and saw L. he did noi see any blood in the bathroom
                           nor between the legs ofL.; that he does know why there was blood in the panties and
                           shorts of L,; that next L. took the. cell and said he would call her family; that the
                           declarant went upstairs and changed clothes; that the declarant went up to his own
                           room; that the declarant remembers the left side of his face was swollen and he got
                           to bleed in the neck and behind the ear; that the first person to arrive in his room
                           was J.; that J said to the 'declarant that he was being ·accused of raping L. and
                           therefore he had to take (the declarant) to police station; that he did not undergo any
                           examination; that in the United States the declarant did no what to of his life; that
                         . he thought that because hf! spoke _E nglish he would get a better job in Brazil; that in
                       ., Brazil he got to work for _th,3 English.course Wizard, for a month by way ofprobation;
                           that he did not make good he was employed; that the declarant wants to teach
                           advanced Class, but there was not vacancy; that kept on playing with younger
                           children; with J. ten years old, H. ten years old and with another girl of about five
                           years old; that did not use to play with L; that "ano" (sic) liked her because she
                           used to create troubles with the other children(...).
                                                            )




           On the other hand, the victim I.L.C.N., heard by the Section ' of Technical Support, of the
    Special Police Station for Protection of Children and Adolescents, pg. 34/42, told the following
    version:




                                                                   AUTENTICA(;AO
                                                                i:OofAre ,-0 m O ,,..: . ""'
                                                                                 .... ,gm-
                                 GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_162
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 163 of
                                     201



                   Interviewer: - And then, did anything bad happen,        or that made your family worry
                   about you that you· would like say? L. spread some product in me and I went to take
                   a shower and papa asked why I would take a shower           if we still should walk,   that it
                   was not time to take a shower. Then my father spanked L. That almost got him dead.
                   Then my father gave a ring to my grandmother and saying come everybody over
                   here or else I will kill L. Then niy father told my mother: "be strong and don't cry
                   anymore".
                   Interviewer: -· Who is L?
                   Child:     -·L ·is a friend ofmine. He is grandma M's relative.
                   Interviewer: - Do you know the product that he spread on you?
                   Child: - It was a white product that he spread on my JJUSSY and on my behind.
                   Interviewer: - Could you show m~ where the pussy and behind are (a doll
                   anatomically similar to girls was shown to the child).
                   Child: - (Pointed out the parts related to the genital organs in the doll).
                   Interviewer: - Where did he catch this product?
                   Child: - The product was in the bathroom.
                   Interviewer: - Where did you go when he spread this product on you?
                   Child: - It was in his bedroom, at my grandma''s house (granny M) my father's
                   Mother.
                   Interviewer: - Was there a time when he did this more time to you?
                   Example: it was during the day, in the afternoon or at night?
                   Child: - In the morning, ( ...) closer to lunch.
                   Interviewer: - You told that your had gone to the bt:zthroom to take a shower. correct?
                   (I'he child nodded). Why did you decide to take a shower at this time?
                   Child: - Because I wt:zsfull of blood.
                   Interviewer: - Where was blood?
                   Child: .., There was blood in my behind, in my shorts and in my pussy.
                   Interviewer: -Do you know where this blood camefrom?
                   Child: - from L's cock.
                   Interviewer: - could you show me what the cock is?
                   Child: (Showed the part concerning the genital organs in dummy, undressing
                   it).   .
                   Interviewer: - Has L molested you on other occasio11S before the day your father got




                                GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_163
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 164 of
                                     201


                         to know it?
                         Child: - Yes. First time this began was when I left the my friend's party. I forgot the
                         name.
                         Interviewer: - How old were you?
                         Child: - I was six years old (she is still six years old).
                         Interviewer: In what places did he do this to you?
                         Child: - Every day. It was always in his bedroom.
                         Interviewer: - Where was yourfamily when dis happened?
                         Child: - My father went to work and left me at grandma's home. The day my father
                        discovered, the hid Lat the hose of uncle J., but there was not that type of cream that
                        L. spread would on me.
                         Interviewer: - I see. Did your pussy ever bleed when he did this?
                        Child: - No.
                        Interviewer: -And the buttocks?
                        Child: - No.
                        lnten1iewer: - Did L. molest you at all times you went to your grandma M 's house
                        or was there time when he did not do it?
                        Child: - He did it every day.
                        Inten•iewer: - Has he ever given any giji or sweets?
                        Child: - No .My father gave him money and bought marijuana. He also drinks beer
                        a11d brandy.
                        Interviewer: - As he molested you, did you feel he smelled brandy or note that he had
                        used marijuana?
                        Child: - No. He had not used it.
                        Interviewer: Has he ever claimed secret?
                        Child: To not tell my father.
                        Interviewer: - Did he say that something would happened [/'you reveled what he did
                        to you?
                        Child: No.


          In court (video of pg. 256), the child told the same version, appearing entangled to talk
   about the facts and saying all time that shed did not remember. Nevertheless, as she insisted in
   remembering something more, she stated details showing that the facts aforesaid are still clear in




                                  GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_164
      Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 165 of
                                           201



          her mind.
                 Besides, the words of the victim's father ·are of much value, collected on pg. 271/272;


                               (. ..) that he was spending some days at this Ani ·MC., with the victim due to
                               the fact his wife was ·hospitalized; that in this hose J., N., J., J., J. and his
                               daughter ME. and L;' that L. is an adoptive son of another ant MA; that L.
                               lives at ant MC. 's house;; that when the facts occurred he was already living
                               ai the ant M.C. 's house for about 15 days,• that he slept with the daughter I.
                                in the room, just the two; that while he watched the football game                                      on
                                television. I. played with the little she dog; that the little she dog went
                                upstairs at the house; that I. went up after the little she dog and stayed
                                upstairs; that after l 5minutes he started calling I.. telling her to come
                                downstairs and she did not answer; after crying louder, I. came downstairs
                                and said she- wanted to take a shower; that the deponent said it was still early
                               that hey would have a shower after having walked; that L. insisted in taking a
                                shower and said she was bleeding, that at this moment he looked the shorts of
                                L   and saw it was soaked with blood, that at this he asked I. what had
                                happened, if it was L. who did something to her; that he explains that he
                                asked if it had been L. because only him was·upstairs; that he asked what L.
                                had done and 'J. said he was lying on her; that at this moment he lost control
                                and went after L. and saw that this was taking a shower, that nocked at the
                                ddor as L. opened ·ii, when he attacked him; that he did get to go in the
                                bedroom where L. was,· that L. denied and said he done nothing; that he
                                telephoned his ant and asked her to come home and also telephoned his
                                chief who is a lawyer asked for· orientation; that his arrived accompanied
                                with other relatives, J.\ N., J:, J., C., Ant N.·, S.,· that said to her ant that he
                                otherwise he would ·kill L:; that all these persons saw the shorts of I.. dirty
                                with. blood which she wore'; that I. always lived with the deponent and had
                                never had bleed before·this day; that the deponent and more four relatives
                             ' went to the police station (J., J., the deponent, I and L); that they were taken



                                                                                                                          •••
                                                                                                                                ------··--   ... .
                                                                                                                                       1'111.4,q,.,.~""..
                                                                                                                                     l'f A

                                                                                                              ,••••..tl.,,s,'
                                                                                                                .,- 1ntllt r ~ii'C IC1n,• ·~....
                                                                                                        :f
                                                                                                                                                         ~


  AUTENTICACAO                                                                                              / /                                      I           \
                                                                                                                            It oo t I'll        Qn           g ~
~nfAre rom o origin.96                                                                                  :                             u .,              6:
                                                                                                        0                                                    G       0
                                                                                                        ,\     \
                                                                                                                                 , a r r ~''""•"''
                                                                                                                           llllr 1nr... ror ... ,. r 1 ,i :
                                                                                                             \.,.                                                /
                                                                                                              .........                                      .- .
                                                                                                                                                            __

                                                                                                             1-~>-. ....-~.
                                                                                                               "'"••l~i~.p-

                                         GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_165
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 166 of
                                     201


                           to the 21"'1 DP, that this day his daughter was heard and told everything; that
                           the deponent, too, was heard; that next they went to the !ML (Institute of
                           Medical Jurisprudence); that the panties and shorts of stayed at the !ML;
                           that he never had some misunderstanding with L; that they had a tranquil
                          familiarity with him; that he got to accompany L. to distribute curriculum
                           together with his wife; that the relationship between L. and I. was normal and
                           he played with her; normally; that L. is a drug addict, inclusively sign of drug
                           was.found in his bedroom by the police. That before the.fact he said would go
                          out to smoke some spiff with his friends (. ..).
           The victim's mother also stated that for two times the child returnee from ant M.C.'s house
    (place of the facts) with pain in the genitalia treated it with balm against chafing (pg. 273/274):


                          (. ..) the day of the facts she was hospitalized in psychology care clinic and
                          did not see the facts; that she was already hospitalized.for about two month
                          when the facts happened, for shed had tried the suicide; that before being
                          hospitalized the deponent worked and while she worded she left the I. Under
                          care of the ant MC., at the house where the facts occurred; that I. spent the
                          day there and was collected at night; that L. was maltreated at the school,
                          reason why she was taken away from the school and left under Ant MC. 's
                          care, during the day; the I. was with M. C. for two months before being


                          hospitalized; that in January 2013 L. came to live an MC and in the past she
                          lived with his mother in the United States; that in the period L. was under
                          care of ant M.C., L. already lived in the house; that the relationship with L.
                          was good and the family was united, and got to distribute curriculum with
                          this; that lze talked with L. normally; that L. understand well Portuguese and
                          speaks it fluently; that simply has difficulty in writing Portuguese; that L. is
                          adoptive son; that L. told the deponent he fought with his adoptive farther
                          for reason of being drugs addict and that in one theses fights they were taken
                          to the police station in the United States; that I. . never complained about L. 's




                                  GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_166
      Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 167 of
                                           201



                                conduct before the occurrence of the facts; that I. . for two times after
                                returning from ant MC. 's house          alleged pain in the genital; that the
                                deponent treated with balm against chafe and did not suspect that it was
                                about abuse; that the deponent after the occurrence of the facts asked I.. if
                                when mom had spread the pomade it was L. who had done something, and
                                the victim answered that L. had lain on her and touched her vagina with the
                                fingers; that L. said that she did not tell her mom because L. told her to not
                                 tell anyone; ( ...) that before this fact I. had had no bleed nor had it afterward;
                                 ( ...) that after the fact her state of health got worse and decided with her
                                 husband that the deponent and I.. would go to Piaui where the deponent 's
                                 mother lives; that currently the deponent is stable(...)
                  Besides, N.C.F.'s testimony (pg. 301/303) is highlighted, who the a relative of the accused
          and of the victim and escorted the girl to the hospital.
                                 ( ...) thflt before the facts all of them were at J. 's house for a picnic barbecue,
                                 that then! on £., I. and L. left together for ant M.C. 's home; that later on L
                                 called the telephone of l. ,1s mother MC. who was still at J. 's house; that L.
                                 asked his mother       to home immediately or else he would kill L.; that
                                 immediately his ·brother J.~ the deponent's husband and the J. 's wife, N.,
                                 went to the house of MC. his cousin; that next J. and his mother MC. went;
                                 that- next the deponent- arid her cousin went; that on arriving saw L. very
                                • nervous -h aving I. 's clothes in his hands; while L. was· in MC. 's bedroom, the
                                 deponent's mother accompanied with J., her brother and her husband held
                                 the door; that her husband said he did not know yet what had happened in
                                 fact;· but.that he was at the door to impede L. to enter same was very nervous;
                                 that he could see that in I.. 's panties and shorts there was a great quantity of
                                 blood and that it also seemed a bit humid; that all asked L. to relax; that
                                 enter her bedroom accompanied with L. and there was N.; her sister- in -la;
                                 that other women of the family also entered; that the deponent asked L. what
                                 had happened; that I.      appearing to be tranquil answered L. had spread
                                 cream on her pussy and on her behind; that in the beginning L did not want




,. AUTENTICA~AO
.J.>rifAre rom o origin;


                                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_167
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 168 of
                                     201


                    to tell; that I. accepted the deponent 's idea of doing a drawing and when
                    explaining the drawing she said that L. had spread cream on her buttocks and
                    on her pussy; that the deponent asked I..       If L.   had done something more, when
                    I. answered no; that next L. telephoned to his chief who in his capacity of
                    policeman placed L. under arrest; that L. J, the deponent 's husband, L. and I.
                    went to the police station; that when I. arrived at MC. 's house L. Had
                    already taken a shower; that next day morning, about 10:30, a telephone call
                    was made to L. who said that was at the Hospital of Guara with I; that L.
                    said he had not taken I.. to be examined but had gone to have a consultation,
                    since his arm and ankle were hurt; that she went to hospital thinking that I.
                    also would be examined; that that it was the deponent that entered with I..
                   for consultation; that firstly she saw a pediatrician and next a social worker
                    and a psychologist who heard I. 's statement; that the pediatrician sent I. to
                    an experienced gynecologist; that the gynecologist examined I. and nothing
                    wrong was found; that I.. answered negatively the questions made by the
                    gynecologist saying that L. had not touched here and that there was no pain
                    as she urinated or pooed. That after that I. was send to the psychologist, this
                    in same day; that I.. entered first and next, the deponent; that the deponent
                    only remembers that the psychologist did not believe a 100% in L. neither in
                    I; that she explained that she did not · believe a 100% in I, since this had
                    already remained a long time with the deponent and the deponent fond I that
                    it was an outlying child; that R. once commented with the deponent that D.
                    then with about 09 years of age had put offI. 's dappe,; with about 03 years of
                    age and hugged her in the back, but that R. did no attitude; that D .. is J 's
                    son, the deponent 's brother; that she knows that D. was already raped; ,
                    having heard it from herself; that while R. was hospitalized I. remained in her
                    mother's house; that L. was always very careful with I; that the                sheet
                    apprehended was taken away from a bedroom is L. 's one upstairs; that this
                    bedroom was ofJ., J., and M.E (. . .)




                                                                    --
                                                      ,. AUTENTICJ\~AO
                                                      .J.">nfF;re   rom o    origin!.¢



                            GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_168
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 169 of
                                     201




           In addition, there are .expert examinations made. In Body of the Offense Examination (pg.
  279/280), it got evidenced that there was not carnal knowledge or violence. In the Medic Record it
  was also registered that the examinations detected anal region without alterations (pg. 290).
           Nevertheless, the child's shorts and panties had spots -of blood and were brought for
  technical examination. In the' Examination of Biological Material Confirmation (pg. 61/64), it got
   concluded that:( ... ) in the samples of tissue cutjrom the'panties,foom the shorts and from the undershirt, there was
  pres~nce. ofhuman blood and semen, notwithstanding, ·the presence of spen,,atozoid was not confirmed; and that in the
  sample oftissue cut from the sheet the, presence of human blood was confirmed. ( .•.)




           In the Report of DNA Test (pg. 70/73-A), it was concluded:



                                      .
                             -In the sample of genital secretion a sole_ genetic profile was identified,
                             proceeding from a female person identical to the profile identified in the
                                                                                                                                                                                                            •
                             biologic~l sample collected from I.L.C.N:.
                             -In the sample obtained from undershirt a sole genetic profile was identified,
                                '                                                                                                                                                 .
                           . proceeding from a male person, identical to the profile identified in the
                             biological sample collected from L.C.R. There is the probability of the
                             selection for granted of a person not related showing the same profile of
                                  •                                            "'"   1                           •             .                    ~                •                '                 ,


                             about of 1 in 38,~00,000,000,000,000,00Q,000,000 (one in th_irty-eight
                             septillion).
                              ,. .     .  ' ~       ~



                           • -Nothi~g ~dicate_s that in the sample ~ut from th,e shorts and from the sheet a
                             mixture of genetic material was observed from at least two p~~ons, a male
                             person one and a female one. TI].e profile ob~erved in more_quantity in this
                                                              ,..                                           .,                                                                .              .
                             mixture is derived from a male person and ~s identical to the proµle identified
                                      1         •                                        ~    r                                                                          ,-               • _~ ·

                             in the biological sample collected from L.C.R. The profile observed in less
                                              ..,                                                                ~




                             quantity in this mixture is identical to the profile identified in the biological
                            • ,                 •       ;               • •(     '           ,.- '° t   •    I       ,.   ,o                f           ,}   r   ~


                             sample collected from ~-L:C.N . .
                             -In tl?,e sa~ple .obtained from the. panties tbe $enet!c fi?.atepal from at least
                                                                    •                                                              •.. 1:       '                                                  .,

                             two persons. The profile observed in more quantity in this mixture is derived




                                                            GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_169
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 170 of
                                     201


                           from a male person and identical to the profile identified in the biological
                           sample collected from I.L.C.N The profile . observed in less quantity is
                           identical to the profile identified in the markers of the chromosome Y, there
                           was observed that in the sample of perigenital, from the panties, from the
                           shorts, from the . undershirt and rom the sheet a haplotype of the sole
                           chromosome Y that is identical to the haplotyp.e identified . in the sample
                           collected from L.C.R. The probability of the $election for granted of a person
                           not related showing    the same haplotype if of about of 1 in 14,928 (one in
                           fourteen thousand nine hundred twenty-eight}




           In my opinion, the expert report, under the terms it · was written, reinforces the probative
    evidence in relation to the commission of the wrongful conduct behold that, in connection with
    the other evidence obtained, proves the abuses suffered by the child victim·.
          The answers to questions (pg. 316/317) ·and 319/322) do not contradict the precedent reports;
                                                    .                           .
    the only indicate the fallibility of the technique used, that, in fact, is very low. In one of the
    examination, the possibility of a same profile being found in the male population is of one to thirty-
    eight septillions, in another examination is of one to fourteen thousand, approximately, with the
                                        .                             .
    highlight that the observation of coincident profiles in the markers of the chromosome Y indicates
   . same origin or same patrilineal lineage ~ong the individuals that produce the samples (pg. 73/73-
    A) .. However, it ·is unlikely that the s~ple· collec~d from the materials (shorts, panties, undershirt
    and sheet) be of another person of same patrilineal lineage, like the· father or another relative, since
    the defendant is adopted, and, thus, dos ·riot ha;e genetics identical to ~ther members of the family
                                                    •,: ...
    who attended the house. ·
           Besides, the reports, even with.a small m~gin of suspicion, co~ected to the other evidence
    of the records, are suffi~ient to confirm the v~rsion pr~sented by the victim.
           It behooves to register that the crime   of rape of vulner~ble individual dos not requires the
    presence of violence or·serious threat against the victim and the offense to the sexual dignity is what
                                                          '.
    is necessary. It is, then, nonsense to talk about acquittal.
           As a m~tter of f~t, special credibility.is to b~ given to the victim's word; above all it meets




                                                                        -
                                                                  AUTENTICM;AO
                                                               -~r,fere rom o origin-..

                                  GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_170
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 171 of
                                     201



  the other elements of evidence existing in the records.
                     The jurisprudence that emanates from the high Superior Court of Justice aims to make it
  clear that, ·practiced without the presence of witnesses; the victim's word has great validity as
  evidence. Check-over:
                                               CRIMINALLIABILITY.         IND/CENT       ASSAULT.      ACQUllTAL        IN    SENCOND             DEGREE.
                                            REVALUATION OF THE EVIDENCE. THE VIC/TIM'S WORD. SPECIAL RELEVANCE. LACK OF
                                               CIRCUMSTANTIAL EVIDENCE. APPEAL GRANTED. I. Hypothesis W!:1~ the sentence availed of.
                                            primordially, the victim 's word - a girl of only 8 years of age, on occasion of the Jae~ -, and of the
                                            psychological report, considered coherent together, to ground the decree of conviction. II. In the
                                               crimes ofrape and violent incident assault, the victim 's word has great validity as evidence, especially
                                               because in in most cases, these offenses, by their own nature, do not count on witnesses and neither
                                               leave signs. Precedents. Ill. Appeal granted according with the Consignee 's opinion. (REsp
                                               700.800/RS, Consig. Minister GILSON DIPP, FIFITH DIVIOSION, judged on 03/22/21005, DJ
                                               04/18/2005 p. 384).
                                               PENAL AND PROCEDURAL. PENAL - RAPE AND IND/CENT ASSAULT-NULITIES - LACK OF
                                               OCCURENCE. - CRIMES CONSIDERED FELONY STATUS - TOTAL IMPRISONMENT (SYSTEM)
                                               - CONVICTION BASED ON SEVERAL EWVIDENCE COLLECTED DURING THE CRIMINAL
                                               FJNDING OF FACTS. (~)         On the other hand, as to the allegation of occurrence of
                                               nullity in    conviction based exclusively on the victim's word, the writ is dismissal, .
                                               By the nature of the v. judgment, it is ·verified that the conviction was based on
                                               several other evidence, among them, the -victim.'s word that, in such case, gains
                                               special relevance, since that generally these crimes are committed on the sly. (:..) -
                                               Order denied. (HC 29.412/RJ, Assign. Minister JORGE SCARTEZZINL FIFTH
                                               DIVISION. Judged on 10/14/2003. DJ 12/19/2003 p. 531).
                      The jurisprudence of this high Court of Justice held opinion that, the offenses against
  morality and decency, the victim's word, when in harmony with the probative evidence, is sufficient
  to· authorize the conviction.
                      In this way, there is no doubt that the conduct practiced by the appellant meets the normative
  parameters included in the article 217-A, caput; of the Code or Criminal Procedure.
                      Prosecution Service requires the convicti~n by the art. 217-A,· caput, of the CP for several
  times. The victim said that the abuses happened every day, in the defendant's bedroom, during the
   time her father was at work and left her at the house of the grandma (pg. 39). In court the victim
   said that the facts had happened other times, but she did not get to say how many times or and when

       '\~~\0 DA J&u'
                                                                                                                                                         ······;:,:~-. .
   - ~ A•~;~J't'·'
   ~      ...      ...
                   ~                                                                                                                              .... ,          -vi.··-•

                                                                                                                                           ti
                                                                                                                                                l .~                                 .,. ".
   ~                  ~--_ ),;,                                                                                                                             l nle r 1"1 • 11orul       ~\
  ~           •1.'... ~· .·;                     ii'
                                                p"'-                                                                                           / /

      o  wji/~..ft ~
                   -~
      -3 -;, ,f,·.-,.,.. . ~                                                                                                               :
                                                                                                                                                             ( i;,,gpr U Cl1iln,
                                                                                                                                                                    Un I
                                                                                                                                                                                        9.
                                                                                                                                                                                         ij }
                                                                                                                                                                                               t

       ~ '\,13,°•~~;~,'.", -~ 'li;                                                                                                         :             ~~DtfkeW.                       ~ :
   g ~ ~-.-..,;if<:, '~                                                                                                                                                                i'//
    o...   i'0,7}'                  '           ~                                                                                          \ ••"          ,P , . ~ I
    "~/:,.        ''-''1e Rt,...,.,.,
       '',;,")r..,...  1
                            .... ll<~      (::ri,
                                        '\~,                                                                                                      '\                                    ,,
           ,~o JUiidita,~                                                                                                                      ..'-i ........                      ,,,. •' "

                                                                                                                                                   --...,··········-·····-
                                                                                                                                                  ~-       ~i,nOll,;tr~
   AUTENTICA<;AO
 Confere rom o origir,tf
                                                                     GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_171
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 172 of
                                         201


       it occurred first time. (Video of pg. 296) .
             . The victim's mother, too, informed that the girl, in two.opportunities, showed redness on the
                              •   '       •   ,!.                       •    •       •                •



       region of the vagina as she came back from the grandmother's house but she believed i_t just
       abrasion.
               The shame shown by the victim in her testimony in court does not allow it to indicate with
       precision how many times the sexual abuses occurred, but it got clear that there were other
       occurrences besides on February 2, 2014.
              Therefo~e, the defendant is convicted as carrying the punishments in the 'article 217-A, caput,
                                      '                          .
       of the CP, for two times, according to art. 71 of the CP.
            .        '
               I start on the dis,symmetry of the punishment.
               Examining the conditions provided in the article 99, of the Criminal Code, it is verified that
       the culpability, reasons, circumstances and consequences of the offense are normal of the type. The
•      defendant if first-time offender (pg. 85). The witnesses who knew the defendant (pg. 299,300,301

                      .
       and 305) did not indicate any behavior that could damage his social conduct or value negatively his
                                                                                 '

       personality. The victi~ 's conduct did not contribute to the practice of offense.
               The conditions being favorable to the defendant, the punishment is fixed in 8 (eight) years in
       confinement, minimal basis for the offensive sp~cie, that gets materialized with the inexistence of
       aggravations and mitigations or causes of criminal aggravation or prison good time.
               For the second offense perpetrated in continuity, same punishment is imposed on the basis
       of 8 (eight) years of imprisonment, considering the factual conditions of the crime not altered and
       the personal markers of the defendant.
               In this way, offensive conducts twice proved, and based on the article 71, of the Criminal
       Code, the sanction-must be aggravated in 1/6 (one sixth),. the -final punishment being concretized in
       9 (nine) years and 4 (four) months in confinement.                                     ... :
               Imprisonment shall be the system for execution of the sentence, in .the face of the provision
       in the article 33, pa 2, ''a", of the Repressive Statute.·.                       '   ..
               After it becoming res judicata, let usual annotations and communications be made.
              By the foregoing, let the court's appeal be granted.
               It is the opinion.




                                                                                     -
                                                                        .. AUTENTICM;AC
                                                                        ·,;or,fP.re rom o origin~




                                              GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_172
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 173 of
                                     201



         Mr. Associate Justice ESDRAS NEES - Co-assignee       '
                             Assignee
         Mr. Associate Justice MARIO MACHADO - Voting member
                             Co-Assignee


               DECISION
         TO GRANT UNANIMOUSLY


   Code of Verification: 2015ACO9391MRWB2HGSMO6CZ608
   Office of the ASSOCAITE JUSTICE RO MAO C.OLIVEIRA




                                                                                    •
                                                   AUTENT•CACAo
                                                ConfAre C"Om o original




                             GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_173
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 174 of
                                         201


       PROJUDJ -     Proceeding OOl 7372-86.2016.8.07.0015. - Ref. mov.1.1- Signed digitally by Luiz Fernando Leite da Silva: 319047

       02/01/2019 (Feb 1)): PROCEEDING DIGITALIZATION: Arq.: Execution/Commitment

                                                                                                           TJDFT
                                                                                                      PRIMEIRA TURMA
                                                                                                       CRIMINAL FLS ....
       TJD FT Brazil's Judiciary Power
                       Court of Justice of the Federal District And the Territories
                       OFFICE OF THE FIRST CRIMINAL DIVISION


                                                          CERTIFICATE
                                            TRANSITED IN REM JUDCATAM
                                                    APR: 2014 07 1 009404-2



•      I certify on faith that the v. judgments of pg. 468-475 and 490-493 became res judicata to
       PROSECUTION SERVICE OF THE FEDERAL DISTRICT AND OF THE TERRITORIES
       on July 21, 2015.


                                                 Brasilia-DF, July 22, 2015.


                                             (Initialed) Camila de Sena Silverio
                                             Servant at First Criminal Division
                                                           Reg.317403




•                                                          REMITTITUR
                                           This date I send these records to SURER
                                                    Brasilia-OF, July 22, 2015
                                               (initialed) Camila de Sena Silverio
                                               Servant at First Criminal Division
                                                            Reg.317403




                                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_174
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 175 of
                                     201



  PROJUDI - Proceeding 00 I 7372-86.20 I 6.8.07 .00 I 5. - Ref. mov.1.1- Signed digitally by Luiz Fernando Leite da Silva: 319047
  02/01/2019 (Feb 1)): PROCEEDING DIGITALIZA'I'ION: Arq.: Execution/Commitment




  TJDFT                                                                  ,.
                    Brazil's Judiciary Power
                    Court of Justice of the Federal District And the Territories

  Agency:                     1st CRIMINAL DIVISION ,
  Class:                      MOTION FOR MORE DEFINITE STATE~J-:IT .( NEW APPEAL)
  Proceeding NO:              2014071009402APR
                              (0009157-19.2014.8.07.0007)
  Appellant(s):               L.C.R.
  Appealed:                   M.P.D.D.F.E.T.
  Assigne:                    Associate Justice ROMAO
                                                   .. C.. OLIVEIRA
  Judgment NO: 877600




                                                        AMENDMENT


           PROCEDURAL CRIMINAL. MOTION FOR MORE DEFINITE STATEMENT. INEXISTENCE
           OF DEFFECTS. EMBARGOS DISMISSED.
           It is to deny motion for more definite statement when material error, obscurity, contradiction or
           omission in the judgment appealed, especially when the appealing party aims to discuss again the
           matter of the merits, desiring procedural effects for the purpose of litigation.



                                                                                                                                    -
  Code of Verification: 2015ACO9391MRWB2HGSMO6CZ608
  Office of the ASSOCAITE JUSTICE RO MAO C.OLIVEIRA




                                                                              AlJTENTICACAo
                                                                        Contere rom o origin;
                                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_175
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 176 of
                                     201




   PROJUDI -    Proceeding 0017372-86.2016.8.07.0015. - Ref. mov.1.1- Signed digitally by Luiz Fernando Leite da Silva: 319047

   02/01/2019 (Feb!)): PROCEEDING DIGITALIZATION: Arq.: Execution/Commitment



                                                          Motion for more definite statement in the Appeal 20140710094042APR



                                                      JUDGMENT

           Mr. Associate Justices of the 1st CRIMINAL DIVISION of the Court of Justice of the
   Federal District and of the Territories, ROMAO C. OLIVEIRA-Assignee, MA.RIO MACHADO
       st
   - 1 Voting member, SANDRA DE SANTIS - 2nd Voting member, agree, under the presiding
   justice of Mr. Associate Justice ROM.AO C. OLIVEIRA, to render the following decision: TO
   GRANT. UNANIMOUSLY, according to minutes of judgment and tachygraphy notes.

                  Brasilia (DF), June 25, 2015.


                                          Document Signed Electronically
                                            ROM.AO C. OLIVEIRA
                                                   Assignee




   Code of Verification: 2015ACO9391MRWB2HGSMO6CZ608
   Office of the ASSOCAITE JUSTICE ROMAO C.OLIVEIRA




                                                                      ,. AUTENTICACAO
                                                                      .;()nfr-:re rom o orif:n '!15


                                     GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_176
 Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 177 of
                                      201



           .PROJUDI -                    Proceeding 0017372:86.201&.8.07.0015. -Ref. mov.1.1- Signed digitally-by itiizFemando Leite'da Silva: 319047

           02/01/2019 (Feb 1)): PROCEEDINGDIGITALIZATION: Arq.: Execution/Commitment




           TJDFT
                                               Brazil's Judiciary Power
                                               Court of Justice of the Federal District and the Territories
                                             . Office the Chief Justice
           Organ:                               OFFICE OF THE CHIEF JUSTICE
           Class:                               APPEAL TO SUPERIOR COURT OF JUSTICE IN THE CRIMINAL APPEAL
           Proceeding;                          2014.07. 1.009404-2
           Appellant:
           Attorney;
           Appellee:
                                                L.C.R.
                                                CLAUDIATEREZASALESDUARTE
                                                M.P.D.F.T                                                                                               -
                                                                             DECISION


                             I - This about an appeal to Superior Court of Justice file based on the article 105, item III,
                                                                                                                   .               .
           section "a", of the Federal Const~tution, against an judgment rend~red by the First Criminal
           Division of this Court of Justice, whose amenclment is written under the_ following terms:


                             CRIMINAL LAW. ARTICLES 217-A, CAPUT, (TWICE) ACCORDING TO THE ARTICLE
                             71, ALL OF THE CRIMINAL CODE. CONVICTION. COURT'S APPEAL GRANTED.
                             In in the victim's document, in harmony with the other evidence brought to the records,
                             especially Examination of Confirmation ·ofBiological Material and Test of DNA, it is proved
                             that the defendant practiced libidinous acts adverse to the carnal knowledge with the minor
                                                                                                                                                        -
                                                                                                .,.      .    .
                             of 6t years of age for more than one time, the judgment of acquittal gets reversed to convict
                             him for the practice of the offense specified in the article 217-A, caput, of the Criminal
                             Code for two times in continuous wrongful conduct.
                             The appellant alleges violation to the articles 156, 158.167, and 386, item II, all of the Code

           ~'?,.\0 DA.;.1.
       ~'\.             vu'
                  ·-~,f--
    ~
   ;s-
   <·
   00. \   ~
                ~•!:~~i
                 ~•;F~
            ,•·y,Jt~   -~\
               . .·:•~1~;~~,
               ~~'-,:~,-
                "'>:!,_,.___ '-.•'
                                         :,>.


                                       Ien
                                          t,
                                             ':P

                                     \t'>;',,.,.
                                           s;?
     ~r- t'J;,¼'c•~. ,.
       <Yr, •. r, ,.c~,
                              .,;i.f #
                                     ~
            '-~'.l Juridita \(f/'-
               -;.;.;:

" AUTENTICAvAO
i,.;onfere C'Om o origin•
                                                               GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_177
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 178 of
                                     201


    of Criminal Procedure, pleading his acquittal, due to the lack of adequate evidence to convict him ..
             II - The appeal is in time, the parties are real and the interest to appeal is present.


             P.J. - Court of Justice of the Federal District and the Territories
             Office the Chief Justice


            Step by step of the constitutional presumptions of admissibility.
            The appeal to the Superior Court of Justice does deserve to be admitted. This because the
    Judging division concluded with the existence of evidence of commission and materiality of the
    offense, so that the examination of the appellant's challenge would require re-examination of
    factual probative evidence brought to the records, what proves infeasible in our appellate venue,
    according to the provision in the legal enunciation 7 of the Judicial Precedent of the STJ (Superior
    Court of Justice).


            III - By the foregoing, I DENY the proceeding of the appeal to the Superior Court of
    Justice.
            Let it be published.


            Document signed digitally on 08/27/2015 3 :44: 12 pm
            Associate Justice GETULIO DE MORAES OLIVEIRA
                   Chief Justice of the Superior Court of Justice of
                         The Federal District and the Territories


    (STAMP)> Code of verification: ORZL2015.SRDG, DYL7, HY3D, OGE2
    Appeal to the Superior Court of Justice in the Criminal Appeal 2014.07.1.009404-2
    Document signed digitally according to MP NO 2.200-2/200 I
    http:/www.tjdft.jus.br/servicos/autenticacao-de-documentos-eletronicos
    Informing the code of verification




                                                                                                                              ..............
                                                                                                                      , ,,.,.• l t " ,._ iQA,v• ...........
                                                                                                                   •- #"'                        s-,1)}       ....
                                                                                                              / .l'                                   q,.. ·._
                                                                                                             ) ,! International                               i \
                                                                                                         / ~-             Cooper~tlon                            'g ~
                                                                                                         ~ ~                       UnJt                              ~ ~
                                                                                                         •     ~       "' tn•      ontc• •'
                                                                                                                                          1ha                        -<   •
                                                                                                         ·~    ~        Pt.otel:ll tOt G•n•nl                   i;• :
                                                                                                             .... ~                                            ,.. /,'

                                                                             " AUTENTICA(:AO                  ~;;::·· ·•........•·<>--
                                                                                                                       "''- PRosEcu-no~ s
                                                                             ,.;orifi:;re rom o origin

                                         GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_178
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 179 of
                                     201



  AOlO
                              SUREC - SUBOFFICE OF CONSTITUTIONAL APPEALS
                                                     PUBLICATION


                               DOCKET OF ADMISSIBILITY DISCRETION - 472/2015
                              Availability:              DJ-e 09/01/2015 (Sep 1)-pg. 59/62
                       Publication:               First ~ollowing week day - Law NO 11.419/2006
                                         Proceeding Number: 2014.07. 1.009404-2
                                                Brasilia, September 1, 2015
                                      Ryan de Chantal Zanchet e Santos - Subsecretary




  (STAMP)> Code of verification: ORZL2015.SRDG,DYL7,HY3D,OGE2
  Appeal to the Superior Court of Justice in the Criminal Appeal 2014.07 .1.009404-2
  Document signed digitally according to MP NO 2.200-2/2001
  http:/www.tjdft.jus.br/servicos/autenticacao--de-doGumentos-eletronicos
  informing the code of verification




                  AUTENTIC,.CAO
              ,'!or,fere rom o origin•




                                       GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_179
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 180 of
                                     201


    PROJUDI -     Proceeding 0017372-86.2016 .8.07.0015. -Ref. mov.1.1- Signed digitally by Luiz Fernando Leite da Silva: 319047

    02/01/2019 (Feb 1)): PROCEEDING DIGITALIZATION: Arq.: Execution/Commitment




                                                                                                                 (e-STJ FI.626)



                                              Superior Court of Justice

                                                        AREsp 785.771/DF


                                             MATTER UNDER ADVISEMENT


    I take these records under advisement for judgment to Hon. Mr Minister NEFI CORDEIRO
    (Assignee).
    Brasilia, November 16, 2015.


                             STJ ~ COORDINATION OF THE SISTH DIVISION
                            *Signed by LUANA CASECA RUFFO, Judiciary Expert
                                          on November 16, 2015


                                                                                 (in 3 vol. and attached proceedings)




    *Signed electronically according to the article l, pa 2 item III section "b" of the Law 11.419/20067
    Electronic document VDA13214825 signed electronically according to the article 1, pa 2, item III, of the Law NO
    11.419/2006.
    Signatory: LUANA CASECA RUFFO, COORDINATION OF THE SIXTH DIVISION signed on: 11/16/2015 8:47:30
    am
    Code of control of document: B 13822C3-88F0-4029-94D7-ABB78D6FFB9E




    Electronic Document attached do the proceeding on 11/ 16/2015 On 8:47 ... usuary LUANA CASECA RUFFO.




                                      GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_180
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 181 of
                                     201



  PROJUDI -       Proceeding 0017372-86.2016.8.07.0015.:.. Ref. 'mov.1.1- Signed digitally   by Luiz Fernando Leite da Silva: 319047
  02/01/2019 (Feb 1)): PROCEEDING DIGITALIZATION: Arq.: Execution/Com~itment




  INTEROLOCUTORY APPEAL IN APPEAL TO THE SUPERIOR COURT OF JUSTICE
  NO 785.771-DF (2015/0241297-4)

  ASSIGNEE: MINISTER NEFI CORDEIRO
  APPELLANT:     L.C.R.
  ATTORNEY:      CLAUDIATEREZASALESDUARTE
  APPELLEE:      PROSECUTION SERVICE OF THE FEDERAL DISTRICT AND THE
                 ERRITORIES


                                                 DECISION

          This about appeal file in the face the decision the Chief Justice of the Court of Justice of
  the Federal District and the Territories, that unadmitted the proceeding of the.appeal to the Superior
  Court of Justice based on the article 105, III, "a", of the Federal Constitution, in the face of the bar
  contained in Precedent 7/STJ (pg. 593/594).
          In this appeal the defense alleges that the examination of the reasons of the appeal to the
  Superior Court of Justice does no demand reexamination of the facts, but the legal valuation of
  evidence consisting in gauging; before the pertinent legislation, if certain probative means is
  suitable or not to prove a legal situation (pg. 695/602).
          The brief of appellee presented, the Federal Prosecution Service opinioned in favor of denial
  of the appeal (pg. 616/625).
          It is the report.
          I Decide.
          The now appellant, ·sentenced as carrying the sanctions in the article 217-A, caput two
  times), and based on the artic_le I. Of the CP, to a punisJ:J.ment of 9 and 4 months of imprisonment, in
  his reasons of appeal to the Superior Court of Justice, points out violation to the articles 158 and
  386, item II, V and VII, both orthe CPP.' In summary he question precisely the validity of the only
  evidence the conviction was based on, !hat is the expert evidence suggestive and not,conc[usive of
  the materiality of the offers, connecting to it the word of a. victim of 6 years of age, to whom
  credibility cannot be given before the other evidence collated (pg. 577). The appellant also
  arguments that in the samples collected there is . not genetic material form L. C.R., that is, the
  answers to the questions made lead to the ratification of the first report which indicated genetic
  material from the defendant and to the ratificatio·n of the defense's thesis, by means of the technical
  assistants, that there not materiality of the crime. If connectet:{ to these results, the reports of the INL
  are conclusive by the lack of carnal knowledge or another libidinous act. If so, there is not
  materiality ofthe crime ofrape of vulnerable individual or, at least, it is doubtful (pg. 579).

          The appellant requires, therefore, granting of the appeal to the Superior Court of Justice, in
  order that the defendant be acquitted from the crime provided in the article 217-A on the CP.

     /~DA.;.
     //"'        ., <'.{s~
     ~           "::;,    Tl

    ~(, .<'( (\t .~,J :.,~, '
   ~ gt\,        ,· "// ..2c-·.
    ''h .•.         '"'·,,.~.;/
     '~. . ·-'-~f~~;~G1;
    AUTENT!CA.<";AO
  ConfAre c-om o ori,.-,,,,".lf
                                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_181
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 182 of
                                         201



               The Lower ,Court held present sufficient circumstantial evidence on comm1ss10n . of
        materiality to convict the now appellant, in judgments whose amendment has the following text (pg.
        531):                              .    . .                    .   •. '



                CRIMINAL LAW ARTIC£.ES 217-A, CAPUT, (TWICE) ACCORDING TO THE ARTICLE
                71, ALL OF THE CRIMINAL CODE. CONVICTION COURT'SAPPEAL GRANTED.
        In in the victim's document, in harmony with the other evidence brought to t~e, records, .especially
        Examination of Confirmation of Biological Material and Test of DNA, · it is proved that the
        defendantpracticed li~idinous acts .adverse to the carnal knowledge with the minor of 6t years of
        age for more than one time, the judgment of acquittal gets reversed to convict him for the practice
        of the offense specified in the article 217-A, caput, of the Criminal Code.


                On examination of the. appeal, in the part of interest to the outcome of action, the Court "a
        quo" opinioned (pg. 543/545):


                ( ...)


                In my opinion, the expert report, under the terms it ·was written, reinforces the probative
        evidence in relation to the commission of the . wrongful condu~t behold that, .in connection with
        the other evidence obtained, proves the abuses suffered by the child victim. ·
                The answers. to ql!,estions
                                  ..
                                   .   .
                                            (pg. 316/317) and 319/322/do not contradict
                                                                               - :      the
                                                                                         .
                                                                                            ·precedent
                                                                                                    .


        reports,· the only indicate the fallibility of the technique used, that, in fact, is very loti:, .In one of the
        examination, the po~sibility of a same profile being Joun.d in the male populati·o;i is of one to thirty-
        eight septillions, in another examination is 'ofon-e to fourteen thousand, approximately, with the
\       highlight that the obs~rvati;n· of coincident prqfiles i~ Jhe markers.' of the chromosome y indicates
        same origin or same patrilineal lineage among the individuals that produce the samples (pg. 73/73-
                                                               -   .   \                        .

        A) .. However, it is unlikely
                         .   , .
                                      that the sample collected from. the materials
                                                                          .
                                                                                    (shorts,
                                                                                          .
                                                                                             pt;mties, und~rshirt
        and sheet) be of another person of same patrilinea? lineage; like the father or another relative, since
        the defendant is adopted, and, thus, does not hav~ genetics identical to other me~bers of the family
        who attended the house.
               Besides, the reports, even with ~ ·small margin of suspicion, connected to the other evidence
                                                                                 /·oo"'--
                                                                             ,..-·~Y-' AJ(J•·
                                                                           i~'- - .  :'·;1'-,           (~




                                                                           ijel{;J
                                                                                . ___...,,_----


                                       GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_182
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 183 of
                                         201


       of the records, are sufficient to confirm the version presented by the victim.
                It behooves to register that the crime of rape of vulnerable individual dos not requires the
       presence of violence or serious threat against the victim and the offense to the sexual dignity is what
       is necessary. It is; then, nonsense to talk about acquittal.
                As a matter offact,' special credibility is to be given to the victim's word; above all it meets
       the other elements of evidence existing in the records.
                The jurisprudence that emanates from the high Superior Court of Justice aims to make it
       clear that, practiced without the presence of witnesses; the victim's word has great validity as
       evidence. Check-over:
                (. ..)
                The jurisprudence of this High Court of Justice held opinion that, in the crimes against the
       morality and conduct, the victim's word, when in harmony with the probative evidence, is sufficient
       to authorize the conviction.
                In this way, there is no doubt that the co,zduct practice by the appellant accommodates to the
       normative parameters included in the article 217-A, caput, of the Criminal Coe.


               In this context, the lower Court, sovereign in the examination of the factual-probative matter,
       having concluded with the existence · of sufficient evidence for the conviction, refuting the
       allegation of lack of materiality, so much as in motion for more definite statement it emphasized
       that eventual inconsistences verified among the technical evidence do not get to tum into
       contradictions (pg. 565); to rule out such opinion is to affront Precedent 7/STJ, since it would be
       necessary to confront the facts and evidence of the records.
                It is also registered that, in the sexual crimes, the victim's word, since it is coherent with the
       other evidence in the records, has great validity as element of conviction, above all because in the
       more part of the cases, such offenses are perpetrated on the sly and may not leave circumstantial
       evidence. By the way:
                CRIMINAL AND CRIMINAL PROCEDURE. COURT'S INTERNAL APPEAL. - APPEAL
       TO THE SUPERIOR COURT OF JUSTICE. INDICENT ASSAULT. ACQUITTAL. PRECEDENT
       7/STJ.- THE VICTIM'S WORD. WEIGHT OF EVIDENCE. OFFICIAL EXPERT REPORT NON-
       OBLIGATION VICTIM UNDER 14 YEARS. ABSOLUTE PRESUMPTION REMARK OF THE




 ,. AUTENT!CAQAO
,.;orifere rom o onr.( n'!f

                                         GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_183
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 184 of
                                     201



    ASSIGNEE'S OPINION FELLONOUS NATURE OF THE OFFENSE.
                           .   .   ;                   .




        1. The right to appeal, in order to reverse the judgment that concluded with the sufficiency of
           evidence of the, comn:zission. and materiality of the offens~ of incident assault, would
           demand alteration to factual-probative principles established in .the. ordinary insta_r.zce,
           what is vetoed in ven.ue of appeal to the Superior Court_ of fustice, under _the terms of the
           enunciation in Precedent 71STJ.
        2. T_heprinciple that the victim's word has high probative value is consoOlidated i9n this
           Superior Court of Justice, considering that crimes of this nature does not leave
           circumstantial evidence and, as a rule, neither count them on witnesses.
        3. It is not appropriate to talk about nullity in the hypothesis of conviction, by indecent
           assault, in consf!_quence of lack of official expert report,      if die commission and
           materiality of the crime is efemonstratedby other elements in the records.
        4. There is in this Court the opinion according to which the presumption of violence in the
           cases of rape or indecent assault aga_inst a minor of fourteen years old in the crimes
           committed prior to _the force of the Law 12.01~/09, is absolute, and not relative. Remark of
           the Assignee 's opinion.
        5. The rape and indecent assault committed before the Law NO 12.015/2009, .even if by
           presumed violence, that is, from which physical injury or death do no_t result, constitute
           felony statues crimes. Opinion of the Third Section.




                                   GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_184
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 185 of
                                     201




  08/31/2016
  Details of the Intern                    SIAPEN-WEB
                                           History


     Criminal Record 98504
     Name: LUCAS CARVALO ROLLO
      History       Description         Clerk   Status   Proceeding   Release     Criminal   Sector   History
      date                                                            reason      Unit                type
                    Release     from
                    the     criminal
                    Unit;     CDP-
                    Center         of
                    Provisional
                    Detention
      04/02/2015    Destination;                5                                 CDP
                    ACQUITTED;
                    Reason:
                    according      to
                    Writ 107/2014
                    Change from--
                    - Cell: CDP -
                    Center         of
                    Provisional
                    Detention
                    Reason




      12/12/2014    Request                     M                     Change      CDP




                                        GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_185
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 186 of
                                         201



        08/31/2016                                  Aspen-web

       IWrit
        107/2014                ()                                 ()


        Procedural Searches in the Regional and Superior Courts




        SAIAPENWEB




t       UNREADABLE




                                     GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_186
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 187 of
                                     201



  PROJUD I -    Proceeding 0017372-86.2016.8.07.0015 . - Ref. mov.1.1- Signed digitally by Luiz Fernando Leite da Silva: 319047

  02/01/2019 (Feb 1)): PROCEEDING DIGITALIZATION: Arq.: Execution/Commitment




                                        Superior Court of Justice
                                                   AREsp 785771/DF


                    CERTIFICATE OF TRANSIT AND TERM OF REMANDING


          I certificate that the former decision referred became res judicata on August 19, 2016.
          I register the remanding of these records to the Court of Justice of the Federal District and of
 the Territories.




         Brasilia-OF, August 23.2016.
 COORDINATION OF THE SIXTH DNISION


  *Signed by MARCIA VELLOSO DOS SANTOS
 On August 23, 2016, at 2:41:51 pm
                                                                                                                  3 Volumes
                                                                                                  0 Attached proceedings




 Signed electrically under the terms of the Article 1 pa 2 item III section "b" of the Law 11.419/2006 .




                                        GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_187
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 188 of
                                     201


    PROJUDI -     Prnceeding 001737.2-86.~016.8.07.0015. -Ref. rnov.1.1- Signed digitally by Luiz Fernando Leite da Silva: 319047

    02/01/2019 (Feb 1)): PROCEEDING DIGITALIZATION: Arq.: Execution/Commitment


                                                  JUDICIARY POWER
            COURT OF JUSTICE OF THE FEDERAL DISTRICT AND OF THE TERRITORIES


                                                                                                                       TJDFT.




                                                 ACKNOWLEGMENT


           I certify that, this date, I received the records.
           To register, I have written this.


           Brasflia/DF, 09/21/2016
                                                      Marcia de Souza Vieira
                                                          Judiciary Expert
                                                             Reg. 319263




                                     GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_188
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 189 of
                                     201


  TJDFTlth     TJDFT2th      STJ         STF




                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_189
    Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 190 of
                                         201


        PROJUDI -     Proceeding 0017372-86.2016.8 ..07.0015. - Ref. mov.1.1- Signed digitally by Lµiz Fernando Leite da Silva: 319047

        02/01/2019 (Feb 1)): PROCEEDING DIGITALIZATION: Arq.: Execution/Commitment




        SIAPEN-WEB                          http://Siapen.sesipe.df.gov.br/internoDetalhe.faces?id=312747




i




                                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_190
         Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 191 of
                                              201



             PROJUDI- Proceeding 0017372-86.2016.8.07.0015. - Ref. mov.1.1- Signed digitally by Luiz Fernando Leite da Silva:
             319047 02/01/2019 (Feb 1)): PROCEEDING DIGITALIZATION: Arq.: Execution/Commitment



                       BRAZILIAN JUDICIARY POWER
             Court of Justice of the Federal District and of the Territories                                  (T JD FT)
             COURT OF EXECUTION OF THE SENTENCE OF THE DF (F. DISCTRICT)-
                                                          BRASILIA-DF


                       Judgment Liquidation Account


            Criminal Record:                  2016062380
            Defendant:                        LUCAS CARVALHO ROLLO
            Filliation:                       ANGELINA CARVALHO ROLLO
                                              THOMAS OWEN ROLLO
            Date of Birth:

             Other names:

            Proceduring Pref.:               NO


            1st Execution
            Proceeding NO: 00173728820188070015
            Criminal incidence: art. 217-A, caput of the Criminal Code
            Punishment: 9 years and 4 months
            System: Imprisonment (H) Recidivist:                   NO

            Date of fact: 02/02/2014
            Suspension (art. 288, CPP):                   Date of Valid Notification:
            Acknowledgment of
             Information: 04/14/2014         Acknowledgment of Amendment:
            Suspension (Law NO 9.099/95):                        Revocation Date:
            Information Date:                             Information Recognizance:
            Sentence Date:02/03/2015 (Feb 3) Sentence Publication:02/03/2015
            Judgment Date:08/27/2015         Judgment Publication:08/27/2015
            Accusation Res Judicata: 07/21/2015           Accusation Res Judicata:08/19/2016

            Lower Court:2Nn CRIM.COURT                         Lower Proceeding: 2014071009404-2
            Police Investigation:  107/2014                         Proceeding:              38thPol.Station
                                                                                             (Vicente Pires)




.,. AUTENTlCA,CAO
(.;()nfAre r-om o orir,1in.!.1f

                                                 GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_191
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 192 of
                                     201


    Deprivation of rights executed:
    Deprivation of Liberty executed: 6 months
    Limitation: 6 months              Probable Prescription: 2007/2021?


    Commitments and Releases
    Commitment       Release                  Reason                          Period
     04/16/2014      04/17/2014        Discharge of imprisonment 2 days
    06/06/2014       02/03/2016        Discharge_of imprisonment 7 months and 28 days

                                       Execution:                        8 months


    Liquidation
    Current System:              Imprisonment                  Remission:
    Sentence Executed:           8 months              remaining sentence:       8 years and 8 months
    Total Punishment:            9 years and 4 months· Effective Date for Calculation
    EXECUTION LONGER THAN OR EQUAL TO TOTAL P~NISHMENT? NO
    Probable End of Punishment:                        Art. 75; of CP
    Probable End of the Benefit:

    Liquidation of judgment updated according to the articles 10 and 76, both of the Criminal
    Code, as well as for exhibition of the time remitted in days
    1312107                                            10/03/2016 (Oct 3) 12:19 pm




                                                            AUTENTlCN;AO
                                                         ·'.!or.fere r-om o origir, ·.r'


                                GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_192
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 193 of
                                     201



  PROJUDI -     Proceeding 0017372-86.2016.8.07.00!5. -Ref. mov.1.1- Signed digitally by Luiz Fernando Leite da Silva: 319047

  02/01/2019 (Feb 1)): PROCEEDING DIGlTALIZATION: Arq.: Execution/Commitment


  TJDFT
  Brazil's Judiciary Power
  Court of Justice of the Federal District
  And the Territories

  COURT SENTENCE EXECUTING OF THE DF (FEDERAL DISTRICT)

  Records NO 00173728620168070015
  (Proceeding article NO 20160110975576)

                                              DECISION

          Considering the sentence of conviction transited in rem judicata definitely, let the update
  of the Judgment Liquidation Account be made and provided, and let Writ of Detention be issued as
  well.

         There not being a retained attorney, the Public Defender Office is, at first, appointed to act in
  favor of the defendant.

          Let it be known to the parties, the Defense having to show awareness of the appointment.


                                                                                    Distrito Federal, October 3, 2018.



                                           VINICIUS SANTOS SILVA
                                           ACTING WDGE OF THE DF



  Document signed digitally                                      10/03/2016 (Oct 3) 11 :46 am



  Document signed digitally, according to MP NO 2.200-2/2001, Law NO 11.419/2006, resolution of Projudi, of the
  TJFR/OE
  Validation of this on htt p://seeu. pje. jus.br/see j/-identificador: PJSVX.3YQ487YDRE VWQBA




                                        GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_193
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 194 of
                                     201




                                                                    BRAZILIAN EMBASSY
                                                                           WASHIN GTON,   D.C.




 No.   ,S


                       The Embassy of the Federative Republic of Brazil presents its
 compliments to the Department of State and, in reference to Note 61, dated August 8, 2019, has
 the honor to present the complementary supporting documents requested by U.S. authorities
 from the Brazilian Ministry of Justice and Public Safety for the extradition of Brazilian national
 LUCAS CARVALHO ROLLO.

 2.                    The Embassy of Brazil hereby forwards the duly translated and certified
 Minutes of Hearing regarding the witness's statement and a copy of the photograph that the
 victim positively identified as LUCAS CARVALHO ROLLO.

 3.                    Therefore, the Embassy of Brazil reiterates its interest in the extradition of
 LUCAS CARVALHO ROLLO and requests the good offices of the Department of State towards
 making the necessary arrangements for his apprehension and extradition to Brazil.

                       The Brazilian Embassy avails itself of this opportunity to renew to the
 Department of State the assurances of its highest consideration.




                                                               Washington D.C., February 5, 2020




                                 GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_194
  Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 195 of
                                       201




                 { r ,, 1. .,(
                       .'1       .1*{ • •    , t   t ),-' • / /




                                            ,, '

''.    -~   :'




       ·· .
       . :'. ,




      .,.




                                                                  GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_195
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 196 of
                                     201



        PROJUDI - Case: 0017372-86.2016.8.07.0015 - Ref. mov. 65.1 -Digitally signed by Samuel Augusto Souza Freitas
        January OBlh, 2020: OTHER DECISIONS. File: Minutes of the Hearing




                                                                                                                      .   :


                                               Judicial Branch of the Federal Government

                   TJDFT                       APPELLATE COURT OF THE FEDERAL DISTRICT AND THE TERRITORIES
                                               Sentence Execution Court of the Federal District



                                                MINUTES OF THE HEARING

        Record Nr. 0017372-86.2016.8.07 .0015
        Convict: LUCAS CARVALHO ROLLO Dossier Nr.

        On December 18th, 2019, the Honorable State Judge Dr. LEILA CURY and the Federal
        Prosecution Service, in the person of Dr. MARCIA MILHOMENS SIROTHEAU CORREA,
        appeared with me, Secretary of Hearings, in this city of Brasilia/OF , in the courtroom of the
        Sentence Execution Court. The hearing of the GENITOR of the victim
                   present at the VEP courtroom, assisted by the Public Defender, Dr. JULIA MARIA
        SEBES BECHARA was carried out through audiovisual media. The Federal Prosecution
        Service made no request. Upon being given the floor, the Defense made no request. Then,
        the Honorable Judge rendered the following decision: 1- The formality requested in the
        document contained with mov. 40.2 was fulfilled, in the sense that the genitor of the victim
                                                                         RG           SSP/PI, declared,
        before the attendees, Federal Prosecution Service, Public Defender and this Judge, that the
        person in the photograph contained in mov. 40.3. presented at the hearing, corresponds to the
        convict Lucas Carvalho Rollo, who raped the minor. 2 - Notify the International Cooperation
        Unit, of the Federal Prosecution Service, sending a copy of the media recorded at the hearing
        and of this minutes, requesting the cooperation for transcription and translation, into English,
        and subsequent referral to this Court, to produce evidence for the extradition of the convict
        LUCAS CARVALHO ROLLO. 3 - With all done, await the return of the duly translated
        documents for later referral to the Coordination of Extradition and Transfer of Convicts of the
        Ministry of Justice. There being nothing further to declare, I close these minutes, which, after
        being read and agreed, is duly signed. I, Samuel Augusto Souza Freitas, typed it.

       The Honorable JUDGE,               ~

        FEDERAL PROSECUTION SERVICE:


        DEFENSE:




       WITNESS:


       SENTENCE EXECUTION COURT OF THE FEDERAL               Forum Professor Julio Fabbrini Mirabete
       DISTRICT                                              SRTVS - QD. 701 - tote 8 - 8/oco N, 2" andar, BraslliaAJF, CEP: 70340-000




                                                      .'"·      -;.




                                          GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_196
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 197 of
                                     201




           PROJUDI - Case: 0017372-86.2016.8.07.0015 - Ref. mov. 65.1 - Digitally signed by Samuel Augusto Souza Freitas
          January OSlh, 2020: OTHER DECISIONS. File: Minutes of the Hearing




                                                        • -"f •..



                                                           Judicial Branch of the Federal Government
                                                          .APPELLATE COURT OF THE FEDERAL DISTRICT AND THE TERRITORIES
                                                        ·, Senter;ice· Execution Court of the Federal District ." ·




                                  ,;,'_....   ;

                                                                                                                                    ,   '
                                                                                                                              '•,


                                      . ..,                                                                   '                                    .) .
                                                                                                            ~       r
                                                                                                            ,....,.), ~· i' ... .
                                                                                                          !•·,·}'
                                                                                                                                                    ··,~· t•.




           SENTENCE EXECUTION COURT OF THE FEDERAL                  F6rum Professor Julio Fabbrini Mirabete                                                         .·····,., • ·--••.
           DISTRICT                                                 SRTVS - QD. 701 -   tote 8 - Bloco N, 2" andar,                 Bras/lia/DF, CEP: 10:i                 C()()O    '<.~~;·-.
                                                                                                                                                                                             Y, ..
                                                                                                                                                       /I                                       \fl ·.
                                                                                                                                                       !i                                        \ \
                                                                                                                                                       t•, i                                               f
                                                                                                                                                         \.:
                                                                                                                                                                      of Ute Offtu of tlle        ;
                                                                                                                                                                ~     Pro,ecvtor 6enon r ;; ,•


                                                  GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_197
                                                                                                                                                                                               "'./
                                                                                                                                                          A'~       "•..                   ~ .......(.,~
                                                                                                                                                                o~,9..; · ··--·--······.,-..~~'
                                                                                                                                                                            p~0SECUTl01'
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 198 of
   23/08~018                         201 ' ,.                                          «"'   l'Oli ,•

                                                  Condenado par estupro no OF vive nos EUA coma sold ado do Exerolo - J Br.




     0 foragldo estana vivendo nos EUA como soldado do exerclto americano {Foto:
     Reprodu,;ao/Facebook)


    O mandado de prisao foi expedido em agosto passado_Lucas nasceu em Florian6polis (SC), mas possui cidadania
    americana por ser filho adotivo de uma brasileira com um americano. Contudo, ele voltou ao Pais no Jim de 2013_ Na
    epoca, morava na casa de um familiar dos pais adotivos no OF. Na residencia em Vicente Pires. ele passou a conviver

    com a vitima.



    A mae da crian,;a relata que na epoca ninguem desconfiava de nada. "Eu estava enfrentando uma depressao e fiquei
    internada por um tempo. Meu marido trabalha coma motorista , entao nao tinha ninguem para ficar com a minha filha
    durante a jornada dele. Por isso, a tia do meu esposo e falou que poderia cuidar dela ate que eu melhorasse", relata.
    Foi al que Lucas, na epoca com 20 anos, e a vitima passaram a conviver_




  htto-Jlwww.lomaldebras1ha .eom .br/cidadeslcondenado-oor-estuoro-no;Jf-ville-nos-i!ua-como-soldado-do-exercito/                215


                                                                                                               Scanned by CamScanner
                                                 GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_198
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 199 of
                                     201




                         GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_199
    CaseProcesso:
PROJUDI-     9:20-mj-08171-BER             Document
                   0017372-86.2016.8.07.0015-                3-1 Entered
                                              Ref. mov. 65.1 -Assinado digitalmenteon   FLSDAugusto
                                                                                    por Samuel Docket
                                                                                                    Souza04/29/2020
                                                                                                          Freitas                          Page 200 of
08/01/2020: OUTRAS DECISQES. Arq: Termo de Audiencia                    201




                                         Peder JudiciM o da Uniao
                          TJDFT          TRIBUNAL DE JUSTICA DO DISTRITO FEDERAL E DOS TERRIT6Rl0S
                                         Vara de Execui,Oes Penais do Distrito Federal




                                                      TERMO OE AUOIENCIA


                  Autos n° 0017372-86.2016.8.07 .0015
                  Sentenciado: LUCAS CARVALHO ROLLO Prontuario n°


                 Ao 18 de dezembro de 2019, nesta cidade de Brasilia/OF, na sala de audiencias
                 da Vara de Execuyoes Penais, presentes o MM . Juiza de Direito, Dr. LEILA CURY
                 e       o     Ministerio      Publico,     na     pessoa        do(a)      Dr.(3 )
                 MARCIA MILHOMENS SIROTHEAU CORREA,               comigo,     secretario{a)    de
                 audiencias foi aberta a audiencia de oitiva da GENITORA da vitima
                 PEREIR                   presente na sala de audiencias da VEP. assistido pelo
                 Defensor(a) Publico(a), Dr(a) . JULIA MARIA SEIXAS BECHARA. lniciada a
                                              a
                 audiencia, procedeu-se oitiva, registrada por meio de audiovisual. 0 Ministerio
                 Publico nada requereu. Dada a palavra a Defesa, nada requereu. Em seguida.
                 pelo MM. Juiz foi proferida a seguinte decisflo: 1- Cumprida a formalidade
                 solicitada no bojo do documento constante junto ao mov. 40.2, no sentido de
                 que a genitora da vitima
                             RG             SSP/PI, declarou diante dos presentes, Ministerio
                 Publico, Defensoria Publica e esta Magistrada, gue a pessoa estampada na
                 fotografia constante de mov. 40.3 gue ora foi exibida corresponde ao
                 sentenc-iado Lucas Carvalho Rollo que estuprou a menor. 2- Oficie a
                 Secretaria de Cooperac;ao Internacional, do Ministerio Publico Federal,
                 remetendo c6pia da midia gravada em audiencia e do presente termo,
                 solicitando a cooperac;ao para a transcric;ao e traduc;ao, para o Ingles, e
                 posterior remessa a este Juizo, para fins de instruc;ao do processo de
                 Extradic;ao do sentenciado LUCAS CARVALHO ROLLO. 3 - Tudo feito,
                 aguardem o retorno dos documentos devidamente traduzidos para posterior
                 remessa      aCoorde ac;ao de Extradic;ao e Transferencia de Pessoas
                 Condenadas do Mi i terio da Justic;a. Nada mais havendo, encerrou-se o
                 presente termo qu . Ii o e achado conforme, vai devidamente subscrito. Eu,
                 Samuel Augusto So za reitas. o digitei.

                 MM. JUIZ:


                 MINISTERIO PUBLICO:           ~c-{(__
                 OEFESA'
                            ·; / u....e. ~ ~,G....-..
                                      ~~                                       tt.b              1
                 TESTE;UNHA:                          yv,(}) /1{;__                       0Q_ Jo._
                   VARA DE EXECUC 6 ES PENAi$ DO OF   I   F6rum Professor Julio Febbrini Mirabete
                                                          SRTVS - QD. 70 1 - tote 8 - Bloco N, 2° endar. Brasilia/OF, CEP: 7034().(}(J()




                                             GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_200
Case 9:20-mj-08171-BER Document 3-1 Entered on FLSD Docket 04/29/2020 Page 201 of
PROJUDI- Processo: 0017372-86.2016.8.07.0015- Ref. mov. 65.1 -Assinado digitalmente por Samuel Augusto Souza Freitas
08/01/2020: OUTRAS DECIS6ES. Arq: Termo de Audiencia
                                                                   201




                  0     TJDFT
                                       Peder Judlciario da Unlao
                                       TRIBUNAL DE JUSTICA DO DISTRITO FEDERAL E DOS TERRIT0Rl0S
                                       Vara de ExecuQOes Pensis do Distrito Federal




                                                                   ~   .;.




                                                         '
                                                    , r ,,




                                                             ',   .d)
                                                                  • ,I




                                                                                                                                         )
·~·.....




                 VARA DE EXECUroes
                              v
                                   p
                                     ENAIS DO Of
                                                   IFdtum PrDIH40r Jdlio Fabbrlnl M/rabete
                                                       , .,, - QD. 701 - lot• B -.,..,...,
                                                    SR,...'S                                        ...ar. Bras,_..,
                                                                                 a..._ N.. ...,. a,...,        u:.."'F, CEP: 70340.000



                                      GOVERNMENT EXHIBIT 1_20-MJ-8171-BER_201
